Exhibit 10.5

 

EXECUTION VERSION

 

TRTX 2019-FL3 ISSUER, LTD.,
as Issuer,

TRTX 2019-FL3 CO-ISSUER, LLC,
as Co-Issuer,

TRTX MASTER CLO LOAN SELLER, LLC,
as Advancing Agent,

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Trustee,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Administrator

INDENTURE

Dated as of October 25, 2019

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

ARTICLE 1

DEFINITIONS

Section 1.1

 

Definitions

3

Section 1.2

 

Interest Calculation Convention

53

Section 1.3

 

Rounding Convention

53

ARTICLE 2

THE NOTES

Section 2.1

 

Forms Generally

53

Section 2.2

 

Forms of Notes and Certificate of Authentication

53

Section 2.3

 

Authorized Amount; Stated Maturity Date; and Denominations

55

Section 2.4

 

Execution, Authentication, Delivery and Dating

56

Section 2.5

 

Registration, Registration of Transfer and Exchange

56

Section 2.6

 

Mutilated, Defaced, Destroyed, Lost or Stolen Note

63

Section 2.7

 

Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved

64

Section 2.8

 

Persons Deemed Owners

68

Section 2.9

 

Cancellation

68

Section 2.10

 

Global Notes; Definitive Notes; Temporary Notes

68

Section 2.11

 

U.S. Tax Treatment of Notes and the Issuer

70

Section 2.12

 

Authenticating Agents

71

Section 2.13

 

Forced Sale on Failure to Comply with Restrictions

71

Section 2.14

 

No Gross Up

73

Section 2.15

 

Credit Risk Retention

73

Section 2.16

 

Benchmark Transition Event

73

ARTICLE 3

CONDITIONS PRECEDENT; PLEDGED COLLATERAL INTERESTS

Section 3.1

 

General Provisions

75

Section 3.2

 

Security for Offered Notes

77

Section 3.3

 

Transfer of Collateral

79

Section 3.4

 

Credit Risk Retention

87

ARTICLE 4

SATISFACTION AND DISCHARGE

Section 4.1

 

Satisfaction and Discharge of Indenture

87

Section 4.2

 

Application of Amounts Held in Trust

89

Section 4.3

 

Repayment of Amounts Held by Paying Agent.

89

Section 4.4

 

Limitation on Obligation to Incur Company Administrative Expenses

89

-i-

--------------------------------------------------------------------------------

 

ARTICLE 5

REMEDIES

Section 5.1

 

Events of Default

90

Section 5.2

 

Acceleration of Maturity; Rescission and Annulment

92

Section 5.3

 

Collection of Indebtedness and Suits for Enforcement by Trustee

94

Section 5.4

 

Remedies

96

Section 5.5

 

Preservation of Collateral

98

Section 5.6

 

Trustee May Enforce Claims Without Possession of Notes

99

Section 5.7

 

Application of Amounts Collected

99

Section 5.8

 

Limitation on Suits

100

Section 5.9

 

Unconditional Rights of Noteholders to Receive Principal and Interest

100

Section 5.10

 

Restoration of Rights and Remedies

101

Section 5.11

 

Rights and Remedies Cumulative

101

Section 5.12

 

Delay or Omission Not Waiver

101

Section 5.13

 

Control by the Controlling Class

101

Section 5.14

 

Waiver of Past Defaults

102

Section 5.15

 

Undertaking for Costs

102

Section 5.16

 

Waiver of Stay or Extension Laws

103

Section 5.17

 

Sale of Collateral

103

Section 5.18

 

Action on the Notes

104

ARTICLE 6

THE TRUSTEE AND THE NOTE ADMINISTRATOR

Section 6.1

 

Certain Duties and Responsibilities

104

Section 6.2

 

Notice of Default

106

Section 6.3

 

Certain Rights of the Trustee and the Note Administrator

107

Section 6.4

 

Not Responsible for Recitals or Issuance of Notes

109

Section 6.5

 

May Hold Notes

109

Section 6.6

 

Amounts Held in Trust

109

Section 6.7

 

Compensation and Reimbursement

110

Section 6.8

 

Corporate Trustee Required; Eligibility

111

Section 6.9

 

Resignation and Removal; Appointment of Successor

112

Section 6.10

 

Acceptance of Appointment by Successor

114

Section 6.11

 

Merger, Conversion, Consolidation or Succession to Business of the Trustee and
the Note Administrator

114

Section 6.12

 

Co-Trustees and Separate Trustee

115

Section 6.13

 

Direction to enter into the Servicing Agreement

116

Section 6.14

 

Representations and Warranties of the Trustee

116

Section 6.15

 

Representations and Warranties of the Note Administrator

117

Section 6.16

 

Requests for Consents

117

Section 6.17

 

Withholding

118

-ii-

--------------------------------------------------------------------------------

 

ARTICLE 7

COVENANTS

Section 7.1

 

Payment of Principal and Interest

118

Section 7.2

 

Maintenance of Office or Agency

119

Section 7.3

 

Amounts for Note Payments to be Held in Trust

119

Section 7.4

 

Existence of the Issuer and the Co-Issuer

122

Section 7.5

 

Protection of Collateral

124

Section 7.6

 

Notice of Any Amendments

125

Section 7.7

 

Performance of Obligations

125

Section 7.8

 

Negative Covenants

126

Section 7.9

 

Statement as to Compliance

129

Section 7.10

 

Issuer and Co-Issuer May Consolidate or Merge Only on Certain Terms

129

Section 7.11

 

Successor Substituted

132

Section 7.12

 

No Other Business

132

Section 7.13

 

Reporting

133

Section 7.14

 

Calculation Agent

133

Section 7.15

 

REIT Status

134

Section 7.16

 

Permitted Subsidiaries

135

Section 7.17

 

Repurchase Requests

136

Section 7.18

 

Servicing of Commercial Real Estate Loans and Control of Servicing Decisions

137

Section 7.19

 

Designated Transaction Representative.

137

ARTICLE 8

SUPPLEMENTAL INDENTURES

Section 8.1

 

Supplemental Indentures Without Consent of Securityholders

141

Section 8.2

 

Supplemental Indentures with Consent of Securityholders

144

Section 8.3

 

Execution of Supplemental Indentures

146

Section 8.4

 

Effect of Supplemental Indentures

147

Section 8.5

 

Reference in Notes to Supplemental Indentures

148

ARTICLE 9

REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES

Section 9.1

 

Clean-up Call; Tax Redemption; Optional Redemption; and Auction Call Redemption

148

Section 9.2

 

Notice of Redemption

150

Section 9.3

 

Notice of Redemption or Maturity by the Issuer

150

Section 9.4

 

Notes Payable on Redemption Date

151

Section 9.5

 

Mandatory Redemption

151

ARTICLE 10

ACCOUNTS, ACCOUNTINGS AND RELEASES

Section 10.1

 

Collection of Amounts; Custodial Account

151

Section 10.2

 

Reinvestment Account

152

-iii-

--------------------------------------------------------------------------------

 

Section 10.3

 

Payment Account

153

Section 10.4

 

[Reserved.]

154

Section 10.5

 

Expense Reserve Account

154

Section 10.6

 

[Reserved.]

155

Section 10.7

 

Interest Advances

155

Section 10.8

 

Reports by Parties

158

Section 10.9

 

Reports; Accountings

159

Section 10.10

 

Release of Collateral Interests; Release of Collateral

161

Section 10.11

 

[Reserved.]

163

Section 10.12

 

Information Available Electronically

163

Section 10.13

 

Investor Q&A Forum; Investor Registry

166

Section 10.14

 

Certain Procedures

168

ARTICLE 11

APPLICATION OF FUNDS

Section 11.1

 

Disbursements of Amounts from Payment Account

169

Section 11.2

 

Securities Accounts

175

ARTICLE 12

DISPOSITION OF COLLATERAL INTERESTS; REINVESTMENT COLLATERAL INTERESTS; FUTURE
FUNDING ESTIMATES

Section 12.1

 

Sales of Credit Risk Collateral Interests and Defaulted Collateral Interests

175

Section 12.2

 

Reinvestment Collateral Interests

179

Section 12.3

 

Conditions Applicable to All Transactions Involving Sale or Grant

180

Section 12.4

 

Modifications to Note Protection Tests

180

Section 12.5

 

Ongoing Future Advance Estimates

181

ARTICLE 13

NOTEHOLDERS’ RELATIONS

Section 13.1

 

Subordination

183

Section 13.2

 

Standard of Conduct

185

ARTICLE 14

MISCELLANEOUS

Section 14.1

 

Form of Documents Delivered to the Trustee and the Note Administrator

186

Section 14.2

 

Acts of Securityholders

187

Section 14.3

 

Notices, etc., to the Trustee, the Note Administrator, the Issuer, the
Co-Issuer, the Advancing Agent, the Servicer, the Special Servicer, the
Preferred Share Paying Agent, the Placement Agents, the Collateral Manager and
the Rating Agencies

187

Section 14.4

 

Notices to Noteholders; Waiver

190

Section 14.5

 

Effect of Headings and Table of Contents

191

Section 14.6

 

Successors and Assigns

191

Section 14.7

 

Severability

191

-iv-

--------------------------------------------------------------------------------

 

Section 14.8

 

Benefits of Indenture

191

Section 14.9

 

Governing Law; Waiver of Jury Trial

192

Section 14.10

 

Submission to Jurisdiction

192

Section 14.11

 

Counterparts

192

Section 14.12

 

Liability of Co-Issuers

192

Section 14.13

 

17g-5 Information

193

Section 14.14

 

Rating Agency Condition

195

Section 14.15

 

Patriot Act Compliance

195

ARTICLE 15

ASSIGNMENT OF THE COLLATERAL INTEREST PURCHASE AGREEMENT

Section 15.1

 

Assignment of Collateral Interest Purchase Agreement

196

ARTICLE 16

ADVANCING AGENT

Section 16.1

 

Liability of the Advancing Agent

198

Section 16.2

 

Merger or Consolidation of the Advancing Agent

198

Section 16.3

 

Limitation on Liability of the Advancing Agent and Others

198

Section 16.4

 

Representations and Warranties of the Advancing Agent

199

Section 16.5

 

Resignation and Removal; Appointment of Successor

200

Section 16.6

 

Acceptance of Appointment by Successor Advancing Agent

201

Section 16.7

 

Removal and Replacement of Advancing Agent

201

ARTICLE 17

CURE RIGHTS; PURCHASE RIGHTS

Section 17.1

 

[Reserved]

201

Section 17.2

 

Collateral Interest Purchase Agreements

201

Section 17.3

 

Representations and Warranties Related to Reinvestment Collateral Interests

202

Section 17.4

 

[Reserved.]

202

Section 17.5

 

Purchase Right; Holder of a Majority of the Preferred Shares

202

 

-v-

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

Schedule A

 

Schedule of Closing Date Collateral Interests

Schedule B

 

LIBOR

Schedule C

 

List of Authorized Officers of Collateral Manager

 

 

 

EXHIBITS

 

Exhibit A

 

Form of Offered Notes

Exhibit B

 

Form of Class F Notes and Class G Notes

Exhibit C-1

 

Form of Transfer Certificate – Regulation S Global Note

Exhibit C-2

 

Form of Transfer Certificate – Rule 144A Global Note

Exhibit C-3

 

Form of Transfer Certificate – Definitive Note

Exhibit D

 

Form of Custodian Post-Closing Certification

Exhibit E

 

Form of Request for Release

Exhibit F

 

Form of NRSRO Certification

Exhibit G

 

Form of Note Administrator’s Monthly Report

Exhibit H-1

 

Form of Investor Certification (for Non-Borrower Affiliates)

Exhibit H-2

 

Form of Investor Certification (for Borrower Affiliates)

Exhibit I

 

Form of Online Market Data Provider Certification

Exhibit J

 

Form of Auction Call Procedure

Exhibit K

 

Form of Officer’s Certificate of the Collateral Manager with Respect to the
Acquisition of Collateral Interests

 

 

 

-vi-

--------------------------------------------------------------------------------

 

INDENTURE, dated as of October 25, 2019, by and among TRTX 2019-FL3 ISSUER,
LTD., an exempted company incorporated with limited liability under the laws of
the Cayman Islands (the “Issuer”), TRTX 2019-FL3 CO-ISSUER, LLC, a limited
liability company formed under the laws of Delaware (the “Co‑Issuer”), TRTX
MASTER CLO LOAN SELLER, LLC, a limited liability company formed under the laws
of Delaware, as advancing agent (herein, together with its permitted successors
and assigns in the trusts hereunder, the “Advancing Agent”), WILMINGTON TRUST,
NATIONAL ASSOCIATION, a national banking association, as trustee (in such
capacity, together with its permitted successors and assigns in the trusts
hereunder, the “Trustee”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, and as note administrator, paying agent,
calculation agent, transfer agent, authenticating agent, custodian, backup
advancing agent, notes registrar and designated transaction representative (in
all of the foregoing capacities, together with its permitted successors and
assigns, the “Note Administrator”).

PRELIMINARY STATEMENT

Each of the Issuer and the Co-Issuer is duly authorized to execute and deliver
this Indenture to provide for the Notes issuable as provided in this Indenture.
All covenants and agreements made by the Issuer and Co-Issuer herein are for the
benefit and security of the Secured Parties. The Issuer, the Co-Issuer, the Note
Administrator, in all of its capacities hereunder, the Trustee and the Advancing
Agent are entering into this Indenture, and the Trustee is accepting the trusts
created hereby, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged.

All things necessary to make this Indenture a valid agreement of the Issuer and
Co-Issuer in accordance with this Indenture’s terms have been done.

GRANTING CLAUSES

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising out of (in
each case, to the extent of the Issuer’s interest therein and specifically
excluding any interest of the related Companion Participation Holder therein):

(a)the Closing Date Collateral Interests listed on Schedule A hereto which the
Issuer purchases on the Closing Date and causes to be delivered to the Trustee
(or to the Custodian hereunder) herewith, including all payments thereon or with
respect thereto, and all Collateral Interests which are delivered to the Trustee
(or to the Custodian hereunder) after the Closing Date pursuant to the terms
hereof (including all Reinvestment Collateral Interests and Exchange Collateral
Interests acquired by the Issuer after the Closing Date) and all payments
thereon or with respect thereto, in each case, other than Retained Interest, if
any, under, and as defined in, the Collateral Interest Purchase Agreement,

(b)the Servicing Accounts, the Indenture Accounts and the related security
entitlements and all income from the investment of funds in any of the foregoing
at any time credited to any of the foregoing accounts,

(c)the Eligible Investments,

 

--------------------------------------------------------------------------------

 

(d)the rights of the Issuer under the Collateral Management Agreement, the
Collateral Interest Purchase Agreement, the Servicing Agreement, the Registered
Office Terms, the AML Services Agreement and the Company Administration
Agreement,

(e)all amounts delivered to the Note Administrator (or its bailee) (directly or
through a securities intermediary),

(f)all other investment property, instruments and general intangibles in which
the Issuer has an interest, other than the Excepted Property,

(g)the Issuer’s ownership interest in, and rights to, all Permitted
Subsidiaries, and

(h)all proceeds with respect to the foregoing clauses (a) through (g).

The collateral described in the foregoing clauses (a) through (h), with the
exception of the Excepted Property, is referred to herein as the “Collateral.”
Such Grants are made to secure the Offered Notes equally and ratably without
prejudice, priority or distinction between any Offered Note and any other
Offered Note for any reason, except as expressly provided in this Indenture
(including, but not limited to, the Priority of Payments) and to secure (i) the
payment of all amounts due on and in respect of the Notes in accordance with
their terms, (ii) the payment of all other sums payable under this Indenture and
(iii) compliance with the provisions of this Indenture, all as provided in this
Indenture. The foregoing Grant shall, for the purpose of determining the
property subject to the lien of this Indenture, be deemed to include any
securities and any investments granted by or on behalf of the Issuer to the
Trustee for the benefit of the Secured Parties, whether or not such securities
or such investments satisfy the criteria set forth in the definitions of
“Collateral Interest” or “Eligible Investment,” as the case may be.

Except to the extent otherwise provided in this Indenture, this Indenture shall
constitute a security agreement under the laws of the State of New York
applicable to agreements made and to be performed therein, for the benefit of
the Noteholders. Upon the occurrence and during the continuation of any Event of
Default hereunder, and in addition to any other rights available under this
Indenture or any other Collateral held for the benefit and security of the
Noteholders or otherwise available at law or in equity but subject to the terms
hereof, the Trustee shall have all rights and remedies of a secured party under
the laws of the State of New York and other applicable law to enforce the
assignments and security interests contained herein and, in addition, shall have
the right, subject to compliance with any mandatory requirements of applicable
law and the terms of this Indenture, to exercise, sell or apply any rights and
other interests assigned or pledged hereby in accordance with the terms hereof
at public and private sale.

The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with, and subject to, the terms hereof, in order that the interests
of the Secured Parties may be adequately and effectively protected in accordance
with this Indenture.

Notwithstanding anything in this Indenture to the contrary, for all purposes
hereunder, no Holder of the Class F Notes or the Class G Notes shall be a
secured party for purposes of the Grant by virtue of holding such Notes.

-2-

--------------------------------------------------------------------------------

 

CREDIT RISK RETENTION

On the Closing Date, pursuant to the U.S. Risk Retention Agreement and the EU
Risk Retention Letter, the Retention Holder will retain 100% of the Preferred
Shares. The Preferred Shares are referred to in this Indenture as the EHRI. The
fair value of the EHRI is $91,967,318.

As of the Closing Date, the aggregate outstanding Principal Balance of the
Closing Date Collateral Interests equals approximately $1,230,329,171.

ARTICLE 1

DEFINITIONS

Section 1.1Definitions

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms. The word “including” and
its variations shall mean “including without limitation.” Whenever any reference
is made to an amount the determination of which is governed by Section 1.2
hereof, the provisions of Section 1.2 shall be applicable to such determination
or calculation, whether or not reference is specifically made to Section 1.2,
unless some other method of calculation or determination is expressly specified
in the particular provision. All references in this Indenture to designated
“Articles,” “Sections,” “Subsections” and other subdivisions are to the
designated Articles, Sections, Subsections and other subdivisions of this
Indenture as originally executed. The words “herein,” “hereof,” “hereunder” and
other words of similar import refer to this Indenture as a whole and not to any
particular Article, Section, Subsection or other subdivision.

“17g-5 Information”: The meaning specified in Section 14.3(j) hereof.

“17g-5 Information Provider”: The meaning specified in Section 14.13(a) hereof.

“17g-5 Website”: A password-protected internet website maintained by the 17g-5
Information Provider, which shall initially be located at www.ctslink.com, under
the “NRSRO” tab for this transaction. Any change of the 17g-5 Website shall only
occur after notice has been delivered by the 17g-5 Information Provider to the
Issuer, the Note Administrator, the Trustee, the Servicer, the Special Servicer,
the Collateral Manager, the Placement Agents and the Rating Agencies, which
notice shall set forth the date of change and new location of the 17g-5 Website.

“1940 Act”: The Investment Company Act of 1940, as amended.

-3-

--------------------------------------------------------------------------------

 

“Accepted Loan Servicer”: Any commercial real estate loan master or primary
servicer that (i) is engaged in the business of servicing commercial real estate
loans (with a minimum servicing portfolio of U.S.$100,000,000) that are
comparable to the Commercial Real Estate Loans underlying the Collateral
Interests owned or to be owned by the Issuer, (ii) within the prior 12-month
period, has acted as a servicer in a commercial mortgage backed securities
transaction rated by Moody’s and as to which Moody’s has not cited servicing
concerns of such servicer as the sole or material factor in any downgrade or
withdrawal of the ratings (or placement on “watch status” in contemplation of a
ratings downgrade or withdrawal) of securities rated by Moody’s in any
commercial real estate backed securities transaction serviced by such servicer
prior to the time of determination and (iii) within the prior twelve (12) month
period, has acted as a servicer in a commercial mortgage backed securities
transaction rated by DBRS and DBRS has not cited servicing concerns of such
servicer as the sole or material factor in any downgrade or withdrawal of the
ratings (or placement on “watch status” in contemplation of a ratings downgrade
or withdrawal) of securities rated by DBRS in any commercial real estate backed
securities transaction serviced by such servicer prior to the time of
determination.

“Access Termination Notice”: The meaning specified in the Future Funding
Agreement.

“Account”: Any of the Servicing Accounts, the Indenture Accounts and the
Preferred Share Distribution Account.

“Accountants’ Report”: A report of a firm of Independent certified public
accountants of recognized national reputation appointed by the Issuer pursuant
to Section 10.13(a), which may be the firm of independent accountants that
reviews or performs procedures with respect to the financial reports prepared by
the Issuer or the Servicer.

“Acquisition and Disposition Requirements”: With respect to any acquisition
(whether by purchase, exchange or substitution) or disposition of a Collateral
Interest, satisfaction of each of the following conditions: (i) such Collateral
Interest is being acquired or disposed of in accordance with the terms and
conditions set forth in this Indenture; (ii) the acquisition or disposition of
such Collateral Interest does not result in a reduction or withdrawal of the
then-current rating issued by Moody’s or DBRS on any Class of Notes then
Outstanding; and (iii) such Collateral Interest is not being acquired or
disposed of for the primary purpose of recognizing gains or decreasing losses
resulting from market value changes.

“Act” or “Act of Securityholders”: The meaning specified in Section 14.2 hereof.

“Advance Rate”: The meaning specified in the Servicing Agreement.

“Advancing Agent”: TRTX Master CLO Loan Seller, LLC, a Delaware limited
liability company, solely in its capacity as advancing agent hereunder, unless a
successor Person shall have become the Advancing Agent pursuant to the
applicable provisions of this Indenture, and thereafter “Advancing Agent” shall
mean such successor Person.

-4-

--------------------------------------------------------------------------------

 

“Advancing Agent Fee”: The fee payable monthly in arrears on each Payment Date
to the Advancing Agent in accordance with the Priority of Payments, equal to
0.02% per annum on the Aggregate Outstanding Amount of the Class A Notes, the
Class A-S Notes and the Class B Notes on such Payment Date prior to giving
effect to distributions with respect to such Payment Date; which fee is hereby
waived by the Advancing Agent for so long as (i) Seller (or any of its
Affiliates) is the Advancing Agent and (ii) the Retention Holder (or any of its
Affiliates) owns the Preferred Shares. Such fee shall accrue on the basis of the
actual number of days during the related Interest Accrual Period divided by
three hundred sixty (360).

“Advisers Act”: The Investment Advisers Act of 1940, as amended.

“Advisory Committee”: The meaning specified in the Collateral Management
Agreement.

“Affiliate”: With respect to a Person, (i) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (ii) any other Person who is a director, Officer or employee (a)
of such Person, (b) of any subsidiary or parent company of such Person or (c) of
any Person described in clause (i) above. For the purposes of this definition,
control of a Person shall mean the power, direct or indirect, (i) to vote more
than 50% of the securities having ordinary voting power for the election of
directors of such Person, or (ii) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise;
provided that neither the Company Administrator nor any other company,
corporation or Person to which the Company Administrator provides directors
and/or administrative services and/or acts as share trustee shall be an
Affiliate of the Issuer or Co-Issuer; provided, further, that none of TRTX, the
Collateral Manager, the Seller, the Retention Holder or any of their
subsidiaries shall be deemed to be Affiliates of the Issuer. The Note
Administrator, the Servicer, the Special Servicer, the Collateral Manager and
the Trustee may rely on certifications of any Holder or party hereto regarding
such Person’s affiliations.

“Affiliated Future Funding Companion Participation Holder”: Any Companion
Participation Holder that is the Seller or any Affiliate of the Seller.

“Agent Members”: Members of, or participants in, the Depository, Clearstream,
Luxembourg or Euroclear.

“Aggregate Outstanding Amount”: With respect to any Class or Classes of the
Notes as of any date of determination, the aggregate principal balance of such
Class or Classes of Notes Outstanding as of such date of determination. The
Aggregate Outstanding Amount of the Class C Notes, the Class D Notes, the Class
E Notes, the Class F Notes and the Class G Notes will be increased by the amount
of any Deferred Interest on such Classes.

“Aggregate Outstanding Portfolio Balance”: On any Measurement Date, the sum of
(without duplication) (i) the Aggregate Principal Balance of the Collateral
Interests and (ii) the Aggregate Principal Balance of all Principal Proceeds
held as Cash and Eligible Investments.

“Aggregate Principal Balance”: When used with respect to any Commercial Real
Estate Loan, Collateral Interest, Eligible Investment or Principal Proceeds as
of any date of determination, the sum of the Principal Balances on such date of
determination of all such Commercial Real Estate Loans, Collateral Interests,
Eligible Investments or Principal Proceeds.

-5-

--------------------------------------------------------------------------------

 

“AML Compliance”: Compliance with the Cayman AML Regulations.

“AML Services Agreement”: The agreement between the Issuer and the AML Services
Provider (as amended from time to time) for the provision of services to the
Issuer to enable the Issuer to achieve AML Compliance.

“AML Services Provider”: TPG Capital BD, LLC, unless a successor Person shall
have become the AML services provider pursuant to the applicable provisions of
the AML Services Agreement, and thereafter “AML Services Provider” shall mean
such successor Person.

“Applicable Property Type Percentage” means, with respect to each Mixed-Use
Property, the percentage of underwritten revenue represented by multifamily
space (including student housing), hospitality space, office space, industrial
space, self-storage or retail space (but in the case of retail space, only if
such percentage is greater than 10%).

“Appraisal”: The meaning specified in the Servicing Agreement.

“Appraisal Reduction Amount”: With respect to any Commercial Real Estate Loan as
to which an Appraisal Reduction Event has occurred, an amount equal to the
excess, if any, of (i) the Principal Balance of such Commercial Real Estate
Loan, plus all other amounts due and unpaid with respect to such Commercial Real
Estate Loan, minus (ii) the sum of (a) an amount equal to 90% of the appraised
value of the related Mortgaged Property or Mortgaged Properties (net of any
liens senior to the lien of the related mortgage) as determined by an updated
appraisal obtained by the Special Servicer plus (b) the aggregate amount of all
reserves, letters of credit and escrows held in connection with the Commercial
Real Estate Loan (other than escrows and reserves for unpaid real estate taxes
and assessments and insurance premiums), plus (iii) all insurance and casualty
proceeds and condemnation awards that constitute collateral for the related
Commercial Real Estate Loan (whether paid or then payable by any insurance
company or government authority).

With respect to any Collateral Interest that is a Participation, any Appraisal
Reduction Amount calculated with respect to the underlying Participated Loan
will be deemed allocated on a pro rata and pari passu basis among the related
Participations (based on the outstanding principal balances thereof).

For the avoidance of doubt, with respect to any Combined Loan, any Appraisal
Reduction Amount shall be calculated as, and allocated to, the Combined Loan as
a whole.

“Appraisal Reduction Event”: The meaning specified in the Servicing Agreement.

“Article 15 Agreement”: The meaning specified in Section 15.1(a) hereof.

-6-

--------------------------------------------------------------------------------

 

“As-Stabilized LTV”: With respect to any Collateral Interest, the ratio,
expressed as a percentage, as calculated by the Collateral Manager in accordance
with the Collateral Management Standard, of the Principal Balance of such
Collateral Interest to the value estimate of the related Mortgaged Property as
reflected in an appraisal that was obtained not more than twelve (12) months
prior to the date of determination (or, if originated by the Seller or an
affiliate thereof, not more than three (3) months prior to the date of
origination), which value is based on the appraisal or portion of an appraisal
that states an “as-stabilized” value and/or “as-renovated” value for such
property, which may be based on the assumption that certain events will occur,
including without limitation, with respect to the re-tenanting, renovation or
other repositioning of such property and, may be based on the capitalization
rate reflected in such appraisal; provided, that if the appraisal was not
obtained within three (3) months prior to the date of determination, the
Collateral Manager may adjust such capitalization rate in its reasonable good
faith judgment executed in accordance with the Collateral Management Standard.
In determining As-Stabilized LTV for any Reinvestment Collateral Interest that
is a Pari Passu Participation, the calculation of As-Stabilized LTV will take
into account the outstanding Principal Balance of the Pari Passu Participation
being acquired by the Issuer and the related Non-Acquired Participation(s)
(assuming fully-funded). In determining the As-Stabilized LTV for any
Reinvestment Collateral Interest that is cross-collateralized with one or more
other Collateral Interests, the As-Stabilized LTV will be calculated with
respect to the cross-collateralized group in the aggregate.

“Asset Documents”: The indenture, loan agreement, note, mortgage, intercreditor
agreement, participation agreement, participation certificate, co-lender
agreement or other agreement pursuant to which a Collateral Interest or Mortgage
Loan has been issued or created and each other agreement that governs the terms
of or secures the obligations represented by such Collateral Interest or
Mortgage Loan or of which holders of such Collateral Interest or Commercial Real
Estate Loan are the beneficiaries.

“Asset Replacement Percentage”: On any date of calculation on which
the Benchmark is LIBOR, a fraction (expressed as a percentage) where (i) the
numerator is the Aggregate Principal Balance of the Collateral Interests for
which interest payments under such Collateral Interests would be calculated with
reference to a rate other than the then-current Benchmark and (ii) the
denominator is Aggregate Principal Balance of all of the Collateral Interests;
provided, however, that if the Benchmark is not LIBOR, the Asset Replacement
Percentage shall be deemed to be 0.00%.

“Assumed LIBOR Rate”: 2.04425%, subject to applicable rounding.

“Auction Call Redemption”: The meaning specified in Section 9.1(d) hereof.

“Authenticating Agent”: With respect to the Notes or a Class of Notes, the
Person designated by the Note Administrator to authenticate such Notes on behalf
of the Note Administrator pursuant to Section 2.12 hereof.

-7-

--------------------------------------------------------------------------------

 

“Authorized Officer”: With respect to the Issuer or Co‑Issuer, any Officer (or
attorney-in-fact appointed by the Issuer or the Co‑Issuer) who is authorized to
act for the Issuer or Co‑Issuer in matters relating to, and binding upon, the
Issuer or Co‑Issuer. With respect to the Collateral Manager, the Persons listed
on Schedule C attached hereto or such other Person or Persons specified by the
Collateral Manager by written notice to the other parties hereto. With respect
to the Servicer or the Special Servicer, a “Responsible Officer” of the Servicer
or the Special Servicer, as applicable, as set forth in the Servicing Agreement.
With respect to the Note Administrator or the Trustee or any other bank or trust
company acting as trustee of an express trust, a Trust Officer. Each party may
receive and accept a certification of the authority of any other party as
conclusive evidence of the authority of any Person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

“Backup Advancing Agent”: The Note Administrator, solely in its capacity as
Backup Advancing Agent hereunder, or any successor Backup Advancing Agent;
provided that any such successor Backup Advancing Agent must be a financial
institution having a long-term senior unsecured debt rating at least equal to
(i) “A2” by Moody’s and (ii) “A” by DBRS or, if not rated by DBRS, an equivalent
by two other NRSROs, one of which may be Moody’s, and a short-term senior
unsecured debt rating from Moody’s at least equal to “P-1.”

“Bankruptcy Code”: The federal Bankruptcy Code, Title 11 of the United States
Code, Part V of the Companies Law (2018 Revision) of the Cayman Islands, the
Bankruptcy Law (1997 Revision) of the Cayman Islands, the Companies Winding Up
Rules 2018 of the Cayman Islands and the Foreign Bankruptcy Proceedings
(International Cooperation) Rules 2018 of the Cayman Islands, each as amended
from time to time.

“Benchmark”: Initially, LIBOR; provided that if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to the
then-current Benchmark, then “Benchmark” shall mean the applicable Benchmark
Replacement selected by the Designated Transaction Representative.

“Benchmark Determination Date”: With respect to any Interest Accrual Period, (i)
if the Benchmark is LIBOR, the second London Banking Day preceding the first day
of such Interest Accrual Period and (ii) if the Benchmark is not LIBOR, the time
determined by the Designated Transaction Representative in the Benchmark
Replacement Conforming Changes.

“Benchmark Replacement”: The first alternative set forth in the order below that
the Designated Transaction Representative determines is able to be implemented
as of the date which is thirty (30) calendar days prior to the related Benchmark
Replacement Date (i) the sum of (a) Term SOFR and (b) the Benchmark Replacement
Adjustment, (ii) the sum of (a) Compounded SOFR and (b) the Benchmark
Replacement Adjustment, (iii) the sum of: (a) the alternate rate of interest
that has been selected, endorsed or recommended by the Relevant Governmental
Body as the replacement for the then-current Benchmark for the applicable
Corresponding Tenor and (b) the Benchmark Replacement Adjustment, (iv) the sum
of: (a) the ISDA Fallback Rate and (b) the Benchmark Replacement Adjustment; and
(v) the sum of (a) the alternate rate of interest that has been selected by the
Designated Transaction Representative as the replacement for the then-current
Benchmark for the applicable Corresponding Tenor giving due consideration to any
industry-accepted rate of interest as a replacement for the then-current
Benchmark for U.S. dollar denominated securitizations at such time and (b) the
Benchmark Replacement Adjustment.

-8-

--------------------------------------------------------------------------------

 

“Benchmark Replacement Adjustment”: With respect to any Benchmark Replacement,
the first alternative set forth in the order below that the Designated
Transaction Representative determines is able to be implemented with respect to
such Benchmark Replacement as of the date which is thirty (30) calendar days
prior to the related Benchmark Replacement Date (i) the spread adjustment, or
method for calculating or determining such spread adjustment (which may be a
positive or negative value or zero), that has been selected, endorsed or
recommended by the Relevant Governmental Body for the applicable Unadjusted
Benchmark Replacement, (ii) if the applicable Unadjusted Benchmark Replacement
is equivalent to the ISDA Fallback Rate, then the ISDA Fallback Adjustment and
(iii) the spread adjustment (which may be a positive or negative value or zero)
that has been selected by the Relevant Governmental Body giving due
consideration to any industry-accepted spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
then-current Benchmark with the applicable Unadjusted Benchmark Replacement for
U.S. dollar denominated securitization transactions at such time.

“Benchmark Replacement Conforming Changes”: With respect to any Benchmark or
Benchmark Replacement, any technical, administrative or operational changes
(including, but not limited to, changes to the definition of “Interest Accrual
Period,” setting an applicable Benchmark Determination Date and Reference Time,
the timing and frequency of determining rates, the method for determining the
Benchmark Replacement and other administrative matters and which may, for the
avoidance of doubt, have a material economic impact on the Notes) that the
Designated Transaction Representative decides may be appropriate to reflect the
adoption of such Benchmark or Benchmark Replacement, as applicable, in a manner
substantially consistent with market practice (or, if the Designated Transaction
Representative decides that adoption of any portion of such market practice is
not administratively feasible or if the Designated Transaction Representative
determines that no market practice for use of the Benchmark or Benchmark
Replacement, as applicable, exists, in such other manner as the Designated
Transaction Representative determines is reasonably necessary).

“Benchmark Replacement Date”: With respect to any Benchmark and any related
Benchmark Transition Event (or notice of the redetermination of the Benchmark
Replacement to Term SOFR in accordance with the terms of Section 2.16 hereof),
the first Benchmark Determination Date (as the same may have been amended
pursuant to a supplemental indenture implementing applicable Benchmark
Replacement Conforming Changes) occurring on or after the sixtieth (60th)
calendar day following notice (or the sixtieth (60th) calendar day following
such notice of the redetermination of the Benchmark Replacement to Term SOFR in
accordance with the terms of Section 2.16 hereof) by the Designated Transaction
Representative to the Issuer, the Co-Issuer, the Advancing Agent, the Servicer,
the Trustee, the Note Administrator, the Calculation Agent (if different from
the Note Administrator) and the Collateral Manager of the occurrence of such
Benchmark Transition Event; provided, however, that notwithstanding the
occurrence of any Benchmark Replacement Date, until a Benchmark Replacement has
been selected in accordance with the terms of Section 2.16 hereof, the
then-current Benchmark will remain in effect.

“Benchmark Transition Event”: The occurrence of one or more of the following
events with respect to the then-current Benchmark:

(i)a public statement or publication of information by or on behalf of the
administrator of the Benchmark announcing that the administrator has ceased or
will cease to provide the Benchmark permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the Benchmark;

-9-

--------------------------------------------------------------------------------

 

(ii)a public statement or publication of information by the regulatory
supervisor for the administrator of the Benchmark, the central bank for the
currency of the Benchmark, an insolvency official with jurisdiction over the
administrator for the Benchmark, a resolution authority with jurisdiction over
the administrator for the Benchmark or a court or an entity with similar
insolvency or resolution authority over the administrator for the Benchmark,
which states that the administrator of the Benchmark has ceased or will cease to
provide the Benchmark permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the Benchmark;

(iii)a public statement or publication of information by the regulatory
supervisor for the administrator of the Benchmark announcing that the Benchmark
is no longer representative; or

(iv)the Asset Replacement Percentage is greater than 50%, as calculated by the
Designated Transaction Representative based on the Aggregate Principal Balance
of each applicable Mortgage Loan, as reported in the most recent monthly report
of the Servicer.

“Board of Directors”: With respect to the Issuer, the directors of the Issuer
duly appointed in accordance with the Governing Documents of the Issuer and,
with respect to the Co-Issuer, the LLC Managers duly appointed by the sole
member of the Co-Issuer or otherwise.

“Board Resolution”: With respect to the Issuer, a resolution of the Board of
Directors of the Issuer and, with respect to the Co-Issuer, a resolution or
unanimous written consent of the LLC Managers or the sole member of the
Co-Issuer.

“Business Day”: Any day other than (i) a Saturday or Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York, in the State of North
Carolina or the location of the Corporate Trust Office of the Note Administrator
or the Trustee, or (iii) days when the New York Stock Exchange or the Federal
Reserve Bank of New York are closed.

“Calculation Agent”: The meaning specified in Section 7.14(a) hereof.

“Calculation Amount”: With respect to (i) any Collateral Interest that is a
Modified Collateral Interest, the Principal Balance of such Collateral Interest,
minus any Appraisal Reduction Amount allocated to such Collateral Interest; and
(ii) any Collateral Interest that is a Defaulted Collateral Interest, the lowest
of (a) the Moody’s Recovery Rate of such Collateral Interest, multiplied by the
Principal Balance of such Collateral Interest, (b) the market value of such
Collateral Interest, as determined by the Collateral Manager in accordance with
the Collateral Management Standard based upon, among other things, a recent
Appraisal and information from one or more third party commercial real estate
brokers and such other information as the Collateral Manager deems appropriate
and (c) the Principal Balance of such Collateral Interest, minus any Appraisal
Reduction Amount allocated to such Collateral Interest.

With respect to any Participated Loan, any Calculation Amount will be deemed
allocated on a pro rata and pari passu basis among the related Participations
(based on the outstanding Principal Balance thereof).

-10-

--------------------------------------------------------------------------------

 

“Cash”: Such coin or currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

“Cayman AML Regulations”: The Anti-Money Laundering Regulations (2018 Revision)
and The Guidance Notes on the Prevention and Detection of Money Laundering and
Terrorist Financing in the Cayman Islands, each as amended and revised from time
to time.

“Cayman FATCA Legislation”: The Cayman Islands Tax Information Authority Law
(2017 Revision) (as amended), together with related legislation, regulations,
rules and guidance notes made pursuant to such law (including the CRS).

“Certificate of Authentication”: The meaning specified in Section 2.1 hereof.

“Certificated Security”: A “certificated security” as defined in
Section 8‑102(a)(4) of the UCC.

“Class”: The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes, the Class F Notes or the Class G
Notes, as applicable.

“Class A Defaulted Interest Amount”: With respect to the Class A Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class A
Notes on account of any shortfalls in the payment of the Class A Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful), at the Class A
Rate.

“Class A Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class A Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class A Notes on the first day of the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by three hundred sixty (360) and (iii) the Class A Rate.

“Class A Notes”: The Class A Senior Secured Floating Rate Notes, Due 2034,
issued by the Issuer and the Co‑Issuer pursuant to this Indenture.

“Class A Rate”: With respect to any Class A Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
(i) the Benchmark (determined as described herein) plus (ii) 1.15%.

“Class A-S Defaulted Interest Amount”: With respect to the Class A-S Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class A-S
Notes on account of any shortfalls in the payment of the Class A-S Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful), at the Class A-S
Rate.

“Class A-S Interest Distribution Amount”: On each Payment Date, the amount due
to Holders of the Class A-S Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class A-S Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by three hundred sixty (360) and (iii) the Class
A-S Rate.

-11-

--------------------------------------------------------------------------------

 

“Class A-S Notes”: The Class A-S Second Priority Secured Floating Rate Notes,
Due 2034, issued by the Issuer and the Co‑Issuer pursuant to this Indenture.

“Class A-S Rate”: With respect to any Class A-S Note, the per annum rate at
which interest accrues on such Note for any Interest Accrual Period, which shall
be (i) the Benchmark (determined as described herein) plus (ii) 1.45%.

“Class B Defaulted Interest Amount”: With respect to the Class B Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class B
Notes on account of any shortfalls in the payment of the Class B Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful), at the Class B
Rate.

“Class B Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class B Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class B Notes on the first day of the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by three hundred sixty (360) and (iii) the Class B Rate.

“Class B Notes”: The Class B Third Priority Secured Floating Rate Notes Due
2034, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class B Rate”: With respect to any Class B Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
(i) the Benchmark (determined as described herein) plus (ii) 1.75%.

“Class C Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes or
Class B Notes are outstanding, with respect to the Class C Notes as of each
Payment Date, the accrued and unpaid amount due to Holders of the Class C Notes
on account of any shortfalls in the payment of the Class C Interest Distribution
Amount with respect to any preceding Payment Date or Payment Dates, together
with interest accrued thereon (to the extent lawful), at the Class C Rate.

“Class C Deferred Interest Amount”: So long as any Class A Notes, Class A-S
Notes or Class B Notes are Outstanding, any interest due on the Class C Notes
that is not paid as a result of the operation of the Priority of Payments on any
Payment Date.

“Class C Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class C Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class C Notes on the first day of the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by three hundred sixty (360) and (iii) the Class C Rate.

“Class C Notes”: The Class C Fourth Priority Secured Floating Rate Notes Due
2034, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class C Rate”: With respect to any Class C Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
(i) the Benchmark (determined as described herein) plus (ii) 2.10%.

-12-

--------------------------------------------------------------------------------

 

“Class D Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes, Class
B Notes or Class C Notes are outstanding, with respect to the Class D Notes as
of each Payment Date, the accrued and unpaid amount due to Holders of the Class
D Notes on account of any shortfalls in the payment of the Class D Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful), at the Class D
Rate.

“Class D Deferred Interest Amount”: So long as any Class A Notes, Class A-S
Notes, Class B Notes or Class C Notes are Outstanding, any interest due on the
Class D Notes that is not paid as a result of the operation of the Priority of
Payments on any Payment Date.

“Class D Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class D Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class D Notes on the first day of the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by three hundred sixty (360) and (iii) the Class D Rate.

“Class D Notes”: The Class D Fifth Priority Secured Floating Rate Notes Due
2034, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class D Rate”: With respect to any Class D Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
(i) the Benchmark (determined as described herein) plus (ii) 2.45%.

“Class E Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes, Class
B Notes, Class C Notes or Class D Notes are outstanding, with respect to the
Class E Notes as of each Payment Date, the accrued and unpaid amount due to
Holders of the Class E Notes on account of any shortfalls in the payment of the
Class E Interest Distribution Amount with respect to any preceding Payment Date
or Payment Dates, together with interest accrued thereon (to the extent lawful),
at the Class E Rate.

“Class E Deferred Interest Amount”: So long as any Class A Notes, Class A-S
Notes, Class B Notes, Class C Notes or Class D Notes are Outstanding, any
interest due on the Class E Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date.

“Class E Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class E Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class E Notes on the first day of the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by three hundred sixty (360) and (iii) the Class E Rate.

“Class E Notes”: The Class E Sixth Priority Secured Floating Rate Notes Due
2034, issued by the Issuer pursuant to this Indenture.

“Class E Rate”: With respect to any Class E Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
(i) the Benchmark (determined as described herein) plus (ii) 2.70%.

-13-

--------------------------------------------------------------------------------

 

“Class F Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes, Class
B Notes, Class C Notes, Class D Notes or Class E Notes are outstanding, with
respect to the Class F Notes as of each Payment Date, the accrued and unpaid
amount due to Holders of the Class F Notes on account of any shortfalls in the
payment of the Class F Interest Distribution Amount with respect to any
preceding Payment Date or Payment Dates, together with interest accrued thereon
(to the extent lawful), at the Class F Rate.

“Class F Deferred Interest Amount”: So long as any Class A Notes, Class A-S
Notes, Class B Notes, Class C Notes, Class D Notes or Class E Notes are
Outstanding, any interest due on the Class F Notes that is not paid as a result
of the operation of the Priority of Payments on any Payment Date.

“Class F Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class F Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class F Notes on the first day of the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by three hundred sixty (360) and (iii) the Class F Rate.

“Class F Notes”: The Class F Seventh Priority Floating Rate Notes Due 2034,
issued by the Issuer pursuant to this Indenture.

“Class F Rate”: With respect to any Class F Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
(i) the Benchmark (determined as described herein) plus (ii) 4.00%.

“Class G Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes, Class
B Notes, Class C Notes, Class D Notes, Class E Notes or Class F Notes are
outstanding, with respect to the Class G Notes as of each Payment Date, the
accrued and unpaid amount due to Holders of the Class G Notes on account of any
shortfalls in the payment of the Class G Interest Distribution Amount with
respect to any preceding Payment Date or Payment Dates, together with interest
accrued thereon (to the extent lawful), at the Class G Rate.

“Class G Deferred Interest Amount”: So long as any Class A Notes, Class A-S
Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes or Class F
Notes are Outstanding, any interest due on the Class G Notes that is not paid as
a result of the operation of the Priority of Payments on any Payment Date.

“Class G Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class G Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class G Notes on the first day of the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by three hundred sixty (360) and (iii) the Class G Rate.

“Class G Notes”: The Class G Eighth Priority Floating Rate Notes Due 2034,
issued by the Issuer pursuant to this Indenture.

-14-

--------------------------------------------------------------------------------

 

“Class G Rate”: With respect to any Class G Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
(i) the Benchmark (determined as described herein) plus (ii) 6.00%.

“Clean-up Call”: The meaning specified in Section 9.1 hereof.

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

“Clearstream, Luxembourg”: Clearstream Banking, société anonyme, a limited
liability company organized under the laws of the Grand Duchy of Luxembourg.

“Closing Date”: October 25, 2019.

“Closing Date Collateral Interests”: The Mortgage Loans, Combined Loans and Pari
Passu Participations listed on Schedule A attached hereto.

“Code”: The United States Internal Revenue Code of 1986, as amended.

“Co-Issuer”: TRTX 2019-FL3 Co-Issuer, LLC, a limited liability company formed
under the laws of the State of Delaware, until a successor Person shall have
become the Co-Issuer pursuant to the applicable provisions of this Indenture,
and thereafter “Co-Issuer” shall mean such successor Person.

“Co-Issuers”: The Issuer and the Co-Issuer.

“Collateral”: The meaning specified in the first paragraph of the Granting
Clause of this Indenture.

“Collateral Interest File”: The meaning set forth in Section 3.3(e) hereof.

“Collateral Interest Purchase Agreement”: The Collateral Interest Purchase
Agreement entered into between the Issuer, the Seller, Holdco and Sub-REIT on or
about the Closing Date, as amended from time to time, which agreement is
assigned to the Trustee on behalf of the Issuer pursuant to this Indenture.

“Collateral Interests”: The Closing Date Collateral Interests, the Reinvestment
Collateral Interests and the Exchange Collateral Interests.

“Collateral Management Agreement”: The Collateral Management Agreement, dated as
of the Closing Date, by and between the Issuer and the Collateral Manager, as
amended, supplemented or otherwise modified from time to time in accordance with
its terms.

“Collateral Management Standard”: The meaning set forth in the Collateral
Management Agreement.

-15-

--------------------------------------------------------------------------------

 

“Collateral Manager”: TPG RE Finance Trust Management, L.P., each of TPG RE
Finance Trust Management, L.P.’s permitted successors and assigns or any
successor Person that shall have become the Collateral Manager pursuant to the
provisions of the Collateral Management Agreement, and thereafter “Collateral
Manager” shall mean such successor Person.

“Collateral Manager Fee”: The meaning set forth in the Collateral Management
Agreement.

“Collection Account”: The meaning specified in the Servicing Agreement.

“Combined Loan”: Collectively, any Mortgage Loan and a related Mezzanine Loan
secured by a pledge of all of the equity interests in the borrower under such
Mortgage Loan, as if they are a single loan. Each Combined Loan shall be treated
as a single loan for all purposes hereunder.

“Commercial Real Estate Loans”: All of the Mortgage Loans, Combined Loans and
Participated Loans.

“Companion Participation”: With respect to each Pari Passu Participation, the
related companion participation interest in the related Participated Loan that
will not be held by the Issuer unless such Companion Participation is later
acquired, in whole or in part, by the Issuer pursuant to the applicable
provisions of this Indenture. Upon any acquisition of a Companion Participation
by the Issuer, such Companion Participation shall become a Collateral Interest.

“Companion Participation Holder”: The holder of any Companion Participation.

“Company Administration Agreement”: The administration agreement, dated on or
about the Closing Date, by and between the Issuer and the Company Administrator,
as modified and supplemented and in effect from time to time.

“Company Administrative Expenses”: All fees, expenses and other amounts due or
accrued with respect to any Payment Date and payable by the Issuer, the
Co-Issuer or any Permitted Subsidiary (including legal fees and expenses) to
(i) the Note Administrator, the Custodian, the Trustee or the Designated
Transaction Representative pursuant to this Indenture or any co‑trustee
appointed pursuant to Section 6.12 hereof (including amounts payable by the
Issuer as indemnification pursuant to this Indenture), (ii) the Company
Administrator under the Company Administration Agreement (including amounts
payable by the Issuer as indemnification pursuant to the Company Administration
Agreement) and to provide for the costs of liquidating the Issuer following
redemption of the Notes and the AML Services Provider under the AML Services
Agreement, (iii) the LLC Managers (including indemnification), (iv) the
independent accountants, agents and counsel of the Issuer for reasonable fees
and expenses (including amounts payable in connection with the preparation of
tax forms on behalf of the Issuer and the Co-Issuer), and any registered office
and government filing fees, in each case, payable in the order in which invoices
are received by the Issuer, (v) a Rating Agency for fees and expenses in
connection with any rating (including the annual fee payable with respect to the
monitoring of any rating) of the Notes, including fees and expenses due or
accrued in connection with any credit assessment or rating of the Collateral
Interests, (vi) the Collateral Manager under this Indenture and the Collateral
Management Agreement (including amounts payable by the Issuer as indemnification
pursuant to

-16-

--------------------------------------------------------------------------------

 

this Indenture or the Collateral Management Agreement), (vii) other Persons as
indemnification pursuant to the Collateral Management Agreement, (viii) the
Advancing Agent or other entities as indemnification pursuant to Section 16.3,
(ix) the Servicer or the Special Servicer as indemnification or reimbursement of
expenses pursuant to the Servicing Agreement, (x) the CREFC® Intellectual
Property Royalty License Fee, (xi) the Preferred Share Paying Agent and the
Preferred Share Registrar pursuant to the Preferred Share Paying Agency
Agreement (including amounts payable as indemnification), (xii) each member of
the Advisory Committee (including amounts payable as indemnification) under each
agreement among such Advisory Committee member, the Collateral Manager and the
Issuer (and the amounts payable by the Issuer to each member of the Advisory
Committee as indemnification pursuant to each such agreement), (xiii) any other
Person in respect of any governmental fee, charge or tax (including any FATCA
compliance costs) in relation to the Issuer or the Co-Issuer (in each case as
certified by an Authorized Officer of the Issuer or the Co-Issuer to the Note
Administrator), in each case, payable in the order in which invoices are
received by the Issuer, (xiv) to the Participation Agent or the Participation
Custodian (including amounts payable by the Issuer as indemnification) pursuant
to the applicable Participation Agreement, this Indenture or, with respect to
the Non-Custody Collateral Interests, the Participation Custodial Agreement with
respect to any Participated Loans and (xv) any other Person in respect of any
other fees or expenses (including indemnifications) permitted under this
Indenture (including, without limitation, any costs or expenses incurred in
connection with certain modeling systems and services) and the documents
delivered pursuant to or in connection with this Indenture and the Notes and any
amendment or other modification of any such documentation, in each case unless
expressly prohibited under this Indenture (including, without limitation, the
payment of all transaction fees and all legal and other fees and expenses
required in connection with the purchase of any Collateral Interests or any
other transaction authorized by this Indenture), in each case, payable in the
order in which invoices are received by the Issuer; provided that Company
Administrative Expenses shall not include (a) amounts payable in respect of the
Notes, and (b) any Collateral Manager Fee payable pursuant to the Collateral
Management Agreement.

“Company Administrator”: MaplesFS Limited, a licensed trust company incorporated
in the Cayman Islands, as administrator pursuant to the Company Administration
Agreement, unless a successor Person shall have become administrator pursuant to
the Company Administration Agreement, and thereafter, Company Administrator
shall mean such successor Person.

“Compounded SOFR”: The compounded average of SOFR calculated in arrears for the
applicable Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which, for example, may be calculated in arrears with
a lookback period of four (4) Business Days as a mechanism to determine the
interest amount payable prior to the end of each Interest Accrual Period) being
established by the Designated Transaction Representative in accordance with (i)
the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining the compounded
average of SOFR in arrears; provided that (ii) if, and to the extent that, the
Designated Transaction Representative determines that Compounded SOFR cannot be
determined in accordance with clause (i) above, then the rate, or methodology
for this rate, and conventions for this rate that have been selected by the
Designated Transaction Representative giving due consideration to any
industry-accepted market practice for similar U.S. dollar denominated
securitization transactions at such time.

-17-

--------------------------------------------------------------------------------

 

“Controlled Collateral Interest” Each Collateral Interest that is not a
Non-Controlled Collateral Interest. As of the Closing Date (i) each of the
Closing Date Collateral Interests identified on Schedule A hereto as “Summerly
at Zanjero” and “Hilton Garden Inn Mountain View” will be a Controlled
Collateral Interest and (ii) each of the Closing Date Collateral Interest other
than the Closing Date Collateral Interests specified in (i) above will be
Non-Controlled Collateral Interests.

“Controlling Class”: The Class A Notes, so long as any Class A Notes are
Outstanding, then the Class A-S Notes, so long as any Class A-S Notes are
Outstanding, then the Class B Notes, so long as any Class B Notes are
Outstanding, then the Class C Notes, so long as any Class C Notes are
Outstanding, then the Class D Notes, so long as any Class D Notes are
Outstanding, then the Class E Notes, so long as any Class E Notes are
Outstanding, then the Class F Notes, so long as any Class F Notes are
Outstanding and then the Class G Notes, so long as any Class G Notes are
Outstanding.

“Corporate Trust Office”: The designated corporate trust office of (i) the
Trustee, currently located at 1100 North Market Street, Wilmington, Delaware
19890, Attention: CMBS Trustee – TRTX 2019-FL3, (ii) the Note Administrator,
currently located at (a) with respect to the delivery of Asset Documents, at
1055 10th Avenue SE, Minneapolis, Minnesota, 55414, Attention: Document Custody
Group, (b) with respect to the delivery of Note transfers and surrenders, at 600
South 4th St., 7th Floor, MAC N9300-070 Minneapolis, Minnesota 55479 and (c) for
all other purposes, at 9062 Old Annapolis Road, Columbia, Maryland 21045-1951,
Attention: Corporate Trust Services (CMBS), TRTX 2019-FL3, telecopy number (410)
715-2380 or (iii) such other address as the Trustee or the Note Administrator,
as applicable, may designate from time to time by notice to the Noteholders, the
Holder of the Preferred Shares, the 17g‑5 Information Provider and the parties
hereto.

“Corresponding Tenor”: With respect to a Benchmark Replacement, a tenor or
observation period, as applicable, having approximately the same length
(disregarding business day adjustment) as the tenor or observation period
applicable to the then-current Benchmark.

“Credit Risk Collateral Interest”: Any Collateral Interest that, in the
Collateral Manager’s reasonable business judgment and in accordance with the
Collateral Management Standard, has a significant risk of imminently becoming a
Defaulted Collateral Interest.

“Credit Risk Collateral Interest Exchange”: The meaning specified in Section
12.1(d) hereof.

“Credit Risk/Defaulted Collateral Interest Cash Purchase”: The meaning specified
in Section 12.1(b) hereof.

“CREFC® Intellectual Property Royalty License Fee”: With respect to each
Collateral Interest and for any Payment Date, an amount accrued during the
related Interest Accrual Period at the CREFC® Intellectual Property Royalty
License Fee Rate on the Principal Balance of such Collateral Interest as of the
close of business on the Determination Date in such Interest Accrual Period.
Such amounts shall be computed for the same period and on the same interest
accrual basis respecting which any related interest payment due or deemed due on
the related Collateral Interest is computed and shall be prorated for partial
periods.

-18-

--------------------------------------------------------------------------------

 

“CREFC® Intellectual Property Royalty License Fee Rate”: With respect to each
Collateral Interest, a rate equal to 0.0005% per annum.

“CREFC® Loan Periodic Update File”: The meaning specified in the Servicing
Agreement.

“CRS”: The OECD Standard for Automatic Exchange of Financial Account information
– Common Reporting Standards.

“Custodial Account”: An account at the Securities Intermediary established
pursuant to Section 10.1(b) hereof.

“Custodian”: The meaning specified in Section 3.3(a) hereof.

“Custody Collateral Interest”: Any Collateral Interest that is not a Non-Custody
Collateral Interest. As of the Closing Date (i) each of the Closing Date
Collateral Interests identified on Schedule A hereto as “The Curtis,” “Westin
Charlotte,” “Jersey City Portfolio II” and “Lenox Park Portfolio” is a
Non-Custody Collateral Interest and (ii) each of the Closing Date Collateral
Interests other than the Closing Date Collateral Interests specified in (i)
above will be Custody Collateral Interests.

“DBRS”: DBRS, Inc., and its successors in interest.

“Default”: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.

“Defaulted Collateral Interest”: means any Collateral Interest for which any
related Commercial Real Estate Loan is a Defaulted Loan.

“Defaulted Collateral Interest Exchange”: The meaning specified in Section
12.1(d) hereof.

“Defaulted Interest Amount”: The Class A Defaulted Interest Amount, the Class
A-S Defaulted Interest Amount, the Class B Defaulted Interest Amount, the
Class C Defaulted Interest Amount, the Class D Defaulted Interest Amount, the
Class E Defaulted Interest Amount, the Class F Defaulted Interest Amount or the
Class G Defaulted Interest Amount, as the context requires.

“Defaulted Loan”: Any Commercial Real Estate Loan as to which there has occurred
and is continuing for more than sixty (60) days either (i) a payment default
(after giving effect to any applicable grace period but without giving effect to
any waiver) or (ii) a material non-monetary event of default that is known to
the Special Servicer and has occurred and is continuing (after giving effect to
any applicable grace period but without giving effect to any waiver).

“Deferred Interest”: The meaning specified in Section 2.7(a).

“Deferred Interest Notes”: The Class C Notes, the Class D Notes, the Class E
Notes, the Class F Notes and the Class G Notes, to the extent such Class is not
the most senior Class Outstanding.

“Definitive Notes”: The meaning specified in Section 2.2(b) hereof.

-19-

--------------------------------------------------------------------------------

 

“Depository” or “DTC”: The Depository Trust Company, its nominees, and their
respective successors.

“Designated Transaction Representative”: The Note Administrator, in its capacity
as designated transaction representative hereunder, unless a successor Person
shall have become the designated transaction representative.

“Determination Date”: The 11th calendar day of each month or, if such date is
not a Business Day, the next succeeding Business Day, commencing on the
Determination Date in November 2019.

“Disposition Limitation Threshold”: The time at which the sum of (i) the
cumulative Aggregate Principal Balance of Credit Risk Collateral Interests
(other than those that are Defaulted Collateral Interests) sold by the Issuer to
the Collateral Manager or its affiliates, plus (ii) the cumulative Aggregate
Principal Balance of Credit Risk Collateral Interests exchanged for Exchange
Collateral Interests, is equal to or greater than 10% of the Aggregate Principal
Balance of the Closing Date Collateral Interests as of the Closing Date.

“Disqualified Transferee”: The meaning specified in Section 2.5(l) hereof.

“Dissolution Expenses”: The amount of expenses reasonably likely to be incurred
in connection with the discharge of this Indenture, the liquidation of the
Collateral and the dissolution of the Co-Issuers, as reasonably certified by the
Collateral Manager or the Issuer, based in part on expenses incurred by the
Trustee, the Custodian and the Note Administrator and reported to the Collateral
Manager.

“Dollar,” “U.S.$” or “$”: A U.S. dollar or other equivalent unit in Cash.

“Due Period”: With respect to any Payment Date, the period commencing on the day
immediately succeeding the second preceding Determination Date (or commencing on
the Closing Date, in the case of the Due Period relating to the first Payment
Date) and ending on and including the Determination Date immediately preceding
such Payment Date.

“EHRI”: The Preferred Shares, which are retained by the Retention Holder on the
Closing Date.

“Eligibility Criteria”: The criteria set forth below with respect to any
Reinvestment Collateral Interest, compliance with which shall be evidenced by an
Officer’s Certificate of the Collateral Manager delivered to the Trustee as of
the date of such acquisition:

(i)it is a Mortgage Loan, a Combined Loan or a Pari Passu Participation in a
Mortgage Loan or a Combined Loan that is secured by a Multifamily Property,
Office Property, Industrial Property, Retail Property, Self-Storage Property,
Hospitality Property, Student Housing Property or Mixed-Use Property;

-20-

--------------------------------------------------------------------------------

 

(ii)the Aggregate Principal Balance of the Collateral Interests secured by
properties that are of the following types are subject to limitations as
follows: (a) Office Properties does not exceed 60.0% of the Aggregate
Outstanding Portfolio Balance, (b) Industrial Properties does not exceed 40.0%
of the Aggregate Outstanding Portfolio Balance, (c) Retail Properties does not
exceed 15.0% of the Aggregate Outstanding Portfolio Balance, (d) Hospitality
Properties does not exceed 20.0% of the Aggregate Outstanding Portfolio Balance,
(e) Self-Storage Properties does not exceed 7.5% of the Aggregate Outstanding
Portfolio Balance, (f) Student Housing Properties does not exceed 5.0% of the
Aggregate Outstanding Portfolio Balance and (g) Mixed-Use Properties does not
exceed 30.0% of the Aggregate Outstanding Portfolio Balance (it being understood
that, for purposes of clause (g), the principal Balance of each Mixed-Use
Property will be allocated to its respective property type based on the
Applicable Property Type Percentage, and that for all purposes hereof, no
concentration limitation will apply with respect to Multifamily Properties);

(iii)the obligor is incorporated or organized under the laws of, and the
Collateral Interest is secured by property located in, the United States;

(iv)it provides for monthly payments of interest at a floating rate based on
one-month LIBOR or the Benchmark;

(v)it has a Moody’s Rating;

(vi)it has a maturity date, assuming the exercise of all extension options (if
any) that are exercisable at the option of the related borrower under the terms
of such Collateral Interest, that is not more than five (5) years from its first
payment date;

(vii)it is not an Equity Interest;

(viii)it is not a ground-up construction loan;

(ix)the Collateral Manager has determined that it has an As-Stabilized LTV that
is not greater than (a) in the case of Collateral Interests secured by
Multifamily Properties, 80%, (b) in the case of Collateral Interests secured by
Office Properties, Industrial Properties, Retail Properties, Self-Storage
Properties, Student Housing Properties or Mixed-Use Properties, 75% and (c) in
the case of Collateral Interests secured by Hospitality Properties, 70%;

(x)the Collateral Manager has determined that it has an U/W Stabilized NCF DSCR
that is not less than (i) in the case of Collateral Interests secured by
Multifamily Properties, 1.15x, (ii) in the case of Collateral Interests secured
by Office Properties, Industrial Properties, Retail Properties, Self-Storage
Properties, Student Housing Properties and Mixed-Use Properties, 1.25x, and
(iii) in the case of Hospitality Properties, 1.40x;

(xi)the Principal Balance of such Collateral Interest (plus any
previously-acquired participation interests in the same underlying Commercial
Real Estate Loan, including any participation interests that were included as
part of the Closing Date Collateral Interests) is not greater than $120,000,000;

-21-

--------------------------------------------------------------------------------

 

(xii)(A) the Weighted Average Life of the Collateral Interests, assuming the
exercise of all contractual extension options (if any) that are exercisable by
the borrower under each Collateral Interest, is less than or equal to the number
of years (rounded to the nearest one hundredth thereof) during the period from
such date of determination to 5.50 years from the Closing Date;

(B)the Weighted Average Spread of the Collateral Interests is not less than
2.50%;

(C)the Aggregate Principal Balance of Collateral Interests secured by Mortgaged
Properties located in (x) California, Florida and New York is (in each case) no
more than 40.0% of the Aggregate Outstanding Portfolio Balance, (y) Texas and
New Jersey is (in each case) no more than 30.0% of the Aggregate Outstanding
Portfolio Balance and (z) any other state is (in each case) no more than 20.0%
of the Aggregate Outstanding Portfolio Balance; and

(D)the Herfindahl Score is greater than or equal to 16;

(xiii)the Moody’s Rating Factor for such Collateral Interest is equal to or less
than a Moody’s Rating Factor that corresponds to a Moody’s Rating of “Caa1”;

(xiv)a No Downgrade Confirmation has been received from DBRS with respect to the
acquisition of such Collateral Interest except that such confirmation will not
be required with respect to the acquisition of a Participation if (a) the Issuer
already owns a Participation in the same underlying Participated Loan, and (b)
the principal balance of the Participation being acquired is $5,000,000 or less;

(xv)the sum of the Principal Balance of such Collateral Interest and the
Principal Balance of all Collateral Interests that have the same guarantor or an
affiliated guarantor does not exceed 20.0% of the Aggregate Outstanding
Portfolio Balance;

(xvi)it will not require the Issuer to make any future payments after the
Issuer’s purchase thereof;

(xvii)if it is a Collateral Interest with a related Future Funding Companion
Participation:

(A)the Future Funding Indemnitor has Segregated Liquidity (evidenced by a
certification) in an amount at least equal to the greater of (i) the Largest One
Quarter Future Advance Estimate and (ii) the Two Quarter Future Advance Estimate
for the immediately following two calendar quarters (based on the Future Funding
Amounts for all outstanding Future Funding Companion Participations related to
the Collateral Interests);

(B)the maximum principal amount of all Future Funding Companion Participations
with respect to all Collateral Interests does not exceed 20.0% of the maximum
commitment amount of all Participated Loans (which, with respect to each
Collateral Interest, will equal the sum of (i) the related initial Principal
Balance and (ii) any related Future Funding Amount); and

-22-

--------------------------------------------------------------------------------

 

(C)the maximum principal amount of the related Future Funding Companion
Participation does not exceed 35.0% of the maximum principal amount (including
all related funded and unfunded Participations) of the related Participated
Loan;

(xviii)it is not prohibited under its Asset Documents from being purchased by
the Issuer and pledged to the Trustee;

(xix)it is not currently the subject of discussions between lender and the
borrower to amend, modify or waive any material provision of any of the related
Asset Documents in such a manner as would adversely affect the performance of
the related Commercial Real Estate Loan;

(xx)it is not an interest that, in the Collateral Manager’s reasonable business
judgment, has a significant risk of declining in credit quality or, with lapse
of time or notice, becoming a Defaulted Collateral Interest;

(xxi)it is not a Defaulted Collateral Interest (as determined by the Collateral
Manager after reasonable inquiry);

(xxii)it is Dollar denominated and may not be converted into an obligation
payable in any other currencies;

(xxiii)if such Collateral Interest is a senior participation, it does not have
“buy/sell” rights as a dispute resolution mechanism;

(xxiv)it provides for the repayment of principal at not less than par no later
than upon its maturity or upon redemption, acceleration or its full prepayment;

(xxv)it is serviced pursuant to the Servicing Agreement or it is serviced by an
Accepted Loan Servicer pursuant to a commercial mortgage servicing arrangement
that includes servicing provisions substantially similar to those that are
standard in commercial mortgage-backed securities transactions;

(xxvi)(a) it is purchased from the Seller, TRTX, Sub-REIT, or a wholly-owned
subsidiary of TRTX, and (b) the requirements set forth in this Indenture
regarding the representations and warranties with respect to such Collateral
Interest and the underlying Mortgaged Property (as applicable) have been met
(subject to such exceptions as are reasonably acceptable to the Collateral
Manager);

(xxvii)if it is a participation interest, the related Participating Institution
is (and any “qualified transferee” is required to be) any of (1) a special
purpose affiliate of the Sponsor or a “qualified institutional lender” as such
terms are typically defined in the Asset Documents related to participations;
(2) an entity (or a wholly-owned subsidiary of an entity) that has (x) a
long-term senior unsecured debt rating from Moody’s of “A3” or higher and (y) a
long-term unsecured debt rating from DBRS of “A(low)” or higher (if rated by
DBRS, or if not rated by DBRS, an equivalent (or higher) rating by any two other
NRSROs (which may include Moody’s)) (3) a securitization trust, a collateralized
loan obligation issuer or a similar securitization vehicle, or (4) a special
purpose entity that is 100% directly or indirectly owned by TRTX or Sub-REIT,
for so long as the separateness provisions of its organizational documents have
not been amended (unless the Rating Agency Condition was satisfied in connection
with such amendment) (such Participating Institution, a “Qualified Participating
Institution”), and if any Participating Institution is not the Issuer, the
related Asset Documents will be held by a third party custodian;

-23-

--------------------------------------------------------------------------------

 

(xxviii)its acquisition will be in compliance with Section 206 of the Advisers
Act;

(xxix)its acquisition, ownership, enforcement and disposition will not cause the
Issuer to fail to be a Qualified REIT Subsidiary or other disregarded entity of
a REIT unless a No Trade or Business Opinion has previously been received (which
opinion may be conditioned on compliance with certain restrictions on the
investment or other activity of the Issuer and the Collateral Manager or the
Servicer, in each case, on behalf of the Issuer);

(xxx)its acquisition would not cause the Issuer, the Co-Issuer or the pool of
Collateral Interests to be required to register as an investment company under
the 1940 Act; and if the borrowers with respect to the Collateral Interest are
excepted from the definition of an “investment company” solely by reason of
Section 3(c)(1) of the 1940 Act, then either (x) such Collateral Interest does
not constitute a “voting security” for purposes of the 1940 Act or (y) the
aggregate amount of such Collateral Interest held by the Issuer is less than 10%
of the entire issue of such Collateral Interest;

(xxxi)if it is a Combined Loan or a Pari Passu Participation in a Combined Loan,
(a) the related Mortgage Loan contains a requirement that any principal
repayment of the Mortgage Loan must be accompanied by a pro rata principal
repayment (based on Principal Balance) of the related Mezzanine Loan, (b) the
related Mortgage Loan and the related Mezzanine Loan are cross-defaulted and (c)
the related Mortgage Loan does not permit the related borrower to incur
additional debt secured by the related Mortgaged Property or the equity in the
related borrower;

(xxxii)it does not provide for any payments which are or will be subject to
deduction or withholding for or on account of any withholding or similar tax
(other than withholding on amendment, modification and waiver fees, late payment
fees, commitment fees, exit fees, extension fees or similar fees), unless the
borrower under such Collateral Interest is required to make “gross up” payments
that ensure that the net amount actually received by the Issuer (free and clear
of taxes) will equal the full amount that the Issuer would have received had no
such deduction or withholding been required;

(xxxiii)after giving effect to its acquisition, together with the acquisition of
any other Collateral Interests to be acquired (or as to which a binding
commitment to acquire was entered into) on the same date, the Aggregate
Principal Balance of Collateral Interests held by the Issuer that are EU
Retention Holder Originated Collateral Interests is in excess of 50% of the
Aggregate Principal Balance of Collateral Interests held by the Issuer;

(xxxiv)it is not acquired for the primary purpose of recognizing gains or
decreasing losses resulting from market value changes;

provided, however, that any determination of a percentage pursuant to the
Eligibility Criteria (except for the Weighted Average Spread of all Collateral
Interests) shall be rounded to the nearest 1/10th of one percent.

-24-

--------------------------------------------------------------------------------

 

“Eligible Account”: Means (i) an account maintained with a federal or state
chartered depository institution or trust company or an account or accounts
maintained with the Note Administrator that has, in each case, (a) a long-term
senior unsecured debt rating of at least “A2” by Moody’s if deposits in such
account will be held therein for more than thirty (30), (b) a long-term
unsecured debt rating of at least “A” by DBRS (if rated by DBRS, or if not rated
by DBRS, an equivalent (or higher) rating by any two other NRSROs (which may
include Moody’s)) and (c) a short-term senior unsecured debt rating of at least
“P‑1” by Moody’s if deposits on such account will be held therein for thirty
(30) days or less; (ii) an account maintained with Wells Fargo Bank, National
Association so long as (x) Wells Fargo Bank, National Association’s long-term
senior unsecured debt obligations, deposits, or commercial paper rating is at
least (1) “A2” by Moody’s and (2) “A” by DBRS if rated by DBRS, or if not rated
by DBRS, at least an equivalent rating by two other NRSROs (one of which may be
Moody’s) in the case of accounts in which funds are held for more than thirty
(30) days and (y) Wells Fargo Bank, National Association’s short-term senior
unsecured debt obligations, deposits, or commercial paper rating is at least
“P-1” by Moody’s in the case of accounts in which funds are hold for thirty (30)
days or less; (iii) a segregated trust account maintained with the trust
department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity; provided that (a) any such institution
or trust company has a long-term unsecured rating of at least “Baa1” by Moody’s
and a capital surplus of at least U.S.$200,000,000 and (b) any such account is
subject to fiduciary funds on deposit regulations (or internal guidelines)
substantially similar to 12 C.F.R. § 9.10(b); or (iv) any other account approved
by the Rating Agencies.

“Eligible Investments”: Any Dollar-denominated investment, the maturity for
which corresponds to the Issuer’s expected or potential need for funds, that, at
the time it is Granted to the Trustee (directly or through a Securities
Intermediary or bailee) is Registered and is one or more of the following
obligations or securities:

(i)direct obligations of, and obligations the timely payment of principal of and
interest on which is fully and expressly guaranteed by, the United States, or
any agency or instrumentality of the United States, the obligations of which are
expressly backed by the full faith and credit of the United States;

(ii)demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by, or federal funds sold by, any depository institution or
trust company incorporated under the laws of the United States or any state
thereof or the District of Columbia (including the Note Administrator or the
commercial department of any successor Note Administrator, as the case may be;
provided that such successor otherwise meets the criteria specified herein) and
subject to supervision and examination by federal and/or state banking
authorities so long as the commercial paper and/or the debt obligations of such
depositary institution or trust company (or, in the case of the principal
depositary institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have an unsecured debt
rating of not less than (x) “Aa3,” in the case of long-term obligations, and
“P‑1,” in the case of short-term obligations, by Moody’s and (y) “AAA,” in the
case of long-term obligations, “R-1(middle),” in the case of short-term
obligations with a maturity not greater than ninety (90) days, and “R-1(high),”
in the case of short-term obligations with a maturity of or greater than ninety
(90) days, by DBRS (if rated by DBRS, or if not rated by DBRS, an equivalent (or
higher) rating by any two other NRSROs (which may include Moody’s));

-25-

--------------------------------------------------------------------------------

 

(iii)unleveraged repurchase or forward purchase obligations with respect to
(a) any security described in clause (i) above or (b) any other security issued
or guaranteed by an agency or instrumentality of the United States of America,
in either case entered into with a depository institution or trust company
(acting as principal) described in clause (ii) above (including the Note
Administrator or the commercial department of any successor Note Administrator,
as the case may be; provided that such Person otherwise meets the criteria
specified herein) or entered into with a corporation (acting as principal) whose
unsecured debt rating is not less than (x) “Aa3,” in the case of long-term
obligations, and “P-1,” in the case of short-term obligations, by Moody’s and
(y) “AAA,” in the case of long-term obligations, “R-1(middle),” in the case of
short-term obligations with a maturity not greater than ninety (90) days, and
“R-1(high),” in the case of short-term obligations with a maturity of or greater
than ninety (90) days, by DBRS (if rated by DBRS, or if not rated by DBRS, an
equivalent (or higher) rating by any two other NRSROs (which may include
Moody’s));

(iv)commercial paper or other similar short-term obligations (including that of
the Note Administrator or the commercial department of any successor Note
Administrator, as the case may be, or any affiliate thereof; provided that such
Person otherwise meets the criteria specified herein) having at the time of such
investment a short-term senior unsecured debt rating of not less than “P-1” by
Moody’s; provided, further, that the issuer thereof must also have at the time
of such investment a long-term senior unsecured debt rating of not less than
“Aa3” by Moody’s and “A” by DBRS (if rated by DBRS, or if not rated by DBRS, an
equivalent (or higher) rating by any two other NRSROs (which may include
Moody’s));

(v)any money market fund (including those managed or advised by the Note
Administrator or its Affiliates) that maintain a constant asset value and that
are rated “Aaa‑mf” by Moody’s and in the highest long-term or short-term rating
category by DBRS or, if not rated by DBRS, an equivalent rating by any two other
NRSROs (which may include Moody’s); and

(vi)any other investment similar to those described in clauses (i) through (v)
above that (1) Moody’s has confirmed may be included in the Collateral as an
Eligible Investment without adversely affecting its then-current ratings on the
Notes and (2) has a long-term credit rating of not less than “Aa3” by Moody’s
and “A” by DBRS (if rated by DBRS, or if not rated by DBRS, an equivalent (or
higher) rating by any two other NRSROs (which may include Moody’s));

provided that mortgage-backed securities and interest only securities shall not
constitute Eligible Investments; and provided, further, that (a) Eligible
Investments shall not have a maturity in excess of 365 days and shall have a
fixed principal amount due at maturity that cannot vary or change, (b) Eligible
Investments acquired with funds in the Payment Account shall include only such
obligations or securities that mature no later than the Business Day prior to
the next Payment Date succeeding the acquisition of such obligations or
securities, (c) Eligible Investments shall not include obligations bearing
interest at inverse floating rates, (d) Eligible Investments shall be treated as
indebtedness for U.S. federal income tax purposes and such investment shall not
cause the Issuer to fail to be treated as a Qualified REIT Subsidiary or other
disregarded entity of a REIT (unless the Issuer has previously received a No
Trade or Business Opinion, in which case the investment will not cause the
Issuer to be treated as a foreign corporation engaged in a trade or business in
the United States for U.S. federal income tax purposes), (e) Eligible
Investments shall not be subject to deduction or withholding for or on account
of any withholding or similar tax

-26-

--------------------------------------------------------------------------------

 

(other than any taxes imposed pursuant to FATCA), unless the payor is required
to make “gross up” payments that ensure that the net amount actually received by
the Issuer (free and clear of taxes, whether assessed against such obligor or
the Issuer) will equal the full amount that the Issuer would have received had
no such deduction or withholding been required, (f) Eligible Investments shall
not be purchased for a price in excess of par; (g) notwithstanding the minimum
unsecured debt rating requirements set forth in clauses (ii), (iii), (iv) or (v)
above, Eligible Investments with maturities of thirty (30) days or less shall
only require short-term unsecured debt ratings and shall not require long-term
senior unsecured debt ratings; and (h) Eligible Investments shall not include
margin stock.

“Entitlement Order”: The meaning specified in Section 8-102(a)(8) of the UCC.

“Equity Interest”: A security or other interest that does not entitle the holder
thereof to receive periodic payments of interest and one or more installments of
principal, including (i) any bond or note or similar instrument that is by its
terms convertible into or exchangeable for an equity interest, (ii) any bond or
note or similar instrument that includes warrants or other interests that
entitle its holder to acquire an equity interest, or (iii) any other similar
instrument that would not entitle its holder to receive periodic payments of
interest or a return of a residual value.

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended, and the applicable rules and regulations promulgated thereunder.

“EU Retention Holder”: Holdco.

“EU Retention Holder Originated Collateral Interest”: A Collateral Interest as
to which either (i) the EU Retention Holder, itself or through related entities,
directly or indirectly, was involved in the original agreement which created
such Collateral Interest, or (ii) the EU Retention Holder acquired such
Collateral Interest from a third party for its own account before the sale or
transfer of that Collateral Interest to the Issuer.

“EU Risk Retention Letter”: That certain EU Risk Retention Letter delivered by
the Retention Holder and the EU Retention Holder to the Issuer, the Co-Issuer,
the Trustee, the Note Administrator and the Placement Agents, dated as of the
Closing Date.

“EU Securitization Laws”: Regulation (EU) 2017/2402, together with any
supplementary regulatory technical standards, implementing technical standards
and any official guidance published in relation thereto by the European Banking
Authority, European Insurance and Occupational Pensions Authority or the
European Securities and Markets Authority (collectively, the “European
Supervisory Authorities”), each as in force on the Closing Date.

“Euroclear”: Euroclear Bank S.A./N.V., as operator of the Euroclear system.

“Event of Default”: The meaning specified in Section 5.1 hereof.

“Excepted Property”: (i) The U.S.$250 proceeds of share capital contributed by
the Retention Holder as the holder of the ordinary shares of the Issuer, the
U.S.$250 representing a profit fee to the Issuer, and, in each case, any
interest earned thereon and the bank account in which such amounts are held and
(ii) the Preferred Share Distribution Account and all of the funds and other
property from time to time deposited in or credited to the Preferred Share
Distribution Account.

-27-

--------------------------------------------------------------------------------

 

“Exchange Act”: The Securities Exchange Act of 1934, as amended, and the
applicable rules and regulations promulgated thereunder.

“Exchange Collateral Interest”: The meaning specified in Section 12.1(d) hereof.

“Expense Reserve Account”: The account established pursuant to Section 10.5(a)
hereof.

“Expense Year”: (i) For the first year, the period commencing on the Closing
Date and ending on the next January Payment Date and (ii) thereafter, each
12-month period commencing on the Business Day following the Payment Date
occurring in January and ending on the Payment Date occurring in the following
January.

“FATCA”: Sections 1471 through 1474 of the Code, the treasury regulations
promulgated thereunder, and any related provisions of law, court decisions,
administrative guidance or agreements with any taxing authority (or laws
thereof) in respect thereof. For the avoidance of doubt, “FATCA” shall also
refer to the Cayman FATCA Legislation.

“Federal Reserve Bank of New York’s Website”: The website of the Federal Reserve
Bank of New York at http://www.newyorkfed.org, or any successor screen or other
information service that publishes such SOFR that has been selected, endorsed or
recommended by the Relevant Governmental Body.

“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.

“Financing Statements”: Financing statements relating to the Collateral naming
the Issuer, as debtor, and the Trustee, on behalf of the Secured Parties, as
secured party.

“Future Funding Account Control Agreement”: Any account control agreement
entered into in accordance with the terms of the Future Funding Agreement by and
among the Seller, the Trustee, as secured party, the Note Administrator and an
account bank, as the same may be amended, supplemented or replaced from time to
time.

“Future Funding Agreement”: The meaning specified in the Servicing Agreement.

“Future Funding Amount”: With respect to a Participated Loan, any unfunded
future funding obligations of the lender thereunder.

“Future Funding Companion Participation”: With respect to a Participated Loan
that has any remaining Future Funding Amounts, the Companion Participation in
such Participated Loan the holder of which is obligated to fund such Future
Funding Amounts.

“Future Funding Controlled Reserve Account”: The meaning specified in the
Servicing Agreement.

“Future Funding Indemnitor”: Holdco, and its successors in interest.

“GAAP”: The meaning specified in Section 6.3(k) hereof.

-28-

--------------------------------------------------------------------------------

 

“General Intangible”: The meaning specified in Section 9-102(a)(42) of the UCC.

“Global Notes”: The Rule 144A Global Notes and the Regulation S Global Notes.

“Governing Documents”: With respect to (i) the Issuer, the memorandum and
articles of association of the Issuer, as amended and restated and/or
supplemented and in effect from time to time and certain resolutions of its
Board of Directors and (ii) all other Persons, the articles of incorporation,
certificate of incorporation, by-laws, certificate of limited partnership,
limited partnership agreement, limited liability company agreement, certificate
of formation, articles of association and similar charter documents, as
applicable to any such Person.

“Government Items”: A security (other than a security issued by the Government
National Mortgage Association) issued or guaranteed by the United States of
America or an agency or instrumentality thereof representing a full faith and
credit obligation of the United States of America and, with respect to each of
the foregoing, that is maintained in book-entry form on the records of a Federal
Reserve Bank.

“Grant”: To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over and confirm. A Grant of the
Collateral or of any other security or instrument shall include all rights,
powers and options (but none of the obligations) of the granting party
thereunder, including without limitation the immediate continuing right to
claim, collect, receive and take receipt for principal and interest payments in
respect of the Collateral (or any other security or instrument), and all other
amounts payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto.

“Herfindahl Score”: As of any date of determination, an amount determined by
dividing (i) one by (ii) the sum of the series of products obtained for each
Collateral Interest (including any Companion Participation which is then
acquired) and Principal Proceeds collected and not yet distributed, by squaring
the quotient of (x) the Principal Balance on such date of each such Collateral
Interest (or in the case of Principal Proceeds, in increments of $5,000,000) and
(y) the Aggregate Outstanding Portfolio Balance on such date.

“Holdco”: TPG RE Finance Trust Holdco, LLC, a Delaware limited liability
company, and its successors-in-interest, a wholly owned subsidiary of TRTX.

“Holder” or “Securityholder”: With respect to any Note, the Person in whose name
such Note is registered in the Notes Register. With respect to any Preferred
Share, the Person in whose name such Preferred Share is registered in the
register maintained by the Preferred Share Registrar.

“Holder AML Obligations”: The obligations of each Holder of the Securities to
(i) provide the Issuer or its agents with such information and documentation
that may be required for the Issuer to achieve AML Compliance and (ii) any
updates, replacement or corrections of such information or documentation,
requested by the Issuer (or its agent, as applicable) that may be required for
the Issuer to achieve AML Compliance.

-29-

--------------------------------------------------------------------------------

 

“Hospitality Property”: A real property secured by hospitality space as to which
the majority of the underwritten revenue is from hospitality space.

“IAI”: An institution that is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under Regulation D under the Securities Act or
an entity in which all of the equity owners are such “accredited investors.”

“Indenture”: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

“Indenture Accounts”: The Payment Account, the Reinvestment Account, the Expense
Reserve Account and the Custodial Account.

“Independent”: As to any Person, any other Person (including, in the case of an
accountant, or lawyer, a firm of accountants or lawyers and any member thereof
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions.
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Ethics of the American Institute of
Certified Public Accountants.

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee or Note Administrator such opinion or certificate shall state, or
shall be deemed to state, that the signer has read this definition and that the
signer is Independent within the meaning hereof.

“Industrial Property”: A real property secured by industrial space as to which
the majority of the underwritten revenue is from industrial space.

“Inquiry”: The meaning specified in Section 10.13(a) hereof.

“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

“Interest Accrual Period”: With respect to the Notes and (i) the first Payment
Date, the period from and including the Closing Date to but excluding such first
Payment Date and (ii) each successive Payment Date, the period from and
including the immediately preceding Payment Date to, but excluding, such Payment
Date.

“Interest Advance”: The meaning specified in Section 10.7(a) hereof.

“Interest Coverage Ratio”: As of any Measurement Date, the number (expressed as
a percentage) calculated by dividing:

-30-

--------------------------------------------------------------------------------

 

(i)(a)(1) the sum of cash on deposit in the Expense Reserve Account, plus
(2) the expected scheduled interest payments due (in each case regardless of
whether the due date for any such interest payment has yet occurred) in the Due
Period in which such Measurement Date occurs on (x) the Collateral Interests
(excluding, subject to clause (3) of the last paragraph of this definition,
accrued and unpaid interest on Defaulted Collateral Interests); provided that no
interest (or dividends or other distributions) shall be included with respect to
any Collateral Interest to the extent that such Collateral Interest does not
provide for the scheduled payment of interest (or dividends or other
distributions) in cash; and (y) the Eligible Investments held in the applicable
collateral accounts (whether purchased with Interest Proceeds or Principal
Proceeds), plus (3) Interest Advances, if any, advanced by the Advancing Agent
or the Backup Advancing Agent, with respect to the related Payment Date, minus
(b) any amounts scheduled to be paid pursuant to Section 11.1(a)(i)(1) through
(4) (other than any Collateral Manager Fees that the Collateral Manager has
agreed to waive in accordance with this Indenture and the Collateral Management
Agreement); by

(ii)the sum of (a) the scheduled interest on the Class A Notes payable on the
Payment Date immediately following such Measurement Date, plus (b) any Class A
Defaulted Interest Amount payable on the Payment Date immediately following such
Measurement Date, plus (c) the scheduled interest on the Class A-S Notes payable
immediately following such Measurement Date, plus (d) any Class A-S Defaulted
Interest Amount payable on the Payment Date immediately following such
Measurement Date, plus (e) the scheduled interest on the Class B Notes payable
immediately following such Measurement Date, plus (f) any Class B Defaulted
Interest Amount payable on the Payment Date immediately following such
Measurement Date, plus (g) the scheduled interest on the Class C Notes payable
immediately following such Measurement Date, plus (h) any Class C Defaulted
Interest Amount and Class C Deferred Interest Amount payable on the Payment Date
immediately following such Measurement Date, plus (i) the scheduled interest on
the Class D Notes payable immediately following such Measurement Date, plus (j)
any Class D Defaulted Interest Amount and Class D Deferred Interest Amount
payable on the Payment Date immediately following such Measurement Date plus (k)
the scheduled interest on the Class E Notes payable immediately following such
Measurement Date, plus (l) any Class E Defaulted Interest Amount and Class E
Deferred Interest Amount payable on the Payment Date immediately following such
Measurement Date.

For purposes of calculating any Interest Coverage Ratio, (1) the expected
interest income on the Collateral Interests and Eligible Investments and the
expected interest payable on the Offered Notes shall be calculated using the
interest rates applicable thereto on the applicable Measurement Date, (2)
accrued original issue discount on Eligible Investments shall be deemed to be a
scheduled interest payment thereon due on the date such original issue discount
is scheduled to be paid, (3) there shall be excluded all scheduled or deferred
payments of interest on or principal of Collateral Interests and any payment
that the Collateral Manager has determined in its reasonable judgment shall not
be made in Cash or received when due and (4) with respect to any Collateral
Interest as to which any interest or other payment thereon is subject to
withholding tax of any relevant jurisdiction, each payment thereon shall be
deemed to be payable net of such withholding tax unless the related borrower is
required to make additional payments to fully compensate the Issuer for such
withholding taxes (including in respect of any such additional payments).

-31-

--------------------------------------------------------------------------------

 

“Interest Coverage Test”: The test that will be met as of any Measurement Date
on which any Offered Notes remain Outstanding if the Interest Coverage Ratio as
of such Measurement Date is equal to or greater than 120.00%.

“Interest Distribution Amount”: Each of the Class A Interest Distribution
Amount, the Class A-S Interest Distribution Amount, the Class B Interest
Distribution Amount, the Class C Interest Distribution Amount, the Class D
Interest Distribution Amount, the Class E Interest Distribution Amount, the
Class F Interest Distribution Amount and the Class G Interest Distribution
Amount.

“Interest Proceeds”: With respect to any Payment Date, (i) the sum (without
duplication) of:

(a)all Cash payments of interest (including any deferred interest and any amount
representing the accreted portion of a discount from the face amount of a
Collateral Interest or an Eligible Investment) or other distributions (excluding
Principal Proceeds) received during the related Due Period on all Collateral
Interests other than Defaulted Collateral Interests (net of any fees and other
compensation and reimbursement of expenses and Servicing Advances and interest
thereon (but not net of amounts payable pursuant to any indemnification
provisions) to which the Servicer or the Special Servicer are entitled pursuant
to the terms of the Servicing Agreement) and Eligible Investments, including, in
the Collateral Manager’s commercially reasonable discretion (exercised as of the
trade date), the accrued interest received in connection with a sale of such
Collateral Interests or Eligible Investments (to the extent such accrued
interest was not applied to the purchase of Reinvestment Collateral Interests)
but excluding (i) any origination fees, which will be retained by the Seller and
will not be assigned to the Issuer and (ii) any payment of interest included in
Principal Proceeds pursuant to clause (A)(3) of the definition of “Principal
Proceeds”,

(b)all make whole premiums, yield maintenance or prepayment premiums or any
interest amount paid in excess of the stated interest amount of a Collateral
Interest received during the related Due Period,

(c)all amendment, modification and waiver fees, late payment fees, extension
fees, exit fees and other fees and commissions received by the Issuer during
such Due Period in connection with such Collateral Interests and Eligible
Investments,

(d)those funds in the Expense Reserve Account designated as Interest Proceeds by
the Collateral Manager pursuant to Section 10.5(a),

(e)all funds remaining on deposit in the Expense Reserve Account upon redemption
of the Notes in whole,

(f)Interest Advances, if any, advanced by the Advancing Agent or the Backup
Advancing Agent, with respect to such Payment Date,

(g)all Cash payments corresponding to accrued original issue discount on
Eligible Investments,

-32-

--------------------------------------------------------------------------------

 

(h)any interest payments received in Cash by the Issuer during the related Due
Period on any asset held by a Permitted Subsidiary that is not a Defaulted
Collateral Interest,

(i)all payments of principal on Eligible Investments purchased with any other
Interest Proceeds,

(j)Cash and Eligible Investments contributed by the Retention Holder pursuant to
Section 12.1(f), as Holder of 100% of the Preferred Shares and designated as
“Interest Proceeds” by the Retention Holder, and

(k)all other Cash payments received by the Issuer with respect to the Collateral
Interests during the related Due Period to the extent such proceeds are
designated “Interest Proceeds” by the Collateral Manager in its sole discretion
with notice to the Trustee, the Servicer and the Note Administrator on or before
the related Determination Date; provided that Interest Proceeds will in no event
include any payment or proceeds specifically defined as “Principal Proceeds” in
the definition thereof, minus (ii) the aggregate amount of any Nonrecoverable
Interest Advances that were previously reimbursed to the Advancing Agent or the
Backup Advancing Agent.

“Interest Shortfall”: The meaning set forth in Section 10.7(a) hereof.

“Investor Certification”: A certificate, substantially in the form of
Exhibit H-1 or Exhibit H-2 hereto, representing that such Person executing the
certificate is a Noteholder, a beneficial owner of a Note, a holder of a
Preferred Share or a prospective purchaser of a Note or a Preferred Share and
that either (i) such Person is not an agent of, or an investment advisor to, any
borrower or affiliate of any borrower under a Commercial Real Estate Loan, or
(ii) such Person is an agent or Affiliate of, or an investment advisor to, any
borrower under a Commercial Real Estate Loan. The Investor Certification may be
submitted electronically by means of the Note Administrator’s Website.

“Investor Q&A Forum”: The meaning specified in Section 10.13(a) hereof.

“ISDA Definitions”: The 2006 ISDA Definitions published by the International
Swaps and Derivatives Association, Inc. or any successor thereto, as amended or
supplemented from time to time, or any successor definitional booklet for
interest rate derivatives published from time to time.

“ISDA Fallback Adjustment”: The spread adjustment, (which may be a positive or
negative value or zero) that would apply for derivatives transactions
referencing the ISDA Definitions to be determined upon the occurrence of an
index cessation event with respect to the Benchmark for the applicable tenor.

“ISDA Fallback Rate”: The rate that would apply for derivatives transactions
referencing the ISDA Definitions to be effective upon the occurrence of an index
cessation date with respect to the Benchmark for the applicable tenor excluding
the applicable ISDA Fallback Adjustment.

-33-

--------------------------------------------------------------------------------

 

“Issuer”: TRTX 2019-FL3 Issuer, Ltd., an exempted company incorporated with
limited liability under the laws of the Cayman Islands, until a successor Person
shall have become the Issuer pursuant to the applicable provisions of this
Indenture, and thereafter “Issuer” shall mean such successor Person.

“Issuer Order” and “Issuer Request”: A written order or request (which may be in
the form of a standing order or request) dated and signed in the name of the
Issuer (and the Co-Issuer, if applicable) by an Authorized Officer of the Issuer
(and by an Authorized Officer of the Co-Issuer, if applicable), or by an
Authorized Officer of the Collateral Manager on behalf of the Issuer.

“Largest One Quarter Future Advance Estimate”: The meaning specified in the
Servicing Agreement.

“LIBOR”: The London Interbank Offer Rate for a one month tenor.

“Liquidation Fee”: The meaning specified in the Servicing Agreement.

“LLC Managers”: The managers of the Co-Issuer duly appointed by the sole member
of the Co-Issuer (or, if there is only one manager of the Co-Issuer so duly
appointed, such sole manager).

“Loss Value Payment”: With respect to each Collateral Interest, the meaning
specified in the Collateral Interest Purchase Agreement.

“Majority”: With respect to (i) any Class of Notes, the Holders of more than 50%
of the Aggregate Outstanding Amount of the Notes of such Class; and (ii) the
Preferred Shares, the Preferred Shareholders representing more than 50% of the
aggregate Notional Amount of the Preferred Shares.

“Material Breach”: With respect to each Collateral Interest, the meaning
specified in the Collateral Interest Purchase Agreement.

“Material Document Defect”: With respect to each Collateral Interest, the
meaning specified in the Collateral Interest Purchase Agreement.

“Maturity”: With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity Date or by declaration of acceleration or otherwise.

“Measurement Date”: Any of (i) the Closing Date, (ii) the date of acquisition or
disposition of any Collateral Interest, (iii) any date on which any Collateral
Interest becomes a Defaulted Collateral Interest, (iv) each Determination Date
and (v) with reasonable notice to the Issuer, the Collateral Manager and the
Note Administrator, any other Business Day that the Rating Agencies or the
Holders of at least 66-2/3% of the Aggregate Outstanding Amount of any Class of
Notes requests be a “Measurement Date”; provided that, if any such date would
otherwise fall on a day that is not a Business Day, the relevant Measurement
Date will be the immediately preceding Business Day.

-34-

--------------------------------------------------------------------------------

 

“Mezzanine Loan”: A mezzanine loan secured by a pledge of all of the equity
interest in an obligor under a Mortgage Loan that is either acquired by the
Issuer or in which a Pari Passu Participation represents an interest.

“Minnesota Collateral”: The meaning specified in Section 3.3(b)(ii) hereof.

“Mixed-Use Property”: A real property secured by real property with five (5) or
more residential units (including mixed-use, multi-family/office and
multi-family/retail), office space, industrial space, retail space, hospitality
space, self-storage space and/or pad sites for manufactured homes as to which no
such property type represents a majority of the underwritten revenue.

“Modified Collateral Interest”: Any Collateral Interest that is a Modified Loan
or a participation interest in a Modified Loan.

“Modified Loan”: The meaning specified in the Servicing Agreement.

“Monthly Report”: The meaning specified in Section 10.9(a) hereof.

“Moody’s”: Moody’s Investors Service, Inc., and its successors in interest.

“Moody’s Rating”: With respect to any Collateral Interest, shall be the private
credit assessment assigned to such Collateral Interest by Moody’s for the
Issuer.

“Moody’s Rating Factor”: With respect to any Collateral Interest, the number set
forth in the table below opposite the Moody’s Rating of such Collateral
Interest:

 

Moody’s Rating

Moody’s Rating Factor

Moody’s Rating

Moody’s Rating Factor

Aaa

1

Ba1

940

Aa1

10

Ba2

1,350

Aa2

20

Ba3

1,766

Aa3

40

B1

2,220

A1

70

B2

2,720

A2

120

B3

3,490

A3

180

Caa1

4,770

Baa1

260

Caa2

6,500

Baa2

360

Caa3

8,070

Baa3

610

Ca or lower

10,000

 

“Moody’s Recovery Rate”: With respect to each Collateral Interest, the rate
specified in the table set forth below with respect to the property type of the
related Mortgaged Property or Mortgaged Properties; provided that,
notwithstanding the below, the Moody’s Recovery Rate for the Closing Date
Collateral Interest identified on Schedule A hereto as (i) “Kirby Collection” is
57.8%, (ii) “Rockville Town Center” is 52.2%, (iii) “The Curtis” is 55.8% and
(iv) “Corporate Business Center” is 58.1%.

 



-35-

--------------------------------------------------------------------------------

 

Property Type

Moody’s Recovery Rate

Industrial Properties, Multifamily Properties (including student housing
properties) and anchored Retail Properties

60%

Office Properties, Self-Storage Properties and unanchored Retail Properties

55%

Hospitality Properties

45%

All other property types

40%

 

“Mortgage Loan”: A commercial, multifamily or manufactured-housing community
real estate mortgage loan (which may consist of an A note and a B note) that is
either acquired by the Issuer or in which a Pari Passu Participation represents
an interest, which mortgage loan is secured by a first-lien mortgage or
deed-of-trust on commercial, multifamily and/or manufactured-housing community
properties.

“Mortgaged Property”: With respect to any Mortgage Loan or Mezzanine Loan, the
commercial, multifamily and/or manufactured-housing community mortgage property
or properties directly or indirectly securing such Mortgage Loan or Mezzanine
Loan, as applicable.

“Multifamily Property”: A real property with five (5) or more residential rental
units as to which the majority of the underwritten revenue is from residential
rental units.

“Net Outstanding Portfolio Balance”: On any Measurement Date, the sum (without
duplication) of (i) the Aggregate Principal Balance of the Collateral Interests
(other than any Modified Collateral Interests and Defaulted Collateral
Interests), (ii) the Aggregate Principal Balance of all Principal Proceeds held
as Cash and Eligible Investments and (iii) with respect to each Modified
Collateral Interest or a Defaulted Collateral Interest, the Calculation Amount
of such Collateral Interest; provided, however, that (a) with respect to each
Collateral Interest acquired at a purchase price that is less than 95% of the
Principal Balance of such Collateral Interest, the “Principal Balance” of such
Collateral Interest will be the lesser of the purchase price and the amount
determined pursuant to clause (i) or (ii) above, if applicable, for purposes of
computing the Net Outstanding Portfolio Balance, and (b) with respect to each
Defaulted Collateral Interest that has been owned by the Issuer for more than
three (3) years after becoming a Defaulted Collateral Interest, the Principal
Balance of such Defaulted Collateral Interest will be zero for purposes of
computing the Net Outstanding Portfolio Balance. In connection with any
Collateral acquired pursuant to clause (a) above, the Collateral Manager will
notify the Note Administrator promptly upon acquiring such discounted Collateral
Interest along with the purchase price.

“No Downgrade Confirmation”: A confirmation from a Rating Agency that any
proposed action, or failure to act or other specified event will not, in and of
itself, result in the downgrade or withdrawal of the then-current rating
assigned to any Class of Notes then rated by such Rating Agency, provided that
if the Requesting Party receives a written waiver or other acknowledgment from a
Rating Agency indicating such Rating Agency’s decision not to review the matter
for which the No Downgrade Confirmation is sought, then the requirement to
receive a No Downgrade Confirmation from that Rating Agency with respect to such
matter shall not apply. For the purposes of this definition, any confirmation,
waiver, request, acknowledgment or approval which is required to be in writing
may be in the form of electronic mail. Notwithstanding anything to the contrary
set forth in this Indenture, at any time during which the Notes are no longer
rated by a Rating Agency, a No Downgrade Confirmation shall not be required from
such Rating Agency under this Indenture.

-36-

--------------------------------------------------------------------------------

 

“No Entity-Level Tax Opinion”: An opinion of Dechert LLP, Vinson & Elkins LLP or
another nationally recognized tax counsel experienced in such matters that a
contemplated transfer (whether by means of actual transfer or a transfer of
beneficial ownership for U.S. federal income tax purposes), pledge or
hypothecation of any of the Retained Securities, any repurchased Notes or the
ordinary shares in the Issuer will not cause the Issuer to be treated as a
foreign corporation engaged in a trade or business in the United States for U.S.
federal income tax purposes or otherwise to become subject to U.S. federal
income tax on a net basis, which opinion may be conditioned on compliance with
certain restrictions on the investment or other activities of the Issuer and the
Collateral Manager or the Servicer, in each case, on behalf of the Issuer.

“No Trade or Business Opinion”: An opinion of Dechert LLP, Vinson & Elkins LLP
or another nationally recognized tax counsel experienced in such matters that
the Issuer will be treated as a foreign corporation that is not engaged in a
trade or business in the United States for U.S. federal income tax purposes,
which opinion may be conditioned on compliance with certain restrictions on the
investment or other activities of the Issuer and the Collateral Manager or the
Servicer, in each case, on behalf of the Issuer.

“Non-Acquired Participation”: Any Future Funding Companion Participation or
funded Companion Participation that is not acquired by the Issuer.

“Non-call Period”: The period from the Closing Date to and including the
Business Day immediately preceding the Payment Date in October 2021 during which
no Optional Redemption is permitted to occur.

“Non-Controlled Collateral Interest”: Each Collateral Interest that is a Pari
Passu Participation that is owned by the Issuer, but is controlled by the holder
of a related controlling Companion Participation. If a related controlling
Companion Participation is acquired in its entirety by the Issuer, the
Collateral Interest (together with a related controlling Companion
Participation) will become a Controlled Collateral Interest. As of the Closing
Date (a) each of the Closing Date Collateral Interests identified on Schedule A
hereto as “Summerly at Zanjero” and “Hilton Garden Inn Mountain View” is a
Controlled Collateral Interest and (b) each of the Closing Date Collateral
Interests other than the Closing Date Collateral Interests specified in (a)
above will be Non-Controlled Collateral Interests.

“Non-Custody Collateral Interest”: Each Collateral Interest that is owned by the
Issuer, but with respect to which the Note Administrator is not appointed as
Custodian of such Collateral Interest hereunder. If the related Commercial Real
Estate Loan is acquired in its entirety by the Issuer, the Collateral Interest
(together with the related Companion Participation) will become a Custody
Collateral Interest. As of the Closing Date (i) each of the Closing Date
Collateral Interests identified on Schedule A hereto as “The Curtis,” “Westin
Charlotte,” “Jersey City Portfolio II” and “Lenox Park Portfolio” is a
Non-Custody Collateral Interest and (ii) each of the Closing Date Collateral
Interests other than the Closing Date Collateral Interests specified in (i)
above will be Custody Collateral Interests.

“Non-Permitted AML Holder”: The meaning specified in Section 2.13(c) hereof.

“Non-Permitted Holder”: The meaning specified in Section 2.13(b) hereof.

-37-

--------------------------------------------------------------------------------

 

“Nonrecoverable Interest Advance”: Any Interest Advance previously made or
proposed to be made pursuant to Section 10.7 hereof that the Advancing Agent or
the Backup Advancing Agent, as applicable, has determined in its sole
discretion, exercised in good faith, that the amount so advanced or proposed to
be advanced plus interest expected to accrue thereon, will not be ultimately
recoverable from subsequent payments or collections with respect to the
Collateral Interests.

“Note Administrator”: Wells Fargo Bank, National Association, a national banking
association, solely in its capacity as note administrator hereunder, unless a
successor Person shall have become the Note Administrator pursuant to the
applicable provisions of this Indenture, and thereafter “Note Administrator”
shall mean such successor Person. Wells Fargo Bank, National Association will
perform the Note Administrator role through its Corporate Trust Services
division.

“Note Administrator’s Website”: Initially, www.ctslink.com, provided that such
address may change upon notice by the Note Administrator to the parties hereto,
the 17g‑5 Information Provider and Noteholders.

“Note Interest Rate”: With respect to the Class A Notes, the Class A Rate, with
respect to the Class A-S Notes, the Class A-S Rate, with respect to the Class B
Notes, the Class B Rate, with respect to the Class C Notes, the Class C Rate,
with respect to the Class D Notes, the Class D Rate, with respect to the Class E
Notes, the Class E Rate, with respect to the Class F Notes, the Class F Rate and
with respect to the Class G Notes, the Class G Rate.

“Note Protection Tests”: The Par Value Test and the Interest Coverage Test.

“Noteholder”: With respect to any Note, the Person in whose name such Note is
registered in the Notes Register.

“Notes”: The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes, the Class F Notes and the Class G
Notes, collectively, authorized by, and authenticated and delivered under, this
Indenture.

“Notes Register” and “Notes Registrar”: The respective meanings specified in
Section 2.5(a) hereof.

“Notional Amount”: In respect of the Preferred Shares, the per share notional
amount of U.S.$1,000. The aggregate Notional Amount of the Preferred Shares on
the Closing Date will be U.S.$95,351,171.

“NRSRO”: Any nationally recognized statistical rating organization, including
the Rating Agencies.

“NRSRO Certification”: A certification (i) executed by a NRSRO in favor of the
17g-5 Information Provider substantially in the form attached hereto as Exhibit
F or (ii) provided electronically and executed by an NRSRO by means of a
click-through confirmation on the 17g‑5 Website.

-38-

--------------------------------------------------------------------------------

 

“Offered Notes”: The Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes, the Class D Notes and the Class E Notes.

“Offering Memorandum”: The Offering Memorandum, dated October 10, 2019, relating
to the offering of the Offered Notes.

“Office Property”: A real property secured by office space as to which the
majority of the underwritten revenue is from office space.

“Officer”: With respect to any company, corporation or limited liability
company, including the Issuer, the Co-Issuer or the Collateral Manager, any
Director, Manager, the Chairman of the Board of Directors, the President, any
Senior Vice President, any Vice President, the Secretary, any Assistant
Secretary, the Treasurer, any Assistant Treasurer or General Partner of such
entity; and with respect to the Trustee or Note Administrator, any Trust
Officer; and with respect to the Servicer or the Special Servicer, a Responsible
Officer (as defined in the Servicing Agreement).

“Officer’s Certificate”: With respect to the Issuer, the Co-Issuer, the
Collateral Manager and the Servicer, any certificate executed by an Authorized
Officer thereof.

“Opinion of Counsel”: A written opinion addressed to the Trustee and the Note
Administrator and, if required by the terms hereof, the Servicer, the Special
Servicer and/or the Rating Agencies (each, a “Recipient”) in form and substance
reasonably satisfactory to each Recipient, of an outside third party counsel of
national recognition (or the Cayman Islands, in the case of an opinion relating
to the laws of the Cayman Islands), which attorney may, except as otherwise
expressly provided in this Indenture, be counsel for the Issuer, and which
attorney shall be reasonably satisfactory to the Trustee and the Note
Administrator. Whenever an Opinion of Counsel is required hereunder, such
Opinion of Counsel may rely on opinions of other counsel who are so admitted and
so satisfactory which opinions of other counsel shall accompany such Opinion of
Counsel and shall either be addressed to each Recipient or shall state that each
Recipient shall each be entitled to rely thereon.

“Optional Redemption”: The meaning specified in Section 9.1(c) hereof.

“Other Tranche”: The meaning specified in Section 17.5 hereof.

“Outstanding”: With respect to the Notes, as of any date of determination, all
of the Notes or any Class of Notes, as the case may be, theretofore
authenticated and delivered under this Indenture except:

(i)Notes theretofore canceled by the Notes Registrar or delivered to the Notes
Registrar for cancellation;

(ii)Notes or portions thereof for whose payment or redemption funds in the
necessary amount have been theretofore irrevocably deposited with the Note
Administrator or the Paying Agent in trust for the Holders of such Notes
pursuant to Section 4.1(a)(2); provided that, if such Notes or portions thereof
are to be redeemed, notice of such redemption has been duly given pursuant to
this Indenture;

-39-

--------------------------------------------------------------------------------

 

(iii)Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Note Administrator is presented that any such Notes are held
by a Holder in due course; and

(iv)Notes alleged to have been mutilated, destroyed, lost or stolen for which
replacement Notes have been issued as provided in Section 2.6;

provided that in determining whether the Noteholders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, (a) Notes owned by the Issuer, the
Co‑Issuer, the Collateral Manager or any Affiliate thereof shall be disregarded
and deemed not to be Outstanding, (b) Notes so owned that have been pledged in
good faith may be regarded as Outstanding if the pledgee establishes to the
satisfaction of the Trustee the pledgee’s right so to act with respect to such
Notes and that the pledgee is not the Issuer, the Co‑Issuer, the Collateral
Manager or any other obligor upon the Notes or any Affiliate of the Issuer, the
Co‑Issuer, the Collateral Manager or such other obligor and (c) in relation to
(i) the exercise by the Noteholders of their right, in connection with certain
Events of Default, to accelerate amounts due under the Notes and (ii) any
amendment or other modification of, or assignment or termination of, any of the
express rights or obligations of the Collateral Manager under the Collateral
Management Agreement or this Indenture, Notes owned by the Collateral Manager or
any of its Affiliates, or by any accounts managed by them, will be disregarded
and deemed not to be Outstanding. The Note Administrator and the Trustee will be
entitled to rely on certificates from Noteholders to determine any such
affiliations and shall be protected in so relying, except to the extent that a
Trust Officer of the Trustee or Note Administrator, as applicable, has actual
knowledge of any such affiliation.

“Par Purchase Price”: With respect to a Collateral Interest, the sum of (i) the
outstanding Principal Balance of such Collateral Interest as of the date of
purchase; plus (ii) all accrued and unpaid interest on such Collateral Interest
at the applicable interest rate to but not including the date of purchase; plus
(iii) all related unreimbursed Servicing Advances and accrued and unpaid
interest on such Servicing Advances at the Advance Rate, plus (iv) all Special
Servicing Fees and either Workout Fees or Liquidation Fees (but not both)
allocable to such Collateral Interest; plus (v) all unreimbursed expenses
incurred by the Issuer (and if applicable, the Seller), the Servicer and the
Special Servicer in connection with such Collateral Interest.

“Par Value Ratio”: As of any Measurement Date, the number (expressed as a
percentage) calculated by dividing (i) the Net Outstanding Portfolio Balance on
such Measurement Date by (ii) the sum of the Aggregate Outstanding Amount of the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the
Class D Notes and the Class E Notes and the amount of any unreimbursed Interest
Advances.

“Par Value Test”: A test that will be satisfied as of any Measurement Date on
which any Offered Notes remain outstanding if the Par Value Ratio on such
Measurement Date is equal to or greater than 116.34%.

“Pari Passu Participation”: A fully funded pari passu participation interest in
a Participated Loan, which pari passu participation is acquired by the Issuer.

-40-

--------------------------------------------------------------------------------

 

“Participated Loan”: Any Mortgage Loan or Combined Loan in which a Pari Passu
Participation represents an interest.

“Participating Institution”: With respect to any Participation, the entity that
holds legal title to the Participated Loan.

“Participation”: Any Pari Passu Participation and/or the related Companion
Participation, as applicable and as the context may require.

“Participation Agent”: With respect to any Non-Custody Collateral Interest, the
party designated as such under the related Participation Agreement.

“Participation Agreement”: With respect to each Participated Loan, the
participation agreement that governs the rights and obligations of the holders
of the related Pari Passu Participation and the related Companion Participation.

“Participation Custodial Agreement”: With respect to any Non-Custody Collateral
Interest, either that certain Custodial Agreement entered into in accordance
with the related Participation Agreement and pursuant to which the Participation
Custodian holds the loan file, or the related indenture pursuant to which such
Participation Custodian holds the loan file, with respect to a Participated Loan
related to such Non-Custody Collateral Interest.

“Participation Custodian”: With respect to any Non-Custody Collateral Interest,
the document custodian or similar party under the related Participation
Custodial Agreement.

“Paying Agent”: The Note Administrator, in its capacity as Paying Agent
hereunder, authorized by the Issuer and the Co-Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer and the Co-Issuer as specified in
Section 7.2 hereof.

“Payment Account”: The payment account established by the Note Administrator
pursuant to Section 10.3 hereof.

“Payment Date”: The 4th Business Day following each Determination Date,
commencing on the Payment Date in November 2019, and ending on the Stated
Maturity Date unless the Notes are redeemed or repaid prior thereto.

“Permitted Subsidiary”: Any one or more single purpose entities that are
wholly-owned by the Issuer and are established exclusively for the purpose of
taking title to mortgage, real estate or any Sensitive Asset in connection, in
each case, with the exercise of remedies or otherwise.

“Person”: An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.

“Placement Agency Agreement”: The placement agreement relating to the Notes
dated October 10, 2019 by and among the Issuer, the Co-Issuer, Holdco and the
Placement Agents.

-41-

--------------------------------------------------------------------------------

 

“Placement Agents”: J.P. Morgan Securities LLC, Goldman Sachs & Co. LLC, Morgan
Stanley & Co. LLC, Wells Fargo Securities, LLC and U.S. Bancorp Investments,
Inc.

“Pledged Collateral Interest”: On any date of determination, any Collateral
Interest that has been Granted to the Trustee and not been released from the
lien of this Indenture pursuant to Section 10.10 hereof.

“Preferred Share Distribution Account”: A segregated account established and
designated as such by the Preferred Share Paying Agent pursuant to the Preferred
Share Paying Agency Agreement.

“Preferred Share Paying Agency Agreement”: The Preferred Share Paying Agency
Agreement, dated as of the Closing Date, among the Issuer, the Preferred Share
Paying Agent relating to the Preferred Shares and the Preferred Share Registrar,
as amended from time to time in accordance with the terms thereof.

“Preferred Share Paying Agent”: The Note Administrator, solely in its capacity
as Preferred Share Paying Agent under the Preferred Share Paying Agency
Agreement and not individually, unless a successor Person shall have become the
Preferred Share Paying Agent pursuant to the applicable provisions of the
Preferred Share Paying Agency Agreement, and thereafter Preferred Share Paying
Agent shall mean such successor Person.

“Preferred Share Registrar”: MaplesFS Limited, unless a successor Person shall
have become the Preferred Share Registrar pursuant to the applicable provisions
of the Preferred Share Paying Agency Agreement, and thereafter “Preferred Share
Registrar” shall mean such successor Person.

“Preferred Shareholder”: A registered owner of Preferred Shares as set forth in
the share register maintained by the Preferred Share Registrar.

“Preferred Shares”: The preferred shares issued by the Issuer concurrently with
the issuance of the Notes.

“Principal Balance” or “par”: With respect to any Commercial Real Estate Loan,
Collateral Interest, Eligible Investment or Principal Proceeds, as of any date
of determination, the outstanding principal amount of such Commercial Real
Estate Loan, Collateral Interest, Eligible Investment or Principal Proceeds;
provided that the Principal Balance of any Eligible Investment that does not pay
Cash interest on a current basis will be the accreted value thereof.

-42-

--------------------------------------------------------------------------------

 

“Principal Proceeds”: With respect to any Payment Date, (i) the sum (without
duplication) of:

(a)all principal payments (including Unscheduled Principal Proceeds and any
casualty or condemnation proceeds and any proceeds from the exercise of remedies
(including liquidation proceeds)) received during the related Due Period in
respect of (a) Eligible Investments (other than Eligible Investments purchased
with Interest Proceeds, Eligible Investments in the Expense Reserve Account and
any amount representing the accreted portion of a discount from the face amount
of a Collateral Interest or an Eligible Investment) and (b) Collateral Interests
as a result of (i) a maturity, scheduled amortization or mandatory prepayment on
a Collateral Interest, (ii) optional prepayments made at the option of the
related borrower, (iii) recoveries on Defaulted Collateral Interests and Credit
Risk Collateral Interests, or (iv) any other principal payments received with
respect to Collateral Interests;

(b)Sale Proceeds received during such Due Period in respect of sales in
accordance with the Transaction Documents and excluding (i) accrued interest
included in Sale Proceeds, (ii) any reimbursement of expenses included in such
Sale Proceeds and (iii) any portion of such Sale Proceeds that are in excess of
the outstanding Principal Balance of the related Collateral Interest or Eligible
Investment,

(c)all Cash payments of interest received during such Due Period on Defaulted
Collateral Interests,

(d)any principal payments received in Cash by the Issuer during the related Due
Period on any asset held by a Permitted Subsidiary,

(e)any Loss Value Payment received by the Issuer from the Seller,

(f)Cash and Eligible Investments contributed by the Retention Holder pursuant to
the terms hereof, as holder of 100% of the Preferred Shares and designated as
“Principal Proceeds” by the Retention Holder; provided that in no event will
Principal Proceeds include any proceeds from the Excepted Property, and

(g)cash and Eligible Investments that were previously held for reinvestment in
Reinvestment Collateral Interests and that have been transferred to the Payment
Account pursuant to the terms of this Indenture,

minus (ii) the aggregate amount of (a) any Nonrecoverable Interest Advances that
were not previously reimbursed to the Advancing Agent or the Backup Advancing
Agent from Interest Proceeds and (b) any amounts paid or reimbursed to the
Servicer or the Special Servicer pursuant to the terms of the Servicing
Agreement out of amounts that would otherwise be Principal Proceeds.

“Priority of Payments”: The meaning specified in Section 11.1(a) hereof.

-43-

--------------------------------------------------------------------------------

 

“Privileged Person”: Any of the following: (i) the Placement Agents and their
designees, (ii) the Collateral Manager and its Affiliates or designees, (iii)
the Servicer, (iv) the Special Servicer, (v) the Trustee and Paying Agent, (vi)
the Note Administrator, (vii) the Seller, (viii) the Advancing Agent hereunder
and under the Servicing Agreement, (ix) any Person who provides the Note
Administrator with an Investor Certification (provided that access to
information provided by the Note Administrator to any Person who provides the
Note Administrator an Investor Certification in the form of Exhibit H-2 shall be
limited to the Monthly Report) and (x) any Rating Agency or other NRSRO that
provides the Note Administrator with an NRSRO Certification, which NRSRO
Certification may be submitted electronically by means of the Note
Administrator’s Website.

“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.

“QIB”: A “qualified institutional buyer” as defined in Rule 144A.

“Qualified Purchaser”: A “qualified purchaser” within the meaning of
Section 2(a)(51) of the 1940 Act or an entity owned exclusively by one or more
such “qualified purchasers.”

“Qualified REIT Subsidiary”: A corporation that, for U.S. federal income tax
purposes, is wholly owned by a REIT under Section 856(i)(2) of the Code.

“Rating Agencies”: DBRS and Moody’s, and any successor thereto, or, with respect
to the Collateral generally, if at any time DBRS and Moody’s or any such
successor ceases to provide rating services with respect to the Notes or
certificates similar to the Notes, any other NRSRO selected by the Issuer and
reasonably satisfactory to a Majority of the Notes voting as a single Class.

“Rating Agency Condition”: A condition that is satisfied if (i) the party
required to satisfy the Rating Agency Condition (the “Requesting Party”) has
made a written request to a Rating Agency for a No Downgrade Confirmation and
(ii) any one of the following has occurred (a) a No Downgrade Confirmation has
been received or (b) (1) within ten (10) Business Days of such request being
sent to such Rating Agency, such Rating Agency has not replied to such request
or has responded in a manner that indicates that such Rating Agency is neither
reviewing such request nor waiving the requirement for confirmation, (2) the
Requesting Party has confirmed that such Rating Agency has received the
confirmation request, (3) the Requesting Party promptly requests the No
Downgrade Confirmation a second time; and (4) there is no response to either
confirmation request within five (5) Business Days of such second request.

“Rating Agency Test Modification”: The meaning specified in Section 12.4 hereof.

“Record Date”: With respect to any Holder and any Payment Date, the close of
business on the Business Day immediately preceding such Payment Date.

“Redemption Date”: Any Payment Date specified for a redemption of the Securities
pursuant to Section 9.1 hereof.

“Redemption Date Statement”: The meaning specified in Section 10.9(d) hereof.

-44-

--------------------------------------------------------------------------------

 

“Redemption Price”: The Redemption Price of each Class of Notes or the Preferred
Shares, as applicable, on a Redemption Date will be calculated as follows:

Class A Notes. The redemption price for the Class A Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class A Notes to be redeemed, together with the Class A Interest
Distribution Amount (plus any Class A Defaulted Interest Amount) due on the
applicable Redemption Date.

Class A-S Notes. The redemption price for the Class A-S Notes will be calculated
on the related Determination Date and will equal the Aggregate Outstanding
Amount of the Class A-S Notes to be redeemed, together with the Class A-S
Interest Distribution Amount (plus any Class A-S Defaulted Interest Amount) due
on the applicable Redemption Date.

Class B Notes. The redemption price for the Class B Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class B Notes to be redeemed, together with the Class B Interest
Distribution Amount (plus any Class B Defaulted Interest Amount) due on the
applicable Redemption Date.

Class C Notes. The redemption price for the Class C Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class C Notes (including any Class C Deferred Interest Amount) to be
redeemed, together with the Class C Interest Distribution Amount (plus any Class
C Defaulted Interest Amount) due on the applicable Redemption Date.

Class D Notes. The redemption price for the Class D Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class D Notes (including any Class D Deferred Interest Amount) to be
redeemed, together with the Class D Interest Distribution Amount (plus any Class
D Defaulted Interest Amount) due on the applicable Redemption Date.

Class E Notes. The redemption price for the Class E Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class E Notes (including any Class E Deferred Interest Amount) to be
redeemed, together with the Class E Interest Distribution Amount (plus any Class
E Defaulted Interest Amount) due on the applicable Redemption Date.

Class F Notes. The redemption price for the Class F Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class F Notes (including any Class F Deferred Interest Amount) to be
redeemed, together with the Class F Interest Distribution Amount (plus any Class
F Defaulted Interest Amount) due on the applicable Redemption Date.

Class G Notes. The redemption price for the Class G Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class G Notes (including any Class G Deferred Interest Amount) to be
redeemed, together with the Class G Interest Distribution Amount (plus any Class
G Defaulted Interest Amount) due on the applicable Redemption Date.

-45-

--------------------------------------------------------------------------------

 

Preferred Shares. The redemption price for the Preferred Shares will be
calculated on the related Determination Date and will be equal to the sum of all
net proceeds from the sale of the Collateral in accordance with Article 12
hereof and Cash (other than the Issuer’s rights, title and interest in the
property described in clause (i) of the definition of “Excepted Property”), if
any, remaining after payment of all amounts and expenses, including payments
made in respect of the Notes, described under clauses (1) through (20) of
Section 11.1(a)(i) and clauses (1) through (17) of Section 11.1(a)(ii); provided
that if there are no such net proceeds or Cash remaining, the redemption price
for the Preferred Shares shall be equal to U.S.$0.

“Reference Time”: With respect to any determination of the Benchmark, (i) if the
Benchmark is LIBOR, 11:00 a.m. (London time) on the Benchmark Determination Date
and (ii) if the Benchmark is not LIBOR, the time determined by the Designated
Transaction Representative in accordance with the Benchmark Replacement
Conforming Changes on the Benchmark Determination Date.

“Registered”: With respect to any debt obligation, a debt obligation that is
issued after July 18, 1984, and that is in registered form for purposes of the
Code.

“Registered Office Terms”: The standard Terms and Conditions for the Provision
of Registered Office Services by MaplesFS Limited (Structured Finance – Cayman
Company) as published at http://www.maples.com/terms.

“Regulation RR”: The final rule (appearing at 17 CFR § 246.1, et seq.) that was
promulgated to implement the credit risk retention requirements under Section
15G of the Securities Exchange Act of 1934, as added by Section 941 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (79 F.R. 77601; pages
77740-77766), as such rule may be amended from time to time, and subject to such
clarification and interpretation as have been provided by the U.S. regulatory
agencies in the adopting release (79 FR 77601 et seq.) or by the staff of any
such agency, or as may be provided by any such agency or its staff from time to
time, in each case, as effective from time to time.

“Regulation S”: Regulation S under the Securities Act.

“Regulation S Global Note”: The meaning specified in Section 2.2(b)(ii) hereof.

“Reimbursement Interest”: Interest accrued on the amount of any Interest Advance
made by the Advancing Agent or the Backup Advancing Agent, for so long as it is
outstanding, at the Reimbursement Rate, which Reimbursement Interest is hereby
waived by the Advancing Agent for so long as (i) Seller (or any of its
Affiliates) is the Advancing Agent and (ii) Retention Holder (or any of its
Affiliates) owns the Preferred Shares.

“Reimbursement Rate”: A rate per annum equal to the “prime rate” as published in
the “Money Rates” section of The Wall Street Journal, as such “prime rate” may
change from time to time. If more than one “prime rate” is published in The Wall
Street Journal for a day, the average of such “prime rates” will be used, and
such average will be rounded up to the nearest one-eighth of one percent
(0.125%). If the “prime rate” contained in The Wall Street Journal is not
readily ascertainable, the Collateral Manager will select an equivalent
publication that publishes such “prime rate,” and if such “prime rates” are no
longer generally published or are limited, regulated or administered by a
governmental authority or quasigovernmental body, then the Collateral Manager
will select, in its reasonable discretion, a comparable interest rate index.

-46-

--------------------------------------------------------------------------------

 

“Reinvestment Account”: The account established by the Note Administrator
pursuant to Section 10.2(a) hereof.

“Reinvestment Collateral Interest”: Any Collateral Interest that is acquired by
the Issuer during the Reinvestment Period with Principal Proceeds from the
Collateral Interests (or any cash contributed by the holder of the Preferred
Shares to the Issuer) and that satisfies the Eligibility Criteria, the
Reinvestment Criteria and the Acquisition and Disposition Requirements.

“Reinvestment Criteria”: The meaning specified in Section 12.2(a) hereof.

“Reinvestment Period”: The period beginning on the Closing Date and ending on
and including the first to occur of the following events or dates: (i) the
Determination Date in October 2021, (ii) the Determination Date related to the
Payment Date on which all of the Notes are redeemed as described herein under
Section 9.1, and (iii) the date on which principal of and accrued and unpaid
interest on all of the Notes is accelerated following the occurrence and
continuation of an Event of Default.

“REIT”: A “real estate investment trust” under the Code.

“Release Request”: The meaning specified in Section 3.3(h) hereof.

“Relevant Governmental Body”: The Board of Governors of the Federal Reserve
System and/or the Federal Reserve Bank of New York, or a committee officially
endorsed or convened by any of the foregoing, or any successor thereto
designated by the foregoing.

“Remittance Date”: The meaning specified in the Servicing Agreement.

“Repurchase Request”: The meaning specified in Section 7.17 hereof.

“REO Property”: The meaning specified in the Servicing Agreement.

“Retail Property”: A real property secured by retail space as to which the
majority of the underwritten revenue is from retail space.

“Retained Securities”: 100% of the Class F Notes, the Class G Notes and the
Preferred Shares.

“Retention Holder”: TRTX Master Retention Holder, LLC, a direct wholly-owned
subsidiary of the Seller and an indirect wholly-owned subsidiary of TRTX.

“Rule 17g-5”: The meaning specified in Section 14.13 hereof.

“Rule 144A”: Rule 144A under the Securities Act.

“Rule 144A Global Note”: The meaning specified in Section 2.2(b)(i) hereof.

“Rule 144A Information”: The meaning specified in Section 7.13 hereof.

“Sale”: The meaning specified in Section 5.17(a) hereof.

-47-

--------------------------------------------------------------------------------

 

“Sale Proceeds”: All proceeds (including accrued interest) received with respect
to Collateral Interests and Eligible Investments as a result of sales of such
Collateral Interests and Eligible Investments, and sales in connection with a
repurchase for a Material Breach or a Material Document Defect, in each case net
of any reasonable out-of-pocket expenses of the Trustee, the Collateral Manager,
the Custodian, the Note Administrator, or the Servicer under the Servicing
Agreement in connection with any such sale.

“SEC”: The Securities and Exchange Commission.

“Secured Parties”: Collectively, the Collateral Manager, the Trustee, the
Custodian, the Note Administrator, the Advancing Agent, the Backup Advancing
Agent, the holders of the Offered Notes, the Servicer, the Special Servicer, the
AML Services Provider and the Company Administrator, each as their interests
appear in applicable Transaction Documents.

“Securities”: Collectively, the Notes and the Preferred Shares.

“Securities Account”: The meaning specified in Section 8-501(a) of the UCC.

“Securities Account Control Agreement”: The meaning specified in Section 3.3(b)
hereof.

“Securities Act”: The Securities Act of 1933, as amended, and the applicable
rules and regulations promulgated thereunder.

“Securities Intermediary”: The meaning specified in Section 10.1(b) hereof.

“Security”: Any Note or Preferred Share or, collectively, the Notes and
Preferred Shares, as the context may require.

“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.

“Self-Storage Property”: A real property secured by self-storage space as to
which the majority of the underwritten revenue is from self-storage space.

“Seller”: TRTX Master CLO Loan Seller, LLC, a Delaware limited liability
company, and its successors in interest, solely in its capacity as Seller.

“Segregated Liquidity”: The meaning specified in the Servicing Agreement.

“Sensitive Asset”: Means (i) a Collateral Interest, or a portion thereof, or
(ii) a real property or other interest (including, without limitation, an
interest in real property) resulting from the conversion, exchange, other
modification or exercise of remedies with respect to a Collateral Interest or
portion thereof, in either case, as to which the Servicer or the Special
Servicer has determined, based on the advice of nationally recognized counsel
(independent of the Servicer) that could give rise to a material liability of
the Issuer (including liability for taxes) if held directly by the Issuer.

-48-

--------------------------------------------------------------------------------

 

“Servicer”: Situs Asset Management LLC, a Texas limited liability company,
solely in its capacity as servicer under the Servicing Agreement, together with
its permitted successors and assigns or any successor Person that shall have
become the servicer pursuant to the appropriate provisions of the Servicing
Agreement.

“Servicing Accounts”: The Escrow Accounts, the Collection Account, the REO
Accounts and the Cash Collateral Accounts, each as established under and defined
in the Servicing Agreement.

“Servicing Advances”: The meaning specified in the Servicing Agreement.

“Servicing Agreement”: The Servicing Agreement, dated as of the Closing Date, by
and among the Issuer, the Trustee, the Collateral Manager, the Note
Administrator, the Servicer, the Special Servicer and the Advancing Agent, as
amended, supplemented or otherwise modified from time to time in accordance with
its terms.

“Servicing Standard”: The meaning specified in the Servicing Agreement.

“SOFR”: With respect to any calendar day, the secured overnight financing rate
published for such day as of 3:00 p.m. New York time by the Federal Reserve Bank
of New York, as the administrator of the benchmark (or a successor
administrator), on the Federal Reserve Bank of New York’s Website.

“Special Servicer”: Situs Holdings, LLC, a Delaware limited liability company,
solely in its capacity as special servicer under the Servicing Agreement,
together with its permitted successors and assigns or any successor Person that
shall have become the special servicer pursuant to the appropriate provisions of
the Servicing Agreement.

“Special Servicing Fee”: The meaning specified in the Servicing Agreement.

“Specially Serviced Loan”: The meaning specified in the Servicing Agreement.

“Specified Person”: The meaning specified in Section 2.6(a) hereof.

“Sponsor”: Holdco, solely in its role as the “sponsor” as that term is defined
in Section 246.2 of Regulation RR.

“Stabilized Debt Service”: With respect to any Collateral Interest, the monthly
payments of principal (without regard to any change in principal payments for
any extension period) and interest (based on the Assumed LIBOR Rate) due with
respect to such Commercial Real Estate Loan pursuant to the terms of the related
Asset Documents, assuming all Future Funding Amounts that the Collateral Manager
expects to be drawn by the stabilization date have been advanced, but excluding
(i) any balloon payments and (ii) any required (non-monthly) principal paydowns.
In determining Stabilized Debt Service for any Collateral Interest that is a
Participation, the calculation will take into account the debt service due on
the Participation being acquired by the Issuer and the related Non-Acquired
Participation(s) (assuming fully-funded) or related note also secured by the
related mortgaged property or properties, as applicable, that is senior or pari
passu in right to the Participation being acquired by the Issuer but not any
Non-Acquired Participation(s) or related note also secured by the related
Mortgaged Property, that is junior in right to the Participation being acquired
by the Issuer.

-49-

--------------------------------------------------------------------------------

 

“Stated Maturity Date”: The Payment Date in October 2034.

“Student Housing Property”: A real property secured by a student housing
property as to which the majority of the underwritten revenue is from student
housing.

“Sub-REIT”: TPG RE Finance Trust CLO Sub-REIT, a Maryland real estate investment
trust.

“Subsequent Retaining Holder”: Any Person that purchases all or a portion of the
EHRI in accordance with this Indenture and applicable laws and regulations;
provided that if there are multiple Holders of the EHRI, then “Subsequent
Retaining Holder” shall mean, individually and collectively, those multiple
Holders.

“Successful Auction”: Either (i) an auction that is conducted in accordance with
the provisions specified in this Indenture, which includes the requirement that
the aggregate Cash purchase price for all the Collateral Interests, together
with the balance of all Eligible Investments and Cash in the Payment Account,
will be at least equal to the Total Redemption Price or (ii) the purchase of all
of the Collateral Interests by the Preferred Shareholder for a price that,
together with the balance of all Eligible Investments and Cash in the Payment
Account, is equal to the Total Redemption Price.

“Supermajority”: With respect to (i) any Class of Notes, the Holders of at least
66⅔% of the Aggregate Outstanding Amount of the Notes of such Class and (ii)
with respect to the Preferred Shares, the Holders of at least 66⅔% of the
aggregate Notional Amount of the Preferred Shares.

“Tax Event”: An event that occurs at any time that (i) any borrower is, or on
the next scheduled payment date under any Collateral Interest, will be, required
to deduct or withhold from any payment under any Collateral Interest to the
Issuer for or on account of any tax for whatever reason and such borrower is not
required to pay to the Issuer such additional amount as is necessary to ensure
that the net amount actually received by the Issuer (free and clear of taxes,
whether assessed against such borrower or the Issuer) will equal the full amount
that the Issuer would have received had no such deduction or withholding been
required, (ii) any jurisdiction imposes net income, profits, or similar tax on
the Issuer or (iii) the Issuer fails to maintain its status as a Qualified REIT
Subsidiary or other disregarded entity of a REIT and is not a foreign
corporation that is not engaged in a trade or business in the United States for
U.S. federal income tax purposes.

“Tax Materiality Condition”: The condition that will be satisfied if either (i)
as a result of the occurrence of a Tax Event, a tax or taxes are imposed on the
Issuer or withheld from payments to the Issuer and with respect to which the
Issuer receives less than the full amount that the Issuer would have received
had no such deduction occurred and such amount exceeds, in the aggregate,
$1,000,000 during any twelve (12)‑month period or (ii) the Issuer fails to
maintain its status as a Qualified REIT Subsidiary or other disregarded entity
of a REIT and is not a foreign corporation that is not engaged in a trade or
business in the United States for U.S. federal income tax purposes.

“Tax Redemption”: The meaning specified in Section 9.1(b) hereof.

-50-

--------------------------------------------------------------------------------

 

“Term SOFR”: The forward-looking term rate for the applicable Corresponding
Tenor based on SOFR that has been endorsed, selected or recommended by the
Relevant Governmental Body.

“Total Redemption Price”: The amount equal to funds sufficient to pay all
amounts and expenses described under clauses (1) through (4) of Section
11.1(a)(i) and to redeem all Notes at their applicable Redemption Prices.

“Transaction Documents”: This Indenture, the Collateral Management Agreement,
the Collateral Interest Purchase Agreement, the Placement Agency Agreement, the
Company Administration Agreement, the Preferred Share Paying Agency Agreement,
the U.S. Risk Retention Agreement, the EU Risk Retention Letter, the AML
Services Agreement, the Registered Office Terms, the Participation Agreements,
the Future Funding Agreement, the Servicing Agreement and the Securities Account
Control Agreement.

“Transfer Agent”: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes in its capacity as
Transfer Agent.

“Treasury Regulations”: Temporary or final regulations promulgated under the
Code by the United States Treasury Department.

“TRTX”: TPG RE Finance Trust, Inc., a Maryland corporation, and its successors
in interest.

“Trust Officer”: When used with respect to (i) the Trustee, any officer of the
Corporate Trust Office of the Trustee with direct responsibility for the
administration of this Indenture and also, with respect to a particular matter,
any other officer to whom such matter is referred because such officer’s
knowledge of and familiarity with the particular subject and (ii) the Note
Administrator, any officer of the Corporate Trust Services group of the Note
Administrator with direct responsibility for the administration of this
Indenture and also, with respect to a particular matter, any other officer to
whom a particular matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

“Trustee”: Wilmington Trust, National Association, a national banking
association, solely in its capacity as trustee hereunder, unless a successor
Person shall have become the Trustee pursuant to the applicable provisions of
this Indenture, and thereafter “Trustee” shall mean such successor Person.

“Two Quarter Future Advance Estimate”: The meaning specified in the Servicing
Agreement.

“UCC”: The applicable Uniform Commercial Code.

-51-

--------------------------------------------------------------------------------

 

“U/W Stabilized NCF DSCR”: With respect to any Collateral Interest, the ratio,
as calculated by the Collateral Manager in accordance with the Collateral
Management Standard, of (i) the “stabilized” annual net cash flow generated from
the related Mortgaged Property before interest, depreciation and amortization,
based on the stabilized underwriting, which may include the completion of
certain proposed capital expenditures and the realization of stabilized
occupancy and/or rents to (ii) the annual Stabilized Debt Service. In
determining the U/W Stabilized NCF DSCR for any Reinvestment Collateral Interest
that is cross-collateralized with one or more other Collateral Interests, the
U/W Stabilized NCF DSCR shall be calculated with respect to the
cross-collateralized group in the aggregate.

“Unadjusted Benchmark Replacement”: with respect to any Benchmark (other than
LIBOR) or Benchmark Replacement, such Benchmark or Benchmark Replacement, as
applicable, excluding the applicable Benchmark Replacement Adjustment.

“United States” and “U.S.”: The United States of America, including any state
and any territory or possession administered thereby.

“Unscheduled Principal Proceeds”: Any proceeds received by the Issuer from an
unscheduled prepayment or redemption (in whole but not in part) by the obligor
of a Commercial Real Estate Loan prior to the maturity date of such related
Collateral Interest.

“U.S. Person”: The meaning specified in Regulation S.

“U.S. Risk Retention Agreement”: The U.S. Credit Risk Retention Agreement, dated
as of the Closing Date, by and between the Sponsor and the Issuer, as amended,
supplemented or otherwise modified from time to time in accordance with its
terms.

“Volcker Rule”: Section 13 of the Bank Holding Company Act of 1956, as amended,
and the applicable rules and regulations promulgated thereunder.

“Weighted Average Life”: As of any date of determination with respect to the
Collateral Interests (other than Defaulted Collateral Interests), the number
obtained by (i) summing the products obtained by multiplying (a) the Average
Life at such time of each Collateral Interest (other than Defaulted Collateral
Interests) by (b) the outstanding Principal Balance of such Collateral Interest
and (ii) dividing such sum by the Aggregate Principal Balance at such time of
all Collateral Interests (other than Defaulted Collateral Interests), where
“Average Life” means, on any date of determination with respect to any
Collateral Interest (other than a Defaulted Collateral Interest), the quotient
obtained by the Collateral Manager by dividing (i) the sum of the products of
(a) the number of years (rounded to the nearest one tenth thereof) from such
date of determination to the respective dates of each successive expected
distribution of principal of such Collateral Interest and (b) the respective
amounts of such expected distributions of principal by (ii) the sum of all
successive expected distributions of principal on such Collateral Interest.

-52-

--------------------------------------------------------------------------------

 

“Weighted Average Spread”: As of any date of determination, the number obtained
(rounded up to the next 0.001%), by (i) summing the products obtained by
multiplying (a) with respect to any Collateral Interest (other than any
Defaulted Collateral Interest), the greater of (1) the current spread above the
Benchmark at which interest accrues on each such Collateral Interest and (2) if
such Collateral Interest provides for a minimum interest rate payable
thereunder, the excess, if any, of the minimum interest rate applicable to such
Collateral Interest (net of any servicing fees and expenses) over the Benchmark
by (b) the Principal Balance of such Collateral Interest as of such date, and
(ii) dividing such sum by the Aggregate Principal Balance of all Collateral
Interests (excluding all Defaulted Collateral Interests).

“Workout Fee”: The meaning specified in the Servicing Agreement.

Section 1.2Interest Calculation Convention.

All calculations of interest hereunder that are made with respect to the Notes
shall be made on the basis of the actual number of days during the related
Interest Accrual Period divided by three hundred sixty (360).

Section 1.3Rounding Convention.

Unless otherwise specified herein, test calculations that are evaluated as a
percentage will be rounded to the nearest ten thousandth of a percentage point
and test calculations that are evaluated as a number or decimal will be rounded
to the nearest one hundredth of a percentage point.

ARTICLE 2

THE NOTES

Section 2.1Forms Generally.

The Notes and the Authenticating Agent’s certificate of authentication thereon
(the “Certificate of Authentication”) shall be in substantially the forms
required by this Article 2, with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture, and may have such letters, numbers or other marks of identification
and such legends or endorsements placed thereon, as may be consistent herewith,
determined by the Authorized Officers of the Issuer and the Co-Issuer, executing
such Notes as evidenced by their execution of such Notes. Any portion of the
text of any Note may be set forth on the reverse thereof, with an appropriate
reference thereto on the face of the Note.

Section 2.2Forms of Notes and Certificate of Authentication.

(a)Form. The form of each Class of Offered Notes, including the Certificate of
Authentication, shall be substantially as set forth in Exhibit A hereto and the
form of the Class F Notes and the Class G Notes, including the Certificate of
Authentication, shall be substantially as set forth in Exhibit B hereto.

(b)Global Notes and Definitive Notes.

-53-

--------------------------------------------------------------------------------

 

(i)The Notes initially offered and sold in the United States to (or to U.S.
Persons who are) QIBs shall be represented by one or more permanent global notes
in definitive, fully registered form without interest coupons with the
applicable legend set forth in Exhibits A and B hereto added to the form of such
Notes (each, a “Rule 144A Global Note”), which shall be registered in the name
of Cede & Co., as the nominee of the Depository and deposited with the Note
Administrator, as custodian for the Depository, duly executed by the Issuer and
in the case of the Offered Notes, the Co-Issuer and authenticated by the
Authenticating Agent as hereinafter provided. The aggregate principal amount of
the Rule 144A Global Notes may from time to time be increased or decreased by
adjustments made on the records of the Note Administrator or the Depository or
its nominee, as the case may be, as hereinafter provided.

(ii)The Notes initially offered and sold in the United States to (or to U.S.
Persons who are) IAIs shall be issued in definitive form, registered in the name
of the legal or beneficial owner thereof attached without interest coupons with
the applicable legend set forth in Exhibits A and B hereto added to the form of
such Notes (each a “Definitive Note”), which shall be duly executed by the
Issuer and, in the case of the Offered Notes, the Co-Issuer and authenticated by
the Authenticating Agent as hereinafter provided. The aggregate principal amount
of the Definitive Notes may from time to time be increased or decreased by
adjustments made on the records of the Note Administrator or the Depository or
its nominee, as the case may be, as hereinafter provided.

(iii)The Notes initially sold in offshore transactions in reliance on Regulation
S shall be represented by one or more permanent global notes in definitive,
fully registered form without interest coupons with the applicable legend set
forth in Exhibits A and B, hereto added to the form of such Notes (each, a
“Regulation S Global Note”), which shall be deposited on behalf of the
subscribers for such Notes represented thereby with the Note Administrator as
custodian for the Depository and registered in the name of a nominee of the
Depository for the respective accounts of Euroclear and Clearstream, Luxembourg
or their respective depositories, duly executed by the Issuer and, in the case
of the Offered Notes, the Co-Issuer and authenticated by the Authenticating
Agent as hereinafter provided. The aggregate principal amount of the Regulation
S Global Notes may from time to time be increased or decreased by adjustments
made on the records of the Note Administrator or the Depository or its nominee,
as the case may be, as hereinafter provided.

(c)Book-Entry Provisions. This Section 2.2(c) shall apply only to Global Notes
deposited with or on behalf of the Depository.

Each of the Issuer and Co-Issuer shall execute and the Authenticating Agent
shall, in accordance with this Section 2.2(c), authenticate and deliver
initially one or more Global Notes that shall be (i) registered in the name of
the nominee of the Depository for such Global Note or Global Notes and (ii)
delivered by the Note Administrator to such Depository or pursuant to such
Depository’s instructions or held by the Note Administrator’s agent as custodian
for the Depository.

-54-

--------------------------------------------------------------------------------

 

Agent Members shall have no rights under this Indenture with respect to any
Global Note held on their behalf by the Note Administrator, as custodian for the
Depository or under the Global Note, and the Depository may be treated by the
Issuer, the Co-Issuer, the Trustee, the Note Administrator, the Collateral
Manager, the Servicer and the Special Servicer and any of their respective
agents as the absolute owner of such Global Note for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Co-Issuer, the Trustee, the Note Administrator, the Collateral Manager, the
Servicer and the Special Servicer or any of their respective agents, from giving
effect to any written certification, proxy or other authorization furnished by
the Depository or impair, as between the Depository and its Agent Members, the
operation of customary practices governing the exercise of the rights of a
Holder of any Global Note.

(d)Delivery of Definitive Notes in Lieu of Global Notes. Except as provided in
Section 2.10 hereof, owners of beneficial interests in a Class of Global Notes
shall not be entitled to receive physical delivery of a Definitive Note.

Section 2.3Authorized Amount; Stated Maturity Date; and Denominations.

(a)The aggregate principal amount of Notes that may be authenticated and
delivered under this Indenture is limited to U.S.$1,230,329,171, except for
Notes authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Notes pursuant to Section 2.5, 2.6 or 8.5
hereof.

Such Notes shall be divided into eight (8) Classes having designations and
original principal amounts as follows:

 

Designation

Original Principal Amount

Class A Senior Secured Floating Rate Notes Due 2034

U.S.$621,316,000

Class A-S Second Priority Secured Floating Rate Notes Due 2034

U.S.$186,087,000

Class B Third Priority Secured Floating Rate Notes Due 2034

U.S.$61,516,000

Class C Fourth Priority Secured Floating Rate Notes Due 2034

U.S.$76,896,000

Class D Fifth Priority Secured Floating Rate Notes Due 2034

U.S.$50,751,000

Class E Sixth Priority Secured Floating Rate Notes Due 2034

U.S.$43,062,000

Class F Seventh Priority Floating Rate Notes Due 2034

U.S.$59,978,000

Class G Eighth Priority Floating Rate Notes Due 2034

U.S.$35,372,000

(b)The Notes shall be issuable in minimum denominations of U.S.$100,000 and
integral multiples of U.S.$500 in excess thereof (plus any residual amount).

-55-

--------------------------------------------------------------------------------

 

Section 2.4Execution, Authentication, Delivery and Dating.

The Notes shall be executed on behalf of the Issuer and, in the case of the
Offered Notes, the Co-Issuer by an Authorized Officer of the Issuer and, in the
case of the Offered Notes, the Co-Issuer, respectively. The signature of such
Authorized Officers on the Notes may be manual or facsimile.

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Issuer and, in the case of the Offered
Notes, the Co-Issuer shall bind the Issuer or the Co-Issuer, as the case may be,
notwithstanding the fact that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of issuance of such Notes.

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer and, in the case of the Offered Notes, the Co-Issuer may
deliver Notes executed by the Issuer and, in the case of the Offered Notes, the
Co-Issuer to the Authenticating Agent for authentication and the Authenticating
Agent, upon Issuer Order, shall authenticate and deliver such Notes as provided
in this Indenture and not otherwise.

Each Note authenticated and delivered by the Authenticating Agent upon Issuer
Order on the Closing Date shall be dated as of the Closing Date. All other Notes
that are authenticated after the Closing Date for any other purpose under this
Indenture shall be dated the date of their authentication.

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced. In the event that any Note is divided into more than one
Note in accordance with this Article 2, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor and shall be deemed to be the original aggregate principal amount of
such subsequently issued Notes.

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Note Administrator or by the Authenticating Agent by the manual signature of one
of their Authorized Officers, and such certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder.

Section 2.5Registration, Registration of Transfer and Exchange.

(a)The Issuer and the Co-Issuer shall cause to be kept a register (the “Notes
Register”) in which, subject to such reasonable regulations as it may prescribe,
the Issuer and the Co-Issuer shall provide for the registration of Notes and the
registration of transfers and exchanges of Notes. The Note Administrator is
hereby initially appointed “Notes Registrar” for the purpose of maintaining the
Notes Registrar and registering Notes and transfers and exchanges of such Notes
with respect to the Notes Register kept in the United States as herein provided.
Upon any resignation or removal of the Notes Registrar, the Issuer and the
Co-Issuer shall promptly appoint a successor or, in the absence of such
appointment, assume the duties of Notes Registrar.

-56-

--------------------------------------------------------------------------------

 

The name and address of each Noteholder and the principal amounts and stated
interest of each such Noteholder in its Notes shall be recorded by the Notes
Registrar in the Notes Register. For the avoidance of doubt, the Notes Register
is intended to be and shall be maintained so as to cause the Notes to be
considered issued in registered form under Treasury Regulations section
5f.103-1(c).

If a Person other than the Note Administrator is appointed by the Issuer and the
Co-Issuer as Notes Registrar, the Issuer and the Co-Issuer shall give the Note
Administrator prompt written notice of the appointment of a successor Notes
Registrar and of the location, and any change in the location, of the Notes
Register, and the Note Administrator shall have the right to inspect the Notes
Register at all reasonable times and to obtain copies thereof and the Note
Administrator shall have the right to rely upon a certificate executed on behalf
of the Notes Registrar by an Authorized Officer thereof as to the names and
addresses of the Holders of the Notes and the principal amounts and numbers of
such Notes. In addition, the Notes Registrar shall be required, within one (1)
Business Day of each Record Date, to provide the Notes Administrator with a copy
of the Note Register in the format required by, and with all accompanying
information regarding the Noteholders as may reasonably be required by the Note
Administrator.

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer and the Co-Issuer shall execute, and the Authenticating
Agent shall authenticate and deliver, in the name of the designated transferee
or transferees, one or more new Notes of any authorized denomination and of a
like aggregate principal amount.

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at the office or agency of the Issuer to
be maintained as provided in Section 7.2. Whenever any Note is surrendered for
exchange, the Issuer and, in the case of the Offered Notes, the Co-Issuer shall
execute, and the Authenticating Agent shall authenticate and deliver, the Notes
that the Holder making the exchange is entitled to receive.

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer and, in the case of the
Offered Notes, the Co-Issuer, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Notes surrendered upon such registration
of transfer or exchange.

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Issuer and, in the case of the Offered Notes, the
Co‑Issuer and, in each case, the Notes Registrar duly executed by the Holder
thereof or his attorney duly authorized in writing.

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

None of the Notes Registrar, the Issuer or the Co-Issuer shall be required
(i) to issue, register the transfer of or exchange any Note during a period
beginning at the opening of business fifteen (15) days before any selection of
Notes to be redeemed and ending at the close of business on the day of the
mailing of the relevant notice of redemption, or (ii) to register the transfer
of or exchange any Note so selected for redemption.

-57-

--------------------------------------------------------------------------------

 

(b)No Note may be sold or transferred (including, without limitation, by pledge
or hypothecation) unless such sale or transfer is exempt from the registration
requirements of the Securities Act and is exempt from the registration
requirements under applicable securities laws of any state or other
jurisdiction.

(c)No Note may be offered, sold, resold or delivered, in the United States or
to, or for the benefit of, U.S. Persons except in accordance with Section 2.5(e)
below and in accordance with Rule 144A to QIBs or, solely with respect to
Definitive Notes, IAIs who are also Qualified Purchasers purchasing for their
own account or for the accounts of one or more QIBs or IAIs who are also
Qualified Purchasers, for which the purchaser is acting as fiduciary or agent.
The Notes may be offered, sold, resold or delivered, as the case may be, in
offshore transactions to non-U.S. Persons in reliance on Regulation S. None of
the Issuer, the Co-Issuer, the Note Administrator, the Trustee or any other
Person may register the Notes under the Securities Act or the securities laws of
any state or other jurisdiction.

(d)Upon final payment due on the Stated Maturity Date of a Note, the Holder
thereof shall present and surrender such Note at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

(e)Transfers of Global Notes. Notwithstanding any provision to the contrary
herein, so long as a Global Note remains outstanding and is held by or on behalf
of the Depository, transfers of a Global Note, in whole or in part, shall be
made only in accordance with Section 2.2(c) and this Section 2.5(e).

(i)Except as otherwise set forth below, transfers of a Global Note shall be
limited to transfers of such Global Note in whole, but not in part, to nominees
of the Depository or to a successor of the Depository or such successor’s
nominee. Transfers of a Global Note to a Definitive Note may only be made in
accordance with Section 2.10.

(ii)Regulation S Global Note to Rule 144A Global Note or Definitive Note. If a
holder of a beneficial interest in a Regulation S Global Note wishes at any time
to exchange its interest in such Regulation S Global Note for an interest in the
corresponding Rule 144A Global Note or for a Definitive Note or to transfer its
interest in such Regulation S Global Note to a Person who wishes to take
delivery thereof in the form of an interest in the corresponding Rule 144A
Global Note or for a Definitive Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream, Luxembourg and/or DTC, as the case may be, exchange or transfer, or
cause the exchange or transfer of, such interest for an equivalent beneficial
interest in the corresponding Rule 144A Global Note or for a Definitive Note.
Upon receipt by the Note Administrator or the Notes Registrar of:

(1)if the transferee is taking a beneficial interest in a Rule 144A Global Note,
instructions from Euroclear, Clearstream, Luxembourg and/or DTC, as the case may
be, directing the Notes Registrar to cause to be credited a beneficial interest
in the corresponding Rule 144A Global Note in an amount equal to the beneficial
interest in such Regulation S Global Note, but not less than the minimum
denomination applicable to such holder’s Notes to be exchanged or transferred,
such instructions to contain information regarding the participant account with
DTC to be credited with such increase and a duly completed certificate in the
form of Exhibit C-2 attached hereto; or

-58-

--------------------------------------------------------------------------------

 

(2)if the transferee is taking a Definitive Note, a duly completed transfer
certificate in substantially the form of Exhibit C-3 hereto, certifying that
such transferee is an IAI,

then the Notes Registrar shall either (x) if the transferee is taking a
beneficial interest in a Rule 144A Global Note, approve the instructions at DTC
to reduce, or cause to be reduced, the Regulation S Global Note by the aggregate
principal amount of the beneficial interest in the Regulation S Global Note to
be transferred or exchanged and the Notes Registrar shall instruct DTC,
concurrently with such reduction, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Note equal to the reduction in
the principal amount of the Regulation S Global Note or (y) if the transferee is
taking an interest in a Definitive Note, the Notes Registrar shall record the
transfer in the Notes Register in accordance with Section 2.5(a) and, upon
execution by the Issuers, the Authenticating Agent shall authenticate and
deliver one or more Definitive Notes, as applicable, registered in the names
specified in the instructions described above, in principal amounts designated
by the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Regulation S Global Note
transferred by the transferor).

(iii)Definitive Note or Rule 144A Global Note to Regulation S Global Note. If a
holder of a beneficial interest in a Rule 144A Global Note or a Holder of a
Definitive Note wishes at any time to exchange its interest in such Rule 144A
Global Note or Definitive Note for an interest in the corresponding Regulation S
Global Note, or to transfer its interest in such Rule 144A Global Note or
Definitive Note to a Person who wishes to take delivery thereof in the form of
an interest in the corresponding Regulation S Global Note, such holder, provided
such holder or, in the case of a transfer, the transferee is not a U.S. person
and is acquiring such interest in an offshore transaction, may, subject to the
immediately succeeding sentence and the rules and procedures of DTC, exchange or
transfer, or cause the exchange or transfer of, such interest for an equivalent
beneficial interest in the corresponding Regulation S Global Note. Upon receipt
by the Note Administrator or the Notes Registrar of:

(1)instructions given in accordance with DTC’s procedures from an Agent Member
directing the Note Administrator or the Notes Registrar to credit or cause to be
credited a beneficial interest in the corresponding Regulation S Global Note,
but not less than the minimum denomination applicable to such holder’s Notes, in
an amount equal to the beneficial interest in the Rule 144A Global Note or
Definitive Note to be exchanged or transferred, and in the case of a transfer of
Definitive Notes, such Holder’s Definitive Notes properly endorsed for
assignment to the transferee,

(2)a written order given in accordance with DTC’s procedures containing
information regarding the participant account of DTC and the Euroclear or
Clearstream, Luxembourg account to be credited with such increase,

-59-

--------------------------------------------------------------------------------

 

(3)in the case of a transfer of Definitive Notes, a Holder’s Definitive Note
properly endorsed for assignment to the transferee, and

(4)a duly completed certificate in the form of Exhibit C-1 attached hereto,

then the Note Administrator or the Notes Registrar shall approve the
instructions at DTC to reduce the principal amount of the Rule 144A Global Note
(or, in the case of a transfer of Definitive Notes, the Note Administrator or
the Notes Registrar shall cancel such Definitive Notes) and to increase the
principal amount of the Regulation S Global Note by the aggregate principal
amount of the beneficial interest in the Rule 144A Global Note or Definitive
Note to be exchanged or transferred, and to credit or cause to be credited to
the securities account of the Person specified in such instructions a beneficial
interest in the corresponding Regulation S Global Note equal to the reduction in
the principal amount of the Rule 144A Global Note (or, in the case of a
cancellation of Definitive Notes, equal to the principal amount of Definitive
Notes so cancelled).

(iv)Transfer of Rule 144A Global Notes to Definitive Notes. If, in accordance
with Section 2.10, a holder of a beneficial interest in a Rule 144A Global Note
wishes at any time to exchange its interest in such Rule 144A Global Note for a
Definitive Note or to transfer its interest in such Rule 144A Global Note to a
Person who wishes to take delivery thereof in the form of a Definitive Note in
accordance with Section 2.10, such holder may, subject to the immediately
succeeding sentence and the rules and procedures of DTC, exchange or transfer,
or cause the exchange or transfer of, such interest for a Definitive Note. Upon
receipt by the Note Administrator or the Notes Registrar of (A) a duly complete
certificate substantially in the form of Exhibit C-3 and (B) appropriate
instructions from DTC, if required, the Note Administrator or the Notes
Registrar shall approve the instructions at DTC to reduce, or cause to be
reduced, the Rule 144A Global Note by the aggregate principal amount of the
beneficial interest in the Rule 144A Global Note to be transferred or exchanged,
record the transfer in the Notes Register in accordance with Section 2.5(a) and
upon execution by the Issuers, the Authenticating Agent shall authenticate and
deliver one or more Definitive Notes, registered in the names specified in the
instructions described in clause (B) above, in principal amounts designated by
the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Rule 144A Global Note
transferred by the transferor).

(v)Transfer of Definitive Notes to Rule 144A Global Notes. If a holder of a
Definitive Note wishes at any time to exchange its interest in such Definitive
Note for a beneficial interest in a Rule 144A Global Note or to transfer such
Definitive Note to a Person who wishes to take delivery thereof in the form of a
beneficial interest in a Rule 144A Global Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of DTC, exchange or
transfer, or cause the exchange or transfer of, such Definitive Note for
beneficial interest in a Rule 144A Global Note (provided that no IAI may hold an
interest in a Rule 144A Global Note). Upon receipt by the Note Administrator or
the Notes Registrar of (A) a Holder’s Definitive Note properly endorsed for
assignment to the transferee; (B) a duly completed certificate substantially in
the form of Exhibit C-2 attached hereto; (C) instructions given in accordance
with DTC’s

-60-

--------------------------------------------------------------------------------

 

procedures from an Agent Member to instruct DTC to cause to be credited a
beneficial interest in the Rule 144A Global Notes in an amount equal to the
Definitive Notes to be transferred or exchanged; and (D) a written order given
in accordance with DTC’s procedures containing information regarding the
participant’s account of DTC to be credited with such increase, the Note
Administrator or the Notes Registrar shall cancel such Definitive Note in
accordance herewith, record the transfer in the Notes Register in accordance
with Section 2.5(a) and approve the instructions at DTC, concurrently with such
cancellation, to credit or cause to be credited to the securities account of the
Person specified in such instructions a beneficial interest in the corresponding
Rule 144A Global Note equal to the principal amount of the Definitive Note
transferred or exchanged.

(vi)Transfers of EHRI. Transfers of the Preferred Shares and restrictions on the
transfer of the EHRI shall be governed by the Preferred Share Paying Agency
Agreement, and be subject to Section 2.5(n).

(vii)Other Exchanges. In the event that, pursuant to Section 2.10 hereof, a
Global Note is exchanged for Definitive Notes, such Notes may be exchanged for
one another only in accordance with such procedures as are substantially
consistent with the provisions above (including certification requirements
intended to ensure that such transfers are to a QIB who is also a Qualified
Purchaser or are to a non-U.S. Person, or otherwise comply with Rule 144A or
Regulation S, as the case may be) and as may be from time to time adopted by the
Issuer, the Co-Issuer and the Note Administrator.

(f)Removal of Legend. If Notes are issued upon the transfer, exchange or
replacement of Notes bearing the applicable legends set forth in Exhibits A and
B hereto, and if a request is made to remove such applicable legend on such
Notes, the Notes so issued shall bear such applicable legend, or such applicable
legend shall not be removed, as the case may be, unless there is delivered to
the Issuer and the Co-Issuer such satisfactory evidence, which may include an
Opinion of Counsel of an attorney at law licensed to practice law in the State
of New York (and addressed to the Issuer and the Note Administrator), as may be
reasonably required by the Issuer and the Co-Issuer, if applicable, to the
effect that neither such applicable legend nor the restrictions on transfer set
forth therein are required to ensure that transfers thereof comply with the
provisions of Rule 144A or Regulation S, as applicable, the 1940 Act or ERISA.
So long as the Issuer or the Co-Issuer is relying on an exemption or exclusion
under or promulgated pursuant to the 1940 Act, the Issuer or the Co-Issuer shall
not remove that portion of the legend required to maintain an exemption or
exclusion under or promulgated pursuant to the 1940 Act. Upon provision of such
satisfactory evidence, as confirmed in writing by the Issuer and the Co-Issuer,
if applicable, to the Note Administrator, the Note Administrator, at the
direction of the Issuer and the Co-Issuer, if applicable, shall authenticate and
deliver Notes that do not bear such applicable legend.

(g)Each beneficial owner of Regulation S Global Notes shall be deemed to make
the representations and agreements set forth in Exhibit C-1 hereto.

(h)Each beneficial owner of Rule 144A Global Notes shall be deemed to make the
representations and agreements set forth in Exhibit C-2 hereto.

(i)Each Holder of Definitive Notes shall make the representations and agreements
set forth in the certificate attached as Exhibit C-3 hereto.

-61-

--------------------------------------------------------------------------------

 

(j)Any purported transfer of a Note not in accordance with Section 2.5(a) shall
be null and void and shall not be given effect for any purpose hereunder.

(k)Notwithstanding anything contained in this Indenture to the contrary, none of
the Trustee, the Note Administrator or the Notes Registrar (nor any other
Transfer Agent) shall be responsible or liable for compliance with applicable
federal or state securities laws (including, without limitation, the Securities
Act or Rule 144A or Regulation S promulgated thereunder), the 1940 Act, ERISA or
the Code (or any applicable regulations thereunder); provided, however, that if
a specified transfer certificate or Opinion of Counsel is required by the
express terms of this Section 2.5 to be delivered to the Trustee, the Note
Administrator or Notes Registrar prior to registration of transfer of a Note,
the Note Administrator and/or Notes Registrar, as applicable, is required to
request, as a condition for registering the transfer of the Note, such
certificate or Opinion of Counsel and to examine the same to determine whether
it conforms on its face to the requirements hereof (and the Note Administrator
or Notes Registrar, as the case may be, shall promptly notify the party
delivering the same if it determines that such certificate or Opinion of Counsel
does not so conform).

(l)If the Note Administrator has actual knowledge or is notified by the Issuer,
the Co-Issuer or the Collateral Manager that (i) a transfer or attempted or
purported transfer of any interest in any Note was consummated in compliance
with the provisions of this Section 2.5 on the basis of a materially incorrect
certification from the transferee or purported transferee, (ii) a transferee
failed to deliver to the Note Administrator any certification required to be
delivered hereunder or (iii) the holder of any interest in a Note is in breach
of any representation or agreement set forth in any certification or any deemed
representation or agreement of such holder, the Note Administrator shall not
register such attempted or purported transfer and if a transfer has been
registered, such transfer shall be absolutely null and void ab initio and shall
vest no rights in the purported transferee (such purported transferee, a
“Disqualified Transferee”) and the last preceding holder of such interest in
such Note that was not a Disqualified Transferee shall be restored to all rights
as a Holder thereof retroactively to the date of transfer of such Note by such
Holder.

In addition, the Note Administrator may require that the interest in the Note
referred to in (i), (ii) or (iii) in the preceding paragraph be transferred to
any Person designated by the Issuer or the Collateral Manager at a price
determined by the Issuer or the Collateral Manager, based upon its estimation of
the prevailing price of such interest and each Holder, by acceptance of an
interest in a Note, authorizes the Note Administrator to take such action. In
any case, none of the Issuer, the Collateral Manager or the Note Administrator
shall be held responsible for any losses that may be incurred as a result of any
required transfer under this Section 2.5(l).

(m)Each Holder of Notes approves and consents to (i) the purchase of the
Collateral Interests by the Issuer from the Seller on the Closing Date and
(ii) any other transaction between the Issuer and the Seller or the Collateral
Manager or their respective Affiliates that are permitted under the terms of
this Indenture or the Collateral Interest Purchase Agreement.

-62-

--------------------------------------------------------------------------------

 

(n)As long as any Note is Outstanding, Retained Securities and ordinary shares
of the Issuer held by Sub-REIT, Retention Holder or any other disregarded entity
of Sub-REIT for U.S. federal income tax purposes may not be transferred, pledged
or hypothecated to any Person (except to an affiliate that is wholly-owned by
Sub-REIT and is disregarded for U.S. federal income tax purposes) unless the
Issuer (i) receives a No Entity-Level Tax Opinion with respect to such transfer,
pledge or hypothecation or (ii) has previously received No Trade or Business
Opinion.

(o)Each Holder of Notes agrees to comply with the Holder AML Obligations.

For the avoidance of doubt, the Indenture Accounts (including income, if any,
earned on the investments of funds in such account) will be owned by Sub-REIT,
if the Issuer is wholly-owned by Sub-REIT, or a subsequent REIT that wholly owns
the Issuer, for U.S. federal income tax purposes. The Issuer shall provide to
the Note Administrator (i) an IRS Form W-9 or appropriate IRS Form W-8 no later
than the Closing Date, and (ii) any additional IRS forms (or updated versions of
any previously submitted IRS forms) or other documentation at such time or times
required by applicable law or upon the reasonable request of the Note
Administrator as may be necessary (x) to reduce or eliminate the imposition of
U.S. withholding taxes and (y) to permit the Note Administrator to fulfill its
tax reporting obligations under applicable law with respect to the Indenture
Accounts or any amounts paid to the Issuer. If any IRS form or other
documentation previously delivered becomes obsolete or inaccurate in any
respect, Issuer shall timely provide to the Note Administrator accurately
updated and complete versions of such IRS forms or other documentation. The Note
Administrator shall have no liability to Issuer or any other person in
connection with any tax withholding amounts paid or withheld from the Indenture
Accounts pursuant to applicable law arising from the Issuer’s failure to timely
provide an accurate, correct and complete IRS Form W-9, an appropriate IRS Form
W-8 or such other documentation contemplated under this paragraph. For the
avoidance of doubt, no funds shall be invested with respect to such Indenture
Accounts absent the Note Administrator having first received (i) the requisite
written investment direction from the Issuer with respect to the investment of
such funds, and (ii) the IRS forms and other documentation required by this
paragraph.

Section 2.6Mutilated, Defaced, Destroyed, Lost or Stolen Note.

If (a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Co-Issuer, the Trustee, the Note
Administrator and the relevant Transfer Agent (each a “Specified Person”)
evidence to their reasonable satisfaction of the destruction, loss or theft of
any Note, and (b) there is delivered to each Specified Person such security or
indemnity as may be required by each Specified Person to save each of them and
any agent of any of them harmless, then, in the absence of notice to the
Specified Persons that such Note has been acquired by a bona fide purchaser, the
Issuer and the Co-Issuer shall execute and, upon Issuer Request, the Note
Administrator shall cause the Authenticating Agent to authenticate and deliver,
in lieu of any such mutilated, defaced, destroyed, lost or stolen Note, a new
Note, of like tenor (including the same date of issuance) and equal principal
amount, registered in the same manner, dated the date of its authentication,
bearing interest from the date to which interest has been paid on the mutilated,
defaced, destroyed, lost or stolen Note and bearing a number not
contemporaneously outstanding.

-63-

--------------------------------------------------------------------------------

 

If, after delivery of such new Note, a bona fide purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, any
Specified Person shall be entitled to recover such new Note from the Person to
whom it was delivered or any Person taking therefrom, and each Specified Person
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by such Specified
Person in connection therewith.

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer and the Co-Issuer, if applicable, in their
discretion may, instead of issuing a new Note, pay such Note without requiring
surrender thereof except that any mutilated or defaced Note shall be
surrendered.

Upon the issuance of any new Note under this Section 2.6, the Issuer and the
Co-Issuer, if applicable, may require the payment by the registered Holder
thereof of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Trustee) connected therewith.

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and the Co-Issuer, if applicable, and such
new Note shall be entitled, subject to the second paragraph of this Section 2.6,
to all the benefits of this Indenture equally and proportionately with any and
all other Notes duly issued hereunder.

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

Section 2.7Payment of Principal and Interest and Other Amounts; Principal and
Interest Rights Preserved.

(a)Each Class of Notes shall accrue interest during each Interest Accrual Period
at the Note Interest Rate applicable to such Class and such interest will be
payable in arrears on each Payment Date on the Aggregate Outstanding Amount
thereof on the first day of the related Interest Accrual Period (after giving
effect to payments of principal thereof on such date), except as otherwise set
forth below. Payment of interest on each Class of Notes will be subordinated to
the payment of interest on each related Class of Notes senior thereto. Any
payment of interest due on a Class of Deferred Interest Notes on any Payment
Date to the extent sufficient funds are not available to make such payment in
accordance with the Priority of Payments on such Payment Date, but only if such
Class is not the most senior Class Outstanding, shall constitute “Deferred
Interest” with respect to such Class and shall not be considered “due and
payable” for the purposes of Section 5.1(a) (and the failure to pay such
interest shall not be an Event of Default) until the earliest of (i) the Payment
Date on which funds are available to pay such Deferred Interest in accordance
with the Priority of Payments, (ii) the Redemption Date with respect to such
Class of Deferred Interest Notes and (iii) the Stated Maturity Date (or the
earlier date of Maturity) of such Class of Deferred Interest Notes. Deferred
Interest on any Class of Deferred Interest Notes shall be added to the principal
balance of such Class of Deferred Interest Notes. Regardless of whether any more
senior Class of Notes is Outstanding with respect to any Class of Deferred
Interest Notes,

-64-

--------------------------------------------------------------------------------

 

to the extent that funds are not available on any Payment Date (other than the
Redemption Date with respect to, or the Stated Maturity Date of, such Class of
Deferred Interest Notes) to pay previously accrued Deferred Interest, such
previously accrued Deferred Interest will not be due and payable on such Payment
Date and any failure to pay such previously accrued Deferred Interest on such
Payment Date will not be an Event of Default. Interest will cease to accrue on
each Note, or in the case of a partial repayment, on such repaid part, from the
date of repayment or the Stated Maturity Date unless payment of principal is
improperly withheld or unless an Event of Default occurs with respect to such
payments of principal. To the extent lawful and enforceable, interest on any
interest that is not paid when due on the Class A Notes; or, if no Class A Notes
are Outstanding, the Notes of the Controlling Class, shall accrue at the Note
Interest Rate applicable to such Class until paid as provided herein.

(b)The principal of each Class of Notes matures at par and is due and payable on
the date of the Stated Maturity Date for such Class, unless such principal has
been previously repaid or unless the unpaid principal of such Note becomes due
and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise. Notwithstanding the foregoing, the payment of principal
of each Class of Notes may only occur (other than amounts constituting Deferred
Interest thereon which will be payable from Interest Proceeds) pursuant to the
Priority of Payments. The payment of principal on any Note (x) may only occur
after each Class more senior thereto is no longer Outstanding and (y) is
subordinated to the payment on each Payment Date of the principal due and
payable on each Class more senior thereto and certain other amounts in
accordance with the Priority of Payments. Payments of principal on any Class of
Notes that are not paid, in accordance with the Priority of Payments, on any
Payment Date (other than the Payment Date which is the Stated Maturity Date (or
the earlier date of Maturity) of such Class of Notes or any Redemption Date),
because of insufficient funds therefor shall not be considered “due and payable”
for purposes of Section 5.1(a) until the Payment Date on which such principal
may be paid in accordance with the Priority of Payments or all Classes of Notes
most senior thereto with respect to such Class have been paid in full. Payments
of principal on the Notes in connection with a Clean-up Call, Tax Redemption,
Auction Call Redemption or Optional Redemption will be made in accordance with
Section 9.1 and the Priority of Payments.

(c)As a condition to the payment of principal of and interest on any Note
without the imposition of U.S. withholding tax, the Issuer shall require
certification acceptable to it to enable the Issuer, the Co-Issuer, the Trustee,
the Note Administrator, the Preferred Share Paying Agent and the Paying Agent to
determine their duties and liabilities with respect to any taxes or other
charges that they may be required to deduct or withhold from payments in respect
of such Security under any present or future law or regulation of the United
States or the Cayman Islands or any present or future law or regulation of any
political subdivision thereof or taxing authority therein or to comply with any
reporting or other requirements under any such law or regulation. Such
certification may include U.S. federal income tax forms, such as IRS Form W‑8BEN
(Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding and Reporting (Individuals)), IRS Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner for United States Tax Withholding and
Reporting (Entities)), IRS Form W‑8IMY (Certificate of Foreign Intermediary,
Foreign Flow-Through Entity or Certain U.S. Branches for United States Tax
Withholding and Reporting), IRS Form W‑9 (Request for Taxpayer Identification
Number and Certification), or IRS Form W‑8ECI (Certificate of Foreign Person’s
Claim that Income Is Effectively Connected with the Conduct of a Trade or
Business in the United

-65-

--------------------------------------------------------------------------------

 

States) or any successors to such IRS forms. In addition, each of the Issuer,
Co-Issuer, the Trustee, Preferred Share Paying Agent or any Paying Agent may
require certification acceptable to it to enable the Issuer to qualify for a
reduced rate of withholding in any jurisdiction from or through which the Issuer
receives payments on its Collateral and otherwise as may be necessary or
desirable to ensure compliance with all applicable laws. Each Holder and each
beneficial owner of Notes agree to provide any certification requested pursuant
to this Section 2.7(f) (including a properly completed and executed “Entity
Self-Certification Form” or “Individual Self-Certification Form” (in the forms
published by the Cayman Islands Department for International Tax Cooperation,
which forms can be obtained at http://www.tia.gov.ky/pdf/CRS_Legislation.pdf))
and to update or replace such form or certification in accordance with its terms
or its subsequent amendments. Furthermore, as a condition to payment without the
imposition of U.S. withholding tax under FATCA, the Issuer shall require
information to comply with FATCA requirements pursuant to clause (xii) of the
representations and warranties set forth under the third paragraph of Exhibit
C‑1 hereto, as deemed made pursuant to Section 2.5(g) hereto, or pursuant to
clause (xiii) of the representations and warranties set forth under the third
paragraph of Exhibit C‑2 hereto, as deemed made pursuant to Section 2.5(h)
hereto, or pursuant to clause (viii) of the representations and warranties set
forth under the third paragraph of Exhibit C-3 hereto, made pursuant to Section
2.5(i) hereto, as applicable.

(d)Payments in respect of interest on and principal on the Notes shall be
payable by wire transfer in immediately available funds to a Dollar account
maintained by the Holder or its nominee; provided that the Holder has provided
wiring instructions to the Paying Agent on or before the related Record Date or,
if wire transfer cannot be effected, by a Dollar check drawn on a bank in the
United States, or by a Dollar check mailed to the Holder at its address in the
Notes Register. The Issuer expects that the Depository or its nominee, upon
receipt of any payment of principal or interest in respect of a Global Note held
by the Depository or its nominee, shall immediately credit the applicable Agent
Members’ accounts with payments in amounts proportionate to the respective
beneficial interests in such Global Note as shown on the records of the
Depository or its nominee. The Issuer also expects that payments by Agent
Members to owners of beneficial interests in such Global Note held through Agent
Members will be governed by standing instructions and customary practices, as is
now the case with securities held for the accounts of customers registered in
the names of nominees for such customers. Such payments will be the
responsibility of the Agent Members. Upon final payment due on the Maturity of a
Note, the Holder thereof shall present and surrender such Note at the Corporate
Trust Office of the Note Administrator or at the office of the Paying Agent (or,
to a foreign paying agent appointed by the Note Administrator outside of the
United States if then required by applicable law, in the case of a Definitive
Note issued in exchange for a beneficial interest in the Regulation S Global
Note) on or prior to such Maturity. None of the Issuer, the Co-Issuer, the
Trustee, the Note Administrator or the Paying Agent will have any responsibility
or liability with respect to any records maintained by the Holder of any Note
with respect to the beneficial holders thereof or payments made thereby on
account of beneficial interests held therein. In the case where any final
payment of principal and interest is to be made on any Note (other than on the
Stated Maturity Date thereof) the Issuer or, upon Issuer Request, the Note
Administrator, in the name and at the expense of the Issuer, shall not more than
thirty (30) nor fewer than five (5) Business Days prior to the date on which
such payment is to be made, mail to the Persons entitled thereto at their
addresses appearing on the Notes Register, a notice which shall state the date
on which such payment will be made and the amount of such payment and shall
specify the place where such Notes may be presented and surrendered for such
payment.

-66-

--------------------------------------------------------------------------------

 

(e)Subject to the provisions of Sections 2.7(a) and Section 2.7(d) hereof,
Holders of Notes as of the Record Date in respect of a Payment Date shall be
entitled to the interest accrued and payable in accordance with the Priority of
Payments and principal payable in accordance with the Priority of Payments on
such Payment Date. All such payments that are mailed or wired and returned to
the Paying Agent shall be held for payment as herein provided at the office or
agency of the Issuer and the Co-Issuer to be maintained as provided in Section
7.2 (or returned to the Trustee).

(f)Interest on any Note which is payable, and is punctually paid or duly
provided for, on any Payment Date shall be paid to the Person in whose name that
Note (or one or more predecessor Notes) is registered at the close of business
on the Record Date for such interest.

(g)Payments of principal to Holders of the Notes of each Class shall be made in
the proportion that the Aggregate Outstanding Amount of the Notes of such Class
registered in the name of each such Holder on such Record Date bears to the
Aggregate Outstanding Amount of all Notes of such Class on such Record Date.

(h)Interest accrued with respect to the Notes shall be calculated as described
in the applicable form of Note attached hereto.

(i)All reductions in the principal amount of a Note (or one or more predecessor
Notes) effected by payments of installments of principal made on any Payment
Date, Redemption Date or upon Maturity shall be binding upon all future Holders
of such Note and of any Note issued upon the registration of transfer thereof or
in exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.

(j)Notwithstanding anything contained in this Indenture to the contrary, the
obligations of the Issuer under the Notes and the Co-Issuer under the Offered
Notes, this Indenture and the other Transaction Documents are limited-recourse
obligations of the Issuer and non-recourse obligations of the Co-Issuer and,
with respect to the Offered Notes only, are payable solely from the Collateral
and following realization of the Collateral, all obligations of the Co-Issuers
and any claims of the Noteholders, the Trustee or any other parties to any
Transaction Documents shall be extinguished and shall not thereafter revive. No
recourse shall be had for the payment of any amount owing in respect of the
Notes against any Officer, director, employee, shareholder, limited partner or
incorporator of the Issuer, the Co-Issuer or any of their respective successors
or assigns for any amounts payable under the Notes or this Indenture. It is
understood that the foregoing provisions of this paragraph shall not (i) prevent
recourse to the Collateral for the sums due or to become due under any security,
instrument or agreement which is part of the Collateral or (ii) constitute a
waiver, release or discharge of any indebtedness or obligation evidenced by the
Notes or secured by this Indenture (to the extent it relates to the obligation
to make payments on the Notes) until such Collateral have been realized,
whereupon any outstanding indebtedness or obligation in respect of the Notes,
this Indenture and the other Transaction Documents shall be extinguished and
shall not thereafter revive. It is further understood that the foregoing
provisions of this paragraph shall not limit the right of any Person to name the
Issuer or the Co-Issuer as a party defendant in any Proceeding or in the
exercise of any other remedy under the Notes or this Indenture, so long as no
judgment in the nature of a deficiency judgment or seeking personal liability
shall be asked for or (if obtained) enforced against any such Person or entity.

-67-

--------------------------------------------------------------------------------

 

(k)Subject to the foregoing provisions of this Section 2.7, each Note delivered
under this Indenture and upon registration of transfer of or in exchange for or
in lieu of any other Note shall carry the rights of unpaid interest and
principal that were carried by such other Note.

(l)Notwithstanding any of the foregoing provisions with respect to payments of
principal of and interest on the Notes (but subject to Sections 2.7(e) and (h)),
if the Notes have become or been declared due and payable following an Event of
Default and such acceleration of Maturity and its consequences have not been
rescinded and annulled and the provisions of Section 5.5 are not applicable,
then payments of principal of and interest on such Notes shall be made in
accordance with Section 5.7 hereof.

(m)Payments in respect of the Preferred Shares as contemplated by Sections
11.1(a)(i)(20), 11.1(a)(ii)(18) and 11.1(a)(iii)(19) shall be made by the Paying
Agent to the Preferred Share Paying Agent.

Section 2.8Persons Deemed Owners.

The Issuer, the Co-Issuer, the Trustee, the Note Administrator, the Collateral
Manager, the Servicer, the Special Servicer and any of their respective agents
may treat as the owner of a Note the Person in whose name such Note is
registered on the Notes Register on the applicable Record Date for the purpose
of receiving payments of principal of and interest and other amounts on such
Note and on any other date for all other purposes whatsoever (whether or not
such Note is overdue), and none of the Note Administrator, the Collateral
Manager, the Servicer, the Special Servicer, or any of their respective agents
shall be affected by notice to the contrary; provided, however, that the
Depository, or its nominee, shall be deemed the owner of the Global Notes, and
owners of beneficial interests in Global Notes will not be considered the owners
of any Notes for the purpose of receiving notices. With respect to the Preferred
Shares, on any Payment Date, the Trustee shall deliver to the Preferred Share
Paying Agent the distributions thereon for distribution to the Preferred
Shareholders.

Section 2.9Cancellation.

All Notes surrendered for payment, registration of transfer, exchange or
redemption, or deemed lost or stolen, shall, upon delivery to the Notes
Registrar, be promptly canceled by the Notes Registrar and may not be reissued
or resold. No Notes shall be authenticated in lieu of or in exchange for any
Notes canceled as provided in this Section 2.9, except as expressly permitted by
this Indenture. All canceled Notes held by the Notes Registrar shall be
destroyed or held by the Notes Registrar in accordance with its standard
retention policy. Notes of the most senior Class Outstanding that are held by
the Issuer, the Co-Issuer, the Collateral Manager or any of their respective
Affiliates (and not Notes of any other Class) may be submitted to the Notes
Registrar for cancellation at any time.

Section 2.10Global Notes; Definitive Notes; Temporary Notes.

(a)Definitive Notes. Definitive Notes shall only be issued in the following
limited circumstances:

(i)upon Transfer of Global Notes to an IAI in accordance with the procedures set
forth in Section 2.5(e)(ii) or Section 2.5(e)(iii);

-68-

--------------------------------------------------------------------------------

 

(ii)if a holder of a Definitive Note wishes at any time to exchange such
Definitive Note for one or more Definitive Notes or transfer such Definitive
Note to a transferee who wishes to take delivery thereof in the form of a
Definitive Note in accordance with this Section 2.10, such holder may effect
such exchange or transfer upon receipt by the Notes Registrar of (A) a Holder’s
Definitive Note properly endorsed for assignment to the transferee, and (B) duly
completed certificates in the form of Exhibit C-3, upon receipt of which the
Notes Registrar shall then cancel such Definitive Note in accordance herewith,
record the transfer in the Notes Register in accordance with Section 2.5(a) and
upon execution by the Co-Issuers, the Authenticating Agent shall authenticate
and deliver one or more Definitive Notes bearing the same designation as the
Definitive Note endorsed for transfer, registered in the names specified in the
assignment described in clause (A) above, in principal amounts designated by the
transferee (the aggregate of such principal amounts being equal to the aggregate
principal amount of the Definitive Note surrendered by the transferor);

(iii)in the event that the Depository notifies the Issuer and the Co-Issuer that
it is unwilling or unable to continue as Depository for a Global Note or if at
any time such Depository ceases to be a “Clearing Agency” registered under the
Exchange Act and a successor depository is not appointed by the Issuer within
ninety (90) days of such notice, the Global Notes deposited with the Depository
pursuant to Section 2.2 hereof shall be transferred to the beneficial owners
thereof subject to the procedures and conditions set forth in this Section 2.10.

(b)Any Global Note that is exchanged for a Definitive Note shall be surrendered
by the Depository to the Note Administrator’s Corporate Trust Office together
with necessary instruction for the registration and delivery of a Definitive
Note to the beneficial owners (or such owner’s nominee) holding the ownership
interests in such Global Note. Any such transfer shall be made, without charge,
and the Authenticating Agent shall authenticate and deliver, upon such transfer
of each portion of such Global Note, an equal aggregate principal amount of
Definitive Notes of the same Class and authorized denominations. Any Definitive
Notes delivered in exchange for an interest in a Global Note shall, except as
otherwise provided by Section 2.5(f), bear the applicable legend set forth in
Exhibits C-1 or C-2, as applicable, and shall be subject to the transfer
restrictions referred to in such applicable legend. The Holder of each such
registered individual Global Note may transfer such Global Note by surrendering
it at the Corporate Trust Office of the Note Administrator, or at the office of
the Paying Agent.

(c)Subject to the provisions of Section 2.10(b) above, the registered Holder of
a Global Note may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which a Holder is entitled to take under this Indenture or the Notes.

(d)[Reserved.]

(e)In the event of the occurrence of any of the events specified in Section
2.10(a) above, the Issuer and the Co-Issuer shall promptly make available to the
Notes Registrar a reasonable supply of Definitive Notes.

-69-

--------------------------------------------------------------------------------

 

Pending the preparation of Definitive Notes pursuant to this Section 2.10, the
Issuer and the Co-Issuer may execute and, upon Issuer Order, the Authenticating
Agent shall authenticate and deliver, temporary Notes that are printed,
lithographed, typewritten, mimeographed or otherwise reproduced, in any
authorized denomination, substantially of the tenor of the Definitive Notes in
lieu of which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the Officers executing such Definitive
Notes may determine, as conclusively evidenced by their execution of such
Definitive Notes.

If temporary Definitive Notes are issued, the Issuer and the Co-Issuer shall
cause permanent Definitive Notes to be prepared without unreasonable delay. The
Definitive Notes shall be printed, lithographed, typewritten or otherwise
reproduced, or provided by any combination thereof, or in any other manner
permitted by the rules and regulations of any applicable notes exchange, all as
determined by the Officers executing such Definitive Notes. After the
preparation of Definitive Notes, the temporary Notes shall be exchangeable for
Definitive Notes upon surrender of the applicable temporary Definitive Notes at
the office or agency maintained by the Issuer and the Co-Issuer for such
purpose, without charge to the Holder. Upon surrender for cancellation of any
one or more temporary Definitive Note, the Issuer and the Co-Issuer shall
execute, and the Authenticating Agent shall authenticate and deliver, in
exchange therefor the same aggregate principal amount of Definitive Notes of
authorized denominations. Until so exchanged, the temporary Notes shall in all
respects be entitled to the same benefits under this Indenture as Definitive
Notes.

Section 2.11U.S. Tax Treatment of Notes and the Issuer.

(a)Each of the Issuer and the Co-Issuer intends that, for U.S. federal income
tax purposes, (i) the Notes (unless held by Sub-REIT or any entity disregarded
into Sub-REIT) be treated as debt, (ii) 100% of the Retained Securities and 100%
of the ordinary shares of the Issuer be beneficially owned by the Retention
Holder, and (iii) the Issuer be treated as a Qualified REIT Subsidiary or other
disregarded entity of a REIT for U.S. federal income tax purposes (unless, in
the case of clause (iii), the Issuer has received a No Trade or Business
Opinion). Each prospective purchaser and any subsequent transferee of a Note or
any interest therein shall, by virtue of its purchase or other acquisition of
such Note or interest therein, be deemed to have agreed to treat such Note in a
manner consistent with the preceding sentence for U.S. federal income tax
purposes.

(b)The Issuer and the Co-Issuer shall account for the Notes and prepare any
reports to Noteholders and tax authorities consistent with the intentions
expressed in Section 2.11(a) above.

(c)Each Holder of Notes shall timely furnish to the Issuer and the Co-Issuer or
their respective agents any completed U.S. federal income tax form or
certification, such as IRS Form W‑8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (Individuals)),
IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial Owner for United
States Tax Withholding and Reporting (Entities)) IRS Form W‑8IMY (Certificate of
Foreign Intermediary, Foreign Flow-Through Entity, or Certain U.S. Branches for
United States Tax Withholding and Reporting), IRS Form W‑9 (Request for Taxpayer
Identification Number and Certification), or IRS Form W‑8ECI (Certificate of
Foreign Person’s Claim that Income is Effectively Connected with the Conduct of
a Trade or Business in the United States) or any successors to such IRS forms
that the Issuer, the Co-Issuer or their respective agents may reasonably request
and shall update or replace such forms or certification in accordance with its
terms or its subsequent amendments. Furthermore, Noteholders shall timely
furnish any information required pursuant to Section 2.7(c).

-70-

--------------------------------------------------------------------------------

 

(d)The Issuer shall be responsible for all calculations of original issue
discount on the Notes, if any.

(e)The Retention Holder, by acceptance of the Retained Securities and the
ordinary shares of the Issuer, agrees to take no action inconsistent with such
treatment and, for so long as any Note is Outstanding, agrees not to sell,
transfer, convey, setover, pledge or encumber any Retained Securities and/or the
ordinary shares of the Issuer, except to the extent permitted pursuant to
Section 2.5(n).

Section 2.12Authenticating Agents.

Upon the request of the Issuer and, in the case of the Offered Notes, the
Co-Issuer, the Note Administrator shall, and if the Note Administrator so
chooses the Note Administrator may, pursuant to this Indenture, appoint one or
more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers
and exchanges under Sections 2.4, 2.5, 2.6 and 8.5 hereof, as fully to all
intents and purposes as though each such Authenticating Agent had been expressly
authorized by such Sections to authenticate such Notes. For all purposes of this
Indenture, the authentication of Notes by an Authenticating Agent pursuant to
this Section 2.12 shall be deemed to be the authentication of Notes by the Note
Administrator.

Any corporation or banking association into which any Authenticating Agent may
be merged or converted or with which it may be consolidated, or any corporation
or banking association resulting from any merger, consolidation or conversion to
which any Authenticating Agent shall be a party, or any corporation succeeding
to the corporate trust business of any Authenticating Agent, shall be the
successor of such Authenticating Agent hereunder, without the execution or
filing of any further act on the part of the parties hereto or such
Authenticating Agent or such successor corporation. Any Authenticating Agent may
at any time resign by giving written notice of resignation to the Note
Administrator, the Trustee, the Issuer and the Co-Issuer. The Note Administrator
may at any time terminate the agency of any Authenticating Agent by giving
written notice of termination to such Authenticating Agent, the Trustee, the
Issuer and the Co-Issuer. Upon receiving such notice of resignation or upon such
a termination, the Note Administrator shall promptly appoint a successor
Authenticating Agent and shall give written notice of such appointment to the
Issuer.

The Note Administrator agrees to pay to each Authenticating Agent appointed by
it from time to time reasonable compensation for its services, and reimbursement
for its reasonable expenses relating thereto and the Note Administrator shall be
entitled to be reimbursed for such payments, subject to Section 6.7 hereof. The
provisions of Sections 2.9, 6.4 and 6.5 hereof shall be applicable to any
Authenticating Agent.

Section 2.13Forced Sale on Failure to Comply with Restrictions.

(a)Notwithstanding anything to the contrary elsewhere in this Indenture, any
transfer of a Note or interest therein to a U.S. Person who is determined not to
have been both (1) a QIB or an IAI and (2) a Qualified Purchaser at the time of
acquisition of the Note or interest therein shall be null and void and any such
proposed transfer of which the Issuer, the Co-Issuer, the Note Administrator or
the Trustee shall have written notice (which includes via electronic mail) may
be disregarded by the Issuer, the Co-Issuer, the Note Administrator and the
Trustee for all purposes.

-71-

--------------------------------------------------------------------------------

 

(b)If the Issuer determines that any Holder of a Note has not satisfied the
applicable requirement described in Section 2.13(a) above or such person is a
Non-Permitted AML Holder (any such Person a “Non-Permitted Holder”), then the
Issuer shall promptly after discovery that such Person is a Non-Permitted Holder
by the Issuer, the Co-Issuer or a Responsible Officer of the Paying Agent (and
notice by the Paying Agent or the Co-Issuer to the Issuer, if either of them
makes the discovery), send notice (or cause notice to be sent) to such
Non-Permitted Holder demanding that such Non-Permitted Holder transfer its
interest to a Person that is not a Non-Permitted Holder within thirty (30) days
of the date of such notice. If such Non-Permitted Holder fails to so transfer
its Note or interest therein, the Issuer shall have the right, without further
notice to the Non-Permitted Holder, to sell such Note or interest therein to a
purchaser selected by the Issuer that is not a Non-Permitted Holder on such
terms as the Issuer may choose. The Issuer, or a third party acting on behalf of
the Issuer, may select the purchaser by soliciting one or more bids from one or
more brokers or other market professionals that regularly deal in securities
similar to the Note, and selling such Note to the highest such bidder. However,
the Issuer may select a purchaser by any other means determined by it in its
sole discretion. The Holder of such Note, the Non-Permitted Holder and each
other Person in the chain of title from the Holder to the Non-Permitted Holder,
by its acceptance of an interest in the Note, agrees to cooperate with the
Issuer and the Note Administrator to effect such transfers. The proceeds of such
sale, net of any commissions, expenses and taxes due in connection with such
sale shall be remitted to the Non-Permitted Holder. The terms and conditions of
any sale under this Section 2.13(b) shall be determined in the sole discretion
of the Issuer, and the Issuer shall not be liable to any Person having an
interest in the Note sold as a result of any such sale or exercise of such
discretion.

(c)If the Issuer (or its agent on its behalf) determines that a Holder has
failed for any reason to (i) comply with the Holder AML Obligations (ii) such
information or documentation is not accurate or complete, or (iii) the Issuer
otherwise reasonably determines that such holder’s acquisition, holding or
transfer of an interest in any Note would cause the Issuer to be unable to
achieve AML Compliance (any such person a “Non-Permitted AML Holder”), then the
Issuer (or its agent acting on its behalf) shall promptly after discovery that
such Person is a Non-Permitted AML Holder by the Issuer (or its agent on its
behalf), send notice (or cause notice to be sent) to such Non-Permitted AML
Holder demanding that such Non-Permitted AML Holder transfer its interest to a
Person that is not a Non-Permitted AML Holder within thirty (30) days of the
date of such notice. If such Non-Permitted AML Holder fails to so transfer its
Note or interest therein, the Issuer shall have the right, without further
notice to the Non-Permitted AML Holder, to sell such Note or interest therein to
a purchaser selected by the Issuer that is not a Non-Permitted AML Holder on
such terms as the Issuer may choose. The Issuer, or a third party acting on
behalf of the Issuer, may select the purchaser by soliciting one or more bids
from one or more brokers or other market professionals that regularly deal in
securities similar to the Note, and selling such Note to the highest such
bidder. However, the Issuer may select a purchaser by any other means determined
by it in its sole discretion. The Holder of such Note, the Non-Permitted AML
Holder and each other Person in the chain of title from the Holder to the
Non-Permitted AML Holder, by its acceptance of an interest in the Note, agrees
to cooperate with the Issuer and the Note Administrator to effect such
transfers. The proceeds of such sale, net of any commissions, expenses and taxes
due in connection with such sale shall be remitted to the Non-Permitted AML
Holder. The terms and conditions of any sale under this Section 2.13(c) shall be
determined in the sole discretion of the Issuer, and the Issuer shall not be
liable to any Person having an interest in the Note sold as a result of any such
sale or exercise of such discretion.

-72-

--------------------------------------------------------------------------------

 

Section 2.14No Gross Up.

The Issuer shall not be obligated to pay any additional amounts to the Holders
or beneficial owners of the Notes as a result of any withholding or deduction
for, or on account of, any present or future taxes, duties, assessments or
governmental charges.

Section 2.15Credit Risk Retention.

The EU Retention Holder shall timely deliver (or cause to be timely delivered)
to the Trustee and the Note Administrator any notices contemplated by
Section 10.12(a)(v) of this Indenture, in accordance with the notice provisions
of the EU Risk Retention Letter.

Section 2.16Benchmark Transition Event.

(a)The Designated Transaction Representative shall provide written notice to the
Issuer, the Co-Issuer, the Trustee, the Note Administrator, the Calculation
Agent (if different from the Note Administrator), the Servicer, the Special
Servicer and the Collateral Manager promptly after the Designated Transaction
Representative has determined that a Benchmark Transition Event has occurred.
After the occurrence of a Benchmark Transition Event and the related Benchmark
Replacement Date with respect to the then-current Benchmark, such Benchmark
shall be replaced with the applicable Benchmark Replacement as determined by the
Designated Transaction Representative. The Designated Transaction Representative
shall provide written notice of such determination to the Issuer, the Co-Issuer,
the Trustee, the Note Administrator, the Calculation Agent (if different from
the Note Administrator), the Servicer, the Special Servicer and the Collateral
Manager in advance of such Benchmark Replacement Date. Notwithstanding the
occurrence of a Benchmark Transition Event, amounts payable on the Notes shall
be determined with respect to the then-current Benchmark (which may be LIBOR as
determined in accordance with methods specified in this Indenture) until the
occurrence of the related Benchmark Replacement Date.

(b)If the Designated Transaction Representative determines (i) that the
Unadjusted Benchmark Replacement for the then-current Benchmark is not Term SOFR
and (ii) that a selection of the Benchmark Replacement on the first day of the
most recent calendar quarter following any Benchmark Replacement Date would
result in Term SOFR being selected as the Unadjusted Benchmark Replacement, then
Designated Transaction Representative shall provide notice of such determination
to the Issuer, the Co-Issuer, the Advancing Agent, the Trustee, the Note
Administrator, the Calculation Agent (if different from the Note Administrator),
the Custodian and the Servicer; provided, however, that if the Designated
Transaction Representative does not determine that both the conditions described
in clauses (i) and (ii) are satisfied then the Benchmark shall continue to be
the Benchmark Replacement as previously determined pursuant to Section 2.16(a).
On the Benchmark Replacement Date related to such notice, the then-current
Benchmark shall be replaced with a Benchmark Replacement determined utilizing
Term SOFR and the applicable Benchmark Replacement Adjustment, each as
determined by the Designated Transaction Representative, and the Designated
Transaction Representative shall provide written notice of such determination to
the Issuer, the Co-Issuer, the Servicer, the Special Servicer, the Advancing
Agent, the Trustee, the Note Administrator and the Calculation Agent (if
different from the Note Administrator) in advance of such Benchmark Replacement
Date.

-73-

--------------------------------------------------------------------------------

 

(c)In connection with the occurrence of any Benchmark Transition Event (or
notice of the redetermination of the Benchmark Replacement to Term SOFR in
accordance with Section 2.16(b)) and its related Benchmark Replacement Date, the
Designated Transaction Representative shall direct the parties hereto to enter
into a supplemental indenture in accordance with Section 8.1(b)(iv) to make such
Benchmark Replacement Conforming Changes, if any, as Designated Transaction
Representative determines may be necessary or desirable to administer, implement
or adopt the applicable Benchmark or the Benchmark Replacement and the related
Benchmark Replacement Adjustment. Any failure to supplement the Indenture
pursuant to Section 8.1(b)(iv) on or prior to the Benchmark Replacement Date
shall not affect the implementation of a Benchmark Replacement on such Benchmark
Replacement Date, it being understood such matters will be binding upon the
parties as described in clause (f) below pending the execution and delivery of
any such amendment.

(d)From time to time, the Designated Transaction Representative may direct the
parties hereto to enter into a supplemental indenture in accordance with Section
8.1(b)(iv) to make such Benchmark Replacement Conforming Changes, if any, as
Designated Transaction Representative determines may be necessary or desirable
to administer, implement or adopt the applicable Benchmark or the Benchmark
Replacement and related Benchmark Replacement Adjustment.

(e)For purposes of determining the Asset Replacement Percentage in respect of a
Benchmark Transition Event, the Designated Transaction Representative shall be
entitled to receive and conclusively rely upon notice from the Issuer (or the
Collateral Manager or Servicer on its behalf) of the aggregate principal balance
of the Collateral Interests for which interest payments would be calculated with
reference to a benchmark other than the Benchmark on any date of determination.

(f)Any determination, implementation, adoption, decision, proposal or election
that may be made by the Designated Transaction Representative pursuant to this
Section 2.16, with respect to any Benchmark Transition Event, Benchmark
Replacement Date, Benchmark Replacement, Benchmark Replacement Adjustment or
Benchmark Replacement Conforming Changes including any determination with
respect to a tenor, observation period, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action or any selection, shall be conclusive and binding
on the parties hereto and the Noteholders absent manifest error, may be made in
the sole discretion of the Designated Transaction Representative and may be
relied upon by the Note Administrator, the Trustee and the Calculation Agent
without investigation.

(g)Notwithstanding anything to the contrary in this Indenture, the Designated
Transaction Representative may send any notices with respect to any Benchmark
Transition Event, Benchmark Replacement Date, Benchmark Replacement, Benchmark
Replacement Adjustment, Benchmark Replacement Conforming Changes or any other
determination or selection made under this Section 2.16, by email (or other
electronic communication).

-74-

--------------------------------------------------------------------------------

 

(h)Each holder of an interest in any Note or Preferred Share, by the acceptance
of its interest, shall be deemed to have irrevocably (i) agreed that the
Designated Transaction Representative shall have no liability for any action
taken or omitted by it or its agents in the performance of its role as
Designated Transaction Representative and (ii) released the Designated
Transaction Representative from any claim or action whatsoever relating to its
performance as Designated Transaction Representative.

(i)Subject to Section 7.19(f), the Designated Transaction Representative will be
required to perform its obligations under this Indenture in accordance with
reasonable care and in good faith, and without regard to any conflicts of
interest to which it may be subject within its Corporate Trust Division.

ARTICLE 3

CONDITIONS PRECEDENT; PLEDGED COLLATERAL INTERESTS

Section 3.1General Provisions.

The Notes to be issued on the Closing Date shall be executed by the Issuer and,
in the case of the Offered Notes, the Co-Issuer upon compliance with Section 3.2
and shall be delivered to the Authenticating Agent for authentication and
thereupon the same shall be authenticated and delivered by the Authenticating
Agent upon Issuer Request. The Issuer shall cause the following items to be
delivered to the Trustee on or prior to the Closing Date:

(a)an Officer’s Certificate of the Issuer (i) evidencing the authorization by
Board Resolution of the execution and delivery of this Indenture and the
Placement Agency Agreement and related documents, the execution, authentication
and delivery of the Notes and specifying the Stated Maturity Date of each Class
of Notes, the principal amount of each Class of Notes and the applicable Note
Interest Rate of each Class of Notes to be authenticated and delivered, and (ii)
certifying that (A) the attached copy of the Board Resolution is a true and
complete copy thereof, (B) such resolutions have not been rescinded and are in
full force and effect on and as of the Closing Date, (C) the Directors
authorized to execute and deliver such documents hold the offices and have the
signatures indicated thereon and (D) the total aggregate Notional Amount of the
Preferred Shares shall have been received in Cash by the Issuer on the Closing
Date;

(b)an Officer’s Certificate of the Co-Issuer (i) unless such authorization is
contemplated in the Governing Documents of the Co-Issuer, evidencing the
authorization by Board Resolution of the execution and delivery of this
Indenture and related documents, the execution, authentication and delivery of
the Offered Notes and specifying the Stated Maturity Date of each Class of
Offered Notes, the principal amount of each Class of Offered Notes and the
applicable Note Interest Rate of each Class of Offered Notes to be authenticated
and delivered, and (ii) certifying that (A) if Board Resolutions are attached,
the attached copy of the Board Resolutions is a true and complete copy thereof
and such resolutions have not been rescinded and are in full force and effect on
and as of the Closing Date and (B) each Officer authorized to execute and
deliver the documents referenced in clause (b)(i) above holds the office and has
the signature indicated thereon;

-75-

--------------------------------------------------------------------------------

 

(c)an opinion of Dechert LLP, special U.S. counsel to the Co-Issuers, the
Seller, the Collateral Manager, the Retention Holder and certain of their
Affiliates (which opinions may be limited to the laws of the State of New York
and the federal law of the United States and may assume, among other things, the
correctness of the representations and warranties made or deemed made by the
owners of Notes pursuant to Sections 2.5(g), (h) and (i)) dated the Closing
Date, as to certain matters of New York law and certain United States federal
income tax and securities law matters, in a form satisfactory to the Placement
Agents;

(d)opinions of Dechert LLP, special counsel to the Issuer and the Co-Issuer,
dated the Closing Date, relating to (i) the validity of the Grant hereunder and
the perfection of the Trustee’s security interest in the Collateral and (ii)
certain bankruptcy matters, including opinions regarding certain true sale and
non-consolidation matters;

(e)an opinion of Vinson & Elkins LLP, special counsel to Sub-REIT, dated the
Closing Date, regarding its qualification and taxation as a REIT and the
Issuer’s qualification as a Qualified REIT Subsidiary or other disregarded
entity of Sub-REIT for U.S. federal income tax purposes;

(f)an opinion of Maples and Calder, Cayman Islands counsel to the Issuer, dated
the Closing Date, regarding certain issues of Cayman Islands law;

(g)an opinion of Richards, Layton & Finger, P.A., special Delaware counsel to
the Co-Issuer, the Seller, the Collateral Manager and the Retention Holder,
dated the Closing Date, regarding certain issues of Delaware law;

(h)an opinion of Dechert LLP, counsel to TRTX dated the Closing Date, relating
to certain U.S. credit risk retention rules;

(i)of (i) in-house counsel of the Servicer and the Special Servicer, dated as of
the Closing Date, regarding certain matters of United States law and
(ii) Kilpatrick Townsend & Stockton LLP, counsel to the Servicer and the Special
Servicer;

(j)of (i) in-house counsel of the Note Administrator, dated as of the Closing
Date, regarding certain matters of United States law and (ii) Aini & Associates
PLLC, counsel to the Note Administrator;

(k)an opinion of Aini & Associates PLLC, counsel to Trustee;

(l)an opinion of counsel to the Issuer regarding certain matters of Minnesota
law with respect to the Minnesota Collateral;

(m)an Officer’s Certificate given on behalf of the Issuer and without personal
liability, stating that the Issuer is not in Default under this Indenture and
that the issuance of the Securities by the Issuer will not result in a breach of
any of the terms, conditions or provisions of, or constitute a Default under,
the Governing Documents of the Issuer, any indenture or other agreement or
instrument to which the Issuer is a party or by which it is bound, or any order
of any court or administrative agency entered in any Proceeding to which the
Issuer is a party or by which it may be bound or to which it may be subject;
that all conditions precedent provided in this Indenture relating to the
authentication and delivery of the Notes applied for and all conditions
precedent provided in the Preferred Share Paying Agency Agreement relating to
the issuance by the Issuer of the Preferred Shares have been complied with and
that all expenses due or accrued with respect to the offering or relating to
actions taken on or in connection with the Closing Date have been paid;

-76-

--------------------------------------------------------------------------------

 

(n)an Officer’s Certificate given on behalf of the Co-Issuer stating that the
Co-Issuer is not in Default under this Indenture and that the issuance of the
Offered Notes by the Co-Issuer will not result in a breach of any of the terms,
conditions or provisions of, or constitute a Default under, the Governing
Documents of the Co-Issuer, any indenture or other agreement or instrument to
which the Co-Issuer is a party or by which it is bound, or any order of any
court or administrative agency entered in any Proceeding to which the Co-Issuer
is a party or by which it may be bound or to which it may be subject; that all
conditions precedent provided in this Indenture relating to the authentication
and delivery of the Notes applied for have been complied with and that all
expenses due or accrued with respect to the offering or relating to actions
taken on or in connection with the Closing Date have been paid;

(o)executed counterparts of the Collateral Interest Purchase Agreement, the
Servicing Agreement, the Collateral Management Agreement, the Advisory Committee
Member Agreement, the Participation Agreements, the Future Funding Agreement,
the Placement Agency Agreement, the Preferred Share Paying Agency Agreement, the
U.S. Risk Retention Agreement, the EU Risk Retention Letter and the Securities
Account Control Agreement;

(p)an Accountants’ Report on applying Agreed-Upon Procedures with respect to
certain information concerning the Collateral Interests in the data tape, dated
October 1, 2019, an Accountants’ Report on applying Agreed-Upon Procedures with
respect to certain information concerning the Collateral Interests in the
Preliminary Offering Memorandum of the Co-Issuers, dated October 7, 2019, and
the Structural and Collateral Term Sheet dated October 7, 2019 and an
Accountant’s Report on applying Agreed-Upon Procedures with respect to certain
information concerning the Collateral Interests in the Offering Memorandum;

(q)evidence of preparation for filing at the appropriate filing office in the
District of Columbia of a financing statement, on behalf of the Issuer, relating
to the perfection of the lien of this Indenture in that Collateral in which a
security interest may be perfected by filing under the UCC; and

(r)an Issuer Order executed by the Issuer and the Co-Issuer directing the
Authenticating Agent to (i) authenticate the Notes specified therein, in the
amounts set forth therein and registered in the name(s) set forth therein and
(ii) deliver the authenticated Notes as directed by the Issuer and the
Co-Issuer.

Section 3.2Security for Offered Notes.

Prior to the issuance of the Notes on the Closing Date, the Issuer shall cause
the following conditions to be satisfied:

(a)Grant of Security Interest; Delivery of Collateral Interests. The Grant
pursuant to the Granting Clauses of this Indenture of all of the Issuer’s right,
title and interest in and to the Collateral shall be effective and all Closing
Date Collateral Interests acquired in connection therewith purchased by the
Issuer on the Closing Date (as set forth in Schedule A hereto) together with the
Asset Documents with respect thereto shall have been delivered to, and received
by, the Custodian on behalf of the Trustee, without recourse (except as
expressly provided in the Collateral Interest Purchase Agreement), in the manner
provided in Section 3.3(a);

-77-

--------------------------------------------------------------------------------

 

(b)Certificate of the Issuer. A certificate of an Authorized Officer of the
Issuer given on behalf of the Issuer and without personal liability, dated as of
the Closing Date, delivered to the Trustee and the Note Administrator, to the
effect that, in the case of each Closing Date Collateral Interest pledged to the
Trustee for inclusion in the Collateral on the Closing Date and immediately
prior to the delivery thereof on the Closing Date:

(i)the Issuer is the owner of such Closing Date Collateral Interest free and
clear of any liens, claims or encumbrances of any nature whatsoever except for
those which are being released on the Closing Date;

(ii)the Issuer has acquired its ownership in such Closing Date Collateral
Interest in good faith without notice of any adverse claim, except as described
in paragraph (i) above;

(iii)the Issuer has not assigned, pledged or otherwise encumbered any interest
in such Closing Date Collateral Interest (or, if any such interest has been
assigned, pledged or otherwise encumbered, it has been released) other than
interests Granted pursuant to this Indenture;

(iv)the Asset Documents with respect to such Closing Date Collateral Interest do
not prohibit the Issuer from Granting a security interest in and assigning and
pledging such Closing Date Collateral Interest to the Trustee;

(v)the list of the Closing Date Collateral Interests in Schedule A identifies
every Closing Date Collateral Interest sold to the Issuer on the Closing Date
pursuant to the Collateral Interest Purchase Agreement and pledged to the Issuer
on the Closing Date hereunder;

(vi)the requirements of Section 3.2(a) with respect to such Closing Date
Collateral Interests have been satisfied; and

(vii)(A) the Grant pursuant to the Granting Clauses of this Indenture shall,
upon execution and delivery of this Indenture by the parties hereto, result in a
valid and continuing security interest in favor of the Trustee for the benefit
of the Secured Parties in all of the Issuer’s right, title and interest in and
to the Closing Date Collateral Interests pledged to the Trustee for inclusion in
the Collateral on the Closing Date; and

(B) upon the delivery of (i) with respect to each Collateral Interest that is
not a Non-Custody Collateral Interest, each mortgage note evidencing the
obligation of the related borrower under the related Mortgage Loan and mezzanine
note (if any) and participation certificate (if any) evidencing such Closing
Date Collateral Interest, as applicable, and (ii) with respect to the
Non-Custody Collateral Interest, the participation certificate evidencing such
Closing Date Collateral Interest, in each case to the Custodian on behalf of the
Trustee, at the Custodian’s office in Minneapolis, Minnesota, the Trustee’s
security interest in all Closing Date Collateral Interests shall be a validly
perfected, first priority security interest under the UCC as in effect in the
State of Minnesota.

-78-

--------------------------------------------------------------------------------

 

(c)Rating Letters. The Issuer and/or Co-Issuer’s receipt of a signed letter from
(i) Moody’s confirming that the Class A Notes have been issued with a rating of
at least “Aaa(sf)” by Moody’s and (ii) DBRS confirming that (A) the Class A
Notes be issued with a rating of “AAA(sf)” by DBRS, (B) the Class A-S Notes be
issued with a rating of at least “AAA(sf)” by DBRS, (C) the Class B Notes be
issued with a rating of at least “AA(low)(sf)” by DBRS, (D) the Class C Notes be
issued with a rating of at least “ A(low)(sf)” by DBRS, (E) the Class D Notes be
issued with a rating of at least “BBB(high)(sf)” by DBRS, (F) the Class E Notes
be issued with a rating of at least “BBB(low)(sf)” by DBRS, (G) the Class F
Notes be issued with a rating of at least “BB(low)(sf)” by DBRS and (H) the
Class G Notes be issued with a rating of at least “B(low)(sf)” by DBRS, and that
such ratings are in full force and effect on the Closing Date.

(d)Accounts. Evidence of the establishment of the Payment Account, the Preferred
Share Distribution Account, the Reinvestment Account, the Custodial Account, the
Collection Account and the Expense Reserve Account.

(e)Deposit to Expense Reserve Account. On the Closing Date, the Seller shall be
entitled to deposit U.S.$150,000 into the Expense Reserve Account from the gross
proceeds of the offering of the Securities; provided that any such initial
deposit may, at the option of the Collateral Manager, be used to pay expenses of
the Issuer on the Closing Date in connection with the offering of the Notes as
directed by the Collateral Manager.

(f)[reserved.]

(g)Issuance of Preferred Shares. The Issuer shall have confirmed that the
Preferred Shares have been, or contemporaneously with the issuance of the Notes
will be, (i) issued by the Issuer and (ii) acquired in their entirety by the
Retention Holder.

Section 3.3Transfer of Collateral.

(a)The Note Administrator, as document custodian (in such capacity, the
“Custodian”), is hereby appointed as Custodian to hold all of the participation
certificates and, other than with respect to the Non-Custody Collateral
Interest, mortgage notes (if any) and mezzanine notes (if any), as applicable,
which shall be delivered to it by the Issuer on the Closing Date or on the date
of the acquisition of any Reinvestment Collateral Interest or Exchange
Collateral Interest or thereafter in accordance with the terms of this
Indenture, at its office in Minneapolis, Minnesota. Any successor to the
Custodian shall be a U.S. state or national bank or trust company that is not an
Affiliate of the Issuer or the Co-Issuer and has capital and surplus of at least
$200,000,000 and whose long-term senior unsecured debt is rated at least “Baa1”
by Moody’s and “BBB” by DBRS (if rated by DBRS, or if not rated by DBRS, an
equivalent (or higher) rating by any two other NRSROs (which may include
Moody’s)). Subject to the limited right to relocate Collateral set forth in
Section 7.5(b), the Custodian shall hold all Asset Documents at its Corporate
Trust Office.

-79-

--------------------------------------------------------------------------------

 

(b)All Eligible Investments and other investments purchased in accordance with
this Indenture in the respective Accounts in which the funds used to purchase
such investments shall be held in accordance with Article 10 and, in respect of
each Indenture Account, the Trustee on behalf of the Secured Parties shall have
entered into a securities account control agreement with the Issuer, as debtor
and the Securities Intermediary, as “securities intermediary” (within the
meaning of Section 8-102(a)(14) of the UCC as in effect in the State of New
York) and the Trustee, as secured party (the “Securities Account Control
Agreement”) providing, inter alia, that the establishment and maintenance of
such Indenture Account will be governed by the law of the State of New York. The
security interest of the Trustee in Collateral shall be perfected and otherwise
evidenced as follows:

(i)in the case of Collateral consisting of Security Entitlements, by the Issuer
(A) causing the Securities Intermediary, in accordance with the Securities
Account Control Agreement, to indicate by book entry that a Financial Asset has
been credited to the Custodial Account and (B) causing the Securities
Intermediary to agree pursuant to the Securities Account Control Agreement that
it will comply with Entitlement Orders originated by or on behalf of the Trustee
with respect to each such Security Entitlement without further consent by the
Issuer;

(ii)in the case of Collateral consisting of Instruments or Certificated
Securities (the “Minnesota Collateral”), to the extent that any such Minnesota
Collateral does not constitute a Financial Asset forming the basis of a Security
Entitlement acquired by the Trustee pursuant to clause (i), by the Issuer
causing (A) the Custodian, on behalf of the Trustee, to acquire possession of
such Minnesota Collateral in the State of Minnesota or (B) another Person (other
than the Issuer or a Person controlling, controlled by, or under common control
with, the Issuer) (1) to (x) take possession of such Minnesota Collateral in the
State of Minnesota and (y) authenticate a record acknowledging that it holds
such possession for the benefit of the Trustee or (2) to (x) authenticate a
record acknowledging that it will hold possession of such Minnesota Collateral
for the benefit of the Trustee and (y) take possession of such Minnesota
Collateral in the State of Minnesota;

(iii)in the case of Collateral consisting of General Intangibles and all other
Collateral of the Issuer in which a security interest may be perfected by filing
a financing statement under Article 9 of the UCC as in effect in the District of
Columbia, filing or causing the filing of a UCC financing statement naming the
Issuer as debtor and the Trustee as secured party, which financing statement
reasonably identifies all such Collateral, with the Recorder of Deeds of the
District of Columbia;

(iv)in the case of Collateral, causing the registration of the security
interests granted under this Indenture in the register of mortgages and charges
of the Issuer maintained at the Issuer’s registered office in the Cayman
Islands; and

(v)in the case of Collateral consisting of Cash on deposit in any Servicing
Account managed by the Servicer or Special Servicer pursuant to the terms of the
Servicing Agreement, to deposit such Cash in a Servicing Account, which
Servicing Account is in the name of the Servicer or Special Servicer on behalf
of the Trustee.

-80-

--------------------------------------------------------------------------------

 

(c)The Issuer hereby authorizes the filing of UCC financing statements
describing as the collateral covered thereby “all of the debtor’s personal
property and Collateral,” or words to that effect, notwithstanding that such
wording may be broader in scope than the Collateral described in this Indenture.

(d)Without limiting the foregoing, the Trustee shall cause the Note
Administrator to take such different or additional action as the Trustee may be
advised by advice of counsel to the Trustee, Note Administrator or the Issuer
(delivered to the Trustee and the Note Administrator) is reasonably required in
order to maintain the perfection and priority of the security interest of the
Trustee in the event of any change in applicable law or regulation, including
Articles 8 and 9 of the UCC and Treasury Regulations governing transfers of
interests in Government Items (it being understood that the Note Administrator
shall be entitled to rely upon an Opinion of Counsel, including an Opinion of
Counsel delivered in accordance with Section 3.1(d), as to the need to file any
financing statements or continuation statements, the dates by which such filings
are required to be made and the jurisdictions in which such filings are required
to be made).

(e)Without limiting any of the foregoing, in connection with each Grant of a
Collateral Interest hereunder, the Issuer shall deliver (or cause to be
delivered by the Seller) to the Custodian (with a copy to the Servicer) by the
Issuer (or the Seller) the following documents (collectively, the “Collateral
Interest File”):

(i)if such Collateral Interest is a Mortgage Loan or Mezzanine Loan:

(1)the original mortgage, and if applicable, mezzanine promissory note bearing,
or accompanied by, all intervening endorsements, endorsed in blank or “Pay to
the order of TRTX 2019-FL3 Issuer, Ltd., without recourse,” or “Pay to the order
of TRTX 2019-FL3 Issuer, Ltd., an exempted company organized under the laws of
the Cayman Islands (“Assignee”)” or “Pay to the order of TRTX 2019-FL3 Issuer,
Ltd., for the benefit of the [Participation [] Holder [and] the Participation []
Holder [and] the Participation [] Holder] in accordance with their respective
rights under the Participation [and Future Funding] Agreement (“Assignee”), in
each case, without recourse, representations or warranties of any kind, except
as otherwise agreed in writing between Assignor and Assignee” and signed in the
name of the last endorsee by an authorized Person;

(2)with respect to a Mortgage Loan, the original mortgage (or a copy thereof)
and, if applicable, the originals of all intervening assignments of mortgage (or
copies thereof certified from the applicable recording office), in each case,
with evidence of recording thereon, showing an unbroken chain of title from the
originator thereof to the last endorsee;

(3)with respect to a Mortgage Loan, the original assignment of leases and rents
(or a copy thereof certified from the applicable recording office), if any, and,
if applicable, the originals of all intervening assignments of assignment of
leases and rents (or copies thereof certified from the applicable recording
office), in each case, with evidence of recording thereon, showing an unbroken
chain of recordation from the originator thereof to the last endorsee;

-81-

--------------------------------------------------------------------------------

 

(4)with respect to a Mezzanine Loan, the original pledge and security agreement
(including, without limitation, all original membership certificates, equity
interest powers in blank, acknowledgements and confirmations related thereto);

(5)an original blanket assignment of all unrecorded documents (including a
complete chain of intervening assignments, if applicable) in favor of the
Issuer;

(6)a filed copy of the UCC-1 financing statements with evidence of filing
thereon, and UCC-3 assignments showing a complete chain of assignment from the
secured party named in such UCC-1 financing statement to the Issuer, with
evidence of filing thereon;

(7)originals or copies of all assumption, modification, consolidation or
extension agreements, with evidence of recording thereon, together with any
other recorded document relating to such Collateral Interest;

(8)with respect to a Mortgage Loan, an original or a copy (which may be in
electronic form) mortgagee policy of title insurance or a conformed version of
the mortgagee’s title insurance commitment either marked as binding for
insurance or attached to an escrow closing letter, countersigned by the title
company or its authorized agent if the original mortgagee’s title insurance
policy has not yet been issued;

(9)with respect to a Mezzanine Loan, an original or a copy (which may be in
electronic form) lender’s UCC title insurance policy and a copy of the owner’s
title insurance policy (with a mezzanine endorsement and assignment of title
proceeds) or a conformed version of the lender’s UCC title insurance policy
commitment or owner’s title insurance policy commitment, as applicable, either
marked as binding for insurance or attached to an escrow closing letter,
countersigned by the title company or its authorized agent if such original
title insurance policy has not yet been issued;

(10)with respect to a Mortgage Loan, the original of any security agreement,
chattel mortgage or equivalent document, if any;

(11)the original or copy of any related loan agreement as well as any related
letter of credit, lockbox agreement, cash management agreement and construction
contract;

(12)the original or copy of any related guarantee;

(13)the original or copy of any related environmental indemnity agreement;

(14)copies of any property management agreements;

-82-

--------------------------------------------------------------------------------

 

(15)a copy of a survey of the related Mortgaged Property, together with the
surveyor’s certificate thereon;

(16)a copy of any power of attorney relating to such Mortgage Loan or Mezzanine
Loan;

(17)with respect to any Collateral Interest secured in whole or in part by a
ground lease, copies of any ground leases;

(18)a copy of any related environmental insurance policy and environmental
report with respect to the related Mortgaged Properties;

(19)with respect to any Mortgage Loan with related mezzanine or other
subordinate debt (other than a Mezzanine Loan that is also a Collateral Interest
or a Companion Participation), a copy of any related co-lender agreement,
intercreditor agreement, subordination agreement or other similar agreement;

(20)with respect to any Mortgage Loan secured by a hospitality property, a copy
of any related franchise agreement, an original or copy of any comfort letter
related thereto, and if, pursuant to the terms of such comfort letter, the
general assignment of the Mortgage Loan is not sufficient to transfer or assign
the benefits of such comfort letter to the Issuer, a copy of the notice by the
Seller to the franchisor of the transfer of such Mortgage Loan and/or a copy of
the request for the issuance of a new comfort letter in favor of the Issuer (in
each case, as and to the extent required pursuant to the terms of such comfort
letter);

(21)the following additional original documents, (a) allonge, endorsed in blank;
(b) assignment of mortgage, in blank, in form and substance acceptable for
recording; (c) if applicable, assignment of leases and rents, in blank, in form
and substance acceptable for recording; and (d) assignment of unrecorded
documents, in blank, in form and substance acceptable for recording.

(ii)if such Collateral Interest is a Pari Passu Participation:

(1)(a) with respect to any Custody Collateral Interest, each of the documents
specified in clause (i) above with respect to such Participated Loan and (b)
with respect to any Non-Custody Collateral Interest, unless the Custodian is
also the Participation Custodian, a copy of each of the documents specified in
clause (i) above (other than the documents specified in (i)(21)) with respect to
such Participated Loan (provided that, if the Custodian ceases to also be the
Participation Custodian, the Custodian shall retain copies of such document as
Custodian hereunder);

(2)an original participation certificate evidencing such Participation in the
name of the Issuer;

(3)an original assignment of the participation certificate evidencing such
Participation from the Issuer to blank;

-83-

--------------------------------------------------------------------------------

 

(4)a copy of the participation certificate evidencing each related Companion
Participation;

(5)a copy of the related Participation Agreement; and

(6)if applicable, a copy of the related Participation Custodial Agreement and a
copy of the certification delivered by the Participation Custodian thereunder.

With respect to any documents which have been delivered or are being delivered
to recording offices for recording and have not been returned to the Issuer (or
the Seller) in time to permit their delivery hereunder at the time required, the
Issuer (or the Seller) shall deliver such original or certified recorded
documents to the Custodian promptly when received by the Issuer (or the Seller)
from the applicable recording office.

(f)The execution and delivery of this Indenture by the Note Administrator shall
constitute certification that (i) each original note and/or participation
certificate required to be delivered to the Custodian on behalf of the Trustee
by the Issuer (or the Seller) and all allonges thereto or assignments thereof,
if any, have been received by the Custodian; and (ii) such original note or
participation certificate has been reviewed by the Custodian and (A) appears
regular on its face (handwritten additions, changes or corrections shall not
constitute irregularities if initialed by the borrower), (B) appears to have
been executed and (C) purports to relate to the related Collateral Interest. The
Custodian agrees to review or cause to be reviewed the Collateral Interest Files
within sixty (60) days after the Closing Date, and to deliver to the Issuer, the
Note Administrator, the Servicer, the Collateral Manager and the Trustee a
certification in the form of Exhibit D attached hereto, indicating, subject to
any exceptions found by it in such review (and any related exception report and
any subsequent reports thereto shall be delivered to the other parties hereto,
the Collateral Manager, the Servicer in electronic format, which shall be Excel
compatible), (A) those documents referred to in Section 3.3(e) that have been
received, and (B) that such documents have been executed, appear on their face
to be what they purport to be, purport to be recorded or filed (as applicable)
and have not been torn, mutilated or otherwise defaced, and appear on their
faces to relate to the Collateral Interest. The Custodian shall have no
responsibility for reviewing the Collateral Interest File except as expressly
set forth in this Section 3.3(f). None of the Trustee, the Note Administrator,
and the Custodian shall be under any duty or obligation to inspect, review, or
examine any such documents, instruments or certificates to independently
determine that they are valid, genuine, enforceable, legally sufficient, duly
authorized, or appropriate for the represented purpose, whether the text of any
assignment or endorsement is in proper or recordable form (except to determine
if the endorsement conforms to the requirements of Section 3.3(e)), whether any
document has been recorded in accordance with the requirements of any applicable
jurisdiction, to independently determine that any document has actually been
filed or recorded in the appropriate office, that any document is other than
what it purports to be on its face, or whether the title insurance policies
relate to the Mortgaged Property.

-84-

--------------------------------------------------------------------------------

 

(g)No later than the ninetieth (90th) day after the Closing Date, and every
calendar quarter thereafter until all exceptions have been cleared, the
Custodian shall deliver to the Issuer, with a copy to the Note Administrator,
the Trustee, the Collateral Manager and the Servicer an exception report (which
report and any updates or modifications thereto shall be delivered in electronic
format, including Excel-compatible format) as to any remaining documents that
are required to be, but are not in the Collateral Interest File and, by
delivering such exception report, shall be deemed to have requested that the
Issuer cause any such document deficiency to be cured.

(h)Without limiting the generality of the foregoing:

(i)from time to time upon the request of the Trustee, the Collateral Manager,
the Servicer or the Special Servicer, the Issuer shall deliver (or cause to be
delivered) to the Custodian any Asset Document in the possession of the Issuer
and not previously delivered hereunder (including originals of Asset Documents
not previously required to be delivered as originals) and as to which the
Trustee, the Collateral Manager, Servicer or Special Servicer, as applicable,
shall have reasonably determined, or shall have been advised, to be necessary or
appropriate for the administration of such Commercial Real Estate Loan hereunder
or under the Servicing Agreement or for the protection of the security interest
of the Trustee under this Indenture;

(ii)upon request of the Collateral Manager or the Issuer, the Custodian shall
deliver to the Collateral Manager or the Issuer, as applicable, an updated
report in the form of Schedule B to Exhibit D as to all documents in its
possession; and

(iii)from time to time upon request of the Servicer or the Special Servicer, the
Custodian shall, upon delivery by the Servicer or the Special Servicer, as
applicable, of a request for release in the form of Exhibit E hereto (a “Release
Request”), release to the Servicer or the Special Servicer, as applicable, such
of the Asset Documents then in its custody as the Servicer or Special Servicer,
as applicable, reasonably so requests. By submission of any such Release
Request, the Servicer or the Special Servicer, as applicable, shall be deemed to
have represented and warranted that it has determined in accordance with the
Servicing Standard set forth in the Servicing Agreement that the requested
release is necessary for the administration of such Commercial Real Estate Loan
hereunder or under the Servicing Agreement or for the protection of the security
interest of the Trustee under this Indenture. The Servicer or the Special
Servicer shall return to the Custodian each Asset Document released from custody
pursuant to this clause (iii) within twenty (20) Business Days of receipt
thereof (except such Asset Documents as are released in connection with a sale,
exchange or other disposition, in each case only as permitted under this
Indenture, of the related Collateral Interest that is consummated within such
twenty (20)-day period). Notwithstanding the foregoing provisions of this
clause (iii), any note, participation certificate or other instrument evidencing
a Pledged Collateral Interest shall be released only for the purpose of (1) a
sale, exchange or other disposition of such Pledged Collateral Interest that is
permitted in accordance with the terms of this Indenture, (2) presentation,
collection, renewal or registration of transfer of such Collateral Interest or
(3) in the case of any note, in connection with a payment in full of all amounts
owing under such note. In connection with any Request for Release, unless
otherwise specified in such Request for Release, the participation certificate
evidencing the related Pari Passu Participation shall be released along with the
related loan file requested to be released.

-85-

--------------------------------------------------------------------------------

 

(i)As of the Closing Date (with respect to the Collateral owned or existing as
of the Closing Date) and each date on which any Collateral is acquired (only
with respect to each Collateral so acquired or arising after the Closing Date),
the Issuer represents and warrants as follows:

(i)this Indenture creates a valid and continuing security interest (as defined
in the UCC) in the Collateral in favor of the Trustee for the benefit of the
Secured Parties, which security interest is prior to all other liens, and is
enforceable as such against creditors of and purchasers from the Issuer;

(ii)the Issuer owns and has good and marketable title to such Collateral free
and clear of any lien, claim or encumbrance of any Person;

(iii)in the case of each Collateral, the Issuer has acquired its ownership in
such Collateral in good faith without notice of any adverse claim as defined in
Section 8‑102(a)(1) of the UCC as in effect on the date hereof;

(iv)other than the security interest granted to the Trustee for the benefit of
the Secured Parties pursuant to this Indenture, the Issuer has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Collateral;

(v)the Issuer has not authorized the filing of, and is not aware of, any
financing statements against the Issuer that include a description of collateral
covering the Collateral other than any financing statement (x) relating to the
security interest granted to the Trustee for the benefit of the Secured Parties
hereunder or (y) that has been terminated; the Issuer is not aware of any
judgment lien, Pension Benefit Guarantee Corporation lien or tax lien filings
against the Issuer;

(vi)the Issuer has received all consents and approvals required by the terms of
each Collateral and the Transaction Documents to grant to the Trustee its
interest and rights in such Collateral hereunder;

(vii)the Issuer has caused or will have caused, within ten (10) days, the filing
of all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the security
interest in the Collateral granted to the Trustee for the benefit of the Secured
Parties hereunder;

(viii)all of the Collateral constitutes one or more of the following categories:
an Instrument, a General Intangible, a Certificated Security or an
uncertificated security, or a Financial Asset in which a Security Entitlement
has been created and that has been or will have been credited to a Securities
Account and proceeds of all the foregoing;

(ix)the Securities Intermediary has agreed to treat all Collateral credited to
the Custodial Account as a Financial Asset;

-86-

--------------------------------------------------------------------------------

 

(x)the Issuer has delivered a fully executed Securities Account Control
Agreement pursuant to which the Securities Intermediary has agreed to comply
with all instructions originated by the Trustee relating to the Indenture
Accounts without further consent of the Issuer; none of the Indenture Accounts
is in the name of any Person other than the Issuer, the Note Administrator or
the Trustee; the Issuer has not consented to the Securities Intermediary to
comply with any Entitlement Orders in respect of the Indenture Accounts and any
Security Entitlement credited to any of the Indenture Accounts originated by any
Person other than the Trustee or the Note Administrator on behalf of the
Trustee;

(xi)(A) all original executed copies of each promissory note, participation
certificate or other writings that constitute or evidence any pledged obligation
that constitutes an Instrument have been delivered to the Custodian for the
benefit of the Trustee and (B) none of the promissory notes, participation
certificates or other writings that constitute or evidence such collateral has
any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed by the Issuer to any Person other than the Trustee;

(xii)each of the Indenture Accounts constitutes a Securities Account in respect
of which the Securities Intermediary has accepted to be Securities Intermediary
pursuant to the Securities Account Control Agreement on behalf of the Trustee as
secured party under this Indenture.

(j)The Note Administrator shall cause all Eligible Investments delivered to the
Note Administrator on behalf of the Issuer (upon receipt by the Note
Administrator thereof) to be promptly credited to the applicable Account.

Section 3.4Credit Risk Retention.

None of the Trustee, the Note Administrator or the Custodian shall be obligated
to monitor, supervise or enforce compliance with the requirements set forth in
Regulation RR.

ARTICLE 4

SATISFACTION AND DISCHARGE

Section 4.1Satisfaction and Discharge of Indenture.

This Indenture shall be discharged and shall cease to be of further effect
except as to (i) rights of registration of transfer and exchange, (ii)
substitution of mutilated, defaced, destroyed, lost or stolen Notes, (iii)
rights of Noteholders to receive payments of principal thereof and interest
thereon, (iv) the rights, protections, indemnities and immunities of the Note
Administrator (in each of its capacities) and the Trustee and the specific
obligations set forth below hereunder, (v) the rights, obligations and
immunities of the Collateral Manager hereunder, under the Collateral Management
Agreement and under the Servicing Agreement, and (vi) the rights of Noteholders
as beneficiaries hereof with respect to the property deposited with the
Custodian or Securities Intermediary (on behalf of the Trustee) and payable to
all or any of them (and the Trustee, on demand of and at the expense of the
Issuer, shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture) when:

-87-

--------------------------------------------------------------------------------

 

(c)(i) either:

(1)all Notes theretofore authenticated and delivered to Noteholders (other than
(A) Notes which have been mutilated, defaced, destroyed, lost or stolen and
which have been replaced or paid as provided in Section 2.6 and (B) Notes for
which payment has theretofore irrevocably been deposited in trust and thereafter
repaid to the Issuer or discharged from such trust, as provided in Section 7.3)
have been delivered to the Notes Registrar for cancellation; or

(2)all Notes not theretofore delivered to the Notes Registrar for cancellation
(A) have become due and payable, or (B) shall become due and payable at their
Stated Maturity Date within one year, or (C) are to be called for redemption
pursuant to Article 9 under an arrangement satisfactory to the Note
Administrator for the giving of notice of redemption by the Issuer and the
Co-Issuer pursuant to Section 9.3 and either (x) the Issuer has irrevocably
deposited or caused to be deposited with the Note Administrator, Cash or
non-callable direct obligations of the United States of America; which
obligations are entitled to the full faith and credit of the United States of
America or are debt obligations which are rated “Aaa” by Moody’s in an amount
sufficient, as recalculated by a firm of Independent nationally-recognized
certified public accountants, to pay and discharge the entire indebtedness
(including, in the case of a redemption pursuant to Section 9.1, the Redemption
Price) on such Notes not theretofore delivered to the Note Administrator for
cancellation, for principal and interest to the date of such deposit (in the
case of Notes which have become due and payable), or to the respective Stated
Maturity Date or the respective Redemption Date, as the case may be or (y) in
the event all of the Collateral is liquidated following the satisfaction of the
conditions specified in Article 5, the Issuer shall have deposited or caused to
be deposited with the Note Administrator, all proceeds of such liquidation of
the Collateral, for payment in accordance with the Priority of Payments;

(ii)the Issuer and the Co-Issuer have paid or caused to be paid all other sums
then due and payable hereunder (including any amounts then due and payable
pursuant to the Collateral Management Agreement and the Servicing Agreement) by
the Issuer and Co-Issuer and no other amounts are scheduled to be due and
payable by the Issuer other than Dissolution Expenses; and

(iii)the Co-Issuers have delivered to the Trustee and the Note Administrator
Officer’s Certificates and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with;

provided, however, that in the case of clause (a)(i)(2)(x) above, the Issuer has
delivered to the Trustee and the Note Administrator an opinion of Dechert LLP,
Vinson & Elkins LLP or an opinion of another tax counsel of nationally
recognized standing in the United States experienced in such matters to the
effect that the Noteholders would recognize no income gain or loss for U.S.
federal income tax purposes as a result of such deposit and satisfaction and
discharge of this Indenture; or

-88-

--------------------------------------------------------------------------------

 

(d)(i) each of the Co-Issuers has delivered to the Trustee and the Note
Administrator a certificate stating that (1) there is no Collateral (other than
(x) the Collateral Management Agreement, the Servicing Agreement and the
Servicing Accounts related thereto and the Securities Account Control Agreement
and the Indenture Accounts related thereto and (y) Cash in an amount not greater
than the Dissolution Expenses) that remain subject to the lien of this
Indenture, and (2) all funds on deposit in or to the credit of the Accounts have
been distributed in accordance with the terms of this Indenture or have
otherwise been irrevocably deposited with the Servicer under the Servicing
Agreement for such purpose; and

(ii)the Co-Issuers have delivered to the Note Administrator and the Trustee
Officer’s Certificates and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Co-Issuer, the Trustee, the Note Administrator,
and, if applicable, the Noteholders, as the case may be, under Sections 2.7,
4.2, 5.4(d), 5.9, 5.18, 6.7, 7.3 and 14.12 hereof shall survive.

Section 4.2Application of Amounts Held in Trust.

All amounts deposited with the Note Administrator pursuant to Section 4.1 shall
be held in trust and applied by it in accordance with the provisions of the
Notes and this Indenture (including, without limitation, the Priority of
Payments) to the payment of the principal and interest, either directly or
through any Paying Agent, as the Note Administrator may determine, and such
amounts shall be held in a segregated account identified as being held in trust
for the benefit of the Secured Parties.

Section 4.3Repayment of Amounts Held by Paying Agent.

In connection with the satisfaction and discharge of this Indenture with respect
to the Notes, all amounts then held by any Paying Agent, upon demand of the
Issuer and the Co-Issuer, shall be remitted to the Note Administrator to be held
and applied pursuant to Section 7.3 hereof and, in the case of amounts payable
on the Notes, in accordance with the Priority of Payments and thereupon such
Paying Agent shall be released from all further liability with respect to such
amounts.

Section 4.4Limitation on Obligation to Incur Company Administrative Expenses.

If at any time after an Event of Default has occurred and the Notes have been
declared immediately due and payable, the sum of (i) Eligible Investments, (ii)
Cash and (iii) amounts reasonably expected to be received by the Issuer with
respect to the Collateral Interests in Cash during the current Due Period (as
certified by the Collateral Manager in its reasonable judgement) is less than
the sum of Dissolution Expenses and any accrued and unpaid Company
Administrative Expenses, then notwithstanding any other provision of this
Indenture, the Issuer shall no longer be required to incur Company
Administrative Expenses as otherwise required by this Indenture to any Person,
other than with respect to fees and indemnities of, and other payments, charges
and expenses incurred in connection with opinions, reports or services to be
provided to or for the benefit of, the Trustee, the Note Administrator, or any
of their respective Affiliates. Any failure to pay such amounts or provide or
obtain such opinions, reports or services no longer required hereunder shall not
constitute a Default hereunder.

-89-

--------------------------------------------------------------------------------

 

ARTICLE 5

REMEDIES

Section 5.1Events of Default.

“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(c)a default in the payment of any interest on any of the Class A Notes, the
Class A-S Notes or the Class B Notes (or, if none of the Class A Notes, the
Class A-S Notes and the Class B Notes are Outstanding, any Note of the most
senior Class Outstanding) when the same becomes due and payable and the
continuation of any such default for three (3) Business Days after a Trust
Officer of the Note Administrator has actual knowledge or receives notice from
any holder of Notes of such payment default; provided that in the case of a
failure to disburse funds due to an administrative error or omission by the
Collateral Manager, the Note Administrator, the Trustee or any paying agent,
such failure continues for five (5) Business Days after a trust officer of the
Note Administrator receives written notice or has actual knowledge of such
administrative error or omission; or

(d)a default in the payment of principal (or the related Redemption Price, if
applicable) of any Class of Notes when the same becomes due and payable at its
Stated Maturity Date or any Redemption Date; provided, in each case, that in the
case of a failure to disburse funds due to an administrative error or omission
by the Collateral Manager, the Note Administrator, the Trustee or any paying
agent, such failure continues for five (5) Business Days after a trust officer
of the Note Administrator receives written notice or has actual knowledge of
such administrative error or omission;

(e)the failure on any Payment Date to disburse amounts available in the Payment
Account in accordance with the Priority of Payments set forth under Section
11.1(a) (other than (i) a default in payment described in clause (a) or (b)
above and (ii) unless the Holders of the Preferred Shares object, a failure to
disburse any amounts to the Preferred Share Paying Agent for distribution to the
Holders of the Preferred Shares), which failure continues for a period of three
(3) Business Days or, in the case of a failure to disburse such amounts due to
an administrative error or omission by the Note Administrator, the Trustee or
the Paying Agent, which failure continues for five (5) Business Days;

(f)any of the Issuer, the Co-Issuer or the pool of Collateral becomes an
investment company required to be registered under the 1940 Act;

-90-

--------------------------------------------------------------------------------

 

(g)a default in the performance, or breach, of any other covenant or other
agreement of the Issuer or Co-Issuer (other than the covenant to make the
payments described in clauses (a), (b) or (c) above or to satisfy the Note
Protection Tests) or any representation or warranty of the Issuer or Co-Issuer
hereunder or in any certificate or other writing delivered pursuant hereto or in
connection herewith proves to be incorrect in any material respect when made,
and the continuation of such default or breach for a period of thirty (30) days
(or, if such default, breach or failure has an adverse effect on the validity,
perfection or priority of the security interest granted hereunder, fifteen (15)
days) after the Issuer, the Co-Issuer or the Collateral Manager has actual
knowledge thereof or after notice thereof to the Issuer and the Co-Issuer by the
Trustee or to the Issuer, the Co-Issuer, the Collateral Manager and the Trustee
by the Holders of at least 25% of the Aggregate Outstanding Amount, of the
Controlling Class;

(h)the entry of a decree or order by a court having competent jurisdiction
adjudging the Issuer or the Co-Issuer as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Issuer or the Co-Issuer under the Bankruptcy
Code, or any bankruptcy, insolvency, reorganization or similar law enacted under
the laws of the Cayman Islands or any other applicable law, or appointing a
receiver, liquidator, assignee, or sequestrator (or other similar official) of
the Issuer or the Co-Issuer or of any substantial part of its property,
respectively, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
sixty (60) consecutive days;

(i)the institution by the Issuer or the Co-Issuer of proceedings to be
adjudicated as bankrupt or insolvent, or the consent by it to the institution of
bankruptcy or insolvency proceedings against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under the
Bankruptcy Code, or any bankruptcy, insolvency, reorganization or similar law
enacted under the laws of the Cayman Islands or any other similar applicable
law, or the consent by it to the filing of any such petition or to the
appointment of a receiver, liquidator, assignee, trustee or sequestrator (or
other similar official) of the Issuer or the Co-Issuer or of any substantial
part of its property, respectively, or the making by it of an assignment for the
benefit of creditors, or the admission by it in writing of its inability to pay
its debts generally as they become due, or the taking of any action by the
Issuer in furtherance of any such action;

(j)one or more final judgments being rendered against the Issuer or the
Co-Issuer which exceed, in the aggregate, U.S.$1,000,000 and which remain
unstayed, undischarged and unsatisfied for thirty (30) days after such
judgment(s) becomes nonappealable, unless adequate funds have been reserved or
set aside for the payment thereof, and unless (except as otherwise specified in
writing by each Rating Agency) a No Downgrade Confirmation has been received
from each Rating Agency; or

-91-

--------------------------------------------------------------------------------

 

(k)the Issuer loses its status as a Qualified REIT Subsidiary or other
disregarded entity of Sub-REIT or any other entity treated as a REIT for U.S.
federal income tax purposes, unless (A) within ninety (90) days, the Issuer
either (1) delivers an opinion of tax counsel of nationally recognized standing
in the United States experienced in such matters to the effect that,
notwithstanding the Issuer’s loss of Qualified REIT Subsidiary or disregarded
entity status for U.S. federal income tax purposes, the Issuer is not, and has
not been, an association (or publicly traded partnership) taxable as a
corporation, or is not, and has not been, otherwise subject to U.S. federal
income tax on a net basis and the Noteholders are not otherwise materially
adversely affected by the loss of Qualified REIT Subsidiary or disregarded
entity status for U.S. federal income tax purposes or (2) receives an amount
from the Preferred Shareholders sufficient to discharge in full the amounts then
due and unpaid on the Notes and amounts and expenses described in clauses (1)
through (20) under Section 11.1(a)(i) in accordance with the Priority of
Payments or (B) all Classes of the Notes are subject to a Tax Redemption
announced by the Issuer in compliance with this Indenture, and such redemption
has not been rescinded.

Upon becoming aware of the occurrence of an Event of Default, the Issuer, shall
promptly notify (or shall procure the prompt notification of) the Trustee, the
Note Administrator, the Servicer, the Collateral Manager, the Special Servicer,
the Preferred Share Paying Agent and the Preferred Shareholders in writing. If
the Collateral Manager or Note Administrator has actual knowledge of the
occurrence of an Event of Default, the Collateral Manager or Note Administrator
shall promptly notify, in writing, the Trustee, the Noteholders and the Rating
Agencies of the occurrence of such Event of Default.

Section 5.2Acceleration of Maturity; Rescission and Annulment.

(a)If an Event of Default shall occur and be continuing (other than the Events
of Default specified in Section 5.1(f) or 5.1(g)), the Trustee may (and shall at
the direction of a Majority, by outstanding principal amount, of each Class of
Notes voting as a separate Class (excluding any Notes owned by the Issuer, the
Seller, the Collateral Manager or any of their respective Affiliates)), declare
the principal of and accrued and unpaid interest on all the Notes to be
immediately due and payable (and any such acceleration shall automatically
terminate the Reinvestment Period). Upon any such declaration such principal,
together with all accrued and unpaid interest thereon, and other amounts payable
thereunder in accordance with the Priority of Payments shall become immediately
due and payable. If an Event of Default described in Section 5.1(f) or 5.1(g)
above occurs, such an acceleration shall occur automatically and without any
further action and any such acceleration shall automatically terminate the
Reinvestment Period. If the Notes are accelerated, payments shall be made in the
order and priority set forth in Section 11.1(a) hereof.

(b)At any time after such a declaration of acceleration of Maturity of the Notes
has been made, and before a judgment or decree for payment of the amounts due
has been obtained by the Trustee as hereinafter provided in this Article 5, a
Majority of each Class of Notes (voting as a separate Class), other than with
respect to an Event of Default specified in Section 5.1(d), 5.1(f), 5.1(g), or
5.1(i), by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if:

-92-

--------------------------------------------------------------------------------

 

(i)the Issuer or the Co-Issuer has paid or deposited with the Note Administrator
a sum sufficient to pay:

(A)all unpaid installments of interest on and principal on the Notes that would
be due and payable hereunder if the Event of Default giving rise to such
acceleration had not occurred;

(B)all unpaid taxes of the Issuer and the Co-Issuer, Company Administrative
Expenses and other sums paid or advanced by or otherwise due and payable to the
Note Administrator or to the Trustee hereunder;

(C)with respect to the Advancing Agent and the Backup Advancing Agent, any
amount due and payable for unreimbursed Interest Advances and Reimbursement
Interest; and

(D)with respect to the Collateral Management Agreement, any Collateral Manager
Fee then due and any Company Administrative Expense due and payable to the
Collateral Manager thereunder; and

(ii)the Trustee has received notice that all Events of Default, other than the
non-payment of the interest and principal on the Notes that have become due
solely by such acceleration, have been cured and a Majority of the Controlling
Class, by written notice to the Trustee, has agreed with such notice (which
agreement shall not be unreasonably withheld or delayed) or waived as provided
in Section 5.14.

At any such time that the Trustee, subject to Section 5.2(b), shall rescind and
annul such declaration and its consequences as permitted hereinabove, the
Collateral shall be preserved in accordance with the provisions of Section 5.5
with respect to the Event of Default that gave rise to such declaration;
provided, however, that if such preservation of the Collateral is rescinded
pursuant to Section 5.5, the Notes may be accelerated pursuant to the first
paragraph of this Section 5.2, notwithstanding any previous rescission and
annulment of a declaration of acceleration pursuant to this paragraph.

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

(c)Subject to Sections 5.4 and 5.5, a Majority of the Controlling Class shall
have the right to direct the Trustee in the conduct of any Proceedings for any
remedy available to the Trustee or in the sale of any or all of the Collateral;
provided that (i) such direction will not conflict with any rule of law or this
Indenture; (ii) the Trustee may take any other action not inconsistent with such
direction; (iii) the Trustee has received security or indemnity satisfactory to
it; and (iv) any direction to undertake a sale of the Collateral may be made
only as described in Section 5.17. The Trustee shall be entitled to refuse to
take any action absent such direction.

(d)As security for the payment by the Issuer of the compensation and expenses of
the Trustee, the Note Administrator, and any sums the Trustee or Note
Administrator shall be entitled to receive as indemnification by the Issuer, the
Issuer hereby grants the Trustee a lien on the Collateral, which lien is senior
to the lien of the Noteholders. The Trustee’s lien shall be subject to the
Priority of Payments and exercisable by the Trustee only if the Notes have been
declared due and payable following an Event of Default and such acceleration has
not been rescinded or annulled.

-93-

--------------------------------------------------------------------------------

 

(e)A Majority of the Aggregate Outstanding Amount of each Class of Notes may,
prior to the time a judgment or decree for the payment of amounts due has been
obtained by the Trustee, waive any past Default on behalf of the holders of all
the Notes and its consequences in accordance with Section 5.14.

Section 5.3Collection of Indebtedness and Suits for Enforcement by Trustee.

(a)The Issuer covenants that if a Default shall occur in respect of the payment
of any interest and principal on any Class of Notes (but only after any amounts
payable pursuant to Section 11.1(a) having a higher priority have been paid in
full), the Issuer and Co-Issuer shall, upon demand of the Trustee or any
affected Noteholder, pay to the Note Administrator on behalf of the Trustee, for
the benefit of the Holder of such Note, the whole amount, if any, then due and
payable on such Note for principal and interest or other payment with interest
on the overdue principal and, to the extent that payments of such interest shall
be legally enforceable, upon overdue installments of interest, at the applicable
interest rate and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Note
Administrator, the Trustee and such Noteholder and their respective agents and
counsel.

If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, as Trustee of an express trust, and at the expense of the
Issuer, may institute a Proceeding for the collection of the sums so due and
unpaid, and may prosecute such Proceeding to judgment or final decree, and may
enforce the same against the Issuer and the Co-Issuer or any other obligor upon
the Notes and collect the amounts adjudged or decreed to be payable in the
manner provided by law out of the Collateral.

If an Event of Default occurs and is continuing, the Trustee shall proceed to
protect and enforce its rights and the rights of the Noteholders by such
Proceedings (x) as directed by a Majority of the Controlling Class or (y) in the
absence of direction by a Majority of the Controlling Class, as determined by
the Trustee acting in good faith; provided, that (a) such direction must not
conflict with any rule of law or with any express provision of this Indenture,
(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction, (c) the Trustee has been provided with
security or indemnity satisfactory to it, and (d) notwithstanding the foregoing,
any direction to the Trustee to undertake a sale of Collateral may be given only
in accordance with the preceding paragraph, in connection with any sale and
liquidation of all or a portion of the Collateral, the preceding sentence, and,
in all cases, the applicable provisions of this Indenture. Such Proceedings
shall be used for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy or legal or equitable right vested in the Trustee by
this Indenture or by law. Any direction to the Trustee to undertake a sale of
Collateral shall be forwarded to the Special Servicer, and the Special Servicer
shall conduct any such sale in accordance with the terms of the Servicing
Agreement.

-94-

--------------------------------------------------------------------------------

 

In the case where (x) there shall be pending Proceedings relative to the Issuer
or the Co-Issuer under the Bankruptcy Code, any bankruptcy, insolvency,
reorganization or similar law enacted under the laws of the Cayman Islands, or
any other applicable bankruptcy, insolvency or other similar law, (y) a
receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer or the Co-Issuer, or their respective property, or (z)
there shall be any other comparable Proceedings relative to the Issuer or the
Co-Issuer, or the creditors or property of the Issuer or the Co-Issuer,
regardless of whether the principal of any Notes shall then be due and payable
as therein expressed or by declaration, or otherwise and regardless of whether
the Trustee shall have made any demand pursuant to the provisions of this
Section 5.3, the Trustee shall be entitled and empowered, by intervention in
such Proceedings or otherwise:

(i)to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Notes and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all expenses and liabilities incurred, and all advances made,
by the Trustee and each predecessor Trustee, except as a result of negligence or
bad faith) and of the Noteholders allowed in any Proceedings relative to the
Issuer, the Co-Issuer or other obligor upon the Notes or to the creditors or
property of the Issuer, the Co-Issuer or such other obligor;

(ii)unless prohibited by applicable law and regulations, to vote on behalf of
the Noteholders in any election of a trustee or a standby trustee in
arrangement, reorganization, liquidation or other bankruptcy or insolvency
proceedings or of a Person performing similar functions in comparable
Proceedings; and

(iii)to collect and receive (or cause the Note Administrator to collect and
receive) any amounts or other property payable to or deliverable on any such
claims, and to distribute (or cause the Note Administrator to distribute) all
amounts received with respect to the claims of the Noteholders and of the
Trustee on their behalf; the Secured Parties, and any trustee, receiver or
liquidator, custodian or other similar official is hereby authorized by each of
the Noteholders to make payments to the Trustee (or the Note Administrator on
its behalf), and, in the event that the Trustee shall consent to the making of
payments directly to the Noteholders, to pay to the Trustee and the Note
Administrator such amounts as shall be sufficient to cover reasonable
compensation to the Trustee and the Note Administrator, each predecessor trustee
and note administrator, and their respective agents, attorneys and counsel, and
all other reasonable expenses and liabilities incurred, and all advances made,
by the Backup Advancing Agent and each predecessor backup advancing agent.

Nothing herein contained shall be deemed to authorize the Trustee to authorize,
consent to, vote for, accept or adopt, on behalf of any Noteholder, any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Noteholder in any such Proceeding except, as aforesaid, to
vote for the election of a trustee in bankruptcy or similar Person.

-95-

--------------------------------------------------------------------------------

 

All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceedings relative
thereto, and any action or Proceedings instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment, shall be applied as set forth in Section 5.7.

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Collateral or institute Proceedings in furtherance
thereof pursuant to this Section 5.3 unless the conditions specified in Section
5.5(a) are met and any sale of Collateral contemplated to be conducted by the
Trustee under this Indenture shall be effected by the Special Servicer pursuant
to the terms of the Servicing Agreement, and the Trustee shall have no liability
or responsibility for or in connection with any such sale.

Section 5.4Remedies.

(a)If an Event of Default has occurred and is continuing, and the Notes have
been declared due and payable and such declaration and its consequences have not
been rescinded and annulled, the Issuer and the Co-Issuer agree that the
Trustee, or, with respect to any sale of any Collateral Interests, the Special
Servicer, may, after notice to the Note Administrator and the Noteholders, and
shall, upon direction by a Majority of the Controlling Class, to the extent
permitted by applicable law, exercise one or more of the following rights,
privileges and remedies:

(i)institute Proceedings for the collection of all amounts then payable on the
Notes or otherwise payable under this Indenture (whether by declaration or
otherwise), enforce any judgment obtained and collect from the Collateral any
amounts adjudged due;

(ii)sell all or a portion of the Collateral or rights of interest therein, at
one or more public or private sales called and conducted in any manner permitted
by law and in accordance with Section 5.17 hereof (provided that any such sale
shall be conducted by the Special Servicer pursuant to the Servicing Agreement);

(iii)institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Collateral;

(iv)exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the Secured
Parties hereunder; and

(v)exercise any other rights and remedies that may be available at law or in
equity;

provided, however, that no sale or liquidation of the Collateral or institution
of Proceedings in furtherance thereof pursuant to this Section 5.4 may be
effected unless either of the conditions specified in Section 5.5(a) are met.

-96-

--------------------------------------------------------------------------------

 

The Issuer shall, at the Issuer’s expense, upon request of the Trustee or the
Special Servicer, obtain and rely upon an opinion of an Independent investment
banking firm as to the feasibility of any action proposed to be taken in
accordance with this Section 5.4 and as to the sufficiency of the proceeds and
other amounts expected to be received with respect to the Collateral to make the
required payments of principal of and interest on the Notes and other amounts
payable hereunder, which opinion shall be conclusive evidence as to such
feasibility or sufficiency.

(b)If an Event of Default as described in Section 5.1(e) hereof shall have
occurred and be continuing, the Trustee may, and at the request of the Holders
of not less than 25% of the Aggregate Outstanding Amount of the Controlling
Class shall, institute a Proceeding solely to compel performance of the covenant
or agreement or to cure the representation or warranty, the breach of which gave
rise to the Event of Default under such Section, and enforce any equitable
decree or order arising from such Proceeding.

(c)Upon any Sale, whether made under the power of sale hereby given or by virtue
of judicial proceedings, any Noteholder, Preferred Shareholder, the Collateral
Manager or the Servicer or any of their respective Affiliates may bid for and
purchase the Collateral or any part thereof and, upon compliance with the terms
of Sale, may hold, retain, possess or dispose of such property in its or their
own absolute right without accountability; and any purchaser at any such Sale
may, in paying the purchase money, turn in any of the Notes in lieu of Cash
equal to the amount which shall, upon distribution of the net proceeds of such
sale, be payable on the Notes so turned in by such Holder (taking into account
the Class of such Notes). Such Notes, in case the amounts so payable thereon
shall be less than the amount due thereon, shall either be returned to the
Holders thereof after proper notation has been made thereon to show partial
payment or a new note shall be delivered to the Holders reflecting the reduced
interest thereon.

Upon any Sale, whether made under the power of sale hereby given or by virtue of
judicial proceedings, the receipt of the Note Administrator or of the Officer
making a sale under judicial proceedings shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase money and such
purchaser or purchasers shall not be obliged to see to the application thereof.

Any such Sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall (x) bind the Issuer, the Co-Issuer, the Trustee, the
Note Administrator, the Noteholders and the Preferred Shareholders, shall
operate to divest all right, title and interest whatsoever, either at law or in
equity, of each of them in and to the property sold and (y) be a perpetual bar,
both at law and in equity, against each of them and their successors and
assigns, and against any and all Persons claiming through or under them.

(d)Notwithstanding any other provision of this Indenture or any other
Transaction Document, none of the Advancing Agent, the Trustee, the Note
Administrator or any other Secured Party, any other party to any Transaction
Document, the Holder of the Notes and the holders of the equity in the Issuer
and the Co-Issuer or third party beneficiary of this Indenture may, prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect (including any period established pursuant to the laws of
the Cayman Islands) after the payment in full of all Notes, institute against,
or join any other Person in instituting against, the Issuer, the Co-Issuer or
any Issuer Permitted Subsidiary, any bankruptcy, reorganization,

-97-

--------------------------------------------------------------------------------

 

arrangement, insolvency, moratorium or liquidation proceedings, or other
proceedings under federal or State bankruptcy or similar laws of any
jurisdiction. Nothing in this Section 5.4 shall preclude, or be deemed to stop,
the Advancing Agent, the Trustee, the Note Administrator, or any other Secured
Party or any other party to any Transaction Document (i) from taking any action
prior to the expiration of the aforementioned one year and one day period, or,
if longer, the applicable preference period then in effect (including any period
established pursuant to the laws of the Cayman Islands) period in (A) any case
or proceeding voluntarily filed or commenced by the Issuer or the Co-Issuer or
(B) any involuntary insolvency proceeding filed or commenced by a Person other
than the Trustee, the Note Administrator or any other Secured Party or any other
party to any Transaction Document, or (ii) from commencing against the Issuer or
the Co-Issuer or any of their respective properties any legal action which is
not a bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceeding.

Section 5.5Preservation of Collateral.

(a)Notwithstanding anything to the contrary herein, if an Event of Default shall
have occurred and be continuing when any of the Notes are Outstanding, the
Trustee and the Note Administrator, as applicable, shall (except as otherwise
expressly permitted or required under this Indenture) retain the Collateral
securing the Notes, collect and cause the collection of the proceeds thereof and
make and apply all payments and deposits and maintain all accounts in respect of
the Collateral and the Notes in accordance with the Priority of Payments and the
provisions of Articles 10, 12 and 13 and shall not sell or liquidate the
Collateral, unless either:

(i)the Note Administrator, pursuant to Section 5.5(c), determines that the
anticipated proceeds of a sale or liquidation of the Collateral (after deducting
the reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the amounts then due and unpaid on the Notes, Company
Administrative Expenses due and payable pursuant to the Priority of Payments,
the Collateral Manager Fees due and payable pursuant to the Priority of Payments
and amounts due and payable to the Advancing Agent and the Backup Advancing
Agent in respect of unreimbursed Interest Advances and Reimbursement Interest,
for principal and interest (including accrued and unpaid Deferred Interest),
and, upon receipt of information from Persons to whom fees are expenses are
payable, all other amounts payable prior to payment of principal on the Notes
due and payable pursuant to Section 11.1(a)(iii) and the holders of a Majority
of the Controlling Class agrees with such determination; or

(ii)a Supermajority of each Class of Notes (voting as a separate Class) directs
the sale and liquidation of all or a portion of the Collateral.

In the event of a sale of a portion of the Collateral pursuant to clause (ii)
above, the Special Servicer shall sell those items of Collateral identified by
the requisite Noteholders and all proceeds of such sale shall be remitted to the
Note Administrator for distribution in the order set forth in Section 11.1(a).
The Note Administrator shall give written notice of the retention of the
Collateral by the Custodian to the Issuer, the Co-Issuer, the Collateral
Manager, the Trustee, the Servicer, the Special Servicer and the Rating
Agencies. So long as such Event of Default is continuing, any such retention
pursuant to this Section 5.5(a) may be rescinded at any time when the conditions
specified in clause (i) or (ii) above exist.

-98-

--------------------------------------------------------------------------------

 

(b)Nothing contained in Section 5.5(a) shall be construed to require a sale of
the Collateral securing the Notes if the conditions set forth in Section 5.5(a)
are not satisfied. Nothing contained in Section 5.5(a) shall be construed to
require the Trustee to preserve the Collateral securing the Notes if prohibited
by applicable law.

(c)In determining whether the condition specified in Section 5.5(a)(i) exists,
the Collateral Manager shall obtain bid prices with respect to each Collateral
Interest from two dealers that, at that time, engage in the trading, origination
or securitization of whole loans or pari passu participations similar to the
Collateral Interests (or, if only one such dealer can be engaged, then the
Collateral Manager shall obtain a bid price from such dealer or, if no such
dealer can be engaged, from a pricing service). The Collateral Manager shall
compute the anticipated proceeds of sale or liquidation on the basis of the
lowest of such bid prices for each such Collateral Interest and provide the
Trustee and the Note Administrator with the results thereof. For the purposes of
determining issues relating to the market value of any Collateral Interest and
the execution of a sale or other liquidation thereof, the Collateral Manager
may, but need not, retain at the expense of the Issuer and rely on an opinion of
an Independent investment banking firm of national reputation or other
appropriate advisors (the cost of which shall be payable as a Company
Administrative Expense) in connection with a determination as to whether the
condition specified in Section 5.5(a)(i) exists.

The Note Administrator shall promptly deliver to the Noteholders and the
Servicer, the Collateral Manager and the Note Administrator shall post to the
Note Administrator’s Website, a report stating the results of any determination
required to be made pursuant to Section 5.5(a)(i).

Section 5.6Trustee May Enforce Claims Without Possession of Notes.

All rights of action and claims under this Indenture or under any of the Notes
may be prosecuted and enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceeding relating
thereto, and any such action or Proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust. Any recovery of judgment
in respect of the Notes shall be applied as set forth in Section 5.7 hereof.

In any Proceedings brought by the Trustee (and in any Proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) in respect of the Notes, the Trustee shall be deemed to represent all
the Holders of the Notes.

Section 5.7Application of Amounts Collected.

Any amounts collected by the Note Administrator with respect to the Notes
pursuant to this Article 5 and any amounts that may then be held or thereafter
received by the Note Administrator with respect to the Notes hereunder shall be
applied subject to Section 13.1 hereof and in accordance with the Priority of
Payments set forth in Section 11.1(a)(iii) hereof, at the date or dates fixed by
the Note Administrator.

-99-

--------------------------------------------------------------------------------

 

Section 5.8Limitation on Suits.

No Holder of any Notes shall have any right to institute any Proceedings (the
right of a Noteholder to institute any proceeding with respect to this Indenture
or the Notes is subject to any non-petition covenants set forth in this
Indenture or the Notes), judicial or otherwise, with respect to this Indenture
or the Notes, or for the appointment of a receiver or trustee, or for any other
remedy hereunder, unless:

(a)such Holder has previously given to the Trustee written notice of an Event of
Default;

(b)except as otherwise provided in Section 5.9 hereof, the Holders of at least
25% of the then Aggregate Outstanding Amount of the Controlling Class shall have
made written request to the Trustee to institute Proceedings in respect of such
Event of Default in its own name as Trustee hereunder and such Holders have
offered to the Trustee indemnity reasonably satisfactory to it against the
costs, expenses and liabilities to be incurred in compliance with such request;

(c)the Trustee for thirty (30) days after its receipt of such notice, request
and offer of indemnity has failed to institute any such Proceeding; and

(d)no direction inconsistent with such written request has been given to the
Trustee during such thirty (30)-day period by a Majority of the Controlling
Class; it being understood and intended that no one or more Holders of Notes
shall have any right in any manner whatsoever by virtue of, or by availing of,
any provision of this Indenture or the Notes to affect, disturb or prejudice the
rights of any other Holders of Notes of the same Class or to obtain or to seek
to obtain priority or preference over any other Holders of the Notes of the same
Class or to enforce any right under this Indenture or the Notes, except in the
manner herein or therein provided and for the equal and ratable benefit of all
the Holders of Notes of the same Class subject to and in accordance with Section
13.1 hereof and the Priority of Payments.

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of the Controlling Class, each
representing less than a Majority of the Controlling Class, the Trustee shall
not be required to take any action until it shall have received the direction of
a Majority of the Controlling Class.

Section 5.9Unconditional Rights of Noteholders to Receive Principal and
Interest.

Notwithstanding any other provision in this Indenture (except for Section 2.7(d)
and 2.7(m)), the Holder of any Note shall have the right, which is absolute and
unconditional, to receive payment of the principal of and interest on such Note
as such principal, interest and other amounts become due and payable in
accordance with the Priority of Payments and Section 13.1, and, subject to the
provisions of Sections 5.4 and 5.8 to institute Proceedings for the enforcement
of any such payment, and such right shall not be impaired without the consent of
such Holder; provided, however, that the right of such Holder to institute
proceedings for the enforcement of any such payment shall not be subject to the
25% threshold requirement set forth in Section 5.8(b).

-100-

--------------------------------------------------------------------------------

 

Section 5.10Restoration of Rights and Remedies.

If the Trustee or any Noteholder has instituted any Proceeding to enforce any
right or remedy under this Indenture and such Proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee or
to such Noteholder, then (and in every such case) the Issuer, the Co-Issuer, the
Trustee, and the Noteholder shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee and the
Noteholders shall continue as though no such Proceeding had been instituted.

Section 5.11Rights and Remedies Cumulative.

No right or remedy herein conferred upon or reserved to the Trustee, the Note
Administrator or to the Noteholders is intended to be exclusive of any other
right or remedy, and every right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

Section 5.12Delay or Omission Not Waiver.

No delay or omission of the Trustee or of any Noteholder to exercise any right
or remedy accruing upon any Event of Default shall impair any such right or
remedy or constitute a waiver of any such Event of Default or an acquiescence
therein or a waiver of a subsequent Event of Default. Every right and remedy
given by this Article 5 or by law to the Trustee, or to the Noteholders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee, or by the Noteholders, as the case may be.

Section 5.13Control by the Controlling Class.

Subject to Sections 5.2(a) and (b), but notwithstanding any other provision of
this Indenture, if an Event of Default shall have occurred and be continuing
when any of the Notes are Outstanding, a Majority of the Controlling Class shall
have the right to cause the institution of, and direct the time, method and
place of conducting, any Proceeding for any remedy available to the Trustee and
for exercising any trust, right, remedy or power conferred on the Trustee in
respect of the Notes; provided that:

(a)such direction shall not conflict with any rule of law or with this
Indenture;

(b)the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction; provided, however, that, subject to
Section 6.1, the Trustee need not take any action that it determines might
involve it in liability (unless the Trustee has received indemnity satisfactory
to it against such liability as set forth below);

(c)the Trustee shall have been provided with indemnity satisfactory to it; and

-101-

--------------------------------------------------------------------------------

 

(d)notwithstanding the foregoing, any direction to the Trustee to undertake a
Sale of the Collateral shall be performed by the Special Servicer on behalf of
the Trustee, and must satisfy the requirements of Section 5.5.

Section 5.14Waiver of Past Defaults.

Prior to the time a judgment or decree for payment of the amounts due has been
obtained by the Trustee, as provided in this Article 5, a Majority of each and
every Class of Notes (voting as a separate Class) may, on behalf of the Holders
of all the Notes, waive any past Default in respect of the Notes and its
consequences, except a Default:

(a)in the payment of principal of any Note;

(b)in the payment of interest in respect of the Controlling Class;

(c)in respect of a covenant or provision hereof that, under Section 8.2, cannot
be modified or amended without the waiver or consent of the Holder of each
Outstanding Note adversely affected thereby; or

(d)in respect of any right, covenant or provision hereof for the individual
protection or benefit of the Trustee or the Note Administrator, without the
Trustee’s or the Note Administrator’s express written consent thereto, as
applicable.

In the case of any such waiver, the Issuer, the Co-Issuer, the Trustee, and the
Holders of the Notes shall be restored to their respective former positions and
rights hereunder, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto. Any such waiver shall be
effectuated upon receipt by the Trustee and the Note Administrator of a written
waiver by such Majority of each Class of Notes.

Section 5.15Undertaking for Costs.

All parties to this Indenture agree, and each Holder of any Note by its
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 shall not apply to any suit instituted by (x)
the Trustee, (y) any Noteholder, or group of Noteholders, holding in the
aggregate more than 10% of the Aggregate Outstanding Amount of the Controlling
Class or (z) any Noteholder for the enforcement of the payment of the principal
of or interest on any Note or any other amount payable hereunder on or after the
Stated Maturity Date (or, in the case of redemption, on or after the applicable
Redemption Date).

-102-

--------------------------------------------------------------------------------

 

Section 5.16Waiver of Stay or Extension Laws.

Each of the Issuer and the Co-Issuer covenants (to the extent that it may
lawfully do so) that it will not at any time insist upon, plead or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
wherever enacted, now or at any time hereafter in force (including but not
limited to filing a voluntary petition under Chapter 11 of the Bankruptcy Code
and by the voluntary commencement of a proceeding or the filing of a petition
seeking winding up, liquidation, reorganization or other relief under any
bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws now or hereafter in effect), which may
affect the covenants, the performance of or any remedies under this Indenture;
and each of the Issuer and the Co-Issuer (to the extent that it may lawfully do
so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.

Section 5.17Sale of Collateral.

(a)The power to effect any sale (a “Sale”) of any portion of the Collateral
pursuant to Sections 5.4 and 5.5 hereof shall not be exhausted by any one or
more Sales as to any portion of such Collateral remaining unsold, but shall
continue unimpaired until all amounts secured by the Collateral shall have been
paid or if there are insufficient proceeds to pay such amount until the entire
Collateral shall have been sold. The Special Servicer may, upon notice to the
Securityholders, and shall, upon direction of a Majority of the Controlling
Class, from time to time postpone any Sale by public announcement made at the
time and place of such Sale; provided, however, that if the Sale is rescheduled
for a date more than three (3) Business Days after the date of the determination
by the Special Servicer pursuant to Section 5.5(a)(i) hereof, such Sale shall
not occur unless and until the Special Servicer has again made the determination
required by Section 5.5(a)(i) hereof. The Trustee hereby expressly waives its
rights to any amount fixed by law as compensation for any Sale; provided that
the Special Servicer shall be authorized to deduct the reasonable costs, charges
and expenses incurred by it, or by the Trustee or the Note Administrator in
connection with such Sale from the proceeds thereof notwithstanding the
provisions of Section 6.7 hereof.

(b)The Notes need not be produced in order to complete any such Sale, or in
order for the net proceeds of such Sale to be credited against amounts owing on
the Notes.

(c)The Trustee shall execute and deliver an appropriate instrument of conveyance
transferring its interest in any portion of the Collateral in connection with a
Sale thereof, which, in the case of any Collateral Interests, shall be upon
request and delivery of any such instruments by the Special Servicer. In
addition, the Special Servicer, with respect to Collateral Interests, and the
Trustee, with respect to any other Collateral, is hereby irrevocably appointed
the agent and attorney in fact of the Issuer to transfer and convey its interest
in any portion of the Collateral in connection with a Sale thereof, and to take
all action necessary to effect such Sale. No purchaser or transferee at such a
Sale shall be bound to ascertain the Trustee’s or Special Servicer’s authority,
to inquire into the satisfaction of any conditions precedent or to see to the
application of any amounts.

-103-

--------------------------------------------------------------------------------

 

(d)In the event of any Sale of the Collateral pursuant to Section 5.4 or Section
5.5, payments shall be made in the order and priority set forth in Section
11.1(a) in the same manner as if the Notes had been accelerated.

(e)Notwithstanding anything herein to the contrary, any sale by the Trustee of
any portion of the Collateral shall be executed by the Special Servicer on
behalf of the Issuer, and the Trustee shall have no responsibility or liability
therefor.

Section 5.18Action on the Notes.

The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the application for or obtaining of any other
relief under or with respect to this Indenture. Neither the lien of this
Indenture nor any rights or remedies of the Trustee or the Noteholders shall be
impaired by the recovery of any judgment by the Trustee against the Issuer or
the Co-Issuer or by the levy of any execution under such judgment upon any
portion of the Collateral or upon any of the Collateral of the Issuer or the
Co-Issuer.

ARTICLE 6

THE TRUSTEE AND THE NOTE ADMINISTRATOR

Section 6.1Certain Duties and Responsibilities.

(a)Except during the continuance of an Event of Default:

(i)each of the Trustee and the Note Administrator undertakes to perform such
duties and only such duties as are set forth in this Indenture, and no implied
covenants or obligations shall be read into this Indenture against the Trustee
or the Note Administrator; and any permissive right of the Trustee or the Note
Administrator contained herein shall not be construed as a duty; and

(ii)in the absence of manifest error, or bad faith on its part, each of the Note
Administrator and the Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Trustee and the Note Administrator, as
the case may be, and conforming to the requirements of this Indenture; provided,
however, that in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Trustee or the
Note Administrator, the Trustee and the Note Administrator shall be under a duty
to examine the same to determine whether or not they substantially conform to
the requirements of this Indenture and shall promptly notify the party
delivering the same if such certificate or opinion does not conform. If a
corrected form shall not have been delivered to the Trustee or the Note
Administrator within fifteen (15) days after such notice from the Trustee or the
Note Administrator, the Trustee or the Note Administrator, as applicable, shall
notify the party providing such instrument and requesting the correction
thereof.

-104-

--------------------------------------------------------------------------------

 

(b)In case an Event of Default actually known to a Trust Officer of the Trustee
has occurred and is continuing, the Trustee shall, prior to the receipt of
directions, if any, from a Majority of the Controlling Class (or other
Noteholders to the extent provided in Article 5 hereof), exercise such of the
rights and powers vested in it by this Indenture, and use the same degree of
care and skill in its exercise as a prudent Person would exercise or use under
the circumstances in the conduct of such Person’s own affairs.

(c)If, in performing its duties under this Indenture, the Trustee or the Note
Administrator is required to decide between alternative courses of action, the
Trustee and the Note Administrator may request written instructions from the
Collateral Manager as to courses of action desired by it. If the Trustee and the
Note Administrator does not receive such instructions within two (2) Business
Days after it has requested them, it may, but shall be under no duty to, take or
refrain from taking such action. The Trustee and the Note Administrator shall
act in accordance with instructions received after such two (2) Business Day
period except to the extent it has already taken, or committed itself to take,
action inconsistent with such instructions. The Trustee and the Note
Administrator shall be entitled to request and rely on the advice of legal
counsel and Independent accountants in performing its duties hereunder and be
deemed to have acted in good faith and shall not be subject to any liability if
it acts in accordance with such advice.

(d)No provision of this Indenture shall be construed to relieve the Trustee or
the Note Administrator from liability for its own negligent action, its own
negligent failure to act, or its own willful misconduct, except that neither the
Trustee nor the Note Administrator shall be liable:

(i)for any error of judgment made in good faith by a Trust Officer, unless it
shall be proven that it was negligent in ascertaining the pertinent facts; or

(ii)with respect to any action taken or omitted to be taken by it in good faith
in accordance with the direction of the Issuer, the Collateral Manager, and/or a
Majority of the Controlling Class relating to the time, method and place of
conducting any Proceeding for any remedy available to the Trustee or the Note
Administrator in respect of any Note or exercising any trust or power conferred
upon the Trustee or the Note Administrator under this Indenture.

(e)No provision of this Indenture shall require the Trustee or the Note
Administrator to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers contemplated hereunder, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it unless
such risk or liability relates to its ordinary services under this Indenture,
except where this Indenture provides otherwise.

(f)Neither the Trustee nor the Note Administrator shall be liable to the
Noteholders for any action taken or omitted by it at the direction of the
Issuer, the Co-Issuer, the Collateral Manager, the Servicer, the Special
Servicer, the Controlling Class, the Trustee (in the case of the Note
Administrator), the Note Administrator (in the case of the Trustee) and/or a
Noteholder under circumstances in which such direction is required or permitted
by the terms of this Indenture.

-105-

--------------------------------------------------------------------------------

 

(g)Neither the Trustee nor the Note Administrator shall have any obligation to
confirm the compliance by the Issuer, the EU Retention Holder or the Retention
Holder with Regulation RR or the EU Risk Retention Letter.

(h)Neither the Trustee nor the Note Administrator (including in its capacity as
Calculation Agent but not in its capacity as Designated Transaction
Representative) shall have any (i) responsibility or liability for the selection
of an alternative rate as a successor or replacement benchmark to LIBOR and
shall be entitled to rely upon any designation of such a rate by the Designated
Transaction Representative and (ii) liability for any failure or delay in
performing its duties under the Indenture as a result of the unavailability of a
“LIBOR” rate as described in the definition thereof. The Note Administrator and
the Trustee shall be entitled to rely upon the notices provided by the
Designated Transaction Representative facilitating or specifying the Benchmark
Replacement, Benchmark Replacement Date, Benchmark Replacement Conforming
Changes and such other administrative procedures with respect to the calculation
of any Benchmark Replacement.

(i)For all purposes under this Indenture, neither the Trustee nor the Note
Administrator shall be deemed to have notice or knowledge of any Event of
Default, unless a Trust Officer of either the Trustee or the Note Administrator,
as applicable, has actual knowledge thereof or unless written notice of any
event which is in fact such an Event of Default or Default is received by the
Trustee or the Note Administrator, as applicable at the respective Corporate
Trust Office, and such notice references the Notes and this Indenture. For
purposes of determining the Trustee’s and the Note Administrator’s
responsibility and liability hereunder, whenever reference is made in this
Indenture to such an Event of Default or a Default, such reference shall be
construed to refer only to such an Event of Default or Default of which the
Trustee or Note Administrator, as applicable, is deemed to have notice as
described in this Section 6.1.

(j)The Trustee and the Note Administrator shall, upon reasonable prior written
notice, permit the Issuer, the Collateral Manager and their designees, during
its normal business hours, to review all books of account, records, reports and
other papers of the Trustee relating to the Notes and to make copies and
extracts therefrom (the reasonable out-of-pocket expenses incurred in making any
such copies or extracts to be reimbursed to the Trustee or the Note
Administrator, as applicable, by such Person).

(k)Upon written request, the Trustee and the Note Administrator shall provide to
the Issuer, the Placement Agents or any agent thereof any information specified
by such parties regarding the Holders of the Notes and payments on the Notes
that is reasonably available to the Trustee or the Note Administrator, as the
case may be, and may be necessary for FATCA compliance, subject in all cases to
confidentiality provisions.

Section 6.2Notice of Default.

Promptly (and in no event later than three (3) Business Days) after the
occurrence of any Default actually known to a Trust Officer of the Trustee or
after any declaration of acceleration has been made or delivered to the Trustee
pursuant to Section 5.2, the Trustee shall transmit by mail to the 17g‑5
Information Provider and to the Note Administrator (who shall post such notice
the Note Administrator’s Website) and the Note Administrator shall deliver to
the Collateral Manager, all Holders of Notes as their names and addresses appear
on the Notes Register, and to Preferred Share Paying Agent, notice of such
Default, unless such Default shall have been cured or waived.

-106-

--------------------------------------------------------------------------------

 

Section 6.3Certain Rights of the Trustee and the Note Administrator.

Except as otherwise provided in Section 6.1:

(a)the Trustee and the Note Administrator may rely and shall be protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

(b)any request or direction of the Issuer or the Co-Issuer mentioned herein
shall be sufficiently evidenced by an Issuer Request or Issuer Order, as the
case may be;

(c)whenever in the administration of this Indenture the Trustee or the Note
Administrator shall deem it desirable that a matter be proved or established
prior to taking, suffering or omitting any action hereunder, the Trustee and the
Note Administrator (unless other evidence be herein specifically prescribed)
may, in the absence of bad faith on its part, rely upon an Officer’s
Certificate;

(d)as a condition to the taking or omitting of any action by it hereunder, the
Trustee and the Note Administrator may consult with counsel and the advice of
such counsel or any Opinion of Counsel (including with respect to any matters,
other than factual matters, in connection with the execution by the Trustee or
the Note Administrator of a supplemental indenture pursuant to Section 8.3)
shall be full and complete authorization and protection in respect of any action
taken or omitted by it hereunder in good faith and in reliance thereon;

(e)neither the Trustee nor the Note Administrator shall be under any obligation
to exercise or to honor any of the rights or powers vested in it by this
Indenture at the request or direction of any of the Noteholders pursuant to this
Indenture, or to make any investigation of matters arising hereunder or to
institute, conduct or defend any litigation hereunder or in relation hereto at
the request, order or direction of any of the Noteholders unless such
Noteholders shall have offered to the Trustee and the Note Administrator, as
applicable indemnity acceptable to it against the costs, expenses and
liabilities which might reasonably be incurred by it in compliance with such
request or direction;

(f)neither the Trustee nor the Note Administrator shall be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper documents and shall be entitled to rely conclusively
thereon;

(g)each of the Trustee and the Note Administrator may execute any of the trusts
or powers hereunder or perform any duties hereunder either directly or by or
through agents or attorneys, and upon any such appointment of an agent or
attorney, such agent or attorney shall be conferred with all the same rights,
indemnities, and immunities as the Trustee or Note Administrator, as applicable;

(h)neither the Trustee nor the Note Administrator shall be liable for any action
it takes or omits to take in good faith that it reasonably and prudently
believes to be authorized or within its rights or powers hereunder;

-107-

--------------------------------------------------------------------------------

 

(i)neither the Trustee nor the Note Administrator shall be responsible for the
accuracy of the books or records of, or for any acts or omissions of, the
Depository, any Transfer Agent (other than the Note Administrator itself acting
in that capacity), Clearstream, Luxembourg, Euroclear, any Calculation Agent
(other than the Note Administrator itself acting in that capacity), any Paying
Agent (other than the Note Administrator itself acting in that capacity) or any
Designated Transaction Representative (other than the Note Administrator itself
acting in that capacity);

(j)neither the Trustee nor the Note Administrator shall be liable for the
actions or omissions of the Issuer, the Co-Issuer, the Collateral Manager, the
Servicer, the Special Servicer, the Trustee (in the case of the Note
Administrator), the Note Administrator (in the case of the Trustee), and without
limiting the foregoing, neither the Trustee nor the Note Administrator shall be
under any obligation to verify compliance by any party hereto with the terms of
this Indenture (other than itself) to verify or independently determine the
accuracy of information received by it from the Servicer or Special Servicer (or
from any selling institution, agent bank, trustee or similar source) with
respect to the Commercial Real Estate Loans;

(k)to the extent any defined term hereunder, or any calculation required to be
made or determined by the Trustee or Note Administrator hereunder, is dependent
upon or defined by reference to generally accepted accounting principles in the
United States in effect from time to time (“GAAP”), the Trustee and the Note
Administrator shall be entitled to request and receive (and rely upon)
instruction from the Issuer or the accountants appointed pursuant to Section
10.12 as to the application of GAAP in such connection, in any instance;

(l)neither the Trustee nor the Note Administrator shall have any responsibility
to the Issuer or the Secured Parties hereunder to make any inquiry or
investigation as to, and shall have no obligation in respect of, the terms of
any engagement of Independent accountants by the Issuer (or the Collateral
Manager on its behalf);

(m)the Trustee and the Note Administrator shall be entitled to all of the same
rights, protections, immunities and indemnities afforded to it as Trustee or as
Note Administrator, as applicable, in each capacity for which it serves
hereunder (including in its capacity as Designated Transaction Representative)
and under the Future Funding Agreement, the Future Funding Account Control
Agreement, the Servicing Agreement and the Securities Account Control Agreement
(including, without limitation, as Secured Party, Paying Agent, Authenticating
Agent, Calculation Agent, Transfer Agent, Custodian, Securities Intermediary,
Backup Advancing Agent, Designated Transaction Representative and Notes
Registrar);

(n)in determining any affiliations of Noteholders with any party hereto or
otherwise, each of the Trustee and the Note Administrator shall be entitled to
request and conclusively rely on a certification provided by a Noteholder;

(o)except in the case of actual fraud (as determined by a non-appealable final
court order), in no event shall the Trustee or Note Administrator be liable for
special, punitive, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Trustee or
Note Administrator has been advised of the likelihood of such loss or damage and
regardless of the form of action;

-108-

--------------------------------------------------------------------------------

 

(p)neither the Trustee nor the Note Administrator shall be required to give any
bond or surety in respect of the execution of the trusts created hereby or the
powers granted hereunder;

(q)neither the Trustee nor the Note Administrator shall be responsible for any
delay or failure in performance resulting from acts beyond its control (such
acts include but are not limited to acts of God, strikes, lockouts, riots and
acts of war); provided that such delay or failure is not also a result of its
own negligence, bad faith or willful misconduct;

(r)except as otherwise expressly set forth in this Indenture, Wells Fargo Bank,
National Association, acting in any particular capacity hereunder or under the
Servicing Agreement will not be deemed to be imputed with knowledge of (i) Wells
Fargo Bank, National Association acting in a capacity that is unrelated to the
transactions contemplated by this Indenture, or (ii) Wells Fargo Bank, National
Association acting in any other capacity hereunder, except, in the case of
either clause (i) or clause (ii), where some or all of the obligations performed
in such capacities are performed by one or more employees within the same group
or division of Wells Fargo Bank, National Association or where the groups or
divisions responsible for performing the obligations in such capacities have one
or more of the same Authorized Officers; and

(s)nothing herein shall require the Note Administrator or the Trustee to act in
any manner that is contrary to applicable law.

Section 6.4Not Responsible for Recitals or Issuance of Notes.

The recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer and the
Co-Issuer, and neither the Trustee nor the Note Administrator assumes any
responsibility for their correctness. Neither the Trustee nor the Note
Administrator makes any representation as to the validity or sufficiency of this
Indenture, the Collateral or the Notes. Neither the Trustee nor the Note
Administrator shall be accountable for the use or application by the Issuer or
the Co-Issuer of the Notes or the proceeds thereof or any amounts paid to the
Issuer or the Co-Issuer pursuant to the provisions hereof.

Section 6.5May Hold Notes.

The Trustee, the Note Administrator, the Paying Agent, the Notes Registrar or
any other agent of the Issuer or the Co-Issuer, in its individual or any other
capacity, may become the owner or pledgee of Notes and may otherwise deal with
the Issuer and the Co-Issuer with the same rights it would have if it were not
Trustee, Note Administrator, Paying Agent, Notes Registrar or such other agent.

Section 6.6Amounts Held in Trust.

Amounts held by the Note Administrator hereunder shall be held in trust to the
extent required herein. The Note Administrator shall be under no liability for
interest on any amounts received by it hereunder except to the extent of income
or other gain on investments received by the Note Administrator on Eligible
Investments.

-109-

--------------------------------------------------------------------------------

 

Section 6.7Compensation and Reimbursement.

(a)The Issuer agrees:

(i)to pay the Trustee and the Note Administrator on each Payment Date in
accordance with the Priority of Payments reasonable compensation for all
services rendered by it hereunder (which compensation shall not be limited by
any provision of law in regard to the compensation of a trustee or note
administrator of an express trust);

(ii)except as otherwise expressly provided herein, to reimburse the Trustee, the
Custodian and the Note Administrator in a timely manner upon its request for all
reasonable expenses, disbursements and advances incurred or made by the Trustee,
Custodian or Note Administrator in connection with its performance of its
obligations under, or otherwise in accordance with any provision of this
Indenture;

(iii)to indemnify the Trustee, the Custodian or the Note Administrator (in each
of its capacities except in its capacity as the Designated Transaction
Representative) and its Officers, directors, employees and agents for, and to
hold them harmless against, any loss, liability or expense incurred without
negligence, willful misconduct or bad faith on their part, arising out of or in
connection with the acceptance or administration of this trust, including the
costs and expenses of defending themselves against any claim or liability in
connection with the exercise or performance of any of their powers or duties
hereunder or under the Servicing Agreement or the Preferred Share Paying Agency
Agreement, including any costs and expenses incurred in connection with the
enforcement of this indemnity; and

(iv)to pay the Trustee and the Note Administrator reasonable additional
compensation together with its expenses (including reasonable counsel fees) for
any collection action taken pursuant to Section 6.13 hereof.

(b)The Issuer may remit payment for such fees and expenses to the Trustee and
the Note Administrator or, in the absence thereof, the Note Administrator may
from time to time deduct payment of its and the Trustee’s fees and expenses
hereunder from amounts on deposit in the Payment Account in accordance with the
Priority of Payments.

(c)The Note Administrator, in its capacity as Note Administrator, Paying Agent,
Calculation Agent, Transfer Agent, Custodian, Securities Intermediary, Backup
Advancing Agent, Designated Transaction Representative and Notes Registrar,
hereby agrees not to cause the filing of a petition in bankruptcy against the
Issuer, the Co-Issuer or any Permitted Subsidiary until at least one year and
one day (or, if longer, the applicable preference period then in effect) after
the payment in full of all Notes issued under this Indenture. This provision
shall survive termination of this Indenture.

-110-

--------------------------------------------------------------------------------

 

(d)The Trustee and the Note Administrator agree that the payment of all amounts
to which it is entitled pursuant to Sections 6.7(a)(i), (a)(ii), (a)(iii) and
(a)(iv) shall be subject to the Priority of Payments, shall be payable only to
the extent funds are available in accordance with such Priority of Payments,
shall be payable solely from the Collateral and following realization of the
Collateral, any such claims of the Trustee or the Note Administrator against the
Issuer, and all obligations of the Issuer, shall be extinguished. The Trustee
and the Note Administrator will have a lien upon the Collateral to secure the
payment of such payments to it in accordance with the Priority of Payments;
provided that the Trustee and the Note Administrator shall not institute any
proceeding for enforcement of such lien except in connection with an action
taken pursuant to Section 5.3 hereof for enforcement of the lien of this
Indenture for the benefit of the Noteholders.

The Trustee and the Note Administrator shall receive amounts pursuant to this
Section 6.7 and Section 11.1(a) only to the extent that such payment is made in
accordance with the Priority of Payments and the failure to pay such amounts to
the Trustee and the Note Administrator will not, by itself, constitute an Event
of Default. Subject to Section 6.9, the Trustee and the Note Administrator shall
continue to serve under this Indenture notwithstanding the fact that the Trustee
and the Note Administrator shall not have received amounts due to it hereunder;
provided that the Trustee and the Note Administrator shall not be required to
expend any funds or incur any expenses unless reimbursement therefor is
reasonably assured to it. No direction by a Majority of the Controlling Class
shall affect the right of the Trustee and the Note Administrator to collect
amounts owed to it under this Indenture.

If on any Payment Date, an amount payable to the Trustee and the Note
Administrator pursuant to this Indenture is not paid because there are
insufficient funds available for the payment thereof, all or any portion of such
amount not so paid shall be deferred and payable on any later Payment Date on
which sufficient funds are available therefor in accordance with the Priority of
Payments.

Section 6.8Corporate Trustee Required; Eligibility.

There shall at all times be a Trustee and a Note Administrator hereunder which
shall be (i) a corporation, national bank, national banking association or trust
company, organized and doing business under the laws of the United States of
America or of any State thereof, authorized under such laws to exercise
corporate trust powers, having a combined capital and surplus of at least
U.S.$200,000,000 and subject to supervision or examination by federal or State
authority or (ii) an institution insured by the Federal Deposit Insurance
Corporation, that in the case of (i) or (ii), has long-term senior unsecured
debt rating of at least “A2” by Moody’s and “A” by DBRS (or, if not rated by
DBRS, an equivalent rating by any two other NRSROs (which may include Moody’s));
provided, that with respect to the Trustee, it may maintain a long-term senior
unsecured debt rating of at least “Baa1” by Moody’s and “A(low)” by DBRS and a
short-term senior unsecured debt rating of at least “P-2” by Moody’s, and having
an office in the United States. If such corporation publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section 6.8, the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. If at any time the Trustee or the Note
Administrator shall cease to be eligible in accordance with the provisions of
this Section 6.8, the Trustee or the Note Administrator, as applicable, shall
resign immediately in the manner and with the effect hereinafter specified in
this Article 6.

-111-

--------------------------------------------------------------------------------

 

Section 6.9Resignation and Removal; Appointment of Successor.

(a)No resignation or removal of the Note Administrator or the Trustee and no
appointment of a successor Note Administrator or Trustee, as applicable,
pursuant to this Article 6 shall become effective until the acceptance of
appointment by such successor Note Administrator or Trustee under Section 6.10.

(b)Each of the Trustee and the Note Administrator may resign at any time by
giving written notice thereof to the Issuer, the Co-Issuer, the Collateral
Manager, the Servicer, the Special Servicer, the Noteholders, the Note
Administrator (in the case of the Trustee), the Trustee (in the case of the Note
Administrator), and the Rating Agencies. Upon receiving such notice of
resignation, the Issuer and the Co-Issuer shall promptly appoint a successor
trustee or trustees, or a successor Note Administrator, as the case may be, by
written instrument, in duplicate, executed by an Authorized Officer of the
Issuer and an Authorized Officer of the Co-Issuer, one copy of which shall be
delivered to the Note Administrator or the Trustee so resigning and one copy to
the successor Note Administrator, the Collateral Manager, Trustee or Trustees,
together with a copy to each Noteholder, the Servicer, the parties hereto and
the Rating Agencies; provided that such successor Note Administrator and Trustee
shall be appointed only upon the written consent of a Majority of the Notes (or
if there are no Notes Outstanding, a Majority of Preferred Shareholders) or, at
any time when an Event of Default shall have occurred and be continuing or when
a successor Note Administrator and Trustee has been appointed pursuant to
Section 6.10, by Act of a Majority of the Controlling Class. If no successor
Note Administrator and Trustee shall have been appointed and an instrument of
acceptance by a successor Trustee or Note Administrator shall not have been
delivered to the Trustee or the Note Administrator within thirty (30) days after
the giving of such notice of resignation, the resigning Trustee or Note
Administrator, as the case may be, the Controlling Class or any Holder of a
Note, on behalf of himself and all others similarly situated, may petition any
court of competent jurisdiction for the appointment of a successor Trustee or a
successor Note Administrator, as the case may be, at the expense of the Issuer.
No resignation or removal of the Note Administrator or the Trustee and no
appointment of a successor Note Administrator or Trustee will become effective
until the acceptance of appointment by the successor Note Administrator or
Trustee, as applicable.

(c)The Note Administrator and Trustee may be removed at any time upon at least
thirty (30) days’ written notice by Act of a Supermajority of the Notes (or if
there are no Notes Outstanding, a Majority of Preferred Shareholders) or when a
successor Trustee has been appointed pursuant to Section 6.10, by Act of a
Majority of the Controlling Class, in each case, upon written notice delivered
to the parties hereto.

(d)If at any time:

(i)the Trustee or the Note Administrator shall cease to be eligible under
Section 6.8 and shall fail to resign after written request therefor by the
Issuer, the Co-Issuer, or by any Holder; or

(ii)the Trustee or the Note Administrator shall become incapable of acting or
there shall be instituted any proceeding pursuant to which it could be adjudged
as bankrupt or insolvent or a receiver or liquidator of the Trustee or the Note
Administrator or of its respective property shall be appointed or any public
officer shall take charge or control of the Trustee or the Note Administrator or
of its respective property or affairs for the purpose of rehabilitation,
conservation or liquidation;

-112-

--------------------------------------------------------------------------------

 

then, in any such case (subject to Section 6.9(a)), (a) the Issuer or the
Co-Issuer, by Issuer Order, may remove the Trustee or the Note Administrator, as
applicable, or (b) subject to Section 5.15, a Majority of the Controlling Class
or any Holder may, on behalf of himself and all others similarly situated,
petition any court of competent jurisdiction for the removal of the Trustee or
the Note Administrator, as the case may be, and the appointment of a successor
thereto.

(e)If the Trustee or the Note Administrator shall resign, be removed or become
incapable of acting, or if a vacancy shall occur in the office of the Trustee or
the Note Administrator for any reason, the Issuer and the Co-Issuer, by Issuer
Order, subject to the written consent of the Collateral Manager, shall promptly
appoint a successor Trustee or Note Administrator, as applicable, and the
successor Trustee or Note Administrator so appointed shall, forthwith upon its
acceptance of such appointment, become the successor Trustee or the successor
Note Administrator, as the case may be. If the Issuer and the Co-Issuer shall
fail to appoint a successor Trustee or Note Administrator within thirty (30)
days after such resignation, removal or incapability or the occurrence of such
vacancy, a successor Trustee or Note Administrator may be appointed by Act of a
Majority of the Controlling Class delivered to the Collateral Manager and the
parties hereto, including the retiring Trustee or the retiring Note
Administrator, as the case may be, and the successor Trustee or Note
Administrator so appointed shall, forthwith upon its acceptance of such
appointment, become the successor Trustee or Note Administrator, as applicable,
and supersede any successor Trustee or Note Administrator proposed by the Issuer
and the Co-Issuer. If no successor Trustee or Note Administrator shall have been
so appointed by the Issuer and the Co-Issuer or a Majority of the Controlling
Class and shall have accepted appointment in the manner hereinafter provided,
subject to Section 5.15, the Controlling Class or any Holder may, on behalf of
itself or himself and all others similarly situated, petition any court of
competent jurisdiction for the appointment of a successor Trustee or Note
Administrator.

(f)The Issuer and the Co-Issuer shall give prompt notice of each resignation and
each removal of the Trustee or Note Administrator and each appointment of a
successor Trustee or Note Administrator by mailing written notice of such event
by first class mail, postage prepaid, to the Rating Agencies, the Preferred
Share Paying Agent, the Collateral Manager, the Servicer, the other parties
hereto, and to the Holders of the Notes as their names and addresses appear in
the Notes Register. Each notice shall include the name of the successor Trustee
or Note Administrator, as the case may be, and the address of its respective
Corporate Trust Office. If the Issuer or the Co-Issuer fail to mail such notice
within ten (10) days after acceptance of appointment by the successor Trustee or
Note Administrator, the successor Trustee or Note Administrator shall cause such
notice to be given at the expense of the Issuer or the Co-Issuer, as the case
may be.

(g)The resignation or removal of the Note Administrator in any capacity in which
it is serving hereunder, including Note Administrator, Paying Agent,
Authenticating Agent, Calculation Agent, Transfer Agent, Custodian, Securities
Intermediary, Backup Advancing Agent, Designated Transaction Representative and
Notes Registrar, shall be deemed a resignation or removal, as applicable, in
each of the other capacities in which it serves.

-113-

--------------------------------------------------------------------------------

 

Section 6.10Acceptance of Appointment by Successor.

Every successor Trustee or Note Administrator appointed hereunder shall execute,
acknowledge and deliver to the Collateral Manager, the Servicer, and the parties
hereto including the retiring Trustee or the retiring Note Administrator, as the
case may be, an instrument accepting such appointment. Upon delivery of the
required instruments, the resignation or removal of the retiring Trustee or the
retiring Note Administrator shall become effective and such successor Trustee or
Note Administrator, without any further act, deed or conveyance, shall become
vested with all the rights, powers, trusts, duties and obligations of the
retiring Trustee or Note Administrator, as the case may be; but, on request of
the Issuer and the Co-Issuer or a Majority of the Controlling Class, the
Collateral Manager or the successor Trustee or Note Administrator, such retiring
Trustee or Note Administrator shall, upon payment of its fees, indemnities and
other amounts then unpaid, execute and deliver an instrument transferring to
such successor Trustee or Note Administrator all the rights, powers and trusts
of the retiring Trustee or Note Administrator, as the case may be, and shall
duly assign, transfer and deliver to such successor Trustee or Note
Administrator all property and amounts held by such retiring Trustee or Note
Administrator hereunder, subject nevertheless to its lien, if any, provided for
in Section 6.7(d). Upon request of any such successor Trustee or Note
Administrator, the Issuer and the Co-Issuer shall execute any and all
instruments for more fully and certainly vesting in and confirming to such
successor Trustee or Note Administrator all such rights, powers and trusts.

No successor Trustee or successor Note Administrator shall accept its
appointment unless (a) at the time of such acceptance such successor shall be
qualified and eligible under this Article 6, (b) such successor shall have a
long-term unsecured debt rating satisfying the requirements set forth in Section
6.8, and (c) the Rating Agency Condition is satisfied.

Section 6.11Merger, Conversion, Consolidation or Succession to Business of the
Trustee and the Note Administrator.

Any corporation or banking association into which the Trustee or the Note
Administrator may be merged or converted or with which it may be consolidated,
or any corporation or banking association resulting from any merger, conversion
or consolidation to which the Trustee or the Note Administrator, shall be a
party, or any corporation or banking association succeeding to all or
substantially all of the corporate trust business of the Trustee or the Note
Administrator, shall be the successor of the Trustee or the Note Administrator,
as applicable, hereunder; provided that with respect to the Trustee, such
corporation or banking association shall be otherwise qualified and eligible
under this Article 6, without the execution or filing of any paper or any
further act on the part of any of the parties hereto. In case any of the Notes
have been authenticated, but not delivered, by the Note Administrator then in
office, any successor by merger, conversion or consolidation to such
authenticating Note Administrator may adopt such authentication and deliver the
Notes so authenticated with the same effect as if such successor Note
Administrator had itself authenticated such Notes.

-114-

--------------------------------------------------------------------------------

 

Section 6.12Co-Trustees and Separate Trustee.

At any time or times, including, but not limited to, for the purpose of meeting
the legal requirements of any jurisdiction in which any part of the Collateral
may at the time be located, for enforcement actions, or where a conflict of
interest exists, the Trustee shall have power to appoint, one or more Persons to
act as co‑trustee jointly with the Trustee or as a separate trustee with respect
to of all or any part of the Collateral, with the power to file such proofs of
claim and take such other actions pursuant to Section 5.6 herein and to make
such claims and enforce such rights of action on behalf of the Holders of the
Notes as such Holders themselves may have the right to do, subject to the other
provisions of this Section 6.12.

Each of the Issuer and the Co-Issuer shall join with the Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to appoint a co-trustee. If the Issuer and the Co-Issuer do not both
join in such appointment within fifteen (15) days after the receipt by them of a
request to do so, the Trustee shall have power to make such appointment on its
own.

Should any written instrument from the Issuer or the Co-Issuer be required by
any co-trustee, so appointed, more fully confirming to such co-trustee such
property, title, right or power, any and all such instruments shall, on request,
be executed, acknowledged and delivered by the Issuer or the Co-Issuer, as the
case may be. The Issuer agrees to pay (but only from and to the extent of the
Collateral) to the extent funds are available therefor under the Priority of
Payments, for any reasonable fees and expenses in connection with such
appointment.

Every co-trustee, shall, to the extent permitted by law, but to such extent
only, be appointed subject to the following terms:

(a)all rights, powers, duties and obligations hereunder in respect of the
custody of securities, Cash and other personal property held by, or required to
be deposited or pledged with, the Trustee hereunder, shall be exercised solely
by the Trustee;

(b)the rights, powers, duties and obligations hereby conferred or imposed upon
the Trustee in respect of any property covered by the appointment of a
co-trustee shall be conferred or imposed upon and exercised or performed by the
Trustee or by the Trustee and such co-trustee jointly in the case of the
appointment of a co-trustee as shall be provided in the instrument appointing
such co-trustee, except to the extent that under any law of any jurisdiction in
which any particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by a co-trustee;

(c)the Trustee at any time, by an instrument in writing executed by it, with the
concurrence of the Issuer and the Co-Issuer evidenced by an Issuer Order, may
accept the resignation of, or remove, any co-trustee appointed under this
Section 6.12, and in case an Event of Default has occurred and is continuing,
the Trustee shall have the power to accept the resignation of, or remove, any
such co-trustee without the concurrence of the Issuer or the Co-Issuer. A
successor to any co-trustee so resigned or removed may be appointed in the
manner provided in this Section 6.12;

-115-

--------------------------------------------------------------------------------

 

(d)no co-trustee hereunder shall be personally liable by reason of any act or
omission of the Trustee hereunder, and any co-trustee hereunder shall be
entitled to all the privileges, rights and immunities under Article 6 hereof, as
if it were named the Trustee hereunder;

(e)except as required by applicable law, the appointment of a co-trustee or
separate trustee under this Section 6.12 shall not relieve the Trustee of its
duties and responsibilities hereunder; and

(f)any Act of Securityholders delivered to the Trustee shall be deemed to have
been delivered to each co-trustee.

Section 6.13Direction to enter into the Servicing Agreement.

The Issuer hereby directs the Trustee and the Note Administrator to enter into
the Servicing Agreement. Each of the Trustee and the Note Administrator shall be
entitled to the same rights, protections, immunities and indemnities afforded to
each herein in connection with any matter contained in the Servicing Agreement.

Section 6.14Representations and Warranties of the Trustee.

The Trustee represents and warrants for the benefit of the other parties to this
Indenture and the parties to the Servicing Agreement that:

(a)the Trustee is a national banking association with trust powers, duly and
validly existing under the laws of the United States of America, with corporate
power and authority to execute, deliver and perform its obligations under this
Indenture and the Servicing Agreement, and is duly eligible and qualified to act
as Trustee under this Indenture and the Servicing Agreement;

(b)this Indenture and the Servicing Agreement have each been duly authorized,
executed and delivered by the Trustee and each constitutes the valid and binding
obligation of the Trustee, enforceable against it in accordance with its terms
except (i) as limited by bankruptcy, fraudulent conveyance, fraudulent transfer,
insolvency, reorganization, liquidation, receivership, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and by general equitable principles, regardless of whether considered in a
proceeding in equity or at law, and (ii) that the remedy of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought;

(c)neither the execution, delivery and performance of this Indenture or the
Servicing Agreement, nor the consummation of the transactions contemplated by
this Indenture or the Servicing Agreement, (i) is prohibited by, or requires the
Trustee to obtain any consent, authorization, approval or registration under,
any law, statute, rule, regulation, or any judgment, order, writ, injunction or
decree that is binding upon the Trustee or any of its properties or Collateral
or (ii) will violate the provisions of the Governing Documents of the Trustee;
and

-116-

--------------------------------------------------------------------------------

 

(d)there are no proceedings pending or, to the best knowledge of the Trustee,
threatened against the Trustee before any Federal, state or other governmental
agency, authority, administrator or regulatory body, arbitrator, court or other
tribunal, foreign or domestic, which could have a material adverse effect on the
Collateral or the performance by the Trustee of its obligations under this
Indenture or the Servicing Agreement.

Section 6.15Representations and Warranties of the Note Administrator.

The Note Administrator represents and warrants for the benefit of the other
parties to this Indenture and the parties to the Servicing Agreement that:

(a)the Note Administrator is a national banking association with trust powers,
duly and validly existing under the laws of the United States of America, with
corporate power and authority to execute, deliver and perform its obligations
under this Indenture and the Servicing Agreement, and is duly eligible and
qualified to act as Note Administrator under this Indenture and the Servicing
Agreement;

(b)this Indenture and the Servicing Agreement have each been duly authorized,
executed and delivered by the Note Administrator and each constitutes the valid
and binding obligation of the Note Administrator, enforceable against it in
accordance with its terms except (i) as limited by bankruptcy, fraudulent
conveyance, fraudulent transfer, insolvency, reorganization, liquidation,
receivership, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and by general equitable principles,
regardless of whether considered in a proceeding in equity or at law, and (ii)
that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought;

(c)neither the execution, delivery and performance of this Indenture of the
Servicing Agreement, nor the consummation of the transactions contemplated by
this Indenture or the Servicing Agreement, (i) is prohibited by, or requires the
Note Administrator to obtain any consent, authorization, approval or
registration under, any law, statute, rule, regulation, or any judgment, order,
writ, injunction or decree that is binding upon the Note Administrator or any of
its properties or Collateral or (ii) will violate the provisions of the
Governing Documents of the Note Administrator; and

(d)there are no proceedings pending or, to the best knowledge of the Note
Administrator, threatened against the Note Administrator before any Federal,
state or other governmental agency, authority, administrator or regulatory body,
arbitrator, court or other tribunal, foreign or domestic, which could have a
material adverse effect on the Collateral or the performance by the Note
Administrator of its obligations under this Indenture or the Servicing
Agreement.

Section 6.16Requests for Consents.

In the event that the Trustee and the Note Administrator receives written notice
of any offer or any request for a waiver, consent, amendment or other
modification with respect to any Collateral Interest (before or after any
default) or in the event any action is required to be taken in respect to an
Asset Document, the Note Administrator shall promptly forward such notice to the
Issuer, the Collateral Manager, the Servicer and the Special Servicer. The
Special Servicer shall take such action as required under the Servicing
Agreement as described in Section 10.10(f).

-117-

--------------------------------------------------------------------------------

 

Section 6.17Withholding.

(a)If any amount is required to be deducted or withheld from any payment to any
Noteholder, such amount shall reduce the amount otherwise distributable to such
Noteholder. The Note Administrator is hereby authorized to withhold or deduct
from amounts otherwise distributable to any Noteholder sufficient funds for the
payment of any tax that is legally required to be withheld or deducted (but such
authorization shall not prevent the Note Administrator from contesting any such
tax in appropriate proceedings and legally withholding payment of such tax,
pending the outcome of such proceedings). The amount of any withholding tax
imposed with respect to any Noteholder shall be treated as Cash distributed to
such Noteholder at the time it is deducted or withheld by the Issuer or the Note
Administrator, as applicable, and remitted to the appropriate taxing authority.
If there is a possibility that withholding tax is payable with respect to a
distribution, the Note Administrator may in its sole discretion withhold such
amounts in accordance with this Section 6.17. The Issuer and the Co-Issuer agree
to timely provide to the Note Administrator accurate and complete copies of all
documentation received from Noteholders pursuant to Sections 2.7(c) and 2.11(c).
Solely with respect to FATCA compliance and reporting, nothing herein shall
impose an obligation on the part of the Note Administrator to determine the
amount of any tax or withholding obligation on the part of the Issuer or in
respect of the Notes. In addition, initial purchasers and transferees of
Definitive Notes after the Closing Date will be required to provide to the
Issuer, the Trustee, the Note Administrator, or their agents, all information,
documentation or certifications reasonably required to permit the Issuer to
comply with its tax reporting obligations under applicable law, including any
applicable cost basis reporting obligation. For the avoidance of doubt, the Note
Administrator will have no responsibility for the preparation of any tax returns
or related reports on behalf of or for the benefit of the Issuer or any
noteholder, or the calculation of any original issue discount on the Notes.

(b)For the avoidance of doubt, the Note Administrator shall reasonably cooperate
with Issuer, at Issuer’s direction and expense, to permit Issuer to fulfill its
obligations under FATCA; provided that the Note Administrator shall have no
independent obligation to cause or maintain Issuer’s compliance with FATCA and
shall have no liability for any withholding on payments to Issuer as a result of
Issuer’s failure to achieve or maintain FATCA compliance.

ARTICLE 7

COVENANTS

Section 7.1Payment of Principal and Interest.

The Issuer and the Co-Issuer shall duly and punctually pay the principal of and
interest on each Class of Notes in accordance with the terms of this Indenture.
Amounts properly withheld under the Code or other applicable law by any Person
from a payment to any Noteholder of interest and/or principal shall be
considered as having been paid by the Issuer and the Co-Issuer, and, with
respect to the Preferred Shares, by the Issuer, to such Preferred Shareholder
for all purposes of this Indenture.

-118-

--------------------------------------------------------------------------------

 

The Note Administrator shall, unless prevented from doing so for reasons beyond
its reasonable control, give notice to each Securityholder of any such
withholding requirement no later than ten (10) days prior to the related Payment
Date from which amounts are required (as directed by the Issuer or the
Collateral Manager on its behalf) to be withheld, provided that, despite the
failure of the Note Administrator to give such notice, amounts withheld pursuant
to applicable tax laws shall be considered as having been paid by the Issuer and
the Co-Issuer, as provided above.

Section 7.2Maintenance of Office or Agency.

The Co-Issuers hereby appoint the Note Administrator as a Paying Agent for the
payment of principal of and interest on the Notes and where Notes may be
surrendered for registration of transfer or exchange and the Issuer hereby
appoints Corporation Service Company in New York, New York, as its agent where
notices and demands to or upon the Issuer in respect of the Notes or this
Indenture may be served.

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided, however, that the Issuer will maintain in the Borough
of Manhattan, The City of New York, an office or agency where notices and
demands to or upon the Issuer in respect of the Notes and this Indenture may be
served, and, subject to any laws or regulations applicable thereto, an office or
agency outside of the United States where Notes may be presented and surrendered
for payment; provided, further, that no paying agent shall be appointed in a
jurisdiction which subjects payments on the Notes to withholding tax. The Issuer
shall give prompt written notice to the Trustee, the Note Administrator, the
Rating Agencies and the Noteholders of the appointment or termination of any
such agent and of the location and any change in the location of any such office
or agency.

If at any time the Issuer shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York, or outside the United
States, or shall fail to furnish the Trustee and the Note Administrator with the
address thereof, presentations and surrenders may be made (subject to the
limitations described in the preceding paragraph) at and notices and demands may
be served on the Issuer and Co-Issuer and Notes may be presented and surrendered
for payment to the appropriate Paying Agent at its main office and the Issuer
and the Co-Issuer hereby appoint the same as their agent to receive such
respective presentations, surrenders, notices and demands.

Section 7.3Amounts for Note Payments to be Held in Trust.

(a)All payments of amounts due and payable with respect to any Notes that are to
be made from amounts withdrawn from the Payment Account shall be made on behalf
of the Issuer and the Co-Issuer by the Note Administrator or a Paying Agent (in
each case, from and to the extent of available funds in the Payment Account and
subject to the Priority of Payments) with respect to payments on the Notes.

-119-

--------------------------------------------------------------------------------

 

When the Paying Agent is not also the Notes Registrar, the Issuer and the
Co-Issuer shall furnish, or cause the Notes Registrar to furnish, no later than
the fifth calendar day after each Record Date a list, if necessary, in such form
as such Paying Agent may reasonably request, of the names and addresses of the
Holders of Notes and of the certificate numbers of individual Notes held by each
such Holder together with wiring instructions, contact information, and such
other information reasonably required by the paying agent.

Whenever the Paying Agent is not also the Note Administrator, the Issuer, the
Co-Issuer, and such Paying Agent shall, on or before the Business Day next
preceding each Payment Date or Redemption Date, as the case may be, direct the
Note Administrator to deposit on such Payment Date with such Paying Agent, if
necessary, an aggregate sum sufficient to pay the amounts then becoming due
pursuant to the terms of this Indenture (to the extent funds are then available
for such purpose in the Payment Account, and subject to the Priority of
Payments), such sum to be held for the benefit of the Persons entitled thereto
and (unless such Paying Agent is the Note Administrator) the Issuer and the
Co-Issuer shall promptly notify the Note Administrator of its action or failure
so to act. Any amounts deposited with a Paying Agent (other than the Note
Administrator) in excess of an amount sufficient to pay the amounts then
becoming due on the Notes with respect to which such deposit was made shall be
paid over by such Paying Agent to the Note Administrator for application in
accordance with Article 11. Any such Paying Agent shall be deemed to agree by
assuming such role not to cause the filing of a petition in bankruptcy against
the Issuer, the Co-Issuer or any Permitted Subsidiary for the non-payment to the
Paying Agent of any amounts payable thereto until at least one year and one day
(or, if longer, the applicable preference period then in effect) after the
payment in full of all Notes issued under this Indenture.

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order of the Issuer and
Issuer Order of the Co-Issuer and at the sole cost and expense (including such
Paying Agent’s fee) of the Issuer and the Co‑Issuer, with written notice thereof
to the Note Administrator; provided, however, that so long as any Class of Notes
are rated by any Rating Agency and with respect to any additional or successor
Paying Agent for the Notes, either (i) such Paying Agent has a long-term senior
unsecured debt rating of “Aa3” or higher by Moody’s and a short-term debt rating
of “P-1” by Moody’s or (ii) each of the Rating Agencies confirms that employing
such Paying Agent shall not adversely affect the then-current ratings of the
Notes. In the event that such successor Paying Agent ceases to have a long-term
debt rating of “Aa3” or higher by Moody’s and a short-term debt rating of at
least “P-1” by Moody’s, the Issuer and the Co-Issuer shall promptly remove such
Paying Agent and appoint a successor Paying Agent. The Issuer and the Co-Issuer
shall not appoint any Paying Agent that is not, at the time of such appointment,
a depository institution or trust company subject to supervision and examination
by federal and/or state and/or national banking authorities. The Issuer and the
Co-Issuer shall cause the Paying Agent other than the Note Administrator to
execute and deliver to the Note Administrator an instrument in which such Paying
Agent shall agree with the Note Administrator (and if the Note Administrator
acts as Paying Agent, it hereby so agrees), subject to the provisions of this
Section 7.3, that such Paying Agent will:

(i)allocate all sums received for payment to the Holders of Notes in accordance
with the terms of this Indenture;

-120-

--------------------------------------------------------------------------------

 

(ii)hold all sums held by it for the payment of amounts due with respect to the
Notes for the benefit of the Persons entitled thereto until such sums shall be
paid to such Persons or otherwise disposed of as herein provided and pay such
sums to such Persons as herein provided;

(iii)if such Paying Agent is not the Note Administrator, immediately resign as a
Paying Agent and forthwith pay to the Note Administrator all sums held by it for
the payment of Notes if at any time it ceases to satisfy the standards set forth
above required to be met by a Paying Agent at the time of its appointment;

(iv)if such Paying Agent is not the Note Administrator, immediately give the
Note Administrator notice of any Default by the Issuer or the Co-Issuer (or any
other obligor upon the Notes) in the making of any payment required to be made;
and

(v)if such Paying Agent is not the Note Administrator at any time during the
continuance of any such Default, upon the written request of the Note
Administrator, forthwith pay to the Note Administrator all sums so held by such
Paying Agent.

The Issuer or the Co-Issuer may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, pay, or
by Issuer Order direct the Paying Agent to pay, to the Note Administrator all
sums held by the Issuer or the Co-Issuer or held by the Paying Agent for payment
of the Notes, such sums to be held by the Note Administrator in trust for the
same Noteholders as those upon which such sums were held by the Issuer, the
Co-Issuer or the Paying Agent; and, upon such payment by the Paying Agent to the
Note Administrator, the Paying Agent shall be released from all further
liability with respect to such amounts.

Except as otherwise required by applicable law, any amounts deposited with the
Note Administrator in trust or deposited with the Paying Agent for the payment
of the principal of or interest on any Note and remaining unclaimed for two
years after such principal or interest has become due and payable shall be paid
to the Issuer on request; and the Holder of such Note shall thereafter, as an
unsecured general creditor, look only to the Issuer for payment of such amounts
and all liability of the Note Administrator or the Paying Agent with respect to
such amounts (but only to the extent of the amounts so paid to the Issuer or the
Co-Issuer, as applicable) shall thereupon cease. The Note Administrator or the
Paying Agent, before being required to make any such release of payment, may,
but shall not be required to, adopt and employ, at the expense of the Issuer or
the Co-Issuer, as the case may be, any reasonable means of notification of such
release of payment, including, but not limited to, mailing notice of such
release to Holders whose Notes have been called but have not been surrendered
for redemption or whose right to or interest in amounts due and payable but not
claimed is determinable from the records of the Paying Agent, at the last
address of record of each such Holder.

-121-

--------------------------------------------------------------------------------

 

Section 7.4Existence of the Issuer and the Co-Issuer.

(a)So long as any Note is Outstanding, the Issuer shall, to the maximum extent
permitted by applicable law, maintain in full force and effect its existence and
rights as an exempted company incorporated with limited liability under the laws
of the Cayman Islands and shall obtain and preserve its qualification to do
business as a foreign limited liability company in each jurisdiction in which
such qualifications are or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes or any of the Collateral; provided
that the Issuer shall be entitled to change its jurisdiction of registration
from the Cayman Islands to any other jurisdiction reasonably selected by the
Issuer so long as (i) such change is not disadvantageous in any material respect
to the Holders of the Notes or the Preferred Shares, (ii) it delivers written
notice of such change to the Note Administrator for delivery to the Holders of
the Notes or Preferred Shares, the Preferred Share Paying Agent and the Rating
Agencies and (iii) on or prior to the fifteenth (15th) Business Day following
delivery of such notice by the Note Administrator to the Noteholders, the Note
Administrator shall not have received written notice from a Majority of the
Controlling Class or a Majority of Preferred Shareholders objecting to such
change. So long as any Rated Notes are Outstanding, the Issuer will maintain at
all times at least one director who is Independent of the Collateral Manager and
its Affiliates.

(b)So long as any Note is Outstanding, the Co-Issuer shall maintain in full
force and effect its existence and rights as a limited liability company
organized under the laws of Delaware and shall obtain and preserve its
qualification to do business as a foreign limited liability company in each
jurisdiction in which such qualifications are or shall be necessary to protect
the validity and enforceability of this Indenture or the Notes; provided,
however, that the Co-Issuer shall be entitled to change its jurisdiction of
formation from Delaware to any other jurisdiction reasonably selected by the
Co-Issuer so long as (i) such change is not disadvantageous in any material
respect to the Holders of the Notes, (ii) it delivers written notice of such
change to the Note Administrator for delivery to the Holders of the Notes and
the Rating Agencies and (iii) on or prior to the fifteenth (15th) Business Day
following such delivery of such notice by the Note Administrator to the
Noteholders, the Note Administrator shall not have received written notice from
a Majority of the Controlling Class objecting to such change. So long as any
Rated Notes are Outstanding, the Co‑Issuer will maintain at all times at least
one director who is Independent of the Collateral Manager and its Affiliates.

(c)So long as any Note is Outstanding, the Issuer shall ensure that all
corporate or other formalities regarding its existence are followed (including
correcting any known misunderstanding regarding its separate existence). So long
as any Note is Outstanding, the Issuer shall not take any action or conduct its
affairs in a manner that is likely to result in its separate existence being
ignored or its Collateral and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization or other insolvency proceeding.
So long as any Note is Outstanding, the Issuer shall maintain and implement
administrative and operating procedures reasonably necessary in the performance
of the Issuer’s obligations hereunder, and the Issuer shall at all times keep
and maintain, or cause to be kept and maintained, separate books, records,
accounts and other information customarily maintained for the performance of the
Issuer’s obligations hereunder. Without limiting the foregoing, so long as any
Note is Outstanding, (i) the Issuer shall (A) pay its own liabilities only out
of its own funds and (B) use separate stationery, invoices and checks, (C) hold
itself out and identify itself as a separate and distinct entity under its

-122-

--------------------------------------------------------------------------------

 

own name; (D) not commingle its assets with assets of any other Person; (E) hold
title to its assets in its own name; (F) maintain separate financial statements,
showing its assets and liabilities separate and apart from those of any other
Person and not have its assets listed on any financial statement of any other
Person; provided, however, that the Issuer’s assets may be included in a
consolidated financial statement of its Affiliate, provided that (1) appropriate
notation shall be made on such consolidated financial statements to indicate the
separateness of the Issuer from such Affiliate and to indicate that the Issuer’s
assets and credit are not available to satisfy the debts and other obligations
of such Affiliate or any other Person and (2) such assets shall also be listed
on the Issuer’s own balance sheet; (G) not guarantee any obligation of any
Person, including any Affiliate or become obligated for the debts of any other
Person or hold out its credit or assets as being available to satisfy the
obligations of others; (H) allocate fairly and reasonably any overhead expenses,
including for shared office space; (I) not have its obligations guaranteed by
any Affiliate; (J) not pledge its assets to secure the obligations of any other
Person; (K) correct any known misunderstanding regarding its separate identity;
(L) maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities; (M) not acquire any securities of any Affiliate of
the Issuer; and (N) not own any asset or property other than property arising
out of the actions permitted to be performed under the Transaction Documents;
and (ii) the Issuer shall not (A) have any subsidiaries (other than a Permitted
Subsidiary and, in the case of the Issuer, the Co-Issuer); (B) engage, directly
or indirectly, in any business other than the actions required or permitted to
be performed under the Transaction Documents; (C) engage in any transaction with
any shareholder that is not permitted under the terms of the Servicing
Agreement; (D) pay dividends other than in accordance with the terms of this
Indenture, its Governing Documents and the Preferred Share Paying Agency
Agreement; (E) conduct business under an assumed name (i.e., no “DBAs”); (F)
incur, create or assume any indebtedness other than as expressly permitted under
the Transaction Documents; (G) enter into any contract or agreement with any of
its Affiliates, except upon terms and conditions that are commercially
reasonable and substantially similar to those available in arm’s-length
transactions; provided that the foregoing shall not prohibit the Issuer from
entering into the transactions contemplated by the Company Administration
Agreement with the Company Administrator, the Registered Office Terms, the
Preferred Share Paying Agency Agreement with the Preferred Share Registrar and
any other agreement contemplated or permitted by the Servicing Agreement or this
Indenture; (H) make or permit to remain outstanding any loan or advance to, or
own or acquire any stock or securities of, any Person, except that the Issuer
may invest in those investments permitted under the Transaction Documents and
may make any advance required or expressly permitted to be made pursuant to any
provisions of the Transaction Documents and permit the same to remain
outstanding in accordance with such provisions and (I) to the fullest extent
permitted by law, engage in any dissolution, liquidation, consolidation, merger,
asset sale or transfer of ownership interests other than such activities as are
expressly permitted pursuant to any provision of the Transaction Documents.

(d)So long as any Note is Outstanding, the Co-Issuer shall ensure that all
limited liability company or other formalities regarding its existence are
followed, as well as correcting any known misunderstanding regarding its
separate existence. The Co-Issuer shall not take any action or conduct its
affairs in a manner, that is likely to result in its separate existence being
ignored or its Collateral and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization or other insolvency proceeding.
The Co-Issuer shall maintain and implement administrative and operating
procedures reasonably necessary in the performance of the Co-Issuer’s
obligations hereunder, and the Co-Issuer shall at all times keep and

-123-

--------------------------------------------------------------------------------

 

maintain, or cause to be kept and maintained, books, records, accounts and other
information customarily maintained for the performance of the Co-Issuer’s
obligations hereunder. Without limiting the foregoing, the Co-Issuer shall not
(A) have any subsidiaries, (B) have any employees (other than its managers), (C)
join in any transaction with any member that is not permitted under the terms of
the Servicing Agreement or this Indenture, (D) pay dividends other than in
accordance with the terms of this Indenture, (E) commingle its funds or
Collateral with those of any other Person, or (F) enter into any contract or
agreement with any of its Affiliates, except upon terms and conditions that are
commercially reasonable and substantially similar to those available in
arm’s-length transactions with an unrelated party.

Section 7.5Protection of Collateral.

(a)The Note Administrator, at the expense of the Issuer, upon receipt of any
Opinion of Counsel received pursuant to Section 7.5(d) shall execute and deliver
all such Financing Statements, continuation statements, instruments of further
assurance and other instruments, and may take such other action as may be
necessary or advisable or desirable to secure the rights and remedies of the
Secured Parties hereunder and to:

(i)Grant more effectively all or any portion of the Collateral;

(ii)maintain or preserve the lien (and the priority thereof) of this Indenture
or to carry out more effectively the purposes hereof;

(iii)perfect, publish notice of or protect the validity of any Grant made or to
be made by this Indenture (including, without limitation, any and all actions
necessary or desirable as a result of changes in law or regulations);

(iv)cooperate with the Servicer and the Special Servicer with respect to
enforcement on any of the Collateral Interests or enforce on any other
instruments or property included in the Collateral;

(v)instruct the Special Servicer, in accordance with the Servicing Agreement, to
preserve and defend title to the Collateral Interests and preserve and defend
title to the other Collateral and the rights of the Trustee, the Holders of the
Notes in the Collateral against the claims of all persons and parties; and

(vi)pursuant to Sections 11.1(a)(i)(1) and 11.1(a)(ii)(1), pay or cause to be
paid any and all taxes levied or assessed upon all or any part of the
Collateral.

The Issuer hereby designates the Note Administrator as its agent and
attorney-in-fact to execute any Financing Statement, continuation statement or
other instrument required pursuant to this Section 7.5. The Note Administrator
agrees that it will from time to time execute and cause such Financing
Statements and continuation statements to be filed (it being understood that the
Note Administrator shall be entitled to rely upon an Opinion of Counsel
described in Section 7.5(d), at the expense of the Issuer, as to the need to
file such Financing Statements and continuation statements, the dates by which
such filings are required to be made and the jurisdictions in which such filings
are required to be made).

-124-

--------------------------------------------------------------------------------

 

(b)Neither the Trustee nor the Note Administrator shall (except in accordance
with Section 10.12(a), (b) or (c) and except for payments, deliveries and
distributions otherwise expressly permitted under this Indenture) cause or
permit the Custodial Account or the Custodian to be located in a different
jurisdiction from the jurisdiction in which the Custodian was located on the
Closing Date, unless the Trustee or the Note Administrator, as applicable, shall
have first received an Opinion of Counsel to the effect that the lien and
security interest created by this Indenture with respect to such property will
continue to be maintained after giving effect to such action or actions.

(c)The Issuer shall (i) pay or cause to be paid taxes, if any, levied on account
of the beneficial ownership by the Issuer of any Collateral that secure the
Notes and timely file all tax returns and information statements as required,
(ii) take all actions necessary or advisable to prevent the Issuer from becoming
subject to any withholding or other taxes or assessments and to allow the Issuer
to comply with FATCA, and (iii) if required to prevent the withholding or
imposition of United States income tax, deliver or cause to be delivered a
United States IRS Form W‑9 (or the applicable IRS Form W‑8, if appropriate) or
successor applicable form, to each borrower, counterparty or paying agent with
respect to (as applicable) an item included in the Collateral at the time such
item is purchased or entered into and thereafter prior to the expiration or
obsolescence of such form.

(d)For so long as the Notes are Outstanding, on or about May 2024 and every
sixty (60) months thereafter, the Issuer (or the Collateral Manager on its
behalf) shall deliver to the Trustee and the Note Administrator, for the benefit
of the Trustee, the Collateral Manager, the Note Administrator and the Rating
Agencies, at the expense of the Issuer, an Opinion of Counsel stating what is
required, in the opinion of such counsel, as of the date of such opinion, to
maintain the lien and security interest created by this Indenture with respect
to the Collateral, and confirming the matters set forth in the Opinion of
Counsel, furnished pursuant to Section 3.1(d), with regard to the perfection and
priority of such security interest (and such Opinion of Counsel may likewise be
subject to qualifications and assumptions similar to those set forth in the
Opinion of Counsel delivered pursuant to Section 3.1(d)).

Section 7.6Notice of Any Amendments.

Each of the Issuer and the Co-Issuer shall give notice to the 17g‑5 Information
Provider of, and satisfy the Rating Agency Condition with respect to, any
amendments to its Governing Documents.

Section 7.7Performance of Obligations.

(a)Each of the Issuer and the Co-Issuer shall not take any action, and will use
commercially reasonable efforts not to permit any action to be taken by others,
that would release any Person from any of such Person’s covenants or obligations
under any Instrument included in the Collateral, except in the case of
enforcement action taken with respect to any Defaulted Collateral Interest in
accordance with the provisions hereof and as otherwise required hereby.

-125-

--------------------------------------------------------------------------------

 

(b)The Issuer or the Co-Issuer may, with the prior written consent of the
Majority of the Notes (or if there are no Notes Outstanding, a Majority of
Preferred Shareholders), contract with other Persons, including the Servicer,
the Special Servicer, the Note Administrator, the Collateral Manager, or the
Trustee, for the performance of actions and obligations to be performed by the
Issuer or the Co-Issuer, as the case may be, hereunder by such Persons and the
performance of the actions and other obligations with respect to the Collateral
of the nature set forth in this Indenture. Notwithstanding any such arrangement,
the Issuer or the Co-Issuer, as the case may be, shall remain primarily liable
with respect thereto. In the event of such contract, the performance of such
actions and obligations by such Persons shall be deemed to be performance of
such actions and obligations by the Issuer or the Co-Issuer; and the Issuer or
the Co-Issuer shall punctually perform, and use commercially reasonable efforts
to cause the Servicer, the Special Servicer, the Collateral Manager or such
other Person to perform, all of their obligations and agreements contained in
this Indenture or such other agreement.

(c)Unless the Rating Agency Condition is satisfied with respect thereto, the
Issuer shall maintain the Servicing Agreement in full force and effect so long
as any Notes remain Outstanding and shall not terminate the Servicing Agreement
with respect to any Collateral Interest except upon the sale or other
liquidation of such Collateral Interest in accordance with the terms and
conditions of this Indenture.

(d)If the Co-Issuers receive a notice from the Rating Agencies stating that they
are not in compliance with Rule 17g-5, the Co-Issuers shall take such action as
mutually agreed between the Co-Issuers and the Rating Agencies in order to
comply with Rule 17g-5.

Section 7.8Negative Covenants.

(a)The Issuer and the Co-Issuer shall not:

(i)sell, assign, participate, transfer, exchange or otherwise dispose of, or
pledge, mortgage, hypothecate or otherwise encumber (or permit such to occur or
suffer such to exist), any part of the Collateral, except as otherwise expressly
permitted by this Indenture or the Servicing Agreement;

(ii)claim any credit on, make any deduction from, or dispute the enforceability
of, the payment of the principal or interest payable in respect of the Notes
(other than amounts required to be paid, deducted or withheld in accordance with
any applicable law or regulation of any governmental authority) or assert any
claim against any present or future Noteholder by reason of the payment of any
taxes levied or assessed upon any part of the Collateral;

(iii)(A) incur or assume or guarantee any indebtedness, other than the Notes and
this Indenture and the transactions contemplated hereby; (B) issue any
additional class of securities, other than the Notes, the Preferred Shares, the
ordinary shares of the Issuer and the limited liability company membership
interests of the Co-Issuer; or (C) issue any additional shares of stock, other
than the ordinary shares of the Issuer and the Preferred Shares;

-126-

--------------------------------------------------------------------------------

 

(iv)(A) permit the validity or effectiveness of this Indenture or any Grant
hereunder to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations with respect to this Indenture or the
Notes, except as may be expressly permitted hereby; (B) permit any lien, charge,
adverse claim, security interest, mortgage or other encumbrance (other than the
lien of this Indenture) to be created on or extend to or otherwise arise upon or
burden the Collateral or any part thereof, any interest therein or the proceeds
thereof, except as may be expressly permitted hereby; or (C) take any action
that would permit the lien of this Indenture not to constitute a valid first
priority security interest in the Collateral, except as may be expressly
permitted hereby;

(v)amend the Servicing Agreement, except pursuant to the terms thereof;

(vi)amend the Preferred Share Paying Agency Agreement, except pursuant to the
terms thereof;

(vii)to the maximum extent permitted by applicable law, dissolve or liquidate in
whole or in part, except as permitted hereunder;

(viii)make or incur any capital expenditures, except as reasonably required to
perform its functions in accordance with the terms of this Indenture and, in the
case of the Issuer, the Preferred Share Paying Agency Agreement;

(ix)become liable in any way, whether directly or by assignment or as a
guarantor or other surety, for the obligations of the lessee under any lease,
hire any employees or pay any dividends to its shareholders, except with respect
to the Preferred Shares in accordance with the Priority of Payments;

(x)maintain any bank accounts other than the Accounts and any bank account in
the Cayman Islands in which (inter alia) the proceeds of the Issuer’s issued
share capital and the transaction fees paid to the Issuer for agreeing to issue
the Securities will be kept;

(xi)conduct business under an assumed name, or change its name without first
delivering at least thirty (30) days’ prior written notice to the Trustee, the
Note Administrator, the Noteholders and the Rating Agencies and an Opinion of
Counsel to the effect that such name change will not adversely affect the
security interest hereunder of the Trustee or the Secured Parties;

(xii)take any action that would result in it failing to qualify as a Qualified
REIT Subsidiary or other disregarded entity of Sub-REIT for U.S. federal income
tax purposes (including, but not limited to, an election to treat the Issuer as
a “taxable REIT subsidiary,” as defined in Section 856(l) of the Code), unless
(A) based on an Opinion of Counsel of Dechert LLP, Vinson & Elkins LLP or
another nationally-recognized tax counsel experienced in such matters, the
Issuer will be treated as a Qualified REIT Subsidiary or other disregarded
entity of a REIT other than Sub-REIT, or (B) based on an Opinion of Counsel of
Dechert LLP, Vinson & Elkins LLP or another nationally-recognized tax counsel
experienced in such matters, the Issuer will be treated as a foreign corporation
that is not engaged in a trade or business in the United States for U.S. federal
income tax purposes (which opinion may be conditioned on compliance with certain
restrictions on the investment or other activity of the Issuer and the
Collateral Manager and the Servicer, in each case, on behalf of the Issuer);

-127-

--------------------------------------------------------------------------------

 

(xiii)except for any agreements involving the purchase and sale of Collateral
Interests having customary purchase or sale terms and documented with customary
loan trading documentation, enter into any agreements unless such agreements
contain “non-petition” and “limited recourse” provisions; or

(xiv)amend their respective organizational documents without satisfaction of the
Rating Agency Condition in connection therewith.

(b)Neither the Issuer nor the Trustee shall sell, transfer, exchange or
otherwise dispose of Collateral, or enter into or engage in any business with
respect to any part of the Collateral, except as expressly permitted or required
by this Indenture or the Servicing Agreement.

(c)The Co-Issuer shall not invest any of its Collateral in “securities” (as such
term is defined in the 1940 Act) and shall keep all of the Co-Issuer’s
Collateral in Cash.

(d)For so long as any of the Notes are Outstanding, the Co-Issuer shall not
issue any limited liability company membership interests of the Co-Issuer to any
Person other than Sub-REIT or a wholly-owned subsidiary of Sub-REIT.

(e)The Issuer shall not enter into any material new agreements (other than any
Collateral Interest Purchase Agreement or other agreement contemplated by this
Indenture or the Collateral Management Agreement) (including, without
limitation, in connection with the sale of Collateral by the Issuer) without the
prior written consent of the Holders of at least a Majority of the Notes (or if
there are no Notes Outstanding, a Majority of Preferred Shareholders) and shall
provide notice of all new agreements (other than the Collateral Interest
Purchase Agreement or other agreement specifically contemplated by this
Indenture or the Collateral Management Agreement) to the Holders of the Notes.
The foregoing notwithstanding, the Issuer may agree to any material new
agreements; provided that (i) the Issuer (or the Collateral Manager on its
behalf) determines that such new agreements would not, upon becoming effective,
adversely affect the rights or interests of any Class or Classes of Noteholders
and (ii) subject to satisfaction of the Rating Agency Condition.

(f)As long as any Offered Note is Outstanding, Retention Holder may not transfer
(whether by means of actual transfer or a transfer of beneficial ownership for
U.S. federal income tax purposes), pledge or hypothecate any of the Retained
Securities, any repurchased Notes or ordinary shares of the Issuer to any Person
(except to an affiliate that is wholly-owned by Sub-REIT and is disregarded for
U.S. federal income tax purposes) unless the Issuer (i) receives a No
Entity-Level Tax Opinion with respect to such transfer, pledge or hypothecation
or (ii) has previously received a No Trade or Business Opinion.

(g)Any financing arrangement pursuant to Section 7.8(f) shall prohibit any
further transfer (whether by means of actual transfer or a transfer of
beneficial ownership for U.S. federal income tax purposes) of the Retained
Securities and ordinary shares of the Issuer, including a transfer in connection
with any exercise of remedies under such financing unless the Issuer receives a
No Entity-Level Tax Opinion.

-128-

--------------------------------------------------------------------------------

 

Section 7.9Statement as to Compliance.

On or before January 31, in each calendar year, commencing in 2020 or
immediately if there has been a Default in the fulfillment of an obligation
under this Indenture, the Issuer shall deliver to the Trustee, the Note
Administrator and the 17g-5 Information Provider an Officer’s Certificate given
on behalf of the Issuer and without personal liability stating, as to each
signer thereof, that, since the date of the last certificate or, in the case of
the first certificate, the Closing Date, to the best of such Officer’s the
knowledge, information and belief of such Officer, the Issuer has fulfilled all
of its obligations under this Indenture or, if there has been a Default in the
fulfillment of any such obligation, specifying each such Default known to them
and the nature and status thereof.

Section 7.10Issuer and Co-Issuer May Consolidate or Merge Only on Certain Terms.

(a)The Issuer shall not consolidate or merge with or into any other Person or
transfer or convey all or substantially all of its Collateral to any Person,
unless permitted by the Governing Documents and Cayman Islands law and unless:

(i)the Issuer shall be the surviving entity, or the Person (if other than the
Issuer) formed by such consolidation or into which the Issuer is merged or to
which all or substantially all of the Collateral of the Issuer are transferred
shall be an entity incorporated or formed and existing under the laws of the
Cayman Islands or such other jurisdiction approved by a Majority of each and
every Class of Notes (each voting as a separate Class), and a Majority of
Preferred Shareholders; provided that no such approval shall be required in
connection with any such transaction undertaken solely to effect a change in the
jurisdiction of registration pursuant to Section 7.4 hereof; and provided,
further, that the surviving entity shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Trustee, the Note
Administrator, and each Noteholder, the due and punctual payment of the
principal of and interest on all Notes and other amounts payable hereunder and
under the Servicing Agreement and the performance and observance of every
covenant of this Indenture and the Servicing Agreement on the part of the Issuer
to be performed or observed, all as provided herein;

(ii)the Rating Agency Condition shall be satisfied;

(iii)if the Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Issuer is merged or to which all or
substantially all of the Collateral of the Issuer are transferred shall have
agreed with the Trustee and the Note Administrator (A) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its Affiliates as are applicable to the
Issuer with respect to its Affiliates and (B) not to consolidate or merge with
or into any other Person or transfer or convey all or substantially all of the
Collateral or all or substantially all of its Collateral to any other Person
except in accordance with the provisions of this Section 7.10, unless in
connection with a sale of the Collateral pursuant to Article 5, Article 9 or
Article 12;

-129-

--------------------------------------------------------------------------------

 

(iv)if the Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Issuer is merged or to which all or
substantially all of the Collateral of the Issuer are transferred shall have
delivered to the Trustee, the Note Administrator, the Servicer, the Special
Servicer, the Collateral Manager and the Rating Agencies an Officer’s
Certificate and an Opinion of Counsel each stating that such Person is duly
organized, validly existing and in good standing in the jurisdiction in which
such Person is organized; that such Person has sufficient power and authority to
assume the obligations set forth in Section 7.10(a)(i) above and to execute and
deliver an indenture supplemental hereto for the purpose of assuming such
obligations; that such Person has duly authorized the execution, delivery and
performance of an indenture supplemental hereto for the purpose of assuming such
obligations and that such supplemental indenture is a valid, legal and binding
obligation of such Person, enforceable in accordance with its terms, subject
only to bankruptcy, reorganization, insolvency, moratorium and other laws
affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); that, immediately following the event which
causes such Person to become the successor to the Issuer, (A) such Person has
good and marketable title, free and clear of any lien, security interest or
charge, other than the lien and security interest of this Indenture, to the
Collateral securing, in the case of a consolidation or merger of the Issuer, all
of the Notes or, in the case of any transfer or conveyance of the Collateral
securing any of the Notes, such Notes, (B) the Trustee continues to have a valid
perfected first priority security interest in the Collateral securing, in the
case of a consolidation or merger of the Issuer, all of the Notes, or, in the
case of any transfer or conveyance of the Collateral securing any of the Notes,
such Notes and (C) such other matters as the Trustee, the Note Administrator,
the Collateral Manager, the Servicer, the Special Servicer, or any Noteholder
may reasonably require;

(v)immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;

(vi)the Issuer shall have delivered to the Trustee, the Note Administrator, the
Preferred Share Paying Agent and each Noteholder, an Officer’s Certificate and
an Opinion of Counsel each stating that such consolidation, merger, transfer or
conveyance and such supplemental indenture comply with this Article 7 and that
all conditions precedent in this Article 7 provided for relating to such
transaction have been complied with;

(vii)the Issuer has received an opinion from Dechert LLP, Vinson & Elkins LLP or
an opinion of other nationally recognized U.S. tax counsel experienced in such
matters that the Issuer or the Person referred to in clause (a) either will (a)
be treated as a Qualified REIT Subsidiary or other disregarded entity of a REIT
for U.S. federal income tax purposes or (b) be treated as a foreign corporation
not engaged in a trade or business in the United States for U.S. federal income
tax purposes or otherwise not subject to U.S. federal income tax on a net basis;

(viii)the Issuer has received an opinion from Dechert LLP, Vinson & Elkins LLP
or an opinion of other nationally recognized U.S. tax counsel experienced in
such matters that such action will not adversely affect the tax treatment of the
Noteholders as described in the Offering Memorandum under the heading “Certain
U.S. Federal Income Tax Considerations” to any material extent; and

-130-

--------------------------------------------------------------------------------

 

(ix)after giving effect to such transaction, the Issuer shall not be required to
register as an investment company under the 1940 Act.

(b)The Co-Issuer shall not consolidate or merge with or into any other Person or
transfer or convey all or substantially all of its Collateral to any Person,
unless no Notes remain Outstanding or:

(i)the Co-Issuer shall be the surviving entity, or the Person (if other than the
Co-Issuer) formed by such consolidation or into which the Co-Issuer is merged or
to which all or substantially all of the Collateral of the Co-Issuer are
transferred shall be a company organized and existing under the laws of Delaware
or such other jurisdiction approved by a Majority of the Controlling Class;
provided that no such approval shall be required in connection with any such
transaction undertaken solely to effect a change in the jurisdiction of
formation pursuant to Section 7.4; and provided, further, that the surviving
entity shall expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee, the Note Administrator, and each Noteholder, the due
and punctual payment of the principal of and interest on all Notes and the
performance and observance of every covenant of this Indenture on the part of
the Co‑Issuer to be performed or observed, all as provided herein;

(ii)the Rating Agency Condition has been satisfied;

(iii)if the Co-Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the Collateral of the Co-Issuer are transferred shall have
agreed with the Trustee and the Note Administrator (A) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its Affiliates as are applicable to the
Co-Issuer with respect to its Affiliates and (B) not to consolidate or merge
with or into any other Person or transfer or convey all or substantially all of
its Collateral to any other Person except in accordance with the provisions of
this Section 7.10;

(iv)if the Co-Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the Collateral of the Co-Issuer are transferred shall have
delivered to the Trustee, the Note Administrator and the Rating Agencies an
Officer’s Certificate and an Opinion of Counsel each stating that such Person is
duly organized, validly existing and in good standing in the jurisdiction in
which such Person is organized; that such Person has sufficient power and
authority to assume the obligations set forth in Section 7.10(b)(i) above and to
execute and deliver an indenture supplemental hereto for the purpose of assuming
such obligations; that such Person has duly authorized the execution, delivery
and performance of an indenture supplemental hereto for the purpose of assuming
such obligations and that such supplemental indenture is a valid, legal and
binding obligation of such Person, enforceable in accordance with its terms,
subject only to bankruptcy, reorganization, insolvency, moratorium and other
laws affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); such other matters as the Trustee, the Note
Administrator or any Noteholder may reasonably require;

-131-

--------------------------------------------------------------------------------

 

(v)immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;

(vi)the Co-Issuer shall have delivered to the Trustee, the Note Administrator,
the Preferred Share Paying Agent and each Noteholder an Officer’s Certificate
and an Opinion of Counsel each stating that such consolidation, merger, transfer
or conveyance and such supplemental indenture comply with this Article 7 and
that all conditions precedent in this Article 7 provided for relating to such
transaction have been complied with and that no adverse tax consequences will
result therefrom to the Holders of the Notes or the Preferred Shareholders; and

(vii)after giving effect to such transaction, the Co-Issuer shall not be
required to register as an investment company under the 1940 Act.

Section 7.11Successor Substituted.

Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the Collateral of the Issuer or the Co-Issuer, in
accordance with Section 7.10 hereof, the Person formed by or surviving such
consolidation or merger (if other than the Issuer or the Co-Issuer), or the
Person to which such consolidation, merger, transfer or conveyance is made,
shall succeed to, and be substituted for, and may exercise every right and power
of, the Issuer or the Co-Issuer, as the case may be, under this Indenture with
the same effect as if such Person had been named as the Issuer or the Co-Issuer,
as the case may be, herein. In the event of any such consolidation, merger,
transfer or conveyance, the Person named as the “Issuer” or the “Co-Issuer” in
the first paragraph of this Indenture or any successor which shall theretofore
have become such in the manner prescribed in this Article 7 may be dissolved,
wound-up and liquidated at any time thereafter, and such Person thereafter shall
be released from its liabilities as obligor and maker on all the Notes and from
its obligations under this Indenture.

Section 7.12No Other Business.

The Issuer shall not engage in any business or activity other than issuing and
selling the Notes pursuant to this Indenture and any supplements thereto,
issuing its ordinary shares and issuing and selling the Preferred Shares in
accordance with its Governing Documents, and acquiring, owning, holding,
disposing of and pledging the Collateral in connection with the Notes and such
other activities which are necessary, suitable or convenient to accomplish the
foregoing or are incidental thereto or connected therewith. The Co-Issuer shall
not engage in any business or activity other than issuing and selling the Notes
pursuant to this Indenture and any supplements thereto and such other activities
which are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith.

-132-

--------------------------------------------------------------------------------

 

Section 7.13Reporting.

At any time when the Issuer and/or the Co-Issuer is not subject to Section 13 or
15(d) of the Exchange Act and is not exempt from reporting pursuant to Rule
12g3-2(b) under the Exchange Act, upon the request of a Holder or beneficial
owner of a Note, the Issuer and/or the Co-Issuer shall promptly furnish or cause
to be furnished “Rule 144A Information” (as defined below) to such Holder or
beneficial owner, to a prospective purchaser of such Note designated by such
Holder or beneficial owner or to the Note Administrator for delivery to such
Holder or beneficial owner or a prospective purchaser designated by such Holder
or beneficial owner, as the case may be, in order to permit compliance by such
Holder or beneficial owner with Rule 144A under the Securities Act in connection
with the resale of such Note by such Holder or beneficial owner. “Rule 144A
Information” shall be such information as is specified pursuant to Rule
144A(d)(4) under the Securities Act (or any successor provision thereto). The
Note Administrator shall reasonably cooperate with the Issuer and/or the
Co-Issuer in mailing or otherwise distributing (at the Issuer’s expense) to such
Noteholders or prospective purchasers, at and pursuant to the Issuer’s and/or
the Co-Issuer’s written direction the foregoing materials prepared by or on
behalf of the Issuer and/or the Co-Issuer; provided, however, that the Note
Administrator shall be entitled to prepare and affix thereto or enclose
therewith reasonable disclaimers to the effect that such Rule 144A Information
was not assembled by the Note Administrator, that the Note Administrator has not
reviewed or verified the accuracy thereof, and that it makes no representation
as to such accuracy or as to the sufficiency of such information under the
requirements of Rule 144A or for any other purpose.

Section 7.14Calculation Agent.

(a)The Issuer and the Co-Issuer hereby agree that for so long as any Notes
remain Outstanding there shall at all times be an agent appointed to calculate
the Benchmark rate in respect of each Interest Accrual Period in accordance with
the terms of Schedule B attached hereto (the “Calculation Agent”). The Issuer
and the Co-Issuer initially have appointed the Note Administrator as Calculation
Agent for purposes of determining the Benchmark for each Interest Accrual
Period. The Calculation Agent may be removed by the Issuer at any time with
cause, or without cause upon thirty (30) days’ written notice. The Calculation
Agent may resign at any time by giving written notice thereof to the Issuer, the
Co-Issuer, the Collateral Manager, the Noteholders and the Rating Agencies. If
the Calculation Agent is unable or unwilling to act as such or is removed by the
Issuer, or if the Calculation Agent fails to determine the rate using the
Benchmark or the Interest Distribution Amount for any Class of Notes for any
Interest Accrual Period, the Issuer and the Co-Issuer shall promptly appoint as
a replacement Calculation Agent a leading bank which does not control or is not
controlled by or under common control with the Issuer or its affiliates and
which, if the Benchmark is LIBOR, is engaged in transactions in Eurodollar
deposits in the international Eurodollar market. The Calculation Agent may not
resign its duties without a successor having been duly appointed. If no
successor Calculation Agent shall have been appointed within thirty (30) days
after giving of a notice of resignation, the resigning Calculation Agent or a
Majority of the Holders of the Notes, on behalf of itself and all others
similarly situated, may petition a court of competent jurisdiction, at the
Issuer’s expense, for the appointment of a successor Calculation Agent.

-133-

--------------------------------------------------------------------------------

 

(b)The Calculation Agent shall be required to agree that, as soon as practicable
after the Reference Time, but in no event later than 11:00 a.m. (New York time)
on the next succeeding Business Day (or the next succeeding London Banking Day
if the Benchmark is LIBOR) immediately following each Benchmark Determination
Date, the Calculation Agent shall calculate the Benchmark for the related
Interest Accrual Period and will communicate such information to the Note
Administrator, who shall include such calculation on the next Monthly Report
following such Benchmark Determination Date. The Calculation Agent shall notify
the Issuer, the Co-Issuer and the Collateral Manager before 5:00 p.m. (New York
time) on each Benchmark Determination Date if it has not determined and is not
in the process of determining the Benchmark and the Interest Distribution
Amounts for each Class of Notes, together with the reasons therefor. The
determination of the Note Interest Rates and the related Interest Distribution
Amounts, respectively, by the Calculation Agent shall, absent manifest error, be
final and binding on all parties.

Section 7.15REIT Status.

(a)Sub-REIT shall not take any action that results in the Issuer failing to
qualify as a Qualified REIT Subsidiary or other disregarded entity of Sub-REIT
for U.S. federal income tax purposes, unless (A) based on an Opinion of Counsel,
the Issuer will be treated as a Qualified REIT Subsidiary or other disregarded
entity of a REIT other than Sub-REIT, or (B) based on an Opinion of Counsel, the
Issuer will be treated as a foreign corporation that is not engaged in a trade
or business in the United States for U.S. federal income tax purposes (which
opinion may be conditioned on compliance with certain restrictions on the
investment or other activity of the Issuer and the Collateral Manager and the
Servicer, in each case, on behalf of the Issuer).

(b)Without limiting the generality of Section 7.16, if the Issuer is no longer a
Qualified REIT Subsidiary or other disregarded entity of a REIT, prior to the
time that:

(i)any Collateral Interest would cause the Issuer to be treated as engaged in a
trade or business in the United States for U.S. federal income tax purposes or
to become subject to U.S. federal tax on a net basis,

(ii)restructuring of a Collateral Interest that could cause the Issuer to be
treated as engaged in a trade or business in the United States for U.S. federal
income tax purposes or to become subject to U.S. federal tax on a net basis,

(iii)the Issuer would acquire the real property underlying any Collateral
Interest pursuant to a foreclosure or deed-in-lieu of foreclosure, or

(iv)any Commercial Real Estate Loan is modified in such a manner that could
cause the Issuer to be treated as engaged in a trade or business in the United
States for U.S. federal income tax purposes or to become subject to U.S. federal
tax on a net basis,

the Issuer will either (x) organize one or more Permitted Subsidiaries and
contribute the subject property to such Permitted Subsidiary, (y) contribute
such Collateral Interest to an existing Permitted Subsidiary, or (z) sell such
Collateral Interest in accordance with Section 12.1.

-134-

--------------------------------------------------------------------------------

 

(c)At the direction of 100% of the Preferred Shareholders (including any party
that will become the beneficial owner of 100% of the Preferred Shares because of
a default under any financing arrangement for which the Preferred Shares are
security), the Issuer may operate as a foreign corporation that is not engaged
in a trade or business in the United States for U.S. federal income tax
purposes, provided that (i) the Issuer receives a No Trade or Business Opinion;
(ii) this Indenture and the Servicing Agreement, as applicable, are amended or
supplemented (A) to adopt written tax guidelines governing the Issuer’s
origination, acquisition, disposition and modification of Commercial Real Estate
Loans designed to prevent the Issuer from being treated as engaged in a trade or
business in the United States for U.S. federal income tax purposes, (B) to form
one or more “grantor trusts” to hold the Commercial Real Estate Loans and (C) to
implement any other provisions deemed necessary (as determined by the tax
counsel providing the opinion) to prevent the Issuer from being treated as a
foreign corporation engaged in a trade or business in the United States for U.S.
federal income tax purposes or otherwise becoming subject to U.S. federal
withholding tax or U.S. federal income tax on a net basis; (iii) the Preferred
Shareholder shall pay the administrative and other costs related to the Issuer
converting from a Qualified REIT Subsidiary to operating as a foreign
corporation, including the costs of any opinions and amendments; and (iv) the
Preferred Shareholder agrees to pay any ongoing expenses related to the Issuer’s
status as a foreign corporation not engaged in a trade or business in the United
States for U.S. federal income tax purposes, including but not limited to U.S.
federal income tax filings required by the Issuer, the “grantor trusts” or any
taxable subsidiaries or required under FATCA.

Section 7.16Permitted Subsidiaries.

Notwithstanding any other provision of this Indenture, the Collateral Manager on
behalf of the Issuer shall, following delivery of an Issuer Order to the parties
hereto, be permitted to sell or otherwise transfer to a Permitted Subsidiary at
any time any Sensitive Asset for consideration consisting entirely of the equity
interests of such Permitted Subsidiary (or for an increase in the value of
equity interests already owned). Such Issuer Order shall certify that the sale
of a Sensitive Asset is being made in accordance with satisfaction of all
requirements of this Indenture. The Custodian shall, upon receipt of a Release
Request with respect to a Sensitive Asset, release such Sensitive Asset and
shall deliver such Sensitive Asset as specified in such Release Request. The
following provisions shall apply to all Sensitive Asset and Permitted
Subsidiaries:

(a)For all purposes under this Indenture, any Sensitive Asset transferred to a
Permitted Subsidiary shall be treated as if it were an asset owned directly by
the Issuer.

(b)Any distribution of Cash by a Permitted Subsidiary to the Issuer shall be
characterized as Interest Proceeds or Principal Proceeds to the same extent that
such Cash would have been characterized as Interest Proceeds or Principal
Proceeds if received directly by the Issuer and each Permitted Subsidiary shall
cause all proceeds of and collections on each Sensitive Asset owned by such
Permitted Subsidiary to be deposited into the Payment Account.

-135-

--------------------------------------------------------------------------------

 

(c)To the extent applicable, the Issuer shall form one or more Securities
Accounts with the Securities Intermediary for the benefit of each Permitted
Subsidiary and shall, to the extent applicable, cause Sensitive Asset to be
credited to such Securities Accounts.

(d)Notwithstanding the complete and absolute transfer of a Sensitive Asset to a
Permitted Subsidiary, the ownership interests of the Issuer in a Permitted
Subsidiary or any property distributed to the Issuer by a Permitted Subsidiary
shall be treated as a continuation of its ownership of the Sensitive Asset that
was transferred to such Permitted Subsidiary (and shall be treated as having the
same characteristics as such Sensitive Asset).

(e)If the Special Servicer on behalf of the Trustee, or any other authorized
party takes any action under this Indenture to sell, liquidate or dispose of all
or substantially all of the Collateral, the Issuer (or the Collateral Manager on
its behalf) shall cause each Permitted Subsidiary to sell each Sensitive Asset
and all other Collateral held by such Permitted Subsidiary and distribute the
proceeds of such sale, net of any amounts necessary to satisfy any related
expenses and tax liabilities, to the Issuer in exchange for the Equity Interest
in such Permitted Subsidiary held by the Issuer.

Section 7.17Repurchase Requests.

If the Issuer, the Trustee, the Note Administrator, the Collateral Manager, the
Servicer or the Special Servicer receives any request or demand that a
Collateral Interest be repurchased or replaced arising from any Material Breach
of a representation or warranty made with respect to such Collateral Interest or
any Material Document Defect (any such request or demand, a “Repurchase
Request”) or a withdrawal of a Repurchase Request from any Person other than the
Servicer or Special Servicer, then the Collateral Manager (on behalf of the
Issuer), the Trustee or the Note Administrator, as applicable, shall promptly
forward such notice of such Repurchase Request or withdrawal of a Repurchase
Request, as the case may be, to the Servicer (if related to a Performing Loan
(as defined in the Servicing Agreement)) or Special Servicer, and include the
following statement in the related correspondence: “This is a “Repurchase
Request/withdrawal of a Repurchase Request” under Section 3.19 of the Servicing
Agreement relating to TRTX 2019-FL3 Issuer, Ltd. and TRTX 2019-FL3 Co-Issuer,
LLC, requiring action from you as the “Repurchase Request Recipient”
thereunder.” Upon receipt of such Repurchase Request or withdrawal of a
Repurchase Request by the Collateral Manager, the Servicer or Special Servicer
pursuant to the prior sentence, the Servicer or the Special Servicer, as
applicable, shall be deemed to be the Repurchase Request Recipient in respect of
such Repurchase Request or withdrawal of a Repurchase Request, as the case may
be, and shall be responsible for complying with the procedures set forth in
Section 3.19 of the Servicing Agreement with respect to such Repurchase Request.

-136-

--------------------------------------------------------------------------------

 

Section 7.18Servicing of Commercial Real Estate Loans and Control of Servicing
Decisions.

The Commercial Real Estate Loans (other than the Non-Serviced Loans) and the
related Participated Loans, will be serviced by the Servicer or, with respect to
Specially Serviced Loans, the Special Servicer, in each case pursuant to the
Servicing Agreement, subject to the consultation, consent and direction rights
of the Collateral Manager as set forth in the Servicing Agreement, subject to
those conditions, restrictions or termination events expressly provided therein.
Nothing in this Indenture shall be interpreted to limit in any respect the
rights of the Collateral Manager under the Servicing Agreement and none of the
Issuer, Co-Issuer, Note Administrator and Trustee shall take any action under
this Indenture inconsistent with the rights of the Collateral Manager set forth
under the Servicing Agreement.

Section 7.19Designated Transaction Representative.

(a)The Issuer and the Co-Issuer hereby appoint the Note Administrator, and the
Note Administrator hereby accepts the appointment as Designated Transaction
Representative for purposes of determining from time to time at such intervals
as it determines whether a Benchmark Transition Event has occurred for purposes
of the Indenture and the Notes as set forth in Section 2.16.

(b)The Designated Transaction Representative shall be entitled to receive, on
each Payment Date, reimbursement for all reasonable out‑of‑pocket expenses
incurred by it in the course of performing its obligations hereunder in the
order specified in the Priority of Payments as set forth in Section 11.1 (or in
such other manner in which Company Administrative Expenses are permitted to be
paid under the Indenture). Such expenses shall include the reasonable
compensation and out-of-pocket expenses, disbursements and advances of the
Designated Transaction Representative’s agents, counsel, consultants, advisors
and experts (provided that any out-of-pocket fees paid to the Designated
Transaction Representative’s consultants, advisors or experts shall be limited
to $75,000 over the life of the transaction). The payment obligations to the
Designated Transaction Representative pursuant to this Section 7.1 shall survive
the termination of this Agreement. If the Designated Transaction Representative
is terminated pursuant to clause (j) below, the Designated Transaction
Representative shall be entitled to be paid on the next succeeding Payment Date
all expenses accruing to it to the date of such termination, resignation or
removal in accordance with the Priority of Payments set forth in Section 11.1.

(c)In the discharge of its obligations, the Designated Transaction
Representative shall not be liable for actions taken or omitted to be taken
unless such actions are taken or omitted to be taken by reason of the Designated
Transaction Representative’s gross negligence. The Co-Issuers hereby waive and
release, subject to the foregoing, any and all claims with respect to any action
taken or omitted to be taken with respect to a Benchmark Replacement, including,
without limitation, determinations as to the occurrence of a Benchmark
Transition Event or a Benchmark Replacement Date, the selection of a Benchmark
Replacement, the determination of the applicable Benchmark Replacement
Adjustment, and the determination and implementation of any Benchmark
Replacement Conforming Changes.

-137-

--------------------------------------------------------------------------------

 

(d)The Designated Transaction Representative shall have no direct or indirect
liability whatsoever to the holders of any interest in any Note or Preferred
Share, it being understood that the only remedies available to holders of the
Notes and Preferred Shares in respect of any Benchmark Replacement will be the
implementation via court order of a different Benchmark Replacement and the
implementation of any court-ordered Benchmark Replacement Date, Benchmark
Replacement Adjustment, and the determination and implementation of any
Benchmark Replacement Conforming Changes and other potential remedies, but not
any remedies against the Designated Transaction Representative.

(e)The Note Administrator, Calculation Agent and any third party from whom the
Designated Transaction Representative receives advice in connection with the
discharge of its obligations as Designated Transaction Representative will be
beneficiaries of this Section 7.19.

(f)The Designated Transaction Representative shall have no responsibility in
respect of any failure to select a Benchmark Replacement due to the
unavailability of sufficient guidance from the Relevant Governmental Body or
ISDA Definitions or from market practice (taking into account guidance from
consultants, advisors or experts) or in the event the Designated Transaction
representative determines in its discretion that there is not otherwise an
industry-accepted rate of interest, spread adjustment or methods for calculating
a Benchmark Replacement. The Designated Transaction Representative shall be
fully protected in acting in accordance with its good faith understanding of the
recommendations, selections, endorsements or any other guidelines provided by a
Relevant Governmental Body or ISDA; provided, however, that the Designated
Transaction Representative shall only be liable to the extent that it was
grossly negligent. In the event the Designated Transaction representative has to
make determinations giving due consideration to industry-accepted standards or
market practice, the Designated Transaction Representative shall be fully
protected in making such determinations based on its good faith understanding of
current industry-accepted standards or market practice (it being understood that
such standards or practices may evolve quickly and over time), and the
Designated Transaction Representative may, in its sole discretion, refrain from
performing its obligations until it determines that such industry-accepted
standards or market practice exist to make such determinations. In all cases,
the Designated Transaction Representative may consult with and shall be entitled
to conclusively rely on the advice of legal counsel and the advice of
consultants, advisors and experts (appointed in good faith) with respect to any
determination that the Designated Transaction Representative is required to make
as Designated Transaction Representative and shall be protected if it acts in
reliance upon such advice.

(g)The Designated Transaction Representative shall incur no liability to anyone
in acting upon any signature, instrument, statement, notice, resolution,
request, direction, consent, order, certificate, report, opinion, bond or other
document or paper reasonably believed by it to be genuine and believed by it to
be signed by the proper party or parties. Subject to the provisions of Section
14.6, the Designated Transaction Representative may exercise any of its rights
or powers hereunder or perform any of its duties hereunder either directly or by
or through agents or attorneys, and the Designated Transaction Representative
shall not be responsible for any misconduct or negligence on the part of any
agent or attorney appointed with due care by it. The Designated Transaction
Representative shall in no event have any liability for the actions or omissions
of the Issuer, the Collateral Manager, the Servicer, the Note Administrator or
any other Person, and shall have no liability for any inaccuracy or error in any
duty performed by it that results from or is caused by inaccurate, untimely or
incomplete information or data received by it from the Issuer, the Collateral
Manager, the Servicer, the Note Administrator or another Person.

-138-

--------------------------------------------------------------------------------

 

(h)Under no circumstances shall the Designated Transaction Representative be
liable for indirect, punitive, special or consequential damages under or
pursuant to this Agreement, its duties or obligations hereunder or arising out
of or relating to the subject matter hereof, even if the Designated Transaction
Representative has been advised of the likelihood of such damages and regardless
of the form of such action. Notwithstanding anything herein and without limiting
the generality of any terms of Section 2.16 or this Section 7.19, the Designated
Transaction Representative shall not have any liability to the extent of any
expense, loss, damage, demand, charge or claim resulting from or caused by
events or circumstances beyond the reasonable control of such party including,
without limitation, the interruption, suspension or restriction of trading on or
the closure of any securities markets, power or other mechanical or
technological failures or interruptions, computer viruses, communications
disruptions, work stoppages, natural disasters, fire, war, terrorism, riots,
rebellions, or other similar acts. No provision of this Agreement shall require
the Designated Transaction Representative to take any action that it believes to
be contrary to applicable law or to expend or risk its own funds or otherwise
incur financial liability in the performance of any of its duties thereunder if
it shall have reasonable grounds to believe that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it. The Designated Transaction Representative shall not be deemed to have notice
or knowledge of any provisions or terms of any Transaction Document to which it
is not a party.

(i)The Issuer shall, and hereby agrees to, indemnify, defend and hold harmless
each of the Designated Transaction Representative, the Note Administrator, the
Calculation Agent and its Affiliates, directors, officers, agents and employees
from any and all losses, damages, liabilities, demands, charges, costs, expenses
(including the reasonable fees and out-of-pocket expenses incurred in connection
with the enforcement of this indemnity and including reasonable attorneys’ fees)
incurred in connection with (i) in the case of the Designated Transaction
Representative, the discharge of the obligations of the Designated Transaction
Representative, other than for its own gross negligence (notwithstanding any
other provision or standard of care referenced herein or in the Transaction
Documents), and (ii) in the case of the Note Administrator and Calculation
Agent, their reliance upon the actions of the Designated Transaction
Representative. With respect to the institution of any claims or lawsuits
arising out of or in connection with the discharge of its obligations as
Designated Transaction Representative, the Designated Transaction representative
will be entitled to receive, in addition to the reimbursement of expenses as
described in clause (b) above, liquidated damages in an amount 1.5 times the
aggregate out of pocket costs and expenses (including reasonable attorneys’
fees) otherwise owing to it pursuant to the foregoing indemnity. For the
avoidance of doubt, all indemnities payable under this subsection and liquidated
damages shall be uncapped and payable as Company Administrative Expenses in
accordance with the Priority of Payments.

-139-

--------------------------------------------------------------------------------

 

(j)Subject to Section 7.1(k), the Designated Transaction Representative may
resign its duties hereunder by providing the Co-Issuers with fifteen (15) days’
prior written notice. Subject to Section 7.1(k), the Co-Issuers may remove the
Designated Transaction Representative for cause by providing the Designated
Transaction Representative with at least fifteen (15) days’ prior written notice
(with a copy to the Trustee, the Note Administrator, the Collateral Manager and
each Rating Agency) if (i) the Designated Transaction Representative shall
default in the performance of any of its duties under this Agreement and, after
notice of such default, shall not cure such default within fifteen (15) days
(or, if such default cannot be cured in such time, shall not have given within
ten (10) days such assurance of cure as shall be reasonably satisfactory to the
Co-Issuers), (ii) the Designated Transaction Representative is dissolved (other
than pursuant to a consolidation, amalgamation or merger) or has a resolution
passed for its winding-up, official management or liquidation (other than
pursuant to a consolidation, amalgamation or merger), (iii) a court having
jurisdiction in the premises shall enter a decree or order for relief, and such
decree or order shall not have been vacated within sixty (60) days, in respect
of the Designated Transaction Representative in any involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Designated Transaction Representative
or any substantial part of its property or order the winding‑up or liquidation
of its affairs or (iv) the Designated Transaction Representative shall commence
a voluntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, shall consent to the entry of an order for
relief in an involuntary case under any such law, shall consent to the
appointment of a receiver, liquidator, assignee, trustee, custodian,
sequestrator or similar official for the Designated Transaction Representative
or any substantial part of its property, shall consent to the taking of
possession by any such official of any substantial part of its property, shall
make any general assignment for the benefit of creditors or shall fail generally
to pay its debts as they become due. The Designated Transaction Representative
agrees that if any of the events specified in clauses (ii), (iii) or (iv) shall
occur, it shall give written notice thereof to the Co-Issuers, the Collateral
Manager, the Trustee, the Note Administrator and each Rating Agency within three
(3) Business Days after the happening of such event. The Designated Transaction
Representative shall cooperate with the Issuer and any successor Designated
Transaction Representative, and take all reasonable steps requested to assist
the Issuer in making an orderly transfer of the duties of the Designated
Transaction Representative.

(k)No resignation or removal of the Designated Transaction Representative
pursuant to this Section shall be effective until a successor Designated
Transaction Representative shall have been appointed by the Co-Issuers that is
reasonably acceptable to the Collateral Manager. If a successor Designated
Transaction Representative does not take office within fifteen (15) days after
the retiring Designated Transaction Representative resigns or is removed, the
retiring Designated Transaction Representative, the Issuer, the Collateral
Manager or a Majority of the Controlling Class, may petition a court of
competent jurisdiction for the appointment of a successor Designated Transaction
Representative at the expense of the Issuer.

(l)Subject to Section 7.1(k), at any time that the Designated Transaction
Representative is the same institution as the Note Administrator, the Designated
Transaction Representative hereby agrees that upon the appointment of a
successor Note Administrator, the Designated Transaction Representative shall
immediately resign and such successor Note Administrator shall automatically
become the Designated Transaction Representative under this Agreement. Any such
successor Note Administrator shall be required to agree to assume the duties of
the Designated Transaction Representative under the terms and conditions of this
Agreement in its acceptance of appointment as successor Note Administrator.

(m)The Designated Transaction Representative may be removed by the Issuer at any
time with cause, or without cause upon thirty (30) days’ written notice.

-140-

--------------------------------------------------------------------------------

 

ARTICLE 8

SUPPLEMENTAL INDENTURES

Section 8.1Supplemental Indentures Without Consent of Securityholders.

(a)Without the consent of the Holders of any Notes or any Preferred
Shareholders, and without satisfaction of the Rating Agency Condition, the
Issuer, the Co-Issuer, when authorized by Board Resolutions of the Co-Issuers,
the Trustee, the Advancing Agent and the Note Administrator, at any time and
from time to time subject to the requirement provided below in this Section 8.1,
may enter into one or more indentures supplemental hereto, in form satisfactory
to the parties thereto, for any of the following purposes:

(i)evidence the succession of any Person to the Issuer or the Co-Issuer and the
assumption by any such successor of the covenants of the Issuer or the
Co-Issuer, as applicable, herein and in the Notes;

(ii)add to the covenants of the Issuer, the Co-Issuer, the Note Administrator or
the Trustee for the benefit of the Holders of the Notes, Preferred Shareholders
or to surrender any right or power herein conferred upon the Issuer or the
Co-Issuer, as applicable;

(iii)convey, transfer, assign, mortgage or pledge any property to or with the
Trustee, or add to the conditions, limitations or restrictions on the authorized
amount, terms and purposes of the issue, authentication and delivery of the
Notes;

(iv)evidence and provide for the acceptance of appointment hereunder of a
successor Trustee or a successor Note Administrator and to add to or change any
of the provisions of this Indenture as shall be necessary to facilitate the
administration of the trusts hereunder by more than one Trustee, pursuant to the
requirements of Sections 6.9, 6.10 and 6.12 hereof;

(v)correct or amplify the description of any property at any time subject to the
lien of this Indenture, or to better assure, convey and confirm unto the Trustee
any property subject or required to be subject to the lien of this Indenture
(including, without limitation, any and all actions necessary or desirable as a
result of changes in law or regulations) or to subject any additional property
to the lien of this Indenture;

(vi)modify the restrictions on and procedures for resales and other transfers of
Notes to reflect any changes in applicable law or regulation (or the
interpretation thereof) or to enable the Issuer and the Co-Issuer to rely upon
any exemption or exclusion from registration under the Securities Act, the
Exchange Act or the 1940 Act (including, without limitation, (A) to prevent any
Class of Notes from being considered an “ownership interest” under the Volcker
Rule or (B) to prevent the Issuer or the Co-Issuer from being considered a
“covered fund” under the Volcker Rule) or to remove restrictions on resale and
transfer to the extent not required thereunder;

-141-

--------------------------------------------------------------------------------

 

(vii)accommodate the issuance, if any, of Notes in global or book-entry form
through the facilities of DTC or otherwise;

(viii)take any action commercially reasonably necessary or advisable as required
for the Issuer to comply with the requirements of FATCA; or to prevent the
Issuer from failing to qualify as a Qualified REIT Subsidiary or other
disregarded entity of a REIT for U.S. federal income tax purposes or from
otherwise being treated as a foreign corporation engaged in a trade or business
in the United States for federal income tax purposes, or to prevent the Issuer,
the Holders of the Notes, the Holders of the Preferred Shares or the Trustee
from being subject to withholding or other taxes, fees or assessments or from
otherwise being subject to U.S. federal, state, local or foreign income or
franchise tax on a net basis;

(ix)accommodate the settlement of the Notes in book-entry form through the
facilities of DTC, Euroclear or Clearstream, Luxembourg or otherwise;

(x)authorize the appointment of any listing agent, transfer agent, paying agent
or additional registrar for any Class of Notes required or advisable in
connection with the listing of any Class of Notes on any stock exchange, and
otherwise to amend this Indenture to incorporate any changes required or
requested by any governmental authority, stock exchange authority, listing
agent, transfer agent, paying agent or additional registrar for any Class of
Notes in connection therewith;

(xi)evidence changes to applicable laws and regulations;

(xii)to modify, eliminate or add to any of the provisions of this Indenture in
the event the Regulation RR or the EU Securitization Laws are amended or
repealed, in order to modify or eliminate the risk retention requirements (or,
in respect of the EU Securitization Laws, other requirements, including those
relating to transparency, disclosure and credit-granting) in the event of such
amendment or repeal; provided that (a) in relation to the Regulation RR, the
Trustee has received an opinion of counsel or (b) in relation to the EU
Securitization Laws, the Collateral Manager certifies to the Trustee that it has
received written legal advice, in each case, to the effect the action is
consistent with and will not cause a violation of the Regulation RR or the EU
Securitization Laws (as applicable);

(xiii)reduce the minimum denominations required for transfer of the Notes;

(xiv)modify the provisions of this Indenture with respect to reimbursement of
Nonrecoverable Interest Advances if (a) the Collateral Manager determines that
the commercial mortgage securitization industry standard for such provisions has
changed, in order to conform to such industry standard and (b) such modification
does not adversely affect the status of Issuer for U.S. federal income tax
purposes, as evidenced by an Opinion of Counsel;

-142-

--------------------------------------------------------------------------------

 

(xv)modify the procedures set forth in this Indenture relating to compliance
with Rule 17g-5 of the Exchange Act; provided that the change would not
materially increase the obligations of the Collateral Manager, the Note
Administrator, the Trustee, any paying agent, the Servicer or the Special
Servicer (in each case, without such party’s consent) and would not adversely
affect in any material respect the interests of any Noteholder or Holder of the
Preferred Shares; provided, further, that the Collateral Manager must provide a
copy of any such amendment to the 17g-5 Information Provider for posting to the
Rule 17g-5 Website and provide notice of any such amendment to the Rating
Agencies; and

(xvi)at the direction of 100% of the holders of the Preferred Shares (including
any party that shall become the beneficial owner of 100% of the Preferred Shares
because of a default under any financing arrangement for which the Preferred
Shares are security), modify the provisions of this Indenture to adopt
restrictions provided by tax counsel in order to prevent the Issuer from being
treated as a foreign corporation that is engaged in a trade or business in the
United States for U.S. federal income tax purposes or otherwise become subject
to U.S. federal withholding tax or U.S. federal income tax on a net basis.

provided that (subject to the further provisions on modification and amendment
of this Indenture) such action will not adversely affect the tax treatment of
the Notes as indebtedness, constitute an event requiring the beneficial owner of
the Offered Notes to recognize gain or loss for U.S. federal income tax purposes
or cause the Issuer to be subject to U.S. federal tax on a net income basis.

In the event that any or all restrictions and/or limitations under Regulation RR
or the EU Securitization Laws are withdrawn, repealed or modified to be less
restrictive on the Sponsor, at the request of the Sponsor and, in the case of
the EU Securitization Laws, EU Retention Holder, the Issuer, the Co-Issuer, the
Trustee and the Note Administrator agree to modify any corresponding terms of
the Indenture to reflect any such withdrawal, repeal or modification.

The Trustee shall not enter into any such supplemental indenture unless the
Trustee and the Note Administrator have received, in addition to such other
requirements under the Indenture, a No Trade or Business Opinion from counsel to
the Issuer.

The Note Administrator and Trustee are each hereby authorized to join in the
execution of any such supplemental indenture and to make any further appropriate
agreements and stipulations which may be therein contained, but the Note
Administrator and Trustee shall not be obligated to enter into any such
supplemental indenture which affects the Note Administrator’s or Trustee’s own
rights, duties, liabilities or immunities under this Indenture or otherwise,
except to the extent required by law.

(b)Notwithstanding Section 8.1(a) or any other provision of this Indenture,
without the consent of the Holders of any Notes or any Preferred Shareholders,
and, except as provided below, without satisfaction of the Rating Agency
Condition, the Issuer, the Co-Issuer, when authorized by Board Resolutions of
the Co-Issuers, the Trustee and the Note Administrator, may enter into one or
more indentures supplemental hereto, in form satisfactory to the Trustee and the
Note Administrator, for any of the following purposes:

-143-

--------------------------------------------------------------------------------

 

(i)conform this Indenture to the provisions described in the Offering Memorandum
(or any supplement thereto);

(ii)to correct any defect or ambiguity in this Indenture in order to address any
manifest error, omission or mistake in any provision of this Indenture;

(iii)to conform the Indenture to any Rating Agency Test Modification; or

(iv)to provide for the Notes of each Class to bear interest based on the
applicable Benchmark Replacement from and after the related Benchmark
Replacement Date; and/or at the direction of the Designated Transaction
Representative, to make Benchmark Replacement Conforming Changes.

(c)In the event that any or all restrictions and/or limitations under the
Regulation RR or European Union laws or regulations relating to risk retention
requirements in securitization transaction are withdrawn, repealed or modified
to be less restrictive on the Sponsor and/or the EU Retention Holder, as
applicable, then at the request of the Sponsor or, in the case of the EU
Securitization Laws, the Issuer, the Co-Issuer, the Trustee and the Note
Administrator agree to modify any corresponding terms of this Indenture in
accordance with Section 8.1(a)(xi) to reflect any such withdrawal, repeal or
modification.

Section 8.2Supplemental Indentures with Consent of Securityholders.

Except as set forth below, the Note Administrator, the Trustee, the Advancing
Agent and the Co‑Issuers may enter into one or more indentures supplemental
hereto to add any provisions to, or change in any manner or eliminate any of the
provisions of, this Indenture or modify in any manner the rights of the Holders
of any Class of Notes or the Preferred Shares under this Indenture only (x) with
the written consent of the Holders of at least Majority in Aggregate Outstanding
Amount of the Notes of each Class materially and adversely affected thereby
(excluding any Notes owned by the Issuer, the Collateral Manager or any of their
respective Affiliates) and the Holder of Preferred Shares if materially and
adversely affected thereby, by Act of said Securityholders delivered to the
Trustee, the Note Administrator and the Co-Issuers, and (y) subject to
satisfaction of the Rating Agency Condition, notice of which may be in
electronic form. The consent of the Holders of any Class of Notes or the Holders
of the Preferred Shares shall be binding on all present and future Holders such
Class of Notes or Holders of the Preferred Shares, as applicable.

Without the consent of (x) all of the Holders of each Outstanding Class of Notes
and (y) all of the Holders of the Preferred Shares, no supplemental indenture
may:

(a)change the Stated Maturity Date of the principal of or the due date of any
installment of interest on any Note, reduce the principal amount thereof or the
Note Interest Rate thereon or the Redemption Price with respect to any Note,
change the date of any scheduled distribution on the Preferred Shares, or the
Redemption Price with respect thereto, change the earliest date on which any
Note may be redeemed at the option of the Issuer, change the provisions of this
Indenture that apply proceeds of any Collateral to the payment of principal of
or interest on Notes or of distributions to the Preferred Share Paying Agent for
the payment of distributions in respect of the Preferred Shares or change any
place where, or the coin or currency in which, any Note or the principal thereof
or interest thereon is payable, or impair the right to institute suit for the
enforcement of any such payment on or after the Stated Maturity Date thereof
(or, in the case of redemption, on or after the applicable Redemption Date);

-144-

--------------------------------------------------------------------------------

 

(b)reduce the percentage of the Aggregate Outstanding Amount of Holders of Notes
of each Class or the Notional Amount of Preferred Shares of the Holders thereof
whose consent is required for the authorization of any such supplemental
indenture or for any waiver of compliance with certain provisions of this
Indenture or certain Defaults hereunder or their consequences provided for in
this Indenture;

(c)impair or adversely affect the Collateral except as otherwise permitted in
this Indenture;

(d)permit the creation of any lien ranking prior to or on a parity with the lien
of this Indenture with respect to any part of the Collateral or terminate such
lien on any property at any time subject hereto or deprive the Holder of any
Note of the security afforded to such Holder by the lien of this Indenture;

(e)reduce the percentage of the Aggregate Outstanding Amount of Holders of Notes
of each Class whose consent is required to request the Trustee to preserve the
Collateral or rescind any election to preserve the Collateral pursuant to
Section 5.5 or to sell or liquidate the Collateral pursuant to Section 5.4 or
5.5 hereof;

(f)modify any of the provisions of this Section 8.2, except to increase any
percentage of Outstanding Notes whose holders’ consent is required for any such
action or to provide that other provisions of this Indenture cannot be modified
or waived without the consent of the Holder of each Outstanding Note affected
thereby;

(g)modify the definition of the term “Outstanding” or the provisions of Section
11.1(a) or Section 13.1 hereof;

(h)modify any of the provisions of this Indenture in such a manner as to affect
the calculation of the amount of any payment of interest on or principal of any
Note on any Payment Date or of distributions to the Preferred Share Paying Agent
for the payment of distributions in respect of the Preferred Shares on any
Payment Date (or any other date) or to affect the rights of the Securityholders
to the benefit of any provisions for the redemption of such Securities contained
herein;

(i)reduce the permitted minimum denominations of the Notes below the minimum
denomination necessary to maintain an exemption from the registration
requirements of the Securities Act or the 1940 Act;

(j)modify any provisions regarding non- recourse or non-petition covenants with
respect to the Issuer and the Co-Issuer; or

(k)modify any provisions of Section 8.1 or this Section 8.2 (with respect to
supplemental indentures).

The Trustee and the Note Administrator shall be entitled to rely upon an
Officer’s Certificate of the Issuer (or the Collateral Manager on its behalf) in
determining whether or not the Securityholders would be materially or adversely
affected by such change (after giving notice of such change to the
Securityholders). Such determination shall be conclusive and binding on all
present and future Securityholders. Neither the Trustee nor the Note
Administrator shall be liable for any such determination made in good faith.

-145-

--------------------------------------------------------------------------------

 

Section 8.3Execution of Supplemental Indentures.

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article 8 or the modifications thereby of the trusts
created by this Indenture, the Note Administrator and Trustee shall be entitled
to receive, and shall be fully protected in relying upon, an Opinion of Counsel
stating that the execution of such supplemental indenture is authorized or
permitted by this Indenture and that all conditions precedent thereto have been
satisfied (which Opinion of Counsel may rely upon an Officer’s Certificate as to
whether or not the Securityholders would be materially and adversely affected by
such supplemental indenture). The Note Administrator and Trustee may, but shall
not be obligated to, enter into any such supplemental indenture which affects
its own rights, duties or immunities under this Indenture or otherwise.

The Issuer will be required to provide a draft of any proposed supplement,
modification or amendment to the Indenture to the Note Administrator for posting
on the Note Administrator’s website at least fifteen (15) Business Days before
such supplement, modification or amendment is executed.

Pursuant to the Collateral Management Agreement, the Servicer and Special
Servicer will be bound to follow any amendment or supplement to this Indenture
of which it has received written notice at least ten (10) Business Days prior to
the execution and delivery of such amendment or supplement; provided, however,
that with respect to any amendment or supplement to this Indenture which may, in
the judgment of the Servicer or the Special Servicer adversely affect the
Servicer or the Special Servicer, the Servicer or Special Servicer, as
applicable, shall not be bound (and the Issuer agrees that it will not permit
any such amendment to become effective) unless the Servicer or Special Servicer,
as applicable, gives written consent to the Note Administrator, the Trustee and
the Issuer to such amendment. The Issuer and the Note Administrator shall give
written notice to the Servicer and Special Servicer of any amendment made to
this Indenture pursuant to its terms. In addition, the Servicer and Special
Servicer’s written consent shall be required prior to any amendment to this
Indenture by which it is adversely affected.

The Collateral Manager will be bound to follow any amendment or supplement to
this Indenture, a copy of which it has received at least ten (10) Business Days
prior to the execution and delivery of such amendment; provided, however, that
with respect to any amendment or supplement to this Indenture which may, in the
judgment of the Collateral Manager, adversely affect it, the Collateral Manager
will not be bound (and the Issuer agrees that it will not permit any such
amendment to become effective) unless the Collateral Manager gives written
consent to the Trustee and the Issuer to such amendment. The Issuer and the
Trustee will give written notice to the Collateral Manager of any amendment made
to this Indenture pursuant to its terms. In addition, the Collateral Manager’s
written consent will be required prior to any amendment to this Indenture by
which it is adversely affected.

The Sponsor’s written consent shall be required prior to any amendment to this
Indenture by which the Sponsor is adversely affected.

-146-

--------------------------------------------------------------------------------

 

At the cost of the Issuer, the Note Administrator shall provide to each
Noteholder, each holder of Preferred Shares and, for so long as any Class of
Notes shall remain Outstanding and is rated, the Note Administrator shall
provide to the 17g-5 Information Provider and the Rating Agencies a copy of any
proposed supplemental indenture at least fifteen (15) Business Days prior to the
execution thereof by the Note Administrator, and following execution shall
provide to the 17g-5 Information Provider and the Rating Agencies a copy of the
executed supplemental indenture.

The Trustee shall not enter into any such supplemental indenture (i) if such
action would adversely affect the tax treatment of the Notes as described in the
Offering Memorandum under the heading “Certain U.S. Federal Income Tax
Considerations” to any material extent or otherwise cause any of the statements
described in the Offering Memorandum under the heading “Certain U.S. Federal
Income Tax Considerations” to be inaccurate or incorrect to any material extent,
and (ii) unless the Trustee and the Note Administrator have received an Opinion
of Counsel from Dechert LLP, Vinson & Elkins LLP or other nationally recognized
U.S. tax counsel experienced in such matters that the proposed supplemental
indenture will not cause the Issuer to be treated as a foreign corporation that
is engaged in a trade or business in the United States for U.S. federal income
tax purposes. The Trustee and the Note Administrator shall be entitled to rely
upon (i) the receipt of notice from the Rating Agencies or the Requesting Party,
which may be in electronic form, that the Rating Agency Condition has been
satisfied and (ii) receipt of an Opinion of Counsel forwarded to the Trustee and
the Note Administrator certifying that, following provision of notice of such
supplemental indenture to the Noteholders and holders of the Preferred Shares,
that the Securityholders would not be materially and adversely affected by such
supplemental indenture. Such determination shall be conclusive and binding on
all present and future Securityholders. Neither the Trustee nor the Note
Administrator shall be liable for any such determination made in good faith and
in reliance upon such Opinion of Counsel, as the case may be.

It shall not be necessary for any Act of Securityholders under this Section 8.3
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such Act shall approve the substance thereof.

Promptly after the execution by the Issuer, the Co-Issuer, the Note
Administrator and the Trustee of any supplemental indenture pursuant to this
Section 8.3, the Note Administrator, at the expense of the Issuer, shall mail to
the Securityholders, the Preferred Share Paying Agent, the Servicer, the Special
Servicer, the Sponsor and, so long as the Notes are Outstanding and so rated,
the Rating Agencies a copy thereof based on an outstanding rating. Any failure
of the Trustee and the Note Administrator to publish or mail such notice, or any
defect therein, shall not, however, in any way impair or affect the validity of
any such supplemental indenture.

Section 8.4Effect of Supplemental Indentures.

Upon the execution of any supplemental indenture under this Article 8, this
Indenture shall be modified in accordance therewith, such supplemental indenture
shall form a part of this Indenture for all purposes and every Holder of Notes
theretofore and thereafter authenticated and delivered hereunder, and every
Holder of Preferred Shares, shall be bound thereby.

-147-

--------------------------------------------------------------------------------

 

Section 8.5Reference in Notes to Supplemental Indentures.

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article 8 may, and if required by the Note
Administrator shall, bear a notice in form approved by the Note Administrator as
to any matter provided for in such supplemental indenture. If the Issuer and the
Co-Issuer shall so determine, new Notes, so modified as to conform in the
opinion of the Note Administrator and the Issuer and the Co-Issuer to any such
supplemental indenture, may be prepared and executed by the Issuer and the
Co-Issuer and authenticated and delivered by the Note Administrator in exchange
for Outstanding Notes. Notwithstanding the foregoing, any Note authenticated and
delivered hereunder shall be subject to the terms and provisions of this
Indenture, and any supplemental indenture.

ARTICLE 9

REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES

Section 9.1Clean-up Call; Tax Redemption; Optional Redemption; and Auction Call
Redemption.

(a)The Notes shall be redeemed by the Issuer and the Co-Issuer, as applicable,
at the direction of the Collateral Manager by written notice to the Issuer, the
Note Administrator and the Trustee (such redemption, a “Clean-up Call”), in
whole but not in part, at a price equal to the applicable Redemption Prices on
any Payment Date on or after the Payment Date on which the Aggregate Outstanding
Amount of the Offered Notes (excluding Deferred Interest amounts) has been
reduced to 10% or less of the Aggregate Outstanding Amount of the Offered Notes
on the Closing Date; provided that that the funds available to be used for such
Clean-up Call will be sufficient to pay the Total Redemption Price. Disposition
of Collateral in connection with a Clean-up Call may include sales of Collateral
to more than one purchaser, including by means of sales of participation
interests in one or more Participated Loans to more than one purchaser.

(b)The Notes shall be redeemable by the Issuer and the Co-Issuer, as applicable,
in whole but not in part, at the written direction of a Majority of Preferred
Shareholders delivered to the Issuer, the Note Administrator and the Trustee, on
the Payment Date following the occurrence of a Tax Event if the Tax Materiality
Condition is satisfied at a price equal to the applicable Redemption Prices
(such redemption, a “Tax Redemption”); provided that that the funds available to
be used for such Tax Redemption will be sufficient to pay the Total Redemption
Price. Upon the receipt of such written direction of a Tax Redemption, the Note
Administrator shall provide written notice thereof to the Securityholders and
the Rating Agencies. Any sale or disposition of a Collateral Interest by the
Special Servicer in connection with a Tax Redemption shall be performed upon
Issuer Order by the Special Servicer on behalf of the Issuer.

(c)The Notes shall be redeemable by the Issuer and the Co-Issuer, as applicable,
in whole but not in part, and without payment of any penalty or premium, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of the
Preferred Shareholders to the Issuer, the Note Administrator and the Trustee
(such redemption, an “Optional Redemption”); provided, however, that the funds
available to be used for such Optional Redemption will be sufficient to pay the
Total Redemption Price. Notwithstanding anything herein to the contrary, the
Issuer shall not sell any Collateral Interest to any affiliate other than
Retention Holder in connection with an Optional Redemption.

-148-

--------------------------------------------------------------------------------

 

(d)The Notes shall be redeemable by the Issuer and the Co-Issuer, as applicable,
in whole but not in part, at a price equal to the applicable Redemption Prices,
on any Payment Date occurring in January, April, July or October in each year,
beginning on the Payment Date occurring in October 2029, upon the occurrence of
a Successful Auction, as defined in, and pursuant to the procedures set forth
in, Section 3.18(b) of the Servicing Agreement (such redemption, an “Auction
Call Redemption”).

(e)The election by the Collateral Manager to redeem the Notes pursuant to a
Clean-up Call shall be evidenced by an Officer’s Certificate from the Collateral
Manager directing the Note Administrator to pay to the Paying Agent the
Redemption Price of all of the Notes to be redeemed from funds in the Payment
Account in accordance with the Priority of Payments. In connection with a Tax
Redemption, the occurrence of a Tax Event and satisfaction of the Tax
Materiality Condition and the election by a Majority of Preferred Shareholders
to redeem the Notes pursuant to a Tax Redemption shall be evidenced by an
Officer’s Certificate from the Collateral Manager certifying that such
conditions for a Tax Redemption have occurred. The election by a Majority of
Preferred Shareholders to redeem the Notes pursuant to an Optional Redemption
shall be evidenced by an Officer’s Certificate from the Collateral Manager
certifying that the conditions for an Optional Redemption have occurred.

(f)A redemption pursuant to Section 9.1(a), 9.1(b) or 9.1(c) shall not occur
unless (i) at least five (5) Business Days before the scheduled Redemption Date,
(A) the Collateral Manager shall have furnished to the Trustee and the Note
Administrator evidence (in a form reasonably satisfactory to the Trustee and the
Note Administrator) that the Collateral Manager, on behalf of the Issuer, has
entered into a binding agreement or agreements with one or more financial
institutions whose long-term unsecured debt obligations (other than such
obligations whose rating is based on the credit of a Person other than such
institution) have a credit rating from Moody’s at least equal to the highest
rating of any Notes then Outstanding or whose short-term unsecured debt
obligations have a credit rating of “ P-1” or higher by Moody’s (as long as the
term of such agreement is ninety (90) days or less), (B) at least three (3)
Business Days before the scheduled Redemption Date, the Collateral Manager shall
have furnished to the Trustee and the Note Administrator evidence (in a form
reasonably satisfactory to the Trustee and the Note Administrator) that the
Collateral Manager, on behalf of the Issuer, has entered into a binding
agreement or agreements with the Retention Holder to sell (directly or by
participation or other arrangement) all or part of the Collateral not later than
the scheduled Redemption Date, or (C) at least three (3) Business Days prior to
the scheduled Redemption Date, TRTX (or an Affiliate or agent thereof) has
priced but not yet closed another securitization transaction, and (ii) the
related Sale Proceeds pursuant to clauses (a) or (c) or net proceeds pursuant to
clause (d), as applicable, (in immediately available funds), together with all
other available funds (including proceeds from the sale of the Collateral,
Eligible Investments maturing on or prior to the scheduled Redemption Date, all
amounts in the Accounts and available Cash), shall be an aggregate amount
sufficient to pay all amounts, payments, fees and expenses in accordance with
the Priority of Payments due and owing on such Redemption Date.

-149-

--------------------------------------------------------------------------------

 

Section 9.2Notice of Redemption.

(a)In connection with a Clean-up Call pursuant to Section 9.1(a), a Tax
Redemption pursuant to Section 9.1(b), an Optional Redemption pursuant to
Section 9.1(c), or an Auction Call Redemption pursuant to Section 9.1(d), the
Note Administrator shall set the applicable Record Date ten (10) Business Days
prior to the proposed Redemption Date. The Note Administrator shall deliver to
the Rating Agencies any notice received by it from the Issuer or the Special
Servicer of such proposed Redemption Date, the applicable Record Date, the
principal amount of Notes to be redeemed on such Redemption Date and the
Redemption Price of such Notes in accordance with Section 9.1.

(b)Any such notice of an Optional Redemption, Clean-up Call or Tax Redemption
may be withdrawn by the Issuer and the Co-Issuer at the direction of the
Collateral Manager up to the second Business Day prior to the scheduled
Redemption Date by written notice to the Note Administrator, the Trustee, the
Preferred Share Paying Agent, the Servicer, the Special Servicer and each Holder
of Notes to be redeemed. The failure of any Optional Redemption, Clean-up Call
or Tax Redemption that is withdrawn in accordance with this Indenture shall not
constitute an Event of Default.

Section 9.3Notice of Redemption or Maturity by the Issuer.

Any sale or disposition of a Collateral Interest by the Trustee in connection
with an Optional Redemption, Clean-up Call, Tax Redemption or Auction Call
Redemption shall be performed upon Issuer Order by the Collateral Manager on
behalf of the Issuer, and the Trustee shall have no responsibility or liability
therefore. Notice of redemption (or a withdrawal thereof) or Clean-up Call
pursuant to Section 9.1 or the Maturity of any Notes shall be given by first
class mail, postage prepaid, mailed not less than ten (10) Business Days (or,
where the notice of an Optional Redemption, a Clean-up Call or a Tax Redemption
is withdrawn pursuant to Section 9.2(b), four (4) Business Days (or promptly
thereafter upon receipt of written notice, if later)) prior to the applicable
Redemption Date or Maturity, to (unless the Note Administrator agrees to a
shorter notice period) the Trustee, the Servicer, the Special Servicer, the
Preferred Share Paying Agent, the Rating Agencies, and each Securityholder to be
redeemed, at its address in the Notes Register.

All notices of redemption shall state:

(a)the applicable Redemption Date;

(b)the applicable Redemption Price;

(c)that all the Notes are being paid in full and that interest on the Notes
shall cease to accrue on the Redemption Date specified in the notice; and

(d)the place or places where such Notes to be redeemed in whole are to be
surrendered for payment of the Redemption Price which shall be the office or
agency of the Paying Agent as provided in Section 7.2.

Notice of redemption shall be given by the Issuer and Co-Issuer, or at their
request, by the Note Administrator in their names, and at the expense of the
Issuer. Failure to give notice of redemption, or any defect therein, to any
Holder of any Note shall not impair or affect the validity of the redemption of
any other Notes.

-150-

--------------------------------------------------------------------------------

 

Section 9.4Notes Payable on Redemption Date.

Notice of redemption having been given as aforesaid, the Notes to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified, and from and after the Redemption Date (unless the Issuer
shall Default in the payment of the Redemption Price and accrued interest
thereon) the Notes shall cease to bear interest on the Redemption Date. Upon
final payment on a Note to be redeemed, the Holder shall present and surrender
such Note at the place specified in the notice of redemption on or prior to such
Redemption Date; provided, however, that if there is delivered to the Issuer,
the Co-Issuer, the Note Administrator and the Trustee such security or indemnity
as may be required by them to hold each of them harmless and an undertaking
thereafter to surrender such Note, then, in the absence of notice to the Issuer,
the Note Administrator and the Trustee that the applicable Note has been
acquired by a bona fide purchaser, such final payment shall be made without
presentation or surrender. Payments of interest on the Notes so to be redeemed
whose Maturity is on or prior to the Redemption Date shall be payable to the
Holders of such Notes, or one or more predecessor Notes, registered as such at
the close of business on the relevant Record Date according to the terms and
provisions of Section 2.7(f).

If any Note called for redemption shall not be paid upon surrender thereof for
redemption, the principal thereof shall, until paid, bear interest from the
Redemption Date at the applicable Note Interest Rate for each successive
Interest Accrual Period the Note remains Outstanding.

Section 9.5Mandatory Redemption.

(a)If either of the Note Protection Tests is not satisfied as of the most recent
Measurement Date, the Offered Notes shall be redeemed (a “Mandatory
Redemption”), from Interest Proceeds as set forth in Section 11.1(a)(i)(12) in
an amount necessary, and only to the extent necessary, for such Note Protection
Test to be satisfied. On or promptly after such Mandatory Redemption, the Issuer
shall certify or cause to be certified to the Rating Agencies and the Note
Administrator whether the Note Protection Tests have been satisfied.

ARTICLE 10

ACCOUNTS, ACCOUNTINGS AND RELEASES

Section 10.1Collection of Amounts; Custodial Account.

(a)Except as otherwise expressly provided herein, the Note Administrator may
demand payment or delivery of, and shall receive and collect, directly and
without intervention or assistance of any fiscal agent or other intermediary,
all amounts and other property payable to or receivable by the Note
Administrator pursuant to this Indenture, including all payments due on the
Collateral in accordance with the terms and conditions of such Collateral. The
Note Administrator shall segregate and hold all such amounts and property
received by it in an Eligible Account in trust for the Secured Parties, and
shall apply such amounts as provided in this Indenture. Any Indenture Account
may include any number of subaccounts deemed necessary or appropriate by the
Note Administrator for convenience in administering such account.

-151-

--------------------------------------------------------------------------------

 

(b)The Note Administrator in its capacity as Securities Intermediary on behalf
of the Trustee for the benefit of the Secured Parties (the “Securities
Intermediary”) shall, upon receipt, credit all Collateral Interests and Eligible
Investments to an account in its own name for the benefit of the Secured Parties
designated as the “Custodial Account.”

Section 10.2Reinvestment Account.

(a)The Note Administrator shall, on or prior to the Closing Date, establish a
single, segregated trust account which shall be designated as the “Reinvestment
Account,” which shall be held in trust in the name of the Note Administrator for
the benefit of the Secured Parties and over which the Note Administrator shall
have exclusive control and the sole right of withdrawal; provided, however, that
the Note Administrator shall only withdraw such amounts as directed by the
Issuer or the Collateral Manager on behalf of the Issuer. All amounts credited
to the Reinvestment Account pursuant to Section 11.1(a)(ii) or otherwise shall
be held by the Note Administrator as part of the Collateral and shall be applied
to the purposes herein provided.

(b)The Note Administrator agrees to give the Issuer and the Collateral Manager
prompt notice if it becomes aware that the Reinvestment Account or any funds on
deposit therein, or otherwise to the credit of the Reinvestment Account, becomes
subject to any writ, order, judgment, warrant of attachment, execution or
similar process. The Issuer shall have no legal, equitable or beneficial
interest in the Reinvestment Account other than in accordance with the Priority
of Payments. The Reinvestment Account shall remain at all times an Eligible
Account.

(c)The Collateral Manager, on behalf of the Issuer, may direct the Note
Administrator to, and upon such direction the Note Administrator shall, invest
all funds in the Reinvestment Account in Eligible Investments designated by the
Collateral Manager and in accordance with Section 11.2. All interest and other
income from such investments shall be deposited in the Reinvestment Account, any
gain realized from such investments shall be credited to the Reinvestment
Account, and any loss resulting from such investments shall be charged to the
Reinvestment Account. The Note Administrator shall not in any way be held liable
(except as a result of negligence, willful misconduct or bad faith) by reason of
any insufficiency of such Reinvestment Account resulting from any loss relating
to any such investment. If the Note Administrator does not receive written
investment instructions from an Authorized Officer of the Collateral Manager,
funds in the Reinvestment Account shall be held uninvested.

(d)Amounts in the Reinvestment Account shall remain in the Reinvestment Account
(or invested in Eligible Investments) until the earlier of (i) the time the
Collateral Manager instructs the Note Administrator in writing to transfer any
such amounts (or related Eligible Investments) to the Payment Account, (ii) the
time the Collateral Manager notifies the Note Administrator in writing that such
amounts (or related Eligible Investments) are to be applied to the acquisition
of Reinvestment Collateral Interests in accordance with Section 12.2.(a) and
(iii) the later of (x) the first Business Day after the last day of the
Reinvestment Period and (y) the last settlement date within sixty (60) days of
the last day of the Reinvestment Period of any Reinvestment Collateral Interest
that the Issuer entered into an irrevocable commitment to purchase during the
Reinvestment Period. Upon receipt of notice pursuant to clause (i) above and on
the date described in clause (iii) above, the Note Administrator shall transfer
the applicable amounts (or related Eligible Investments) to the Payment Account,
in each case for application on the next Payment Date pursuant to Section
11.1(a)(ii) as Principal Proceeds.

-152-

--------------------------------------------------------------------------------

 

(e)During the Reinvestment Period (and up to sixty (60) days thereafter to the
extent necessary to acquire Reinvestment Collateral Interests pursuant to
binding commitments entered into during the Reinvestment Period using Principal
Proceeds received during or after the Reinvestment Period), the Collateral
Manager on behalf of the Issuer may by notice to the Note Administrator direct
the Note Administrator to, and upon receipt of such notice the Note
Administrator shall, reinvest amounts (and related Eligible Investments)
credited to the Reinvestment Account in Commercial Real Estate Loans and
Participations selected by the Collateral Manager as permitted under and in
accordance with the requirements of Article 12 and such notice. The Note
Administrator shall be entitled to conclusively rely on such notice and shall
not be required to make any determination as to whether any loans or
participations satisfy the Eligibility Criteria or the Reinvestment Criteria.

(f)During the Reinvestment Period, upon certification by the Collateral Manager
to the Servicer and the Note Administrator that (i) the Note Protection Tests
were satisfied as of the immediately preceding Payment Date and (ii) the
Collateral Manager reasonably expects the Note Protection Tests to be satisfied
on the immediately succeeding Payment Date, the Servicer shall, pursuant to the
Servicing Agreement, remit any Unscheduled Principal Proceeds to the Note
Administrator for deposit into the Reinvestment Account prior to a Payment Date
and such Principal Proceeds available for distribution in accordance with the
Priority of Payments will be reduced accordingly. Upon receipt of such
certification by the Note Administrator and receipt of such funds from the
Servicer, the Note Administrator shall be entitled to release any such funds to
acquire Reinvestment Collateral Interests upon direction from the Collateral
Manager.

Section 10.3Payment Account.

(a)The Note Administrator shall, on or prior to the Closing Date, establish a
single, segregated trust account which shall be designated as the “Payment
Account,” which shall be held in trust for the benefit of the Secured Parties
and over which the Note Administrator shall have exclusive control and the sole
right of withdrawal. Any and all funds at any time on deposit in, or otherwise
to the credit of, the Payment Account shall be held in trust by the Note
Administrator, on behalf of the Trustee for the benefit of the Secured Parties.
Except as provided in Sections 11.1 and 11.2, the only permitted withdrawal from
or application of funds on deposit in, or otherwise to the credit of, the
Payment Account shall be (i) to pay the interest on and the principal of the
Notes and make other payments in respect of the Notes in accordance with their
terms and the provisions of this Indenture, (ii) to deposit into the Preferred
Share Distribution Account for distributions to the Preferred Shareholders,
(iii) upon Issuer Order, to pay other amounts specified therein, and
(iv) otherwise to pay amounts payable pursuant to and in accordance with the
terms of this Indenture, each in accordance with the Priority of Payments.

(b)The Note Administrator agrees to give the Issuer and the Collateral Manager
prompt notice if it becomes aware that the Payment Account or any funds on
deposit therein, or otherwise to the credit of the Payment Account, becomes
subject to any writ, order, judgment, warrant of attachment, execution or
similar process. The Issuer shall have no legal, equitable or beneficial
interest in the Payment Account other than in accordance with the Priority of
Payments. The Payment Account shall remain at all times an Eligible Account.

-153-

--------------------------------------------------------------------------------

 

Section 10.4[Reserved.]

Section 10.5Expense Reserve Account.

(a)The Note Administrator shall, on or prior to the Closing Date, establish a
single, segregated trust account which shall be designated as the “Expense
Reserve Account,” which shall be held in trust in the name of the Note
Administrator for the benefit of the Secured Parties and over which the Note
Administrator shall have exclusive control and the sole right of withdrawal. The
only permitted withdrawal from or application of funds on deposit in, or
otherwise standing to the credit of, the Expense Reserve Account shall be to pay
(on any day other than a Payment Date), accrued and unpaid Company
Administrative Expenses (other than accrued and unpaid expenses and indemnities
payable to the Collateral Manager under the Collateral Management Agreement);
provided that the Collateral Manager shall be entitled (but not required)
without liability on its part, to direct the Note Administrator to refrain from
making any such payment of a Company Administrative Expense on any day other
than a Payment Date if, in its reasonable determination, taking into account the
Priority of Payments, the payment of such amounts is likely to leave
insufficient funds available to pay in full each of the items payable prior
thereto in the Priority of Payments on the next succeeding Payment Date. Upon
direction by the Collateral Manager to the Note Administrator, amounts credited
to the Expense Reserve Account may be applied on or prior to the Determination
Date preceding the first Payment Date to pay amounts due in connection with the
offering of the Notes. On or after the first Payment Date, any amount remaining
in the Expense Reserve Account may, at the election of the Collateral Manager,
be designated as Interest Proceeds. On the date on which all or substantially
all of the Issuer’s assets have been sold or otherwise disposed of, the Issuer
by Issuer Order executed by an Authorized Officer of the Collateral Manager
shall direct the Note Administrator to, and upon receipt of such Issuer Order,
the Note Administrator shall, transfer all amounts on deposit in the Expense
Reserve Account to the Payment Account for application pursuant to Section
11.1(a)(i) as Interest Proceeds.

(b)On each Payment Date, the Collateral Manager may designate Interest Proceeds
(in an amount not to exceed U.S.$100,000 on such Payment Date) after application
of amounts payable pursuant to clauses (1) through (19) of Section 11.1(a)(i)
for deposit into the Expense Reserve Account.

(c)The Note Administrator agrees to give the Issuer and the Collateral Manager
prompt notice if it becomes aware that the Expense Reserve Account or any funds
on deposit therein, or otherwise to the credit of the Expense Reserve Account,
becomes subject to any writ, order, judgment, warrant of attachment, execution
or similar process. The Issuer shall have no legal, equitable or beneficial
interest in the Expense Reserve Account other than in accordance with the
Priority of Payments. The Expense Reserve Account shall remain at all times an
Eligible Account.

-154-

--------------------------------------------------------------------------------

 

(d)The Collateral Manager, on behalf of the Issuer, may direct the Note
Administrator to, and upon such direction the Note Administrator shall, invest
all funds in the Expense Reserve Account in Eligible Investments designated by
the Collateral Manager. All interest and other income from such investments
shall be deposited in the Expense Reserve Account, any gain realized from such
investments shall be credited to the Expense Reserve Account, and any loss
resulting from such investments shall be charged to the Expense Reserve Account.
The Note Administrator shall not in any way be held liable (except as a result
of negligence, willful misconduct or bad faith) by reason of any insufficiency
of such Expense Reserve Account resulting from any loss relating to any such
investment. If the Note Administrator does not receive written investment
instructions from an Authorized Officer of the Collateral Manager, funds in the
Expense Reserve Account shall be held uninvested.

Section 10.6[Reserved.]

Section 10.7Interest Advances.

(a)With respect to each Payment Date for which the sum of Interest Proceeds and,
if applicable, Principal Proceeds, collected during the related Due Period and
remitted to the Note Administrator that are available to pay interest on the
Notes in accordance with the Priority of Payments, are insufficient to remit the
interest due and payable with respect to the Class A Notes, the Class A-S Notes
and the Class B Notes on such Payment Date as a result of interest shortfalls on
the Collateral Interests (or the application of interest received on the
Collateral Interests to pay certain expenses in accordance with the terms of the
Servicing Agreement) (the amount of such insufficiency, an “Interest
Shortfall”), the Note Administrator shall provide the Advancing Agent with email
notice of such Interest Shortfall no later than the close of business on the
Business Day preceding such Payment Date, at the following addresses:
dginsberg@tpg.com and jruckman@tpg.com, or such other email address as provided
by the Advancing Agent to the Note Administrator. The Note Administrator shall
provide the Advancing Agent with additional email notice, prior to any funding
of an Interest Advance by the Advancing Agent, of any additional interest
remittances received by the Note Administrator after delivery of such initial
notice that reduces such Interest Shortfall. No later than 10:00 a.m. (New York
time) on the related Payment Date, the Advancing Agent shall advance the
difference between such amounts (each such advance, an “Interest Advance”) by
deposit of an amount equal to such Interest Advance in the Payment Account,
subject to a determination of recoverability by the Advancing Agent as described
in Section 10.7(b), and subject to a maximum limit in respect of any Payment
Date equal to the lesser of (i) the aggregate of such Interest Shortfalls that
would otherwise occur on the Class A Notes, the Class A-S Notes and the Class B
Notes and (ii) the aggregate of the interest payments not received in respect of
Collateral Interests with respect to such Payment Date (including, for such
purpose, interest payments received on the Collateral Interests but applied to
pay certain expenses in accordance with the terms of the Servicing Agreement).

-155-

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, in no circumstance will the Advancing Agent be
required to make an Interest Advance in respect of a Collateral Interest to the
extent that the aggregate outstanding amount of all unreimbursed Interest
Advances would exceed the Aggregate Outstanding Amount of the Offered Notes. In
addition, in no event will the Advancing Agent or Backup Advancing Agent be
required to advance any payments in respect of interest on any Class of Notes
other than the Class A Notes, the Class A-S Notes and the Class B Notes or
principal of any Note. Any Interest Advance made by the Advancing Agent with
respect to a Payment Date that is in excess of the actual Interest Shortfall for
such Payment Date shall be refunded to the Advancing Agent by the Note
Administrator on the related Payment Date (or, if such Interest Advance is made
prior to final determination by the Note Administrator of such Interest
Shortfall, on the Business Day of such final determination).

The Advancing Agent shall provide the Note Administrator written notice of a
determination by the Advancing Agent that a proposed Interest Advance would
constitute a Nonrecoverable Interest Advance no later than 10:00 a.m. (New York
time) on the related Payment Date. If the Advancing Agent shall fail to make any
required Interest Advance by 10:00 a.m. (New York time) on the Payment Date upon
which distributions are to be made pursuant to Section 11.1(a)(i), the
Collateral Manager shall remove the Advancing Agent in its capacity as advancing
agent hereunder as permitted in Section 16.5(d) and the Backup Advancing Agent
shall be required to make such Interest Advance no later than 11:00 a.m. (New
York time) on the Payment Date, subject to a determination of recoverability by
the Backup Advancing Agent as described in Section 10.7(b). Based upon available
information at the time, the Backup Advancing Agent, the Advancing Agent or the
Collateral Manager, as applicable, will provide fifteen (15) days prior notice
to the Rating Agencies if recovery of a Nonrecoverable Interest Advance would
result in an Interest Shortfall on the next succeeding Payment Date. No later
than the close of business on the Determination Date related to a Payment Date
on which the recovery of a Nonrecoverable Interest Advance would result in an
Interest Shortfall, the Special Servicer will provide the Rating Agencies notice
of such recovery.

(b)Notwithstanding anything herein to the contrary, neither the Advancing Agent
nor the Backup Advancing Agent, as applicable, shall be required to make any
Interest Advance unless such Person determines, in its sole discretion,
exercised in good faith that such Interest Advance, or such proposed Interest
Advance, plus interest expected to accrue thereon at the Reimbursement Rate,
will not be a Nonrecoverable Interest Advance. In determining whether any
proposed Interest Advance will be, or whether any Interest Advance previously
made is, a Nonrecoverable Interest Advance, the Advancing Agent or the Backup
Advancing Agent, as applicable, will take into account:

(i)amounts that may be realized on each Mortgaged Property in its “as is” or
then-current condition and occupancy;

(ii)the potential length of time before such Interest Advance may be reimbursed
and the resulting degree of uncertainty with respect to such reimbursement; and

(iii)the possibility and effects of future adverse changes with respect to the
Mortgaged Properties, and

(iv)the fact that Interest Advances are intended to provide liquidity only and
not credit support to the Holders of any Class of Notes entitled thereto.

-156-

--------------------------------------------------------------------------------

 

For purposes of any such determination of whether an Interest Advance
constitutes or would constitute a Nonrecoverable Interest Advance, an Interest
Advance will be deemed to be nonrecoverable if the Advancing Agent or the Backup
Advancing Agent, as applicable, determines that future Interest Proceeds and
Principal Proceeds may be ultimately insufficient to fully reimburse such
Interest Advance, plus interest thereon at the Reimbursement Rate within a
reasonable period of time. The Backup Advancing Agent will be entitled to
conclusively rely on any affirmative determination by the Advancing Agent that
an Interest Advance would have been a Nonrecoverable Interest Advance. Absent
bad faith, the determination by the Advancing Agent or the Backup Advancing
Agent, as applicable, as to the nonrecoverability of any Interest Advance shall
be conclusive and binding on the Holders of the Notes.

(c)Each of the Advancing Agent and the Backup Advancing Agent may recover any
previously unreimbursed Interest Advance made by it (including any
Nonrecoverable Interest Advance), together with interest thereon, first, from
Interest Proceeds and second (to the extent that there are insufficient Interest
Proceeds for such reimbursement), from Principal Proceeds to the extent that
such reimbursement would not trigger an additional Interest Shortfall; provided
that if at any time an Interest Advance is determined to be a Nonrecoverable
Interest Advance, the Advancing Agent or the Backup Advancing Agent shall be
entitled to recover all outstanding Interest Advances from the Collection
Account pursuant to the Servicing Agreement on any Business Day during any
Interest Accrual Period prior to the related Determination Date. The Advancing
Agent shall be permitted (but not obligated) to defer or otherwise structure the
timing of recoveries of Nonrecoverable Interest Advances in such manner as the
Advancing Agent determines is in the best interest of the Holders of the Notes,
as a collective whole, which may include being reimbursed for Nonrecoverable
Interest Advances in installments.

(d)The Advancing Agent and the Backup Advancing Agent will each be entitled with
respect to any Interest Advance made by it (including Nonrecoverable Interest
Advances) to interest accrued on the amount of such Interest Advance for so long
as it is outstanding at the Reimbursement Rate.

(e)The obligations of the Advancing Agent and the Backup Advancing Agent to make
Interest Advances in respect of the Class A Notes, the Class A-S Notes and the
Class B Notes will continue through the Stated Maturity Date, unless the Class A
Notes, the Class A-S Notes and the Class B Notes are previously redeemed or
repaid in full.

(f)In no event will the Advancing Agent, in its capacity as such hereunder or
the Note Administrator, in its capacity as Backup Advancing Agent hereunder, be
required to advance any amounts in respect of payments of principal of any
Collateral Interest or Note.

-157-

--------------------------------------------------------------------------------

 

(g)In consideration of the performance of its obligations hereunder, the
Advancing Agent shall be entitled to receive, at the times set forth herein and
subject to the Priority of Payments, to the extent funds are available therefor,
the Advancing Agent Fee. For so long as Seller (or any of its Affiliates) is the
Advancing Agent and the Retention Holder (or any of its Affiliates) owns the
Preferred Shares, the Advancing Agent hereby agrees, on behalf of itself and its
affiliates, to waive its rights to receive the Advancing Agent Fee and any
Reimbursement Interest. The Note Administrator shall not be entitled to an
additional fee in respect of its role as Backup Advancing Agent. If the
Advancing Agent is terminated for failing to make an Interest Advance hereunder
(as provided in Section 16.5(d)) (or for failing to make a Servicing Advance
under the Servicing Agreement) that the Advancing Agent did not determine to be
nonrecoverable, the Backup Advancing Agent or any applicable subsequent
successor advancing agent will be entitled to receive the Advancing Agent Fee
(plus Reimbursement Interest on any Interest Advance made by the Backup
Advancing Agent or applicable subsequent successor advancing agent) and shall be
required to make Interest Advances until a successor advancing agent is
appointed under this Indenture.

(h)The determination by the Advancing Agent or the Backup Advancing Agent (in
its capacity as successor Advancing Agent), as applicable, (i) that it has made
a Nonrecoverable Interest Advance (together with Reimbursement Interest thereon)
or (ii) that any proposed Interest Advance, if made, would constitute a
Nonrecoverable Interest Advance, shall be evidenced by an Officer’s Certificate
delivered promptly to the Trustee, the Note Administrator, the Issuer and the
17g-5 Information Provider, setting forth the basis for such determination;
provided that failure to give such notice, or any defect therein, shall not
impair or affect the validity of, or the Advancing Agent or the Backup Advancing
Agent, entitlement to reimbursement with respect to, any Interest Advance.

Section 10.8Reports by Parties.

(a)The Note Administrator shall supply, in a timely fashion, to the Issuer, the
Trustee, the Servicer, the Special Servicer and the Collateral Manager any
information regularly maintained by the Note Administrator that the Issuer, the
Trustee, the Servicer, the Special Servicer or the Collateral Manager may from
time to time request in writing with respect to the Collateral or the Indenture
Accounts and provide any other information reasonably available to the Note
Administrator by reason of its acting as Note Administrator hereunder and
required to be provided by Section 10.9 or to permit the Collateral Manager to
perform its obligations under the Collateral Management Agreement. Each of the
Issuer, the Servicer, and the Special Servicer shall promptly forward to the
Collateral Manager, the Trustee and the Note Administrator any information in
their possession or reasonably available to them concerning any of the
Collateral that the Trustee or the Note Administrator reasonably may request or
that reasonably may be necessary to enable the Note Administrator to prepare any
report or to enable the Trustee or the Note Administrator to perform any duty or
function on its part to be performed under the terms of this Indenture.

-158-

--------------------------------------------------------------------------------

 

Section 10.9Reports; Accountings.

(a)Based on the CREFC® Loan Periodic Update File prepared by the Servicer and
delivered by the Servicer to the Note Administrator no later than 2:00 p.m. (New
York time) on the second Business Day before the Payment Date, the Note
Administrator shall prepare and make available on its website initially located
at www.ctslink.com (or, upon written request from registered Holders of the
Notes or from those parties that cannot receive such statement electronically,
provide by first class mail), on each Payment Date to Privileged Persons, a
report substantially in the form of Exhibit G hereto (the “Monthly Report”),
setting forth the following information:

(i)the amount of the distribution of principal and interest on such Payment Date
to the Noteholders and any reduction of the Aggregate Outstanding Amount of the
Notes;

(ii)the aggregate amount of compensation paid to the Note Administrator, the
Trustee and servicing compensation paid to the Servicer during the related Due
Period;

(iii)the Aggregate Outstanding Portfolio Balance outstanding immediately before
and immediately after the Payment Date;

(iv)the number, Aggregate Outstanding Portfolio Balance, weighted average
remaining term to maturity and weighted average interest rate of the Collateral
Interests as of the end of the related Due Period;

(v)the number and Aggregate Principal Balance of Collateral Interests that are
(A) delinquent 30-59 days, (B) delinquent 60-89 days, (C) delinquent ninety (90)
days or more and (D) current but Specially Serviced Loans or in foreclosure but
not an REO Property;

(vi)the value of any REO Property owned by the Issuer or any Permitted
Subsidiary as of the end of the related Due Period, on an individual Collateral
Interest basis, based on the most recent appraisal or valuation;

(vii)the amount of Interest Proceeds and Principal Proceeds received in the
related Due Period;

(viii)the amount of any Interest Advances made by the Advancing Agent or the
Backup Advancing Agent, as applicable;

(ix)the payments due pursuant to the Priority of Payments with respect to each
clause thereof;

(x)the number and related Principal Balances of any Collateral Interests that
have been (or are related to Commercial Real Estate Loans that have been)
extended or modified during the related Due Period on an individual Collateral
Interest basis;

-159-

--------------------------------------------------------------------------------

 

(xi)the amount of any remaining unpaid Interest Shortfalls as of the close of
business on the Payment Date;

(xii)a listing of each Collateral Interest that was the subject of a principal
prepayment during the related collection period and the amount of principal
prepayment occurring;

(xiii)the aggregate unpaid Principal Balance of the Collateral Interests
outstanding as of the close of business on the related Determination Date;

(xiv)with respect to any Collateral Interest as to which a liquidation occurred
during the related Due Period (other than through a payment in full), (A) the
number thereof and (B) the aggregate of all liquidation proceeds which are
included in the Payment Account and other amounts received in connection with
the liquidation (separately identifying the portion thereof allocable to
distributions of the Notes);

(xv)with respect to any REO Property owned by the Issuer or any Permitted
Subsidiary thereof, as to which the Special Servicer determined that all
payments or recoveries with respect to the related property have been ultimately
recovered during the related collection period, (A) the related Collateral
Interest and (B) the aggregate of all liquidation proceeds and other amounts
received in connection with that determination (separately identifying the
portion thereof allocable to distributions on the Securities);

(xvi)the amount on deposit in the Expense Reserve Account;

(xvii)the aggregate amount of interest on monthly debt service advances in
respect of the Collateral Interests paid to the Advancing Agent and/or the
Backup Advancing Agent since the prior Payment Date;

(xviii)a listing of each modification, extension or waiver made with respect to
each Collateral Interest;

(xix)an itemized listing of any Special Servicing Fees received from the Special
Servicer or any of its affiliates during the related Due Period;

(xx)the amount of any dividends or other distributions to the Preferred Shares
on the Payment Date; and

(xxi)the Net Outstanding Portfolio Balance.

(b)The Note Administrator will post on the Note Administrator’s Website, any
report received from the Servicer or Special Servicer detailing any breach of
the representations and warranties with respect to any Collateral Interest by
the Seller or any of its affiliates and the steps taken by the Seller or any of
its affiliates to cure such breach; a listing of any breach of the
representations and warranties with respect to any Collateral Interest by the
Seller or any of its affiliates and the steps taken by the Seller or any of its
affiliates to cure such breach;

-160-

--------------------------------------------------------------------------------

 

(c)All information made available on the Note Administrator’s Website will be
restricted and the Note Administrator will only provide access to such reports
to Privileged Persons in accordance with this Indenture. In connection with
providing access to its website, the Note Administrator may require registration
and the acceptance of a disclaimer.

(d)Not more than five (5) Business Days after receiving an Issuer Request
requesting information regarding a Clean-up Call, a Tax Redemption, an Auction
Call Redemption or an Optional Redemption as of a proposed Redemption Date, the
Note Administrator shall, subject to its timely receipt of the necessary
information to the extent not in its possession, compute the following
information and provide such information in a statement (the “Redemption Date
Statement”) delivered to the Preferred Shareholders, the Preferred Share Paying
Agent and the Collateral Manager:

(i)the Aggregate Outstanding Amount of the Notes of the Class or Classes to be
redeemed as of such Redemption Date;

(ii)the amount of accrued interest due on such Notes as of the last day of the
Due Period immediately preceding such Redemption Date;

(iii)the Redemption Price;

(iv)the sum of all amounts due and unpaid under Section 11.1(a) (other than
amounts payable on the Notes being redeemed or to the Noteholders thereof); and

(v)the amount in the Collection Account and the Indenture Accounts (other than
the Preferred Share Distribution Account) available for application to the
redemption of such Notes.

(e)The Issuer shall provide quarterly updates on the status of the business plan
for each Collateral Interest, which reports shall be posted to the Note
Administrator’s Website.

Section 10.10Release of Collateral Interests; Release of Collateral.

(a)If no Event of Default has occurred and is continuing and subject to Article
12 hereof, the Issuer (or the Collateral Manager on its behalf) may direct the
Special Servicer on behalf of the Trustee to release a Pledged Collateral
Interest from the lien of this Indenture, by Issuer Order delivered to the
Trustee and the Custodian at least two (2) Business Days prior to the settlement
date for any sale of a Pledged Collateral Interest, which Issuer Order shall be
accompanied by a certification of the Collateral Manager (i) that the Pledged
Collateral Interest has been sold pursuant to and in compliance with Article 12
or (ii) in the case of a redemption pursuant to Section 9.1, the proceeds from
any such sale of Collateral Interests are sufficient to redeem the Notes
pursuant to Section 9.1, and, upon receipt of a Release Request of such
Collateral Interest from the Collateral Manager, the Servicer or the Special
Servicer, the Custodian shall deliver any such Pledged Collateral Interest, if
in physical form, duly endorsed to the broker or purchaser designated in such
Issuer Order or to the Issuer if so requested in the Issuer Order, or, if such
Pledged Collateral Interest is represented by a Security Entitlement, cause an
appropriate transfer thereof to be made, in each case against receipt of the
sales price therefor as set forth in such Issuer Order. If requested, the
Custodian may deliver any such Pledged Collateral Interest in physical form for
examination (prior to receipt of the sales proceeds) in accordance with street
delivery custom. The Custodian shall (i) deliver any agreements and other
documents in its possession relating to such Pledged Collateral Interest and
(ii) the Trustee, if applicable, duly assign each such agreement and other
document, in each case, to the broker or purchaser designated in such Issuer
Order or to the Issuer if so requested in the Issuer Order.

-161-

--------------------------------------------------------------------------------

 

(b)The Issuer (or the Collateral Manager on behalf of the Issuer) may deliver to
the Trustee and Custodian at least three (3) Business Days prior to the date set
for redemption or payment in full of a Pledged Collateral Interest, an Issuer
Order certifying that such Pledged Collateral Interest is being paid in full.
Thereafter, the Collateral Manager, the Servicer or the Special Servicer, by
delivery of a Release Request, may direct the Custodian to deliver such Pledged
Collateral Interest and the related Collateral Interest File therefor on or
before the date set for redemption or payment, to the Collateral Manager, the
Servicer or the Special Servicer for redemption against receipt of the
applicable redemption price or payment in full thereof.

(c)With respect to any Collateral Interest subject to a workout or
restructuring, the Issuer (or the Collateral Manager, Servicer or Special
Servicer on behalf of the Issuer) may, by Issuer Order delivered to the Trustee
and Custodian at least two (2) Business Days prior to the date set for an
exchange, tender or sale, certify that a Collateral Interest is subject to a
workout or restructuring and setting forth in reasonable detail the procedure
for response thereto. Thereafter, the Collateral Manager, the Servicer or the
Special Servicer may, in accordance with the terms of, and subject to any
required consent and consultation obligations set forth in the Servicing
Agreement, direct the Custodian, by delivery to the Custodian of a Release
Request, to deliver any Collateral to the Collateral Manager, the Servicer or
the Special Servicer in accordance with such Release Request.

(d)The Special Servicer shall remit to the Servicer for deposit into the
Collection Account any proceeds received by it from the disposition of a Pledged
Collateral Interest and treat such proceeds as Principal Proceeds, for
remittance by the Servicer to the Note Administrator on the first Remittance
Date occurring thereafter. None of the Trustee, the Note Administrator or the
Securities Intermediary shall be responsible for any loss resulting from
delivery or transfer of any such proceeds prior to receipt of payment in
accordance herewith.

(e)The Trustee shall, upon receipt of an Issuer Order declaring that there are
no Notes Outstanding and all obligations of the Issuer hereunder have been
satisfied, release the Collateral from the lien of this Indenture.

(f)Upon receiving actual notice of any offer or any request for a waiver,
consent, amendment or other modification with respect to any Collateral
Interest, or in the event any action is required to be taken in respect to an
Asset Document, the Special Servicer on behalf of the Issuer will promptly
notify the Collateral Manager and the Servicer of such request, and the Special
Servicer shall grant any waiver or consent, and enter into any amendment or
other modification pursuant to the Servicing Agreement in accordance with the
Servicing Standard. In the case of any modification or amendment that results in
the release of the related Collateral Interest, notwithstanding anything to the
contrary in Section 5.5(a), the Custodian, upon receipt of a Release Request,
shall release the related Collateral Interest File upon the written instruction
of the Servicer or the Special Servicer, as applicable.

-162-

--------------------------------------------------------------------------------

 

Section 10.11[Reserved.]

Section 10.12Information Available Electronically.

(a)The Note Administrator shall make available to any Privileged Person the
following items (in each case, as applicable, to the extent received by it) by
means of the Note Administrator’s Website the following items (to the extent
such items were prepared by or delivered to the Note Administrator in electronic
format);

(i)the following documents, which will initially be available under a tab or
heading designated “deal documents”:

(1)the final Offering Memorandum related to the Notes offered thereunder;

(2)this Indenture, and any schedules, exhibits and supplements thereto;

(3)the CREFC® Loan Setup file;

(4)the Issuer Charter,

(5)the Servicing Agreement, any schedules, exhibits and supplements thereto:

(6)the Preferred Share Paying Agency Agreement, and any schedules, exhibits and
supplements thereto;

(ii)the following documents will initially be available under a tab or heading
designated “periodic reports”:

(1)the Monthly Reports prepared by the Note Administrator pursuant to
Section 10.9(a); and

(2)certain information and reports specified in the Servicing Agreement
(including the collection of reports specified by CRE Finance Council or any
successor organization reasonably acceptable to the Note Administrator and the
Servicer) known as the “CREFC® Investor Reporting Package” relating to the
Collateral Interests to the extent that the Note Administrator receives such
information and reports from the Servicer from time to time;

(iii)the following documents, which will initially be available under a tab or
heading designated “additional documents”:

(1)inspection reports delivered to the Note Administrator under the terms of the
Servicing Agreement;

(2)appraisals delivered to the Note Administrator under the terms of the
Servicing Agreement;

-163-

--------------------------------------------------------------------------------

 

(3)any quarterly updates on the status of the business plan for each Collateral
Interest delivered by the Issuer to the Note Administrator; and

(4)the Issuer hereby directs the Note Administrator to post any reports or such
other information that, from time to time, the Issuer or the Special Servicer
provides to the Note Administrator to be made available on the Note
Administrator’s Website;

(iv)the following documents, which will initially be available under a tab or
heading designated “special notices”:

(1)notice of final payment on the Notes delivered to the Note Administrator
pursuant to Section 2.7(d);

(2)notice of termination of the Servicer or the Special Servicer;

(3)notice of a Servicer Termination Event (as defined in the Servicing
Agreement) and delivered to the Note Administrator under the terms of the
Servicing Agreement;

(4)notice of the resignation of any party to this Indenture and notice of the
acceptance of appointment of a replacement for any such party, to the extent
such notice is prepared or received by the Note Administrator;

(5)officer’s certificates supporting the determination that any Interest Advance
was (or, if made, would be) a Nonrecoverable Interest Advance delivered to the
Note Administrator pursuant to Section 10.7(b);

(6)any direction received by the Note Administrator from the Collateral Manager
for the termination of the Special Servicer and any direction of a Majority of
the Notes to terminate the Special Servicer;

(7)any direction received by the Note Administrator from a Majority of the
Controlling Class or a Supermajority of the Notes for the termination of the
Note Administrator or the Trustee pursuant to Section 6.9(c);

(8)any notices from the Designated Transaction Representative with respect to
any Benchmark Transition Event, Benchmark Replacement Date, Benchmark
Replacement, Benchmark Replacement Adjustment or any supplemental indenture
implementing Benchmark Replacement Conforming Changes;

(9)any notice or documents provided to the Note Administrator by the Collateral
Manager or the Servicer directing the Note Administrator to post to the “special
notices” tab; and

(10)any notice of a proposed supplement, amendment or modification to the
Indenture;

-164-

--------------------------------------------------------------------------------

 

(v)Any notices required pursuant to the EU Risk Retention Letter and provided by
the EU Retention Holder or the Retention Holder to the Note Administrator, if
any, which will initially be available under a tab or heading designated “EU
Risk Retention”;

(vi)the following notices provided by the Retention Holder or the Collateral
Manager to the Note Administrator, if any, which will initially be available
under a tab or heading designated “U.S. Risk Retention Special Notices”:

(1)any changes to the fair values set forth in the “U.S. Credit Risk Retention”
section of the Offering Memorandum between the date of the Offering Memorandum
and the Closing Date;

(2)any material differences between the valuation methodology or any of the key
inputs and assumptions that were used in calculating the fair value or range of
fair values prior to the pricing of the Notes and the Closing Date; and

(3)any noncompliance of the applicable credit risk retention requirements under
the credit risk retention requirements under Section 15G of the Exchange Act by
the Retention Holder or a Subsequent Retaining Holder as and to the extent the
Sponsor is required under the credit risk retention requirements under Section
15G of the Exchange Act;

(vii)the “Investor Q&A Forum” pursuant to Section 10.13; and

(viii)solely to Noteholders and holders of any Preferred Shares, the “Investor
Registry” pursuant to Section 10.13.

Privileged Persons who execute Exhibit H-2 shall only be entitled to access the
Monthly Report, and shall not have access to any other information on the Note
Administrator’s Website. The Note Administrator shall, in addition to posting
the applicable notices on the “U.S. Risk Retention Special Notices” tab, provide
email notification to any Privileged Person (other than market data providers)
that has registered to receive access to the Note Administrator’s website that a
notice has been posted to the “U.S. Risk Retention Special Notices” tab.

(b)The Note Administrator’s Website shall initially be located at
www.ctslink.com. The foregoing information shall be made available by the Note
Administrator on the Note Administrator’s Website promptly following receipt.
The Note Administrator may change the titles of the tabs and headings on
portions of its website, and may re-arrange the files as it deems proper. The
Note Administrator shall have no obligation or duty to verify, confirm or
otherwise determine whether the information being delivered is accurate,
complete, conforms to the transaction, or otherwise is or is not anything other
than what it purports to be. In the event that any such information is delivered
or posted in error, the Note Administrator may remove it from the Note
Administrator’s Website. The Note Administrator has not obtained and shall not
be deemed to have obtained actual knowledge of any information posted to the
Note Administrator’s Website to the extent such information was not produced by
the Note Administrator. In connection with providing access to the Note
Administrator’s Website, the Note Administrator may require registration and the
acceptance of a disclaimer. The Note Administrator shall not be liable for the
dissemination of information in accordance with the terms of this Indenture,
makes no representations or warranties as to the accuracy or completeness of
such information being made available, and assumes no responsibility for such
information. Assistance in using the Note Administrator’s Website can be
obtained by calling 866-846-4526.

-165-

--------------------------------------------------------------------------------

 

Section 10.13Investor Q&A Forum; Investor Registry.

(a)The Note Administrator shall make the “Investor Q&A Forum” available to
Privileged Persons and prospective purchasers of Notes that are Privileged
Persons by means of the Note Administrator’s Website, where the Noteholders
(including beneficial owners of Notes) may (i) submit inquiries to the Note
Administrator relating to the Monthly Reports, and submit inquiries to the
Collateral Manager, the Servicer or the Special Servicer (each, a “Q&A
Respondent”) relating to any servicing reports prepared by that party, the
Collateral Interests, or the properties related thereto (each an “Inquiry” and
collectively, “Inquiries”), and (ii) view Inquiries that have been previously
submitted and answered, together with the answers thereto. Upon receipt of an
Inquiry for a Q&A Respondent, the Note Administrator shall forward the Inquiry
to the applicable Q&A Respondent, in each case via email or such other method as
the Note Administrator, the Collateral Manager, the Servicer or the Special
Servicer agree within a commercially reasonable period of time following receipt
thereof. Following receipt of an Inquiry, the Note Administrator and the
applicable Q&A Respondent, unless such party determines not to answer such
Inquiry as provided below, shall reply to the Inquiry, which reply of the
applicable Q&A Respondent shall be by email to the Issuer, the Note
Administrator, the Collateral Manager, the Servicer and the Special Servicer or
such other method as the Issuer, the Note Administrator, the Collateral Manager,
the Servicer or the Special Servicer will agree. The Note Administrator shall
post (within a commercially reasonable period of time following preparation or
receipt of such answer, as the case may be) such Inquiry and the related answer
to the Note Administrator’s Website. If the Note Administrator or the applicable
Q&A Respondent determines, in its respective sole discretion, that (i) any
Inquiry is not of a type described above, (ii) answering any Inquiry would not
be in the best interests of the Issuer or the Noteholders, (iii) answering any
Inquiry would be in violation of applicable law, the Asset Documents, the
Collateral Management Agreement, this Indenture or the Servicing Agreement,
(iv) answering any Inquiry would materially increase the duties of, or result in
significant additional cost or expense to, the Issuer, the Note Administrator,
the Collateral Manager, the Servicer or the Special Servicer, as applicable or
(v) answering any such Inquiry would reasonably be expected to result in the
waiver of an attorney client privilege or the disclosure of attorney work
product, or is otherwise not advisable to answer, it shall not be required to
answer such Inquiry and shall promptly notify the Note Administrator of such
determination. The Note Administrator shall notify the Person who submitted such
Inquiry in the event that the Inquiry shall not be answered in accordance with
the terms of this Indenture. Any notice by the Note Administrator to the Person
who submitted an Inquiry that shall not be answered shall include the following
statement: “Because the Indenture and the Servicing Agreement provides that the
Note Administrator, the Collateral Manager, the Servicer and the Special
Servicer shall not answer an Inquiry if it determines, in its respective sole
discretion, that (i) any Inquiry is beyond the scope of the topics described in
the Indenture, (ii) answering any Inquiry would not be in the best interests of
the Issuer and/or the Noteholders, (iii) answering any Inquiry would be in
violation of applicable law or the Asset Documents, the Collateral Management
Agreement, this Indenture or the Servicing Agreement, (iv) answering any Inquiry
would materially increase the duties of, or result in significant additional
cost or expense to, the Issuer, the Note Administrator, the Collateral Manager,
the Servicer or the Special Servicer, as applicable, or (v) answering any such
Inquiry would reasonably be expected to result in the waiver of an attorney
client privilege or the disclosure of attorney work product, or is otherwise not
advisable to answer, no inference shall be drawn from the fact that the Issuer,
the Note Administrator, the Collateral Manager, the Servicer or the Special
Servicer has declined to answer the Inquiry.” Answers posted on the Investor Q&A
Forum shall be attributable only to the Q&A Respondent, and shall not be deemed
to be answers from any other Person. Any Inquiry and the related answer posted
to the Note Administrator’s Website may be amended, modified, deleted or

-166-

--------------------------------------------------------------------------------

 

otherwise altered as the Issuer, the Note Administrator, the Collateral Manager,
Servicer or Special Servicer, as applicable, may determine in its sole
discretion. None of the Placement Agents, the Collateral Manager, the Issuer,
the Co-Issuer, the Seller, the Advancing Agent, the Future Funding Indemnitor,
the Retention Holder, the Servicer, the Special Servicer, the Note Administrator
or the Trustee, or any of their respective Affiliates shall certify to any of
the information posted in the Investor Q&A Forum and no such party shall have
any responsibility or liability for the content of any such information. The
Note Administrator shall not be required to post to the Note Administrator’s
Website any Inquiry or answer thereto that the Note Administrator determines, in
its sole discretion, is administrative or ministerial in nature. The Investor
Q&A Forum shall not reflect questions, answers and other communications that are
not submitted via the Note Administrator’s Website. Additionally, the Note
Administrator may require acceptance of a waiver and disclaimer for access to
the Investor Q&A Forum.

(b)The Note Administrator shall make available to any Noteholder or holder of
Preferred Shares and any beneficial owner of a Note, the Investor Registry. The
“Investor Registry” shall be a voluntary service available on the Note
Administrator’s Website, where Noteholders and beneficial owners of Notes can
register and thereafter obtain information with respect to any other Noteholder
or beneficial owner that has so registered. Any Person registering to use the
Investor Registry shall be required to certify that (i) it is a Noteholder, a
beneficial owner of a Note or a holder of a Preferred Share and (ii) it grants
authorization to the Note Administrator to make its name and contact information
available on the Investor Registry for at least forty-five (45) days from the
date of such certification to other registered Noteholders and registered
beneficial owners or Notes. Such Person shall then be asked to enter certain
mandatory fields such as the individual’s name, the company name and email
address, as well as certain optional fields such as address, and phone number.
If any Noteholder or beneficial owner of a Note notifies the Note Administrator
that it wishes to be removed from the Investor Registry (which notice may not be
within forty-five (45) days of its registration), the Note Administrator shall
promptly remove it from the Investor Registry. The Note Administrator shall not
be responsible for verifying or validating any information submitted on the
Investor Registry, or for monitoring or otherwise maintaining the accuracy of
any information thereon. The Note Administrator may require acceptance of a
waiver and disclaimer for access to the Investor Registry.

(c)Certain information concerning the Collateral and the Notes, including the
Monthly Reports, CREFC® Reports and supplemental notices, shall be provided by
the Note Administrator to certain market data providers upon receipt by the Note
Administrator from such persons of a certification in the form of Exhibit I
hereto, which certification may be submitted electronically via the Note
Administrator’s Website. The Issuer hereby authorizes the provision of such
information to Bloomberg L.P., Trepp, LLC, Intex Solutions, Inc., Markit Group
Limited, Interactive Data Corp., BlackRock Financial Management, Inc., CMBS.com,
Inc., Moody’s Analytics and Thomson Reuters Corporation and such other providers
of data and analytical software as directed by the Issuer in writing to the Note
Administrator.

(d)[Reserved.]

-167-

--------------------------------------------------------------------------------

 

(e)The 17g-5 Information Provider will make the “Rating Agency Q&A Forum and
Servicer Document Request Tool” available to NRSROs via the 17g-5 Information
Providers Website, where NRSROs may (i) submit inquiries to the Note
Administrator relating to the Monthly Report, (ii) submit inquiries to the
Collateral Manager, the Servicer or the Special Servicer relating to servicing
reports prepared by such parties, or the Collateral, except to the extent
already obtained, (iii) submit requests for loan-level reports and information,
and (iv) view previously submitted inquiries and related answers or reports, as
the case may be. Upon receipt of an inquiry or request for the Note
Administrator, the Collateral Manager, the Servicer or the Special Servicer, as
the case may be, the 17g-5 Information Provider shall forward such inquiry or
request to the Note Administrator, the Collateral Manager, the Servicer or the
Special Servicer, as applicable, in each case via email within a commercially
reasonable period of time following receipt thereof. The Trustee, the Note
Administrator, the Collateral Manager, the Issuer, the Co-Issuer, the Servicer
or the Special Servicer, as applicable, will be required to answer each inquiry,
unless it determines that (a) answering the inquiry would be in violation of
applicable law, the Servicing Standard, the Collateral Management Standard, this
Indenture, the Collateral Management Agreement the Servicing Agreement or the
applicable loan documents, (b) answering the inquiry would or is reasonably
expected to result in a waiver of an attorney-client privilege or the disclosure
of attorney work product, or (c) answering the inquiry would materially increase
the duties of, or result in significant additional cost or expense to, such
party, and the performance of such additional duty or the payment of such
additional cost or expense is beyond the scope of its duties under this
Indenture or the Servicing Agreement, as applicable. In the event that any of
the Trustee, the Note Administrator, the Collateral Manager, the Issuer, the
Co-Issuer, the Servicer or the Special Servicer declines to answer an inquiry,
it shall promptly email the 17g-5 Information Provider with the basis of such
declination. The 17g-5 Information Provider will be required to post the
inquiries and the related answers (or reports, as applicable) on the Rating
Agency Q&A Forum and Servicer Document Request Tool promptly upon receipt, or in
the event that an inquiry is unanswered, the inquiry and the basis for which it
was unanswered. The Rating Agency Q&A Forum and Servicer Document Request Tool
may not reflect questions, answers, or other communications which are not
submitted through the 17g-5 Website. Answers and information posted on the
Rating Agency Q&A Forum and Servicer Document Request Tool will be attributable
only to the respondent, and will not be deemed to be answers from any other
Person. No such other Person will have any responsibility or liability for, and
will not be deemed to have knowledge of, the content of any such information.

Section 10.14Certain Procedures.

For so long as the Notes may be transferred only in accordance with Rule 144A,
the Issuer (or the Collateral Manager on its behalf) will ensure that any
Bloomberg screen containing information about the Rule 144A Global Notes
includes the following (or similar) language:

(a)the “Note Box” on the bottom of the “Security Display” page describing the
Rule 144A Global Notes will state: “Iss’d Under 144A”;

(b)the “Security Display” page will have the flashing red indicator “See Other
Available Information”; and

The indicator will link to the “Additional Security Information” page, which
will state that the Notes “are being offered in reliance on the exemption from
registration under Rule 144A of the Securities Act to persons who are qualified
institutional buyers (as defined in Rule 144A under the Securities Act).”

-168-

--------------------------------------------------------------------------------

 

ARTICLE 11

APPLICATION OF FUNDS

Section 11.1Disbursements of Amounts from Payment Account.

(a)Notwithstanding any other provision in this Indenture, but subject to the
other subsections of this Section 11.1 hereof, on each Payment Date, the Note
Administrator shall disburse amounts transferred to the Payment Account in
accordance with the following priorities (the “Priority of Payments”):

(i)Interest Proceeds. On each Payment Date that is not a Redemption Date, the
Stated Maturity Date or a Payment Date following an acceleration of the Notes as
a result of the occurrence and continuation of an Event of Default, Interest
Proceeds with respect to the related Due Period shall be distributed in the
following order of priority:

(1)to the payment of taxes and filing fees (including any registered office and
government fees) owed by the Issuer or the Co-Issuer, if any;

(2)(a) first, to the extent not previously reimbursed, to the Backup Advancing
Agent and the Advancing Agent, in that order, the aggregate amount of any
Nonrecoverable Interest Advances due and payable to such party; (b) second, to
the Advancing Agent (or to the Backup Advancing Agent if the Advancing Agent has
failed to make any Interest Advance required to be made by the Advancing Agent
pursuant to the terms hereof), the Advancing Agent Fee and any previously due
but unpaid Advancing Agent Fee (with respect to amounts owed to the Advancing
Agent, unless waived by the Advancing Agent) (provided that the Advancing Agent
or Backup Advancing Agent, as applicable, has not failed to make any Interest
Advance required to be made in respect of any Payment Date pursuant to the terms
of this Indenture); and (c) third, to the Advancing Agent and the Backup
Advancing Agent, to the extent due and payable to such party, Reimbursement
Interest and reimbursement of any outstanding Interest Advances not to exceed,
in each case, the amount that would result in an Interest Shortfall with respect
to such Payment Date;

(3)(a) first, pro rata to the payment to the Note Administrator, to the Trustee
of the accrued and unpaid fees in respect of their services equal to U.S.
$6,000, in each case payable monthly (one portion of which is payable to the
Trustee and a separate portion payable in connection with the Designated
Transaction Representative, each of which is payable by the Note Administrator),
(b) second, to the payment of other accrued and unpaid Company Administrative
Expenses of (1) the Note Administrator, the Trustee, the Paying Agent and the
Preferred Share Paying Agent not to exceed the sum of U.S. $250,000 per Expense
Year (of which $100,000 will be allocated to the Trustee and $150,000 will be
allocated to the Note Administrator (in each of its capacities); provided that
any unused portions of the foregoing cap remaining at the end of an Expense Year
will be available to pay the Company Administrative Expenses of any of the Note

-169-

--------------------------------------------------------------------------------

 

Administrator (in each of its capacities) or the Trustee) and (2) the Designated
Transaction Representative, (i) not to exceed the sum of U.S. $75,000 for the
life of the transaction in connection with all out-of-pocket expenses, costs or
fees associated with retaining consultants, advisors or experts in connection
with the discharge of its obligations and (ii) any indemnity and liquidated
damages owed to the Designated Transaction Representative for losses,
liabilities, costs and expenses incurred in connection with its discharge of its
obligations, and (c) third, to the payment of any other accrued and unpaid
Company Administrative Expenses;

(4)to the payment of the Collateral Manager Fee and any previously due but
unpaid Collateral Manager Fee (if not waived by the Collateral Manager);

(5)to the payment of the Class A Interest Distribution Amount plus any Class A
Defaulted Interest Amount;

(6)to the payment of the Class A-S Interest Distribution Amount plus any Class
A-S Defaulted Interest Amount;

(7)to the payment of the Class B Interest Distribution Amount plus any Class B
Defaulted Interest Amount;

(8)to the payment of the Class C Interest Distribution Amount and, if no Class A
Notes, Class A-S Notes and Class B Notes are outstanding, any Class C Defaulted
Interest Amount;

(9)to the payment of the Class C Deferred Interest Amount (in reduction of the
Aggregate Outstanding Amount of the Class C Notes);

(10)to the payment of the Class D Interest Distribution Amount and, if no Class
A Notes, Class A-S Notes, Class B Notes and Class C Notes are outstanding, any
Class D Defaulted Interest Amount;

(11)to the payment of the Class D Deferred Interest Amount (in reduction of the
Aggregate Outstanding Amount of the Class D Notes);

(12)to the payment of the Class E Interest Distribution Amount and, if no Class
A Notes, Class A-S Notes, Class B Notes, Class C Notes and Class D Notes are
outstanding, any Class E Defaulted Interest Amount;

(13)to the payment of the Class E Deferred Interest Amount (in reduction of the
Aggregate Outstanding Amount of the Class E Notes);

(14)if either of the Note Protection Tests is not satisfied as of the
Determination Date relating to such Payment Date, to the payment of, first,
principal on the Class A Notes, second, principal on the Class A-S Notes, third,
principal on the Class B Notes, fourth, principal on the Class C Notes and
fifth, principal on the Class D Notes, sixth, principal on the Class E Notes, in
each case, to the extent necessary to cause each of the Note Protection Tests to
be satisfied or, if sooner, until the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes have
been paid in full;

-170-

--------------------------------------------------------------------------------

 

(15)to the payment of the Class F Interest Distribution Amount and, if no Class
A Notes, Class A-S Notes, Class B Notes, Class C Notes, Class D Notes and Class
E Notes are outstanding, any Class F Defaulted Interest Amount;

(16)to the payment of the Class F Deferred Interest Amount (in reduction of the
Aggregate Outstanding Amount of the Class F Notes);

(17)to the payment of the Class G Interest Distribution Amount and, if no Class
A Notes, Class A-S Notes, Class B Notes, Class C Notes, Class D Notes, Class E
Notes and Class F Notes are outstanding, any Class F Defaulted Interest Amount;

(18)to the payment of the Class G Deferred Interest Amount (in reduction of the
Aggregate Outstanding Amount of the Class G Notes);

(19)to the payment of any Company Administrative Expenses not paid pursuant to
clause (3) above in the order specified therein;

(20)upon direction of the Collateral Manager, for deposit into the Expense
Reserve Account in an amount not to exceed U.S.$100,000 in respect of such
Payment Date; and

(21)any remaining Interest Proceeds to be released from the lien of this
Indenture and paid (upon standing order of the Issuer) to the Preferred Share
Paying Agent for deposit into the Preferred Share Distribution Account for
distribution to the Holder of the Preferred Shares subject to and in accordance
with the provisions of the Preferred Share Paying Agency Agreement.

(ii)Principal Proceeds. On each Payment Date that is not a Redemption Date, the
Stated Maturity Date or a Payment Date following an acceleration of the Notes as
a result of the occurrence and continuation of an Event of Default, Principal
Proceeds with respect to the related Due Period shall be distributed in the
following order of priority:

(1)to the payment of the amounts referred to in clauses (1) through (5) of
Section 11.1(a)(i) in the same order of priority specified therein, without
giving effect to any limitations on amounts payable set forth therein, but only
to the extent not paid in full thereunder;

(2)during the Reinvestment Period and for so long as the Note Protection Tests
are satisfied, so long as the Issuer is permitted to purchase Reinvestment
Collateral Interests under Section 12.2, at the direction of the Collateral
Manager, the amount designated by the Collateral Manager during the related
Interest Accrual Period to be deposited into the Reinvestment Account to be held
for reinvestment in Reinvestment Collateral Interests or, pursuant to written
direction of the Collateral Manager (on behalf of the Issuer) to be applied to
pay the purchase price of Reinvestment Collateral Interests (it being understood
that the Collateral Manager will be deemed to have directed the reinvestment of
all Principal Proceeds until such time as it has provided the Note Administrator
with a notice to the contrary);

-171-

--------------------------------------------------------------------------------

 

(3)to the payment of principal of the Class A Notes until the Class A Notes have
been paid in full;

(4)to the payment of amounts referred to in clause (6) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder;

(5)to the payment of principal of the Class A-S Notes until the Class A-S Notes
have been paid in full;

(6)to the payment of amounts referred to in clause (7) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder;

(7)to the payment of principal of the Class B Notes until the Class B Notes have
been paid in full;

(8)to the payment of amounts referred to in clause (8) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder;

(9)to the payment of principal of the Class C Notes (including any Class C
Deferred Interest Amounts) until the Class C Notes have been paid in full;

(10)to the payment of amounts referred to in clause (10) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder;

(11)to the payment of principal of the Class D Notes (including any Class D
Deferred Interest Amounts) until the Class D Notes have been paid in full;

(12)to the payment of amounts referred to in clause (12) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder;

(13)to the payment of principal of the Class E Notes (including any Class E
Deferred Interest Amounts) until the Class E Notes have been paid in full;

(14)to the payment of amounts referred to in clause (15) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder;

(15)to the payment of principal of the Class F Notes (including any Class F
Deferred Interest Amounts) until the Class F Notes have been paid in full;

(16)to the payment of amounts referred to in clause (17) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder;

(17)to the payment of principal of the Class G Notes (including any Class G
Deferred Interest Amounts) until the Class G Notes have been paid in full; and

-172-

--------------------------------------------------------------------------------

 

(18)any remaining Principal Proceeds to be released from the lien of this
Indenture and paid (upon standing order of the Issuer) to the Preferred Share
Paying Agent for deposit into the Preferred Share Distribution Account for
distribution to the Holder of the Preferred Shares subject to and in accordance
with the provisions of the Preferred Share Paying Agency Agreement.

(iii)Redemption Dates and Payment Dates During Events of Default. On any
Redemption Date, the Stated Maturity Date or a Payment Date following an
acceleration of the Notes as a result of the occurrence and continuation of an
Event of Default, Interest Proceeds and Principal Proceeds with respect to the
related Due Period will be distributed in the following order of priority:

(1)to the payment of the amounts referred to in clauses (1) through (4) of
Section 11.1(a)(i) in the same order of priority specified therein, but without
giving effect to any limitations on amounts payable set forth therein;

(2)to the payment of any out-of-pocket fees and expenses of the Issuer, the Note
Administrator, Custodian and Trustee (including legal fees and expenses)
incurred in connection with an acceleration of the Notes following an Event of
Default, including in connection with sale and liquidation of any of the
Collateral in connection therewith;

(3)to the payment of the Class A Interest Distribution Amount, plus, any Class A
Defaulted Interest Amount;

(4)to the payment in full of principal of the Class A Notes;

(5)to the payment of the Class A-S Interest Distribution Amount, plus, any Class
A-S Defaulted Interest Amount;

(6)to the payment in full of principal of the Class A-S Notes;

(7)to the payment of the Class B Interest Distribution Amount, plus, any Class B
Defaulted Interest Amount;

(8)to the payment in full of principal of the Class B Notes;

(9)to the payment of the Class C Interest Distribution Amount, plus, any Class C
Defaulted Interest Amount;

(10)to the payment in full of principal of the Class C Notes (including any
Class C Deferred Interest Amount);

(11)to the payment of the Class D Interest Distribution Amount, plus, any Class
D Defaulted Interest Amount;

(12)to the payment in full of principal of the Class D Notes (including any
Class D Deferred Interest Amount);

-173-

--------------------------------------------------------------------------------

 

(13)to the payment of the Class E Interest Distribution Amount, plus, any Class
E Defaulted Interest Amount;

(14)to the payment in full of principal of the Class E Notes (including any
Class E Deferred Interest Amount);

(15)to the payment of the Class F Interest Distribution Amount, plus, any Class
F Defaulted Interest Amount;

(16)to the payment in full of the principal of the Class F Notes (including any
Class F Deferred Interest Amount);

(17)to the payment of the Class G Interest Distribution Amount, plus, any Class
G Defaulted Interest Amount;

(18)to the payment in full of the principal of the Class G Notes (including any
Class G Deferred Interest Amount); and

(19)any remaining Interest Proceeds and Principal Proceeds to be released from
the lien of this Indenture and paid (upon standing order of the Issuer) to the
Preferred Share Paying Agent for deposit into the Preferred Share Distribution
Account for distribution to the Holder of the Preferred Shares subject to and in
accordance with the provisions of the Preferred Share Paying Agency Agreement.

(b)On or before the Business Day prior to each Payment Date, the Issuer shall,
pursuant to Section 10.3, remit or cause to be remitted to the Note
Administrator for deposit in the Payment Account an amount of Cash sufficient to
pay the amounts described in Section 11.1(a) required to be paid on such Payment
Date.

(c)If on any Payment Date the amount available in the Payment Account from
amounts received in the related Due Period are insufficient to make the full
amount of the disbursements required by any clause of Section 11.1(a)(i),
Section 11.1(a)(ii) or Section 11.1(a)(iii), such payments will be made to
Noteholders of each applicable Class, as to each such clause, ratably in
accordance with the respective amounts of such disbursements then due and
payable to the extent funds are available therefor.

(d)In connection with any required payment by the Issuer to the Servicer or the
Special Servicer pursuant to the Servicing Agreement of any amount scheduled to
be paid from time to time between Payment Dates from amounts received with
respect to the Collateral Interests, the Servicer or the Special Servicer, as
applicable, shall be entitled to retain or withdraw such amounts from the
Collection Account pursuant to the terms of the Servicing Agreement.

-174-

--------------------------------------------------------------------------------

 

Section 11.2Securities Accounts.

All amounts held by, or deposited with the Note Administrator in the
Reinvestment Account, Custodial Account and the Expense Reserve Account pursuant
to the provisions of this Indenture shall be invested in Eligible Investments as
directed in writing by the Issuer and such amounts shall be credited to the
Indenture Account that is the source of funds for such investment. Absent such
direction, funds in the foregoing accounts shall be held uninvested. All amounts
held by or deposited with the Note Administrator in the Payment Account shall be
held uninvested. Any amounts not so invested in Eligible Investments as herein
provided, shall be credited to one or more securities accounts established and
maintained pursuant to the Securities Account Control Agreement at the Corporate
Trust Office of the Note Administrator, or at another financial institution
whose long-term rating is at least equal to “A2” by Moody’s (or such lower
rating as the Rating Agencies shall approve) and agrees to act as a Securities
Intermediary on behalf of the Note Administrator on behalf of the Secured
Parties pursuant to an account control agreement in form and substance similar
to the Securities Account Control Agreement. All other accounts held by the Note
Administrator shall be held uninvested.

ARTICLE 12

DISPOSITION OF COLLATERAL INTERESTS; REINVESTMENT COLLATERAL INTERESTS; FUTURE
FUNDING ESTIMATES

Section 12.1Sales of Credit Risk Collateral Interests and Defaulted Collateral
Interests.

(a)Except as otherwise expressly permitted or required by this Indenture, the
Issuer shall not sell or otherwise dispose of any Collateral Interest. The
Collateral Manager, on behalf of the Issuer, acting pursuant to the Collateral
Management Agreement may direct the Special Servicer in writing to sell at any
time:

(i)any Defaulted Collateral Interest;

(ii)any Credit Risk Collateral Interest, unless (x) the Note Protection Tests
were not satisfied as of the immediately preceding Determination Date and have
not been cured as of the proposed sale date or (y) the Trustee, upon written
direction of a majority of the Controlling Class, has provided written notice to
the Collateral Manager that no further sales of Credit Risk Collateral Interests
shall be permitted; or

(iii)any Reinvestment Collateral Interest or Exchange Collateral Interest
acquired in violation of the Eligibility Criteria, the Reinvestment Criteria or
the Acquisition and Disposition Requirements.

The Special Servicer shall sell any Collateral Interest in any sale permitted
pursuant to this Section 12.1(a), as directed by the Collateral Manager.
Promptly after any sale pursuant to this Section 12.1(a), the Collateral Manager
shall notify the 17g-5 Information Provider of the Collateral Interest sold and
the sale price and shall provide such other information relating to such sale as
may be reasonably requested by the Rating Agencies.

-175-

--------------------------------------------------------------------------------

 

If a Collateral Interest that is a Defaulted Collateral Interest is not sold or
otherwise disposed of by the Issuer within three (3) years of such Collateral
Interest becoming a Defaulted Collateral Interest, the Collateral Manager shall
use commercially reasonable efforts to cause the Issuer to sell or otherwise
dispose of such Collateral Interest as soon as commercially practicable
thereafter. In no event shall the Issuer or the Collateral Manager be permitted
to sell or otherwise dispose of any Collateral Interest for the primary purpose
of recognizing gains or decreasing losses resulting from market value changes.

In connection with the sale of a Credit Risk Collateral Interest or a Defaulted
Collateral Interest pursuant to this Section 12.1(a), the Collateral Manager may
also cause the Issuer to create one or more participation interests in such
Defaulted Collateral Interest or Credit Risk Collateral Interest and direct the
Trustee to sell one or more of such participation interests.

(b)In addition, with respect to any Defaulted Collateral Interest or Credit Risk
Collateral Interest permitted to be sold pursuant to Section 12.1(a), such
Defaulted Collateral Interest or Credit Risk Collateral Interest may be sold by
the Issuer at the direction of the Collateral Manager:

(i)to an entity, other than the Collateral Manager or an affiliate; or

(ii)to the Collateral Manager or an affiliate thereof that is purchasing such
Defaulted Collateral Interest or Credit Risk Collateral Interest from the Issuer
for a cash purchase price that is (x) with respect to any Defaulted Collateral
Interest, equal to or greater than the Par Purchase Price and (y) with respect
to any Credit Risk Collateral Interest:

(1)until the Disposition Limitation Threshold has been met, equal to or greater
than the Par Purchase Price; and

(2)after the Disposition Limitation Threshold has been met, following disclosure
to, and approval by, the Advisory Committee in accordance with the Collateral
Management Agreement, equal to the greater of (A) the Par Purchase Price and (B)
the fair market value thereof (any purchase described in this clause (ii), a
“Credit Risk/Defaulted Collateral Interest Cash Purchase”).

(c)If the Collateral Manager directs the sale of a Reinvestment Collateral
Interest of Exchange Collateral Interest acquired in violation of the
Eligibility Criteria, the Reinvestment Criteria or the Acquisition and
Disposition Requirements, the Issuer may sell such Collateral Interest for a
cash purchase price that is equal to or greater than its Par Purchase Price.

(d)A Defaulted Collateral Interest or Credit Risk Collateral Interest may be
disposed of at any time, following disclosure to, and approval by, the Advisory
Committee, by the Collateral Manager directing the Issuer to exchange such
Defaulted Collateral Interest or Credit Risk Collateral Interest for (1) a
Collateral Interest owned by the Collateral Manager or an Affiliate of the
Collateral Manager that satisfies the Eligibility Criteria and the Acquisition
and Disposition Requirements (such Collateral Interest, an “Exchange Collateral
Interest”) or (2) a combination of an Exchange Collateral Interest and cash
(such exchange for a Defaulted Collateral Interest, a “Defaulted Collateral
Interest Exchange,” and such exchange for a Credit Risk Collateral Interest, a
“Credit Risk Collateral Interest Exchange”); provided that:

-176-

--------------------------------------------------------------------------------

 

(i)with respect to any Defaulted Collateral Interest Exchange, the sum of
(1) the Par Purchase Price of such Exchange Collateral Interest plus (2) the
cash amount (if any) to be paid to the Issuer by the Collateral Manager or an
affiliate of the Collateral Manager, in connection with such exchange, is equal
to or greater than the Par Purchase Price of the Defaulted Collateral Interest
sought to be exchanged; and

(ii)with respect to any Credit Risk Collateral Interest Exchange:

(1)until the Disposition Limitation Threshold has been met, the sum of (1) the
Par Purchase Price of such Exchange Collateral Interest plus (2) the cash amount
(if any) to be paid to the Issuer by the Collateral Manager or an affiliate of
the Collateral Manager, in connection with such exchange, is equal to or greater
than the Par Purchase Price of the Credit Risk Collateral Interest sought to be
exchanged; and

(2)after the Disposition Limitation Threshold has been met, the sum of (1) the
Par Purchase Price of such Exchange Collateral Interest plus (2) the cash amount
(if any) to be paid to the Issuer by the Collateral Manager or an affiliate of
the Collateral Manager, in connection with such exchange, is equal to or greater
than the greater of (x) the Par Purchase Price of the Credit Risk Collateral
Interest sought to be exchanged and (y) the fair market value of such Credit
Risk Collateral Interest.

(e)In addition to the above, the Majority of Preferred Shareholders shall have
the right to purchase (i) any Defaulted Collateral Interest for a purchase price
equal to the Par Purchase Price and (ii) any Credit Risk Collateral Interest for
a purchase price equal to, (x) until the Disposition Limitation Threshold has
been met, the Par Purchase Price, and (y) after the Disposition Limitation
Threshold has been met, following disclosure to, and approval by, the Advisory
Committee, the greater of (1) the Par Purchase Price and (2) the fair market
value thereof.

(f)After the Issuer has notified the Trustee and the Note Administrator of an
Optional Redemption, a Clean-up Call, a Tax Redemption or an Auction Call
Redemption in accordance with Section 9.3, the Collateral Manager, on behalf of
the Issuer, and acting pursuant to the Collateral Management Agreement, may at
any time direct the Trustee in writing by Issuer Order to sell, and the Trustee
shall sell in the manner directed by the Majority of Preferred Shareholders in
writing, any Collateral Interest without regard to the foregoing limitations in
Section 12.1(a); provided that:

(i)the Sale Proceeds therefrom must be used to pay certain expenses and redeem
all of the Notes in whole but not in part pursuant to Section 9.1, and upon any
such sale the Trustee shall release such Collateral Interest pursuant to Section
10.12;

(ii)the Issuer may not direct the Trustee to sell (and the Trustee shall not be
required to release) a Collateral Interest pursuant to this Section 12.1(b)
unless:

-177-

--------------------------------------------------------------------------------

 

(1)the Collateral Manager certifies to the Trustee and the Note Administrator
that, in the Collateral Manager’s reasonable business judgment based on
calculations included in the certification (which shall include the sales prices
of the Collateral Interests), the Sale Proceeds from the sale of one or more of
the Collateral Interests and all Cash and proceeds from Eligible Investments
will be at least equal to the Total Redemption Price; and

(2)the Independent accountants appointed by the Issuer pursuant to Section 10.13
shall recalculate the calculations made in clause (1) above and prepare an
agreed-upon procedures report; and

(iii)in connection with an Optional Redemption, an Auction Call Redemption, a
Clean-up Call, or a Tax Redemption, all the Collateral Interests to be sold
pursuant to this Section 12.1(f) must be sold in accordance with the
requirements set forth in Section 9.1(f).

(g)In the event that any Notes remain Outstanding as of the Payment Date
occurring six months prior to the Stated Maturity Date of the Notes, the
Collateral Manager will be required to determine whether the proceeds expected
to be received on the Collateral Interests prior to the Stated Maturity Date of
the Notes will be sufficient to pay in full the principal amount of (and accrued
interest on) the Notes on the Stated Maturity Date. If the Collateral Manager
determines, in its sole discretion, that such proceeds will not be sufficient to
pay the outstanding principal amount of and accrued interest on the Notes on the
Stated Maturity Date of the Notes, the Issuer will, at the direction of the
Collateral Manager, be obligated to liquidate the portion of Collateral
Interests sufficient to pay the remaining principal amount of and interest on
the Notes on or before the Stated Maturity Date. The Collateral Interests to be
liquidated by the Issuer will be selected by the Collateral Manager.

(h)Notwithstanding anything herein to the contrary, the Collateral Manager on
behalf of the Issuer shall be permitted to sell or otherwise transfer (including
as a contribution) to a Permitted Subsidiary at any time any Sensitive Asset for
consideration consisting of equity interests in such Permitted Subsidiary (or an
increase in the value of equity interests already owned).

(i)Under no circumstance shall the Trustee in its individual capacity be
required to acquire any Collateral Interests or any property related thereto.

(j)Any Collateral Interest sold pursuant to this Section 12.1 shall be released
from the lien of this Indenture.

(k)If the Collateral Manager becomes aware that any Reinvestment Collateral
Interest did not satisfy the Eligibility Criteria, the Acquisition and
Disposition Requirements or the Reinvestment Criteria at the time it was
acquired by the Issuer, the Collateral Manager may direct the Special Servicer,
on behalf of the Issuer, to sell such Reinvestment Collateral Interest for a
cash purchase price that is equal to or greater than the Par Purchase Price
thereof.

(l)In the case of a sale of a Credit Risk Collateral Interest or a Defaulted
Collateral Interest, or the exchange of a Credit Risk Collateral Interest, in
each case, which is a Combined Loan, the related Mortgage Loan and the
corresponding Mezzanine Loan shall be sold or exchanged together.

-178-

--------------------------------------------------------------------------------

 

Section 12.2Reinvestment Collateral Interests.

(a)Except as provided in Section 12.3(c), during the Reinvestment Period (or
within sixty (60) days after the end of the Reinvestment Period with respect to
reinvestments made pursuant to binding commitments to purchase entered into
during the Reinvestment Period with Principal Proceeds received on, before or
after the last day of the Reinvestment Period), amounts (or Eligible
Investments) credited to the Reinvestment Account may, but are not required to,
be reinvested in Reinvestment Collateral Interests (which shall be, and hereby
are upon acquisition by the Issuer, Granted to the Trustee pursuant to the
Granting Clause of this Indenture) that satisfy the applicable Eligibility
Criteria and the Acquisition and Disposition Requirements and the following
additional criteria (the “Reinvestment Criteria”), as evidenced by an Officer’s
Certificate of the Collateral Manager on behalf of the Issuer delivered to the
Trustee and the Note Administrator substantially in the form of Exhibit K
hereto, delivered as of the date of the commitment to purchase such Reinvestment
Collateral Interest:

(i)the Note Protection Tests are satisfied; and

(ii)no Event of Default has occurred and is continuing.

In addition, the acquisition by the Issuer of any Reinvestment Collateral
Interest or Exchange Collateral Interest shall be conditioned upon delivery by
the Issuer to the Note Administrator and the Custodian of a subsequent transfer
instrument substantially in the form of Exhibit C to the Collateral Interest
Purchase Agreement.

(b)Notwithstanding the foregoing provisions, (i) Cash on deposit in the
Reinvestment Account may be invested in Eligible Investments pending investment
in Reinvestment Collateral Interests and (ii) if an Event of Default shall have
occurred and be continuing, no Reinvestment Collateral Interest may be acquired
unless it was the subject of a commitment entered into by the Issuer prior to
the occurrence of such Event of Default.

Notwithstanding the foregoing provisions, at any time when the Retention Holder
or an Affiliate that is wholly-owned by Sub-REIT or a subsequent REIT and is a
disregarded entity for U.S. federal income tax purposes of such REIT holds 100%
of the Class F Notes, the Class G Notes and the Preferred Shares, it may
contribute additional Cash, Eligible Investments and/or Collateral Interests to
the Issuer so long as, in the case of Collateral Interests, any such Collateral
Interests satisfy the Eligibility Criteria at the time of such contribution,
including, but not limited to, for purposes of effecting any cure rights
reserved for the holder of the Participations, pursuant to and in accordance
with the terms of the related Participation Agreement. Cash or Eligible
Investments contributed to the Issuer by the Retention Holder (during the
Reinvestment Period) shall be credited to the Reinvestment Account (unless the
Retention Holder directs otherwise) and may be reinvested by the Issuer in
Reinvestment Collateral Interests so long as no Event of Default has occurred
and is continuing.

-179-

--------------------------------------------------------------------------------

 

Section 12.3Conditions Applicable to All Transactions Involving Sale or Grant.

(a)Any transaction effected after the Closing Date under this Article 12 or
Section 10.12 shall be conducted in accordance with the requirements of the
Collateral Management Agreement; provided that (1) the Collateral Manager shall
not direct the Issuer to acquire any Collateral Interest for inclusion in the
Collateral from the Collateral Manager or any of its Affiliates as principal or
to sell any Collateral Interest from the Collateral to the Collateral Manager or
any of its Affiliates as principal unless the transaction is effected in
accordance with the Collateral Management Agreement and (2) the Collateral
Manager shall not direct the Issuer to acquire any Collateral Interest for
inclusion in the Collateral from any account or portfolio for which the
Collateral Manager serves as investment adviser or direct the Issuer to sell any
Collateral Interest to any account or portfolio for which the Collateral Manager
serves as investment adviser unless such transactions comply with the Collateral
Management Agreement and Section 206(3) of the Advisers Act. The Trustee shall
have no responsibility to oversee compliance with this clause (a) by the other
parties.

(b)Upon any Grant pursuant to this Article 12, all of the Issuer’s right, title
and interest to such Collateral Interest or Security shall be Granted to the
Trustee pursuant to this Indenture, such Collateral Interest or Security shall
be registered in the name of the Issuer, and, if applicable, the Trustee (or the
Custodian on its behalf) shall receive such Pledged Collateral Interest or
Security. The Trustee (or the Custodian on its behalf) and the Note
Administrator also shall receive, not later than the date of delivery of any
Collateral Interest, an Officer’s Certificate of the Collateral Manager
certifying that, as of the date of such Grant, such Grant complies with the
applicable conditions of and is permitted by this Article 12 (and setting forth,
to the extent appropriate, calculations in reasonable detail necessary to
determine such compliance). The original note and/or participation certificate
and all allonges thereto or assignments thereof that are required to be included
in the Collateral Interest File related to any Reinvestment Collateral Interest
or Exchange Collateral Interest acquired by the Issuer after the Closing Date
shall be delivered no later than one (1) Business Day before the date of
acquisition of such Reinvestment Collateral Interest or Exchange Collateral
Interest, as applicable, by the Issuer and the remaining documents constituting
such Collateral Interest File shall be delivered by no later than three (3)
Business Days after the date of acquisition.

(c)Notwithstanding anything contained in this Article 12 to the contrary, the
Issuer shall, subject to this Section 12.3(c), have the right to effect any
transaction which has been consented to by the Holders of Notes evidencing 100%
of the Aggregate Outstanding Amount of each and every Class of Notes (or if
there are no Notes Outstanding, 100% of the Preferred Shares).

Section 12.4Modifications to Note Protection Tests.

(a)In the event that (1) Moody’s modifies the definitions or calculations
relating to any of the Moody’s specific Eligibility Criteria or (2) any Rating
Agency modifies the definitions or calculations relating to either of the Note
Protection Tests (each, a “Rating Agency Test Modification”), in any case in
order to correspond with published changes in the guidelines, methodology or
standards established by such Rating Agency, the Issuer may, but is under no
obligation solely as a result of this Section 12.4 to, incorporate corresponding
changes into this Indenture by an amendment or supplement hereto without the
consent of the Holders of the Notes

-180-

--------------------------------------------------------------------------------

 

(except as provided below) (but with written notice to the Noteholders) or the
Preferred Shares if (x) in the case of a modification of a Moody’s specific
Eligibility Criteria, the Rating Agency Condition is satisfied with respect to
Moody’s, (y) in the case of a modification of a Note Protection Test, the Rating
Agency Condition is satisfied with respect to each Rating Agency then rating any
Class of Notes and (z) written notice of such modification is delivered by the
Collateral Manager to the Note Administrator, the Trustee and the Holders of the
Notes and Preferred Shares (which notice may be included in the next regularly
scheduled report to Noteholders). Any such Rating Agency Test Modification shall
be effected without execution of a supplemental indenture; provided, however,
that such amendment shall be (i) evidenced by a written instrument executed and
delivered by each of the Co‑Issuers and the Collateral Manager and delivered to
the Trustee, and (ii) accompanied by delivery by the Issuer to the Trustee of an
Officer’s Certificate of the Issuer (or the Collateral Manager on behalf of the
Issuer) certifying that such amendment has been made pursuant to and in
compliance with this Section 12.4.

Section 12.5Ongoing Future Advance Estimates.

(a)The Note Administrator and the Trustee, on behalf of the Noteholders and the
Holders of the Preferred Shares, are hereby directed by the Issuer to (i) enter
into the Future Funding Agreement and the Future Funding Account Control
Agreement, pursuant to which the Seller will agree to pledge certain collateral
described therein in order to secure certain future funding obligations of any
Affiliated Future Funding Companion Participation Holder as holder of any Future
Funding Companion Participations and (ii) administer the rights of the Note
Administrator and the secured party, as applicable, under the Future Funding
Agreement and the Future Funding Account Control Agreement. In the event an
Access Termination Notice (as defined in the Future Funding Agreement) has been
sent by the Note Administrator to the related account bank and for so long as
such Access Termination Notice is not withdrawn by the Note Administrator, the
Note Administrator shall, pursuant to the direction of the Issuer or the
Servicer on its behalf, direct the use of funds on deposit in the Future Funding
Controlled Reserve Account pursuant to the terms of the Future Funding
Agreement. Neither the Trustee nor the Note Administrator shall have any
obligation to ensure that the Seller is depositing or causing to be deposited
all amounts into the Future Funding Controlled Reserve Account that are required
to be deposited therein pursuant to the Future Funding Agreement.

(b)Pursuant to the Future Funding Agreement, on the Closing Date, (i) Holdco, in
its capacity as Future Funding Indemnitor, shall deliver its Largest One Quarter
Future Advance Estimate to the Collateral Manager, the Special Servicer, the
Servicer and the Note Administrator and (ii) the Future Funding Indemnitor shall
deliver to the Collateral Manager, the Special Servicer, the Servicer, the Note
Administrator and the 17g-5 Information Provider a certification of a
responsible financial officer of the Future Funding Indemnitor that the Future
Funding Indemnitor has Segregated Liquidity at least equal to the Largest One
Quarter Future Advance Estimate. Thereafter, so long as any Future Funding
Companion Participation is held by an Affiliated Future Funding Companion
Participation Holder and any future advance obligations remain outstanding under
such Future Funding Companion Participation, no later than the 18th day (or, if
such day is not a Business Day, the next succeeding Business Day) of the
calendar-month preceding the beginning of each calendar quarter, the Future
Funding Indemnitor shall deliver (which may be by email) to the Collateral
Manager, the Special Servicer, the Servicer, the Note Administrator and the
17g-5 Information Provider a certification of a responsible financial officer of
the Future Funding Indemnitor that the Future Funding Indemnitor has Segregated
Liquidity equal to the greater of (i) the Largest One Quarter Future Advance
Estimate or (ii) the controlling Two Quarter Future Advance Estimate for the
immediately following two calendar quarters.

-181-

--------------------------------------------------------------------------------

 

(c)Pursuant to the Future Funding Agreement, for so long as any Future Funding
Companion Participations is held by an Affiliated Future Funding Companion
Participation Holder and any future advance obligations remain outstanding under
such Future Funding Companion Participation and, subject to Section 12.3(c), by
(x) no earlier than the thirty-five (35) days prior to, and (y) no later than
the fifth (5th) day of, the calendar-month preceding the beginning of each
calendar quarter, the Seller is required to deliver to the Collateral Manager,
the Note Administrator and the Future Funding Indemnitor (i) a Two Quarter
Future Advance Estimate for the immediately following two calendar quarters and
(ii) such supporting documentation and other information (including any relevant
calculations) as is reasonably necessary for the Servicer to perform its
obligations described below. The Issuer shall cause the Servicer to, within ten
(10) days after receipt of the Two Quarter Future Advance Estimate and
supporting documentation from the Seller, (A) review the Seller’s Two Quarter
Future Advance Estimate and such supporting documentation and other information
provided by the Seller in connection therewith, (B) consult with the Seller with
respect thereto and make such inquiry, and request such additional information
(and the Seller shall promptly respond to each such request for consultation,
inquiry or request for information), in each case as is commercially reasonable
for the Servicer to perform its obligations described in the following clause
(C), and (C) by written notice to the Note Administrator, the Seller and the
Future Funding Indemnitor substantially in the form set forth in the Servicing
Agreement, either (1) confirm that nothing has come to the attention of the
Servicer in the documentation provided by the Seller that in the reasonable
opinion of the Servicer would support a determination of a Two Quarter Future
Advance Estimate that is at least 25% higher than the Seller’s Two Quarter
Future Advance Estimate for such period and shall state that the Seller’s Two
Quarter Future Advance Estimate for such period shall control or (2) deliver its
own Two Quarter Future Advance Estimate for such period. If the Servicer’s Two
Quarter Future Advance Estimate is at least 25% higher than the Seller’s Two
Quarter Future Advance Estimate for any period, then the Servicer’s Two Quarter
Future Advance Estimate for such period shall control; otherwise, the Seller’s
Two Quarter Future Advance Estimate for such period shall control.

(d)No Two Quarter Future Advance Estimate will be required to be made by the
Seller or the Servicer for a calendar quarter if, by the fifth (5th) day of the
calendar-month preceding the beginning of such calendar quarter, the Future
Funding Indemnitor delivers (which may be by email) to the Collateral Manager,
the Servicer, the Servicer, the Note Administrator and the 17g-5 Information
Provider a certificate of a responsible financial officer of the Future Funding
Indemnitor certifying that (i) the Future Funding Indemnitor has Segregated
Liquidity equal to at least 100% of the aggregate amount of outstanding future
advance obligations (subject to the same exclusions as the calculation of the
Two Quarter Future Advance Estimate) under the Future Funding Companion
Participations held by Affiliated Future Funding Companion Participation Holders
or (ii) no such future funding obligations remain outstanding under the Future
Funding Companion Participations held by Affiliated Future Funding Companion
Participation Holders. All certifications regarding Segregated Liquidity, any
Two Quarter Future Advance Estimates, or any notices from the Servicer described
in (b) and (c) above shall be emailed to the Note Administrator at
trustadministrationgroup@wellsfargo.com and cts.cmbs.bond.admin@wellsfargo.com
or such other email address as provided by the Note Administrator.

-182-

--------------------------------------------------------------------------------

 

(e)The 17g-5 Information Provider shall promptly post to the 17g-5 Website
pursuant to Section 14.13(d) of this Indenture, any certification with respect
to the holder of the Future Funding Companion Participations that is delivered
to it in accordance with the Future Funding Agreement.

ARTICLE 13

NOTEHOLDERS’ RELATIONS

Section 13.1Subordination.

(a)Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree that, for the benefit of the Holders of the Class A
Notes that the rights of the Holders of the Class A-S Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes and Class G Notes
shall be subordinate and junior to the Class A Notes to the extent and in the
manner set forth in Article 11; provided that on each Redemption Date and each
Payment Date as a result of the occurrence and continuation of the acceleration
of the Notes following the occurrence of an Event of Default, all accrued and
unpaid interest on and outstanding principal on the Class A Notes shall be paid
pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent 100% of
Holders of the Class A Notes consent, other than in Cash, before any further
payment or distribution is made on account of any other Class of Notes, to the
extent and in the manner provided in Section 11.1(a)(iii).

(b)Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class A-S
Notes, that the rights of the Holders of the Class B Notes, Class C Notes, Class
D Notes, Class E Notes, Class F Notes and Class G Notes shall be subordinate and
junior to the Class A-S Notes to the extent and in the manner set forth in
Article 11; provided that on each Redemption Date and each Payment Date as a
result of the occurrence and continuation of the acceleration of the Notes
following the occurrence of an Event of Default, all accrued and unpaid interest
on and outstanding principal on the Class A-S Notes shall be paid pursuant to
Section 11.1(a)(iii) in full in Cash or, to the extent 100% of Holders of the
Class A-S Notes consent, other than in Cash, before any further payment or
distribution is made on account of any of the Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes and Class G Notes to the extent and
in the manner provided in Section 11.1(a)(iii).

(c)Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class B
Notes, that the rights of the Holders of the Class C Notes, Class D Notes, Class
E Notes, Class F Notes and Class G Notes shall be subordinate and junior to the
Class B Notes to the extent and in the manner set forth in Article 11; provided
that on each Redemption Date and each Payment Date as a result of the occurrence
and continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class B Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class B Notes consent, other than
in Cash, before any further payment or distribution is made on account of any of
the Class C Notes, Class D Notes, Class E Notes, Class F Notes and Class G Notes
to the extent and in the manner provided in Section 11.1(a)(iii).

-183-

--------------------------------------------------------------------------------

 

(d)Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class C
Notes, that the rights of the Holders of the Class D Notes, Class E Notes, Class
F Notes and Class G Notes shall be subordinate and junior to the Class C Notes
to the extent and in the manner set forth in Article 11; provided that on each
Redemption Date and each Payment Date as a result of the occurrence and
continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class C Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class C Notes consent, other than
in Cash, before any further payment or distribution is made on account of any of
the Class D Notes, Class E Notes, Class F Notes and Class G Notes to the extent
and in the manner provided in Section 11.1(a)(iii).

(e)Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class D
Notes, that the rights of the Holders of the Class E Notes, Class F Notes and
Class G Notes shall be subordinate and junior to the Class D Notes to the extent
and in the manner set forth in Article 11; provided that on each Redemption Date
and each Payment Date as a result of the occurrence and continuation of the
acceleration of the Notes following the occurrence of an Event of Default, all
accrued and unpaid interest on and outstanding principal on the Class D Notes
shall be paid pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent
100% of Holders of the Class D Notes consent, other than in Cash, before any
further payment or distribution is made on account of the Class E Notes, Class F
Notes and Class G Notes to the extent and in the manner provided in Section
11.1(a)(iii).

(f)Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class E
Notes, that the rights of the Holders of the Class F Notes and Class G Notes
shall be subordinate and junior to the Class E Notes to the extent and in the
manner set forth in Article 11; provided that on each Redemption Date and each
Payment Date as a result of the occurrence and continuation of the acceleration
of the Notes following the occurrence of an Event of Default, all accrued and
unpaid interest on and outstanding principal on the Class E Notes shall be paid
pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent 100% of
Holders of the Class E Notes consent, other than in Cash, before any further
payment or distribution is made on account of the Class F Notes and Class G
Notes to the extent and in the manner provided in Section 11.1(a)(iii).

(g)Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class F
Notes, that the rights of the Holders of the Class G Notes shall be subordinate
and junior to the Class F Notes to the extent and in the manner set forth in
Article 11; provided that on each Redemption Date and each Payment Date as a
result of the occurrence and continuation of the acceleration of the Notes
following the occurrence of an Event of Default, all accrued and unpaid interest
on and outstanding principal on the Class G Notes shall be paid pursuant to
Section 11.1(a)(iii) in full in Cash or, to the extent 100% of Holders of the
Class G Notes consent, other than in Cash, before any further payment or
distribution is made on account of the Class G Notes to the extent and in the
manner provided in Section 11.1(a)(iii).

-184-

--------------------------------------------------------------------------------

 

(h)In the event that notwithstanding the provisions of this Indenture, any
Holders of any Class of Notes shall have received any payment or distribution in
respect of such Class contrary to the provisions of this Indenture, then, unless
and until all accrued and unpaid interest on and outstanding principal of all
more senior Classes of Notes have been paid in full in accordance with this
Indenture, such payment or distribution shall be received and held in trust for
the benefit of, and shall forthwith be paid over and delivered to, the Note
Administrator, which shall pay and deliver the same to the Holders of the more
senior Classes of Notes in accordance with this Indenture.

(i)Each Holder of any Class of Notes agrees with the Note Administrator on
behalf of the Secured Parties that such Holder shall not demand, accept, or
receive any payment or distribution in respect of such Notes in violation of the
provisions of this Indenture including Section 11.1(a) and this Section 13.1;
provided, however, that after all accrued and unpaid interest on, and principal
of, each Class of Notes senior to such Class have been paid in full, the Holders
of such Class of Notes shall be fully subrogated to the rights of the Holders of
each Class of Notes senior thereto. Nothing in this Section 13.1 shall affect
the obligation of the Issuer to pay Holders of such Class of Notes any amounts
due and payable hereunder.

(j)The Holders of each Class of Notes are deemed to agree, for the benefit of
all Holders of the Notes, not to institute against, or join any other Person in
instituting against, the Issuer, the Co-Issuer or any Permitted Subsidiary, any
petition for bankruptcy, reorganization, arrangement, moratorium, liquidation or
other similar proceedings under the laws of any jurisdiction before one year and
one day or, if longer, the applicable preference period then in effect and one
day, have elapsed since the final payments to the Holders of the Notes.

Section 13.2Standard of Conduct.

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Securityholder under this Indenture, a Securityholder or
Securityholders shall not have any obligation or duty to any Person or to
consider or take into account the interests of any Person and shall not be
liable to any Person for any action taken by it or them or at its or their
direction or any failure by it or them to act or to direct that an action be
taken, without regard to whether such action or inaction benefits or adversely
affects any Securityholder, the Issuer or any other Person, except for any
liability to which such Securityholder may be subject to the extent the same
results from such Securityholder’s taking or directing an action, or failing to
take or direct an action, in bad faith or in violation of the express terms of
this Indenture.

-185-

--------------------------------------------------------------------------------

 

ARTICLE 14

MISCELLANEOUS

Section 14.1Form of Documents Delivered to the Trustee and the Note
Administrator.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

Any certificate or opinion of an Authorized Officer of the Issuer or the
Co-Issuer may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such
Authorized Officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which his certificate or opinion is based are erroneous. Any such
certificate of an Authorized Officer of the Issuer or the Co-Issuer or Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, the Issuer, the Co-Issuer, the
Collateral Manager or any other Person, stating that the information with
respect to such factual matters is in the possession of the Issuer, the
Co-Issuer, the Collateral Manager or such other Person, unless such Authorized
Officer of the Issuer or the Co-Issuer or such counsel knows that the
certificate or opinion or representations with respect to such matters are
erroneous. Any Opinion of Counsel also may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
Authorized Officer of the Issuer or the Co-Issuer, the Servicer or the Special
Servicer on behalf of the Issuer, certifying as to the factual matters that form
a basis for such Opinion of Counsel and stating that the information with
respect to such matters is in the possession of the Issuer or the Co-Issuer or
the Collateral Manager on behalf of the Issuer, unless such counsel knows that
the certificate or opinion or representations with respect to such matters are
erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee or the Note Administrator at the request or
direction of the Issuer or the Co-Issuer, then notwithstanding that the
satisfaction of such condition is a condition precedent to the Issuer’s or the
Co-Issuer’s rights to make such request or direction, the Trustee or the Note
Administrator shall be protected in acting in accordance with such request or
direction if it does not have knowledge of the occurrence and continuation of
such Default or Event of Default as provided in Section 6.1(h).

-186-

--------------------------------------------------------------------------------

 

Section 14.2Acts of Securityholders.

(a)Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Securityholders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by such Securityholders in person or by an agent duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments are delivered
to the Trustee and the Note Administrator, and, where it is hereby expressly
required, to the Issuer and/or the Co-Issuer. Such instrument or instruments
(and the action or actions embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Securityholders signing such
instrument or instruments. Proof of execution of any such instrument or of a
writing appointing any such agent shall be sufficient for any purpose of this
Indenture and conclusive in favor of the Trustee, the Note Administrator, the
Issuer and the Co-Issuer, if made in the manner provided in this Section 14.2.

(b)The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which the Trustee or the Note Administrator
deems sufficient.

(c)The principal amount and registered numbers of Notes held by any Person, and
the date of his holding the same, shall be proved by the Notes Register. The
Notional Amount and registered numbers of the Preferred Shares held by any
Person, and the date of his holding the same, shall be proved by the register of
members maintained with respect to the Preferred Shares. Notwithstanding the
foregoing, the Trustee and the Note Administrator may conclusively rely on an
Investor Certification to determine ownership of any Notes.

(d)Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Securityholder shall bind such Securityholder (and any
transferee thereof) of such Security and of every Security issued upon the
registration thereof or in exchange therefor or in lieu thereof, in respect of
anything done, omitted or suffered to be done by the Trustee, the Note
Administrator, the Preferred Share Paying Agent, the Preferred Share Registrar,
the Issuer or the Co-Issuer in reliance thereon, whether or not notation of such
action is made upon such Security.

Section 14.3Notices, etc., to the Trustee, the Note Administrator, the Issuer,
the Co-Issuer, the Advancing Agent, the Servicer, the Special Servicer, the
Preferred Share Paying Agent, the Placement Agents, the Collateral Manager and
the Rating Agencies.

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Securityholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with:

(a)the Trustee shall be sufficient for every purpose hereunder if made, given,
furnished or filed in writing to and mailed, by certified mail, return receipt
requested, hand delivered, sent by overnight courier service guaranteeing next
day delivery, to the Trustee addressed to it at Wilmington Trust, National
Association, 1100 North Market Street, Wilmington, Delaware 19890, Attention:
CMBS Trustee – TRTX 2019-FL3, Facsimile number: (302) 636-6196, with a copy to:
E-mail: cmbstrustee@wilmingtontrust.com, or at any other address previously
furnished in writing to the parties hereto and the Servicing Agreement, and to
the Securityholders;

-187-

--------------------------------------------------------------------------------

 

(b)the Note Administrator shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if in writing and mailed, first
class postage prepaid, hand delivered, sent by overnight courier service, to the
Note Administrator addressed to it at Wells Fargo Bank, National Association,
Corporate Trust Services, 9062 Old Annapolis Road, Columbia, Maryland
21045-1951, Attention: Corporate Trust Services – TRTX 2019-FL3, with a copy by
email to: trustadministrationgroup@wellsfargo.com and
cts.cmbs.bond.admin@wellsfargo.com, or at any other address previously furnished
in writing to the parties hereto and the Servicing Agreement, and to the
Securityholders;

(c)the Issuer shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form, to the Issuer addressed to it at TRTX 2019-FL3 Issuer, Ltd., 888
Seventh Avenue, 35th Floor, New York, New York 10106, Attention: Deborah
Ginsberg, Facsimile number: (212) 405-8626, Email: dginsberg@tpg.com, with a
copy to: TRTX 2019-FL3 Issuer, Ltd., 888 Seventh Avenue, 35th Floor, New York,
New York 10106, Attention: Jason Ruckman, Facsimile number: (212) 430-7525,
Email: jruckman@tpg.com, or at any other address previously furnished in writing
to the Trustee and the Note Administrator by the Issuer, with a copy to the
Special Servicer;

(d)the Co-Issuer shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Co-Issuer addressed to it TRTX 2019-FL3
Co-Issuer, LLC, 888 Seventh Avenue, 35th Floor, New York, New York 10106,
Attention: Deborah Ginsberg, Facsimile number: (212) 405-8626, Email:
dginsberg@tpg.com, with a copy to: TRTX 2019-FL3 Co-Issuer, LLC, 888 Seventh
Avenue, 35th Floor, New York, New York 10106, Attention: Jason Ruckman,
Facsimile number: (212) 430-7525, Email: jruckman@tpg.com, or at any other
address previously furnished in writing to the Trustee and the Note
Administrator by the Co-Issuer, with a copy to the Special Servicer at its
address set forth below;

(e)the Advancing Agent shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Advancing Agent addressed to it at TRTX Master
CLO Loan Seller, LLC, 888 Seventh Avenue, 35th Floor, New York, New York 10106,
Attention: Deborah Ginsberg, Facsimile number: (212) 405-8626, Email:
dginsberg@tpg.com, with a copy to: TRTX Master CLO Loan Seller, LLC, 888 Seventh
Avenue, 35th Floor, New York, New York 10106, Attention: Jason Ruckman,
Facsimile number: (212) 430-7525, Email: jruckman@tpg.com, or at any other
address previously furnished in writing to the Trustee, the Note Administrator,
and the Co-Issuers, with a copy to the Special Servicer at its address set forth
below.

(f)the Preferred Share Paying Agent shall be sufficient for every purpose
hereunder if made, given, furnished or filed in writing to and mailed, by
certified mail, return receipt requested, hand delivered, sent by overnight
courier service guaranteeing next day delivery or by facsimile in legible form,
to the Preferred Share Paying Agent addressed to it at its Corporate Trust
Office or at any other address previously furnished in writing by the Preferred
Share Paying Agent;

-188-

--------------------------------------------------------------------------------

 

(g)the Servicer shall be sufficient for every purpose hereunder if in writing
and mailed, first class postage prepaid, hand delivered, sent by overnight
courier service or by facsimile in legible form, to the Servicer addressed to it
at Situs Asset Management LLC, 5065 Westheimer Road, Suite 700E, Houston, Texas
77056, Attention: Managing Director, Telecopy No.: 713-328-4497, Email address:
samnotice@situsamc.com, or at any other address previously furnished in writing
to the Issuer, the Note Administrator, the Co-Issuer and the Trustee;

(h)the Special Servicer shall be sufficient for every purpose hereunder if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, to the Special
Servicer addressed to it at Situs Holdings, LLC, Situs Holdings, LLC, 101
Montgomery Street, Suite 2250, San Francisco, California 94104, Attention:
Stacey Ciarlanti, E-mail: staceyciarlanti@situsamc.com, with a copy to: Situs
Group, LLC, 5065 Westheimer, Suite 700E, Houston, Texas 77056, Attention: Legal
Department, E-mail: legal@situsamc.com, or at any other address previously
furnished in writing to the Issuer, the Co-Issuer, the Note Administrator and
the Trustee;

(i)the Collateral Manager shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if in writing and mailed, first
class postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Collateral Manager addressed to it at TPG RE
Finance Trust Management, L.P., 888 Seventh Avenue, 35th Floor, New York, New
York 10106, Attention: Deborah Ginsberg, Facsimile number: (212) 405-8626,
Email: dginsberg@tpg.com, with a copy to: TPG RE Finance Trust Management, L.P.,
888 Seventh Avenue, 35th Floor, New York, New York 10106, Attention: Jason
Ruckman, Facsimile number: (212) 430-7525, Email: jruckman@tpg.com, or at any
other address previously furnished in writing to the Issuer, the Co-Issuer, the
Note Administrator, the Servicer, the Special Servicer or the Trustee at its
address set forth below;

(j)the Rating Agencies shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Rating Agencies addressed to them at (i) DBRS,
Inc., 333 W. Wacker Dr., Suite 1800, Chicago, Illinois 60606, Attention:
Commercial Mortgage Surveillance, Fax: (312) 332-3492, Email:
cmbs.surveillance@dbrs.com and (ii) Moody’s Investor Services, Inc., 7 World
Trade Center, 250 Greenwich Street, New York, New York 10007, Attention: CRE CDO
Surveillance, (or by electronic mail at moodys_cre_cdo_monitoring@moodys.com),
or such other address that any Rating Agency shall designate in the future;
provided that any request, demand, authorization, direction, order, notice,
consent, waiver or Act of Securityholders or other documents provided or
permitted by this Indenture to be made upon, given or furnished to, or filed
with the Rating Agencies (“17g-5 Information”) shall be given in accordance
with, and subject to, the provisions of Section 14.13 hereof;

(k)J.P. Morgan Securities LLC, as a Placement Agent, shall be sufficient for
every purpose hereunder if in writing and mailed, first class postage prepaid,
hand delivered, sent by overnight courier service or by facsimile in legible
form to J.P. Morgan Securities LLC, 383 Madison Avenue, 8th Floor, New York, New
York 10179, Attention: SPG Syndicate, e-mail: ABS_Synd@jpmorgan.com, with copies
to J.P. Morgan Securities LLC, 4 New York Plaza, 21st Floor, New York, New York
10004-2413, Attention: SPG Legal, email: US_CMBS_Notice@jpmorgan.com, or at any
other address furnished in writing to the Issuer, the Co‑Issuer, the Collateral
Manager, the Note Administrator and the Trustee;

-189-

--------------------------------------------------------------------------------

 

(l)Goldman Sachs & Co. LLC, as a Placement Agent, shall be sufficient for every
purpose hereunder if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form to
Goldman Sachs & Co. LLC, 200 West Street, New York, New York 10282, Attention:
Michael Barbieri, e-mail: michael.barbieri@gs.com, with a copy to: Brian Bolton,
facsimile number: (212) 291-5381, email: brian.bolton@gs.com;

(m)Morgan Stanley & Co. LLC, as a Placement Agent, shall be sufficient for every
purpose hereunder if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form to
Morgan Stanley & Co. LLC, 1585 Broadway, New York, New York 10036, Attention:
Jane Lam, e-mail: cmbs_notices@morganstanley.com, with a copy to: Morgan Stanley
& Co. LLC, Legal Compliance Division, 1221 Avenue of the Americas, New York, New
York 10020;

(n)U.S. Bancorp Investments, Inc., as a Placement Agent, shall be sufficient for
every purpose hereunder if in writing and mailed, first class postage prepaid,
hand delivered, sent by overnight courier service or by facsimile in legible
form to U.S. Bancorp Investments, Inc., 214 N. Tryon Street, Charlotte, North
Carolina 28202, Attention: Adarsh Dhand, fax: 704.335.2393, email
Adarsh.dhand@usbank.com; with a copy to: Jason Schubert, email
Jason.Schubert@usbank.com;

(o)Wells Fargo Securities, LLC, as a Placement Agent, shall be sufficient for
every purpose hereunder if in writing and mailed, first class postage prepaid,
hand delivered, sent by overnight courier service or by facsimile in legible
form to Wells Fargo Securities, LLC, 375 Park Avenue, New York, New York 10152,
Attention: A.J. Sfarra, fax: (212) 214-8970, email:
anthony.sfarra@wellsfargo.com, with a copy to: Troy Stoddard, Esq., Wells Fargo
Law Department, MAC D1086-341, 550 South Tryon Street, 34th Floor, Charlotte,
North Carolina 28202, fax: (704) 715-2378, email: troy.stoddard@wellsfargo.com;
and

(p)the Note Administrator, shall be sufficient for every purpose hereunder if in
writing and mailed, first class postage prepaid hand delivered, sent by
overnight courier service to the Corporate Trust Office of the Note
Administrator.

Section 14.4Notices to Noteholders; Waiver.

Except as otherwise expressly provided herein, where this Indenture or the
Servicing Agreement provides for notice to Holders of Notes of any event,

(a)such notice shall be sufficiently given to Holders of Notes if in writing and
mailed, first class postage prepaid, to each Holder of a Note affected by such
event, at the address of such Holder as it appears in the Notes Register, not
earlier than the earliest date and not later than the latest date, prescribed
for the giving of such notice;

(b)such notice shall be in the English language; and

(c)all reports or notices to Preferred Shareholders shall be sufficiently given
if provided in writing and mailed, first class postage prepaid, to the Preferred
Share Paying Agent.

-190-

--------------------------------------------------------------------------------

 

The Note Administrator shall deliver to the Holders of the Notes any information
or notice in its possession, requested to be so delivered by at least 25% of the
Holders of any Class of Notes.

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder of a Note shall affect the sufficiency of such notice
with respect to other Holders of Notes. In case by reason of the suspension of
regular mail service or by reason of any other cause, it shall be impracticable
to give such notice by mail, then such notification to Holders of Notes shall be
made with the approval of the Note Administrator and shall constitute sufficient
notification to such Holders of Notes for every purpose hereunder.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Trustee and with the
Note Administrator, but such filing shall not be a condition precedent to the
validity of any action taken in reliance upon such waiver.

In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Trustee and the Note Administrator
shall be deemed to be a sufficient giving of such notice.

Section 14.5Effect of Headings and Table of Contents.

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

Section 14.6Successors and Assigns.

All covenants and agreements in this Indenture by the Issuer and the Co-Issuer
shall bind their respective successors and assigns, whether so expressed or not.

Section 14.7Severability.

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

Section 14.8Benefits of Indenture.

Nothing in this Indenture or in the Securities, expressed or implied, shall give
to any Person, other than (i) the parties hereto and their successors hereunder
and (ii) the Servicer, the Special Servicer, the Collateral Manager, the
Preferred Shareholders, the Preferred Share Paying Agent, the Preferred Share
Registrar, the Noteholders and the Sponsor (each of whom shall be an express
third party beneficiary hereunder), any benefit or any legal or equitable right,
remedy or claim under this Indenture.

-191-

--------------------------------------------------------------------------------

 

Section 14.9Governing Law; Waiver of Jury Trial.

THIS INDENTURE AND EACH NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THIS INDENTURE OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 14.10Submission to Jurisdiction.

Each of the Issuer and the Co-Issuer hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan in The City of New York in any action or proceeding arising
out of or relating to the Notes or this Indenture, and each of the Issuer and
the Co-Issuer hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State or
federal court. Each of the Issuer and the Co-Issuer hereby irrevocably waives,
to the fullest extent that they may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. Each of the
Issuer and the Co-Issuer irrevocably consents to the service of any and all
process in any action or proceeding by the mailing or delivery of copies of such
process to it at the office of the Issuer’s and the Co-Issuer’s agent set forth
in Section 7.2. Each of the Issuer and the Co-Issuer agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

Section 14.11Counterparts.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Indenture in Portable Document Format
(PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart to this Indenture.

Section 14.12Liability of Co-Issuers.

Notwithstanding any other terms of this Indenture, the Notes or any other
agreement entered into between, inter alios, the Issuer and the Co-Issuer or
otherwise, neither the Issuer nor the Co-Issuer shall have any liability
whatsoever to the Co-Issuer or the Issuer, respectively, under this Indenture,
the Notes, any such agreement or otherwise and, without prejudice to the
generality of the foregoing, neither the Issuer nor the Co-Issuer shall be
entitled to take any steps to enforce, or bring any action or proceeding, in
respect of this Indenture, the Notes, any such agreement or otherwise against
the other Co-Issuer or the Issuer, respectively. In particular, neither the
Issuer nor the Co-Issuer shall be entitled to petition or take any other steps
for the winding up or bankruptcy of the Co-Issuer or the Issuer, respectively or
shall have any claim in respect of any Collateral of the Co-Issuer or the
Issuer, respectively.

-192-

--------------------------------------------------------------------------------

 

Section 14.1317g-5 Information.

(a)The Co-Issuers shall comply with their obligations under Rule 17g-5
promulgated under the Exchange Act (“Rule 17g-5”), by their or their agent’s
posting on the 17g-5 Website, no later than the time such information is
provided to the Rating Agencies, all information that the Issuer or other
parties on its behalf, including the Trustee, the Note Administrator, the
Servicer and the Special Servicer, provide to the Rating Agencies for the
purposes of determining the initial credit rating of the Notes or undertaking
credit rating surveillance of the Notes (the “17g-5 Information”); provided that
no party other than the Issuer, the Trustee, the Note Administrator, the
Servicer or the Special Servicer may provide information to the Rating Agencies
on the Issuer’s behalf without the prior written consent of the Special
Servicer. At all times while any Notes are rated by any Rating Agency or any
other NRSRO, the Issuer shall engage a third party to post 17g-5 Information to
the 17g-5 Website. The Issuer hereby engages the Note Administrator (in such
capacity, the “17g-5 Information Provider”), to post 17g-5 Information it
receives from the Issuer, the Trustee, the Note Administrator, the Servicer or
the Special Servicer to the 17g-5 Website in accordance with this Section 14.13,
and the Note Administrator hereby accepts such engagement.

(b)Any information required to be delivered to the 17g-5 Information Provider by
any party under this Indenture or the Servicing Agreement shall be delivered to
it via electronic mail at 17g5informationprovider@wellsfargo.com, specifically
with a subject reference of “TRTX 2019-FL3 Issuer, Ltd.” and an identification
of the type of information being provided in the body of such electronic mail,
or via any alternative electronic mail address following notice to the parties
hereto or any other delivery method established or approved by the 17g-5
Information Provider.

Upon delivery by the Co-Issuers to the 17g-5 Information Provider (in an
electronic format mutually agreed upon by the Co-Issuers and the 17g-5
Information Provider) of information designated by the Co-Issuers as having been
previously made available to NRSROs by the Co-Issuers (the “Pre-Closing 17g-5
Information”), the 17g-5 Information Provider shall make such Pre-Closing 17g-5
Information available only to the Co-Issuers and to NRSROs via the 17g-5
Information Provider’s Website pursuant this Section 14.13(b). The Co-Issuers
shall not be entitled to direct the 17g-5 Information Provider to provide access
to the Pre-Closing 17g-5 Information or any other information on the 17g-5
Information Provider’s Website to any designee or other third party.

(c)The 17g-5 Information Provider shall make available, solely to NRSROs, the
following items to the extent such items are delivered to it via email at
17g5informationprovider@wellsfargo.com, specifically with a subject reference of
“TRTX 2019-FL3 Issuer, Ltd.” and an identification of the type of information
being provided in the body of the email, or via any alternate email address
following notice to the parties hereto or any other delivery method established
or approved by the 17g-5 Information Provider if or as may be necessary or
beneficial:

(i)any statements as to compliance and related Officer’s Certificates delivered
under Section 7.9;

(ii)any information requested by the Issuer or the Rating Agencies;

-193-

--------------------------------------------------------------------------------

 

(iii)any notice to the Rating Agencies relating to the Special Servicer’s
determination to take action without satisfaction of the Rating Agency
Condition;

(iv)any requests for satisfaction of the Rating Agency Condition that are
delivered to the 17g-5 Information Provider pursuant to Section 14.14;

(v)any summary of oral communications with the Rating Agencies that are
delivered to the 17g-5 Information Provider pursuant to Section 14.13(c);
provided that the summary of such oral communications shall not disclose which
Rating Agencies the communication was with;

(vi)any amendment or proposed supplemental indenture to this Indenture pursuant
to Section 8.3; and

(vii)the “Rating Agency Q&A Forum and Servicer Document Request Tool” pursuant
to Section 10.13(e).

The foregoing information shall be made available by the 17g-5 Information
Provider on the 17g-5 Website or such other website as the Issuer may notify the
parties hereto in writing.

(d)Information shall be posted on the same Business Day of receipt provided that
such information is received by 12:00 p.m. (New York time) or, if received after
12:00 p.m., on the next Business Day. The 17g-5 Information Provider shall have
no obligation or duty to verify, confirm or otherwise determine whether the
information being delivered is accurate, complete, conforms to the transaction,
or otherwise is or is not anything other than what it purports to be. In the
event that any information is delivered or posted in error, the 17g-5
Information Provider may remove it from the website. The 17g-5 Information
Provider (and the Trustee) has not obtained and shall not be deemed to have
obtained actual knowledge of any information posted to the 17g-5 Website to the
extent such information was not produced by it. Access will be provided by the
17g-5 Information Provider to NRSROs upon receipt of an NRSRO Certification in
the form of Exhibit F hereto (which certification may be submitted
electronically via the 17g-5 Website).

(e)Upon request of the Issuer or a Rating Agency, the 17g-5 Information Provider
shall post on the 17g-5 Website any additional information requested by the
Issuer or such Rating Agency to the extent such information is delivered to the
17g-5 Information Provider electronically in accordance with this Section 14.13.
In no event shall the 17g-5 Information Provider disclose on the 17g-5 Website
the Rating Agency or NRSRO that requested such additional information.

(f)The 17g-5 Information Provider shall provide a mechanism to notify each
Person that has signed-up for access to the 17g-5 Website in respect of the
transaction governed by this Indenture each time an additional document is
posted to the 17g-5 Website.

(g)Any other information required to be delivered to the Rating Agencies
pursuant to this Indenture shall be furnished to the Rating Agencies only after
the earlier of (x) receipt of confirmation (which may be by email) from the
17g-5 Information Provider that such information has been posted to the 17g-5
Website and (y) at the same time such information has been delivered to the
17g‑5 Information Provider in accordance with this Section 14.13.

-194-

--------------------------------------------------------------------------------

 

(h)Notwithstanding anything to the contrary in this Indenture, a breach of this
Section 14.13 shall not constitute a Default or Event of Default.

(i)If any of the parties to this Indenture receives a Form ABS Due Diligence-15E
from any party in connection with any third-party due diligence services such
party may have provided with respect to the Collateral Interests (“Due Diligence
Service Provider”), such receiving party shall promptly forward such Form ABS
Due Diligence-15E to the 17g-5 Information Provider for posting on the 17g-5
Website. The 17g-5 Information Provider shall post on the 17g-5 Website any Form
ABS Due Diligence-15E it receives directly from a Due Diligence Service Provider
or from another party to this Indenture, promptly upon receipt thereof.

Section 14.14Rating Agency Condition.

Any request for satisfaction of the Rating Agency Condition made by a Requesting
Party pursuant to this Indenture, shall be made in writing, which writing shall
contain a cover page indicating the nature of the request for satisfaction of
the Rating Agency Condition, and shall contain all back-up material necessary
for the Rating Agencies to process such request. Such written request for
satisfaction of the Rating Agency Condition shall be provided in electronic
format to the 17g-5 Information Provider in accordance with Section 14.13 hereof
and after receiving actual knowledge of such posting (which may be in the form
of an automatic email notification of posting delivered by the 17g-5 Website to
such party), the Requesting Party shall send the request for satisfaction of
such condition to the Rating Agencies in accordance with the instructions for
notices set forth in Section 14.3 hereof.

Section 14.15Patriot Act Compliance.

In order to comply with laws, rules, regulations and executive orders in effect
from time to time applicable to banking institutions, including those relating
to the funding of terrorist activities and money laundering (“Applicable Law”),
the Trustee, Note Administrator, the Servicer and the Special Servicer may be
required to obtain, verify and record certain information relating to
individuals and entities which maintain a business relationship with the Trustee
or Note Administrator, as the case may be. Accordingly, each of the parties
agrees to provide to the Trustee and the Note Administrator, upon its request
from time to time, such identifying information and documentation as may be
available for such party in order to enable the Trustee and the Note
Administrator, as applicable, to comply with Applicable Law. The Issuer and
Company Administrator are subject to laws in the Cayman Islands, which impose
similar obligations to the Applicable Laws, including with regard to verifying
the identity and source of funds of investors.

-195-

--------------------------------------------------------------------------------

 

ARTICLE 15

ASSIGNMENT OF THE COLLATERAL INTEREST PURCHASE AGREEMENT

Section 15.1Assignment of Collateral Interest Purchase Agreement.

(a)The Issuer, in furtherance of the covenants of this Indenture and as security
for the Notes and amounts payable to the Secured Parties hereunder and the
performance and observance of the provisions hereof, hereby collaterally
assigns, transfers, conveys and sets over to the Trustee, for the benefit of the
Noteholders (and to be exercised on behalf of the Issuer by persons responsible
therefor pursuant to this Indenture and the Servicing Agreement), all of the
Issuer’s estate, right, title and interest in, to and under the Collateral
Interest Purchase Agreement (now or hereafter entered into) (an “Article 15
Agreement”), including, without limitation, (i) the right to give all notices,
consents and releases thereunder, (ii) the right to give all notices of
termination and to take any legal action upon the breach of an obligation of the
Seller or the Collateral Manager thereunder, including the commencement, conduct
and consummation of proceedings at law or in equity, (iii) the right to receive
all notices, accountings, consents, releases and statements thereunder and (iv)
the right to do any and all other things whatsoever that the Issuer is or may be
entitled to do thereunder; provided, however, that the Issuer reserves for
itself a license to exercise all of the Issuer’s rights pursuant to the Article
15 Agreement without notice to or the consent of the Trustee or any other party
hereto (except as otherwise expressly required by this Indenture, including,
without limitation, as set forth in Section 15.1(f)) which license shall be and
is hereby deemed to be automatically revoked upon the occurrence of an Event of
Default hereunder until such time, if any, that such Event of Default is cured
or waived.

(b)The assignment made hereby is executed as collateral security, and the
execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of each the Article 15 Agreement,
nor shall any of the obligations contained in each the Article 15 Agreement be
imposed on the Trustee.

(c)Upon the retirement of the Notes and the release of the Collateral from the
lien of this Indenture, this assignment and all rights herein assigned to the
Trustee for the benefit of the Noteholders shall cease and terminate and all the
estate, right, title and interest of the Trustee in, to and under each the
Article 15 Agreement shall revert to the Issuer and no further instrument or act
shall be necessary to evidence such termination and reversion.

(d)The Issuer represents that it has not executed any assignment of the Article
15 Agreement other than this collateral assignment.

(e)The Issuer agrees that this assignment is irrevocable, and that it shall not
take any action which is inconsistent with this assignment or make any other
assignment inconsistent herewith. The Issuer shall, from time to time upon the
request of the Trustee, execute all instruments of further assurance and all
such supplemental instruments with respect to this assignment as the Trustee may
specify.

-196-

--------------------------------------------------------------------------------

 

(f)The Issuer hereby agrees, and hereby undertakes to obtain the agreement and
consent of the Seller in the Collateral Interest Purchase Agreement to the
following:

(i)the Seller consents to the provisions of this collateral assignment and
agrees to perform any provisions of this Indenture made expressly applicable to
the Seller pursuant to the applicable Article 15 Agreement;

(ii)the Seller acknowledges that the Issuer is collaterally assigning all of its
right, title and interest in, to and under the Collateral Interest Purchase
Agreement to the Trustee for the benefit of the Noteholders, and the Seller
agrees that all of the representations, covenants and agreements made by the
Seller in the Article 15 Agreement are also for the benefit of, and enforceable
by, the Trustee and the Noteholders;

(iii)the Seller shall deliver to the Trustee duplicate original copies of all
notices, statements, communications and instruments delivered or required to be
delivered to the Issuer pursuant to the applicable Article 15 Agreement;

(iv)none of the Issuer or the Seller shall enter into any agreement amending,
modifying or terminating the applicable Article 15 Agreement, (other than in
respect of an amendment or modification to cure any inconsistency, ambiguity or
manifest error) or selecting or consenting to a successor without notifying the
Rating Agencies and without the prior written consent and written confirmation
of the Rating Agencies that such amendment, modification or termination will not
cause its then-current ratings of the Notes to be downgraded or withdrawn;

(v)except as otherwise set forth herein and therein (including, without
limitation, pursuant to Section 12 of the Collateral Management Agreement), the
Collateral Manager shall continue to serve as Collateral Manager under the
Collateral Management Agreement, notwithstanding that the Collateral Manager
shall not have received amounts due it under the Collateral Management Agreement
because sufficient funds were not then available hereunder to pay such amounts
pursuant to the Priority of Payments. The Collateral Manager agrees not to cause
the filing of a petition in bankruptcy against the Issuer for the nonpayment of
the fees or other amounts payable to the Collateral Manager under the Collateral
Management Agreement until the payment in full of all Notes issued under this
Indenture and the expiration of a period equal to the applicable preference
period under the Bankruptcy Code plus ten (10) days following such payment; and

(vi)the Collateral Manager irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan in
The City of New York in any action or proceeding arising out of or relating to
the Notes or this Indenture, and the Collateral Manager irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such New York State or federal court. The Collateral Manager irrevocably
waives, to the fullest extent it may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. The
Collateral Manager irrevocably consents to the service of any and all process in
any action or Proceeding by the mailing by certified mail, return receipt
requested, or delivery requiring signature and proof of delivery of copies of
such initial process to it at c/o Maples Fiduciary Services (Delaware) Inc.,
4001 Kennett Pike, Suite 302, Wilmington, Delaware 19807. The Collateral Manager
agrees that a final and non-appealable judgment by a court of competent
jurisdiction in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

-197-

--------------------------------------------------------------------------------

 

ARTICLE 16

ADVANCING AGENT

Section 16.1Liability of the Advancing Agent.

The Advancing Agent shall be liable in accordance herewith only to the extent of
the obligations specifically imposed upon and undertaken by the Advancing Agent.

Section 16.2Merger or Consolidation of the Advancing Agent.

(a)The Advancing Agent will keep in full effect its existence, rights and
franchises as a corporation under the laws of the jurisdiction in which it was
formed, and will obtain and preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Indenture to
perform its duties under this Indenture.

(b)Any Person into which the Advancing Agent may be merged or consolidated, or
any corporation resulting from any merger or consolidation to which the
Advancing Agent shall be a party, or any Person succeeding to the business of
the Advancing Agent shall be the successor of the Advancing Agent, hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding (it
being understood and agreed by the parties hereto that the consummation of any
such transaction by the Advancing Agent shall have no effect on the Backup
Advancing Agent’s obligations under Section 10.7, which obligations shall
continue pursuant to the terms of Section 10.7).

Section 16.3Limitation on Liability of the Advancing Agent and Others.

None of the Advancing Agent or any of its affiliates, directors, officers,
employees or agents shall be under any liability for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Indenture, or for errors in judgment; provided, however, that this provision
shall not protect the Advancing Agent against liability to the Issuer or
Noteholders for any breach of warranties or representations made herein or any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or negligence in the performance of duties or by reason of negligent
disregard of obligations and duties hereunder. The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person respecting any matters arising hereunder. The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent shall be indemnified
by the Issuer pursuant to the priorities set forth in Section 11.1(a) and held
harmless against any loss, liability or expense incurred in connection with any
legal action relating to this Indenture or the Notes, other than any loss,
liability or expense (i) specifically required to be borne by the Advancing
Agent pursuant to the terms hereof or otherwise incidental to the performance of
obligations and duties hereunder (except as any such loss, liability or expense
shall be otherwise reimbursable pursuant to this Indenture); or (ii) incurred by
reason of any breach of a representation, warranty or covenant made herein, any
misfeasance, bad faith or negligence by the Advancing Agent in the performance
of or negligent disregard of, obligations or duties hereunder or any violation
of any state or federal securities law.

-198-

--------------------------------------------------------------------------------

 

Section 16.4Representations and Warranties of the Advancing Agent.

The Advancing Agent represents and warrants that:

(a)the Advancing Agent (i) has been duly organized, is validly existing and is
in good standing under the laws of the State of Delaware, (ii) has full power
and authority to own the Advancing Agent’s collateral and to transact the
business in which it is currently engaged, and (iii) is duly qualified and in
good standing under the laws of each jurisdiction where the Advancing Agent’s
ownership or lease of property or the conduct of the Advancing Agent’s business
requires, or the performance of this Indenture would require, such
qualification, except for failures to be so qualified that would not in the
aggregate have a material adverse effect on the business, operations, collateral
or financial condition of the Advancing Agent or the ability of the Advancing
Agent to perform its obligations under, or on the validity or enforceability of,
the provisions of this Indenture applicable to the Advancing Agent;

(b)the Advancing Agent has full power and authority to execute, deliver and
perform this Indenture; this Indenture has been duly authorized, executed and
delivered by the Advancing Agent and constitutes a legal, valid and binding
agreement of the Advancing Agent, enforceable against it in accordance with the
terms hereof, except that the enforceability hereof may be subject to (i)
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights and (ii) general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law);

(c)neither the execution and delivery of this Indenture nor the performance by
the Advancing Agent of its duties hereunder conflicts with or will violate or
result in a breach or violation of any of the terms or provisions of, or
constitutes a default under: (i) the Articles of Incorporation and bylaws of the
Advancing Agent, (ii) the terms of any indenture, contract, lease, mortgage,
deed of trust, note agreement or other evidence of indebtedness or other
agreement, obligation, condition, covenant or instrument to which the Advancing
Agent is a party or is bound, (iii) any law, decree, order, rule or regulation
applicable to the Advancing Agent of any court or regulatory, administrative or
governmental agency, body or authority or arbitrator having jurisdiction over
the Advancing Agent or its properties, and which would have, in the case of any
of (i), (ii) or (iii) of this Section 16.4(c), either individually or in the
aggregate, a material adverse effect on the business, operations, collateral or
financial condition of the Advancing Agent or the ability of the Advancing Agent
to perform its obligations under this Indenture;

(d)no litigation is pending or, to the best of the Advancing Agent’s knowledge,
threatened, against the Advancing Agent that would materially and adversely
affect the execution, delivery or enforceability of this Indenture or the
ability of the Advancing Agent to perform any of its obligations under this
Indenture in accordance with the terms hereof; and

(e)no consent, approval, authorization or order of or declaration or filing with
any government, governmental instrumentality or court or other Person is
required for the performance by the Advancing Agent of its duties hereunder,
except such as have been duly made or obtained.

-199-

--------------------------------------------------------------------------------

 

Section 16.5Resignation and Removal; Appointment of Successor.

(a)No resignation or removal of the Advancing Agent and no appointment of a
successor Advancing Agent pursuant to this Article 16 shall become effective
until the acceptance of appointment by the successor Advancing Agent under
Section 16.6.

(b)The Advancing Agent may, subject to Section 16.5(a), resign at any time by
giving written notice thereof to the Issuer, the Co-Issuer, the Collateral
Manager, the Note Administrator, the Trustee, the Servicer, the Noteholders and
the Rating Agencies.

(c)The Advancing Agent may be removed at any time by Act of Supermajority of the
Preferred Shares upon written notice delivered to the Trustee and to the Issuer
and the Co-Issuer.

(d)If the Advancing Agent fails to make a required Interest Advance and it has
not determined such Interest Advance to be a Nonrecoverable Interest Advance,
the Collateral Manager shall terminate such Advancing Agent and replace such
Advancing Agent with a successor Advancing Agent, subject to the satisfaction of
the Rating Agency Condition. In the event that the Collateral Manager has not
terminated and replaced such Advancing Agent within thirty (30) days of such
Advancing Agent’s failure to make a required Interest Advance, the Note
Administrator shall, terminate such Advancing Agent and use commercially
reasonable efforts for up to ninety (90) days following such termination to
replace the Advancing Agent with a successor, subject to the satisfaction of the
Rating Agency Condition. Following the termination of the Advancing Agent, the
Backup Advancing Agent will be required to make Interest Advances until a
successor advancing agent is appointed.

(e)Subject to Section 16.5(d), if the Advancing Agent shall resign or be
removed, upon receiving such notice of resignation or removal, the Issuer and
the Co-Issuer shall promptly appoint a successor advancing agent by written
instrument, in duplicate, executed by an Authorized Officer of the Issuer and an
Authorized Officer of the Co-Issuer, one (1) copy of which shall be delivered to
the Advancing Agent so resigning and one (1) copy to the successor Advancing
Agent, together with a copy to each Noteholder, the Collateral Manager, the
Trustee, the Note Administrator, the Servicer and the Special Servicer; provided
that such successor Advancing Agent shall be appointed only subject to
satisfaction of the Rating Agency Condition, upon the written consent of a
Majority of Preferred Shareholders. If no successor Advancing Agent shall have
been appointed and an instrument of acceptance by a successor Advancing Agent
shall not have been delivered to the Advancing Agent within thirty (30) days
after the giving of such notice of resignation, the resigning Advancing Agent,
the Trustee, the Note Administrator, or any Preferred Shareholder, on behalf of
himself and all others similarly situated, may petition any court of competent
jurisdiction for the appointment of a successor Advancing Agent.

(f)The Issuer and the Co-Issuer shall give prompt notice of each resignation and
each removal of the Advancing Agent and each appointment of a successor
Advancing Agent by mailing written notice of such event by first class mail,
postage prepaid, to the Rating Agencies, the Trustee, the Note Administrator,
and to the Holders of the Notes as their names and addresses appear in the Notes
Register.

-200-

--------------------------------------------------------------------------------

 

Section 16.6Acceptance of Appointment by Successor Advancing Agent.

(a)Every successor Advancing Agent appointed hereunder shall execute,
acknowledge and deliver to the Issuer, the Co-Issuer, the Collateral Manager,
the Servicer, the Special Servicer, the Trustee, the Note Administrator, and the
retiring Advancing Agent an instrument accepting such appointment hereunder and
under the Servicing Agreement. Upon delivery of the required instruments, the
resignation or removal of the retiring Advancing Agent shall become effective
and such successor Advancing Agent, without any further act, deed or conveyance,
shall become vested with all the rights, powers, trusts, duties and obligations
of the retiring Advancing Agent hereunder and under the Servicing Agreement.

(b)No appointment of a successor Advancing Agent shall become effective unless
(1) the Rating Agency Condition has been satisfied with respect to the
appointment of such successor Advancing Agent and (2) such successor has a
long-term senior unsecured debt rating of at least “A2” by Moody’s, and whose
short-term senior unsecured debt rating is at least “P-1” from Moody’s.

Section 16.7Removal and Replacement of Advancing Agent.

The Note Administrator shall replace any such successor Advancing Agent
(excluding the Note Administrator in its capacity as Backup Advancing Agent)
upon receiving notice that such successor Advancing Agent’s long-term senior
unsecured debt rating at any time becomes lower than “A2” by Moody’s, and whose
short-term senior unsecured debt rating becomes lower than “P-1” by Moody’s,
with a successor Advancing Agent that has a long-term senior unsecured debt
rating of at least “A2” by Moody’s, and whose short-term senior unsecured debt
rating is at least “P-1” from Moody’s.

ARTICLE 17

CURE RIGHTS; PURCHASE RIGHTS

Section 17.1[Reserved]

Section 17.2Collateral Interest Purchase Agreements.

Following the Closing Date, unless a Collateral Interest Purchase Agreement is
necessary to comply with the provisions of this Indenture, the Issuer may
acquire Collateral Interests in accordance with customary settlement procedures
in the relevant markets. In any event, the Issuer (or the Collateral Manager on
behalf of the Issuer) shall obtain from any seller of a Collateral Interest, all
Asset Documents with respect to each Collateral Interest that govern, directly
or indirectly, the rights and obligations of the owner of the Collateral
Interest with respect to the Collateral Interest and any certificate evidencing
the Collateral Interest.

-201-

--------------------------------------------------------------------------------

 

Section 17.3Representations and Warranties Related to Reinvestment Collateral
Interests.

(a)Upon the acquisition of any Reinvestment Collateral Interest or Exchange
Collateral Interest by the Issuer, the seller shall be required to make
representations and warranties substantially in the form attached as Exhibit B
to the Collateral Interest Purchase Agreement with such exceptions as may be
relevant.

(b)The representations and warranties in Section 17.3(a) with respect to the
acquisition of any Reinvestment Collateral Interest may be subject to any
modification, limitation or qualification that the Collateral Manager determines
to be reasonably acceptable in accordance with the Collateral Management
Standard; provided that the Collateral Manager will provide the Rating Agencies
with a report attached to each Monthly Report identifying each such affected
representation or warranty and the modification, exception, limitation or
qualification received with respect to the acquisition of any Reinvestment
Collateral Interest during the period covered by the Monthly Report, which
report may contain explanations by the Collateral Manager as to its
determinations.

(c)The Issuer (or the Collateral Manager on behalf of the Issuer) shall obtain a
covenant from the Person making any representation or warranty to the Issuer
pursuant to Section 17.3(a) that such Person shall repurchase the related
Collateral Interest if any such representation or warranty is breached (but only
after the expiration of any permitted cure periods and failure to cure such
breach). The purchase price for any Collateral Interest repurchased shall be a
price equal to the sum of the following (in each case, without duplication) as
of the date of such repurchase: (i) the then outstanding Principal Balance of
such Collateral Interest, discounted based on the percentage amount of any
discount that was applied when such Collateral Interest was purchased by the
Issuer, plus (ii) accrued and unpaid interest on such Collateral Interest, plus
(iii) any unreimbursed advances made under this Indenture or the Servicing
Agreement on the Collateral Interest, plus (iv) accrued and unpaid interest on
advances made under this Indenture or the Servicing Agreement on the Collateral
Interest, plus (v) any reasonable costs and expenses (including, but not limited
to, the cost of any enforcement action, incurred by the Issuer or the Trustee in
connection with any such repurchase), plus (vi) any Liquidation Fee payable to
the Special Servicer in connection with a repurchase of the Collateral Interest
by the Seller.

Section 17.4[Reserved.]

Section 17.5Purchase Right; Holder of a Majority of the Preferred Shares.

If the Issuer, as holder of a Participation, has the right pursuant to the
related Asset Documents to purchase any other interest in the same underlying
Participated Loan as the Participation (an “Other Tranche”), the Issuer shall,
if directed by the Holder of a Majority of the Preferred Shares, exercise such
right, provided however, the Issuer shall exercise such right only if the
Collateral Manager determines, in accordance with the Collateral Management
Standard, that the exercise of the option would be in the best interest of the
Noteholders. If the Collateral Manager determines that the exercise of such
option would be in the best interest of the Noteholders, and upon request by the
Holder of a Majority of the Preferred Shares, the Collateral Manager shall
deliver to the Trustee an Officer’s Certificate certifying such determination,

-202-

--------------------------------------------------------------------------------

 

accompanied by an Act of the Holder of a Majority of the Preferred Shares
directing the Issuer to exercise such right. In connection with the purchase of
any such Other Tranche(s), the Issuer shall assign to the Holder of a Majority
of the Preferred Shares or its designee all of its right, title and interest in
such Other Tranche(s) in exchange for a purchase price (such price and any other
associated expense of such exercise to be paid by the Holder of a Majority of
the Preferred Shares) of the Other Tranche(s) (or, if the Asset Documents
permit, the Issuer may assign the purchase right to the Holder of a Majority of
the Preferred Shares or its designee; otherwise the Holder of a Majority of the
Preferred Shares or its designee shall fund the purchase by the Issuer, which
shall then assign the Other Tranche(s) to the Holder of a Majority of the
Preferred Shares or its designee), which amount shall be delivered by such
Holder or its designee from its own funds to or upon the instruction of the
Collateral Manager in accordance with terms of the Asset Documents related to
the acquisition of such Other Tranche(s). The Issuer shall execute and deliver
at the direction of such Holder of a Majority of the Preferred Shares such
instruments of transfer or assignment prepared by such Holder, in each case
without recourse, as shall be necessary to transfer title to such Holder of the
Majority of Preferred Shares or its designee of the Other Tranche(s) and the
Trustee shall have no responsibility with regard to such Other Tranche(s).
Notwithstanding anything to the contrary herein, any Other Tranche purchased
hereunder by the Issuer shall not be subject to the Grant to the Trustee under
the Granting Clause.

[SIGNATURE PAGES FOLLOW]

 

 

-203-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Indenture as of the day and year first above written.

 

 

TRTX 2019-FL3 ISSUER, LTD., a Cayman Islands exempted company, as Issuer

 

 

 

 

 

 

 

 

 

Executed as a deed

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRTX 2019-FL3 CO-ISSUER, LLC, as Co‑Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRTX MASTER CLO LOAN SELLER, LLC, as Advancing Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

CLOSING DATE COLLATERAL INTEREST SCHEDULE

 

Collateral Interest

 

Collateral Interest Type

Florida Multifamily Collection

 

Pari Passu Participation

Lenox Park Portfolio

 

Pari Passu Participation

Kirby Collection

 

Pari Passu Participation

888 Broadway

 

Pari Passu Participation/Mezzanine

Westin Charlotte

 

Pari Passu Participation

212 Clayton

 

Pari Passu Participation

Jersey City Portfolio II

 

Pari Passu Participation

Rockville Town Center

 

Pari Passu Participation

Summerly at Zanjero

 

Whole Mortgage Loan

500 Station Boulevard

 

Pari Passu Participation

Hilton Garden Inn Mountain View

 

Whole Mortgage Loan

The Curtis

 

Pari Passu Participation

Greyson

 

Pari Passu Participation

Walnut Creek Executive Center

 

Pari Passu Participation

Southeast Office Portfolio

 

Pari Passu Participation

Southern Virginia Portfolio

 

Pari Passu Participation

Quadrangle

 

Pari Passu Participation

Alister and Emerson Apartments

 

Pari Passu Participation

City Center Square

 

Pari Passu Participation

Corporate Business Center

 

Pari Passu Participation

Colton Corporate Center

 

Pari Passu Participation

Algarita Apartments

 

Pari Passu Participation

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE B

BENCHMARK

Calculation of Benchmark

For purposes of calculating the Benchmark (which shall initially be the London
Interbank Offer Rate (“LIBOR”)), the Issuer and the Co-Issuer shall initially
appoint the Note Administrator as calculation agent (in such capacity, the
“Calculation Agent”). LIBOR with respect to any Interest Accrual Period shall be
determined by the Calculation Agent in accordance with the following provisions:

1.On each Benchmark Determination Date, LIBOR (other than for the initial
Interest Accrual Period) shall equal the rate, as obtained by the Calculation
Agent, for deposits in U.S. Dollars for a period of one month, which appears on
the Reuters Page LIBOR01 (or such other page that may replace that page on such
service for the purpose of displaying comparable rates) as reported by Bloomberg
Financial Markets Commodities News as of the Reference Time. “London Banking
Day” means any day on which commercial banks are open for general business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.

2.If such rate does not appear on Reuters Screen LIBOR01 (or its equivalent), as
of the Reference Time, the Calculation Agent shall request the principal London
office of any four major reference banks in the London interbank market selected
by the Calculation Agent to provide quotations of such reference bank’s offered
quotations to prime banks in the London interbank market for deposits in U.S.
Dollars for a period of one month, as of the Reference Time, in a principal
amount of not less than $1 million that is representative for a single
transaction in the relevant market at the relevant time. If at least two such
rates are so provided, then LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, the Calculation
Agent shall be required to request any three (3) major banks in New York City
selected by the Calculation Agent to provide such banks’ rates for loans in U.S.
Dollars to leading European banks for a one-month period as of 11:00 a.m., New
York City time, as of the applicable Benchmark Determination Date, in a
principal amount not less than $1 million that is representative for a single
transaction in the relevant market at the relevant time. If at least two (2)
such rates are so provided, then LIBOR shall be the arithmetic mean of such
quotations. If fewer than two rates are so provided, then LIBOR shall be the
LIBOR rate used for the immediately preceding Interest Accrual Period.

3.In respect of the initial Interest Accrual Period, LIBOR shall be determined
on the second London Banking Day preceding the Closing Date.

4.Notwithstanding the foregoing, in no event will LIBOR be less than zero.

In making the above calculations, all percentages resulting from the calculation
shall be rounded, if necessary, to the nearest one thousandth of a percentage
point (0.001%).

 

--------------------------------------------------------------------------------

 

SCHEDULE C

LIST OF AUTHORIZED OFFICERS OF COLLATERAL MANAGER

 

Martin Davidson

Joann Harris

Ken Murphy

Steven A. Willmann

Michael LaGatta

Matthew Coleman

 